Execution Version
Exhibit 10.3





--------------------------------------------------------------------------------







CREDIT AGREEMENT
Dated as of August 21, 2018
among
DTZ U.S. BORROWER, LLC,
as the Borrower,

DTZ UK GUARANTOR LIMITED,
as Holdings,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Issuing Bank and Swing Line Lender,
and


THE OTHER LENDERS PARTY HERETO
________________
JPMorgan Chase Bank, N.A.
Morgan Stanley Senior Funding, Inc.
Goldman Sachs Bank USA
HSBC Securities (USA) Inc.
UBS Securities LLC
Fifth Third Bank
Barclays Bank PLC
Citigroup Global Markets Inc.
Crédit Agricole Corporate and Investment Bank
Credit Suisse Loan Funding LLC and
Bank of America, N.A.,
as Joint Lead Arrangers and Joint Lead Bookrunners


Associated Bank, National Association
and ING Capital LLC,
as Co-Managers











--------------------------------------------------------------------------------






Table of Contents
Page
Article I

Definitions and Accounting Terms
SECTION 1.01Defined Terms    1
SECTION 1.02Other Interpretive Provisions    99
SECTION 1.03Accounting Terms    101
SECTION 1.04Rounding    101
SECTION 1.05References to Agreements, Laws, etc.    101
SECTION 1.06Times of Day and Timing of Payment and Performance    101
SECTION 1.07Pro Forma and Other Calculations    102
SECTION 1.08Available Amount Transaction    107
SECTION 1.09Guaranties of Hedging Obligations    107
SECTION 1.10Currency Generally    107
SECTION 1.11Letters of Credit    107
SECTION 1.12LIBOR Discontinuation    107
Article II

The Commitments and Borrowings
SECTION 2.01The Loans    108
SECTION 2.02Borrowings, Conversions and Continuations of Loans    109
SECTION 2.03Letters of Credit    111
SECTION 2.04Swing Line Loans.    121
SECTION 2.05Prepayments    124
SECTION 2.06Termination or Reduction of Commitments    136
SECTION 2.07Repayment of Loans    137
SECTION 2.08Interest    138
SECTION 2.09Fees    138
SECTION 2.10Computation of Interest and Fees    139
SECTION 2.11Evidence of Indebtedness    139
SECTION 2.12Payments Generally    140
SECTION 2.13Sharing of Payments    141
SECTION 2.14Incremental Facilities    142
SECTION 2.15Refinancing Amendments    151
SECTION 2.16Extensions of Loans    153
SECTION 2.17Defaulting Lenders    158
SECTION 2.18Loan Repricing Protection    159
Article III

Taxes, Increased Costs Protection and Illegality
SECTION 3.01Taxes    159
SECTION 3.02Illegality    163
SECTION 3.03Inability to Determine Rates    164
SECTION 3.04Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans    164
SECTION 3.05Funding Losses    165
SECTION 3.06Matters Applicable to All Requests for Compensation    166
SECTION 3.07Replacement of Lenders under Certain Circumstances    167
SECTION 3.08Survival    168


 
i
 




--------------------------------------------------------------------------------





Article IV

Conditions Precedent to Credit Extensions
SECTION 4.01Conditions to Credit Extensions on Closing Date    169
SECTION 4.02Conditions to Credit Extensions after the Closing Date    171
Article V

Representations and Warranties
SECTION 5.01Existence, Qualification and Power; Compliance with Laws    172
SECTION 5.02Authorization; No Contravention    172
SECTION 5.03Governmental Authorization    173
SECTION 5.04Binding Effect    173
SECTION 5.05Financial Statements; No Material Adverse Effect    173
SECTION 5.06Litigation    173
SECTION 5.07Labor Matters    173
SECTION 5.08Ownership of Property; Liens    173
SECTION 5.09Environmental Matters    174
SECTION 5.10Taxes    174
SECTION 5.11ERISA Compliance    174
SECTION 5.12Subsidiaries    174
SECTION 5.13Margin Regulations; Investment Company Act    175
SECTION 5.14Disclosure    175
SECTION 5.15Intellectual Property; Licenses, etc.    175
SECTION 5.16Solvency    175
SECTION 5.17USA PATRIOT Act; Anti-Terrorism Laws    175
SECTION 5.18Collateral Documents    176
SECTION 5.19Centre of Main Interests    176
Article VI

Affirmative Covenants
SECTION 6.01Financial Statements    177
SECTION 6.02Certificates; Other Information    178
SECTION 6.03Notices    180
SECTION 6.04Payment of Obligations    180
SECTION 6.05Preservation of Existence, etc.    180
SECTION 6.06Maintenance of Properties    181
SECTION 6.07[Reserved].    181
SECTION 6.08Maintenance of Insurance    181
SECTION 6.09Compliance with Laws    181
SECTION 6.10Books and Records    181
SECTION 6.11Inspection Rights.    181
SECTION 6.12Covenant to Guarantee Obligations and Give Security    182
SECTION 6.13Compliance with Environmental Laws    185
SECTION 6.14Further Assurances and Post-Closing Covenant    185
SECTION 6.15Use of Proceeds    186
SECTION 6.16Maintenance of Ratings    186
SECTION 6.17Affiliate Transactions    186
Article VII

Negative Covenants
SECTION 7.01Liens    190
SECTION 7.02Indebtedness    190


 
ii
 




--------------------------------------------------------------------------------





SECTION 7.03Fundamental Changes    200
SECTION 7.04Asset Sales    203
SECTION 7.05Restricted Payments    204
SECTION 7.06Change in Nature of Business    213
SECTION 7.07[Reserved]    214
SECTION 7.08Burdensome Agreements    214
SECTION 7.09Accounting Changes    217
SECTION 7.10Reserved    217
SECTION 7.11Financial Covenant    217
Article VIII

Events of Default and Remedies
SECTION 8.01Events of Default    217
SECTION 8.02Remedies upon Event of Default    220
SECTION 8.03Application of Funds    220
SECTION 8.04Right to Cure    221
Article IX

Administrative Agent and Other Agents
SECTION 9.01Appointment and Authorization of the Administrative Agent    223
SECTION 9.02Rights as a Lender    223
SECTION 9.03Exculpatory Provisions    224
SECTION 9.04Lack of Reliance on the Administrative Agent    225
SECTION 9.05Certain Rights of the Administrative Agent    225
SECTION 9.06Reliance by the Administrative Agent    225
SECTION 9.07Delegation of Duties    226
SECTION 9.08Indemnification    226
SECTION 9.09The Administrative Agent in Its Individual Capacity    227
SECTION 9.10No Other Duties, Etc.    227
SECTION 9.11Resignation by the Administrative Agent    227
SECTION 9.12Collateral Matters    228
SECTION 9.13[Reserved]    229
SECTION 9.14Administrative Agent May File Proofs of Claim    229
SECTION 9.15Appointment of Supplemental Administrative Agents    231
SECTION 9.16Intercreditor Agreements    231
SECTION 9.17Secured Cash Management Agreements and Secured Hedge
Agreements    232
SECTION 9.18Withholding Tax    232
Article X

Miscellaneous
SECTION 10.01Amendments, etc.    233
SECTION 10.02Notices and Other Communications; Facsimile Copies    239
SECTION 10.03No Waiver; Cumulative Remedies    240
SECTION 10.04Costs and Expenses    241
SECTION 10.05Indemnification by the Borrower    241
SECTION 10.06Marshaling; Payments Set Aside    242
SECTION 10.07Successors and Assigns    243
SECTION 10.08Resignation of Issuing Bank and Swing Line Lender    251
SECTION 10.09Confidentiality    251
SECTION 10.10Setoff    253
SECTION 10.11Interest Rate Limitation    253
SECTION 10.12Counterparts; Integration; Effectiveness    253


 
iii
 




--------------------------------------------------------------------------------





SECTION 10.13Electronic Execution of Assignments and Certain Other
Documents    253
SECTION 10.14Survival of Representations and Warranties    254
SECTION 10.15Severability    254
SECTION 10.16GOVERNING LAW    254
SECTION 10.17WAIVER OF RIGHT TO TRIAL BY JURY    255
SECTION 10.18Binding Effect    255
SECTION 10.19Lender Action    255
SECTION 10.20Use of Name, Logo, etc.    255
SECTION 10.21USA PATRIOT Act    255
SECTION 10.22Service of Process    256
SECTION 10.23No Advisory or Fiduciary Responsibility    256
SECTION 10.24Release of Collateral and Guarantee Obligations; Subordination of
Liens    257
SECTION 10.25[Reserved]    258
SECTION 10.26Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    258
SECTION 10.27Judgment Currency    258
SECTION 10.28Cashless Settlement    259




 
iv
 




--------------------------------------------------------------------------------


 


SCHEDULES
1.01(1)    Closing Date Subsidiary Guarantors
1.01(2)    Agreed Guaranty and Security Principles
1.01(3)
Mortgaged Properties

1.01(4)
Existing Letters of Credit

2.01
Commitments

4.01(1)(c)
Certain Collateral Documents

4.01(1)(f)
Local Counsel

5.12
Subsidiaries and Other Equity Investments

6.14(2)
Post-Closing Matters

7.01
Existing Liens

7.02
Existing Indebtedness

7.05
Existing Investments

10.02
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of
A-1
Committed Loan Notice

A-2
Swing Line Notice

B-1
Term Note

B-2
Revolving Note

B-3
Swing Line Note

C
Compliance Certificate

D-1
Assignment and Assumption

D-2
Affiliated Lender Assignment and Assumption

E
Guaranty

F-1
U.S. Security Agreement

F-2
English Security Agreement

G-1
Equal Priority Intercreditor Agreement

G-2
Junior Lien Intercreditor Agreement

H
United States Tax Compliance Certificates

I
Solvency Certificate

J
Discount Range Prepayment Notice

K
Discount Range Prepayment Offer

L
Solicited Discounted Prepayment Notice

M
Acceptance and Prepayment Notice

N
Specified Discount Prepayment Notice

O
Solicited Discounted Prepayment Offer

P
Specified Discount Prepayment Response

Q
Intercompany Note

R-1
Letter of Credit Report

R-2
Swing Line Report






--------------------------------------------------------------------------------


 




CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Agreement”) is entered into as of August 21, 2018
by and among DTZ U.S. Borrower, LLC, a Delaware limited liability company (the
“Borrower”), DTZ UK Guarantor Limited, a private limited company incorporated
under the laws of England and Wales (“Holdings”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) under the Loan Documents, as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) under the
Loan Documents and as an Issuing Bank, and as a Swing Line Lender, and each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”).
PRELIMINARY STATEMENTS
The Borrower has requested that (a) the Lenders extend credit to the Borrower in
the form of $2,700.0 million of Closing Date Term Loans and $810.0 million of
Revolving Commitments on the Closing Date as senior secured credit facilities
and (b) from time to time on and after the Closing Date, the Lenders lend to the
Borrower and the Issuing Banks issue Letters of Credit for the account of the
Borrower, each to provide working capital for, and for other general corporate
purposes of, Holdings and its Subsidiaries, pursuant to the Revolving
Commitments hereunder and pursuant to the terms of, and subject to the
conditions set forth in, this Agreement.
The proceeds of the Closing Date Term Loans and the Closing Date Revolving
Borrowings will be used on the Closing Date to fund the Transactions and for
general corporate purposes.
The applicable Lenders have indicated their willingness to lend, and the
applicable Issuing Banks have indicated their willingness to issue Letters of
Credit, in each case on the terms and subject to the conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------


 


Article I

Definitions and Accounting Terms

SECTION 1.01    Defined Terms. As used in this Agreement (including the
introductory paragraph hereof and the preliminary statements hereto), the
following terms have the meanings set forth below:
“Acceptable Discount” has the meaning specified in Section 2.05(1)(e)(D)(2).
“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M.
“Acceptance Date” has the meaning specified in Section 2.05(1)(e)(D)(2).
“Acquired Indebtedness” means, with respect to any specified Person,
(1)    Indebtedness of any other Person existing at the time such other Person
is merged, consolidated or amalgamated with or into or became a Restricted
Subsidiary of such specified Person, including Indebtedness incurred in
connection with, or in contemplation of, such other Person merging, amalgamating
or consolidating with or into, or becoming a Restricted Subsidiary of, such
specified Person, and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Additional Lender” means, at any time, any bank, other financial institution or
institutional lender or investor that, in any case, is not an existing Lender
and that agrees to provide any portion of any (a) Incremental Loan in accordance
with Section 2.14, (b) Other Loans pursuant to a Refinancing Amendment in
accordance with Section 2.15 or (c) Replacement Loans pursuant to Section 10.01;
provided that each Additional Lender shall be subject to the approval of the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, in each case solely to the extent that any such consent would be
required from the Administrative Agent under Section 10.07(b)(iii)(B) for an
assignment of Loans to such Additional Lender, and in the case of Incremental
Revolving Commitments and Other Revolving Commitments, the Swing Line Lender and
the Issuing Bank, such approval not to be unreasonably withheld, conditioned or
delayed, in each case solely to the extent such consent would be required for
any assignment to such Additional Lender under Section 10.07(b)(iii).
“Administrative Agent” has the meaning specified in the introductory paragraph
to this Agreement.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


2



--------------------------------------------------------------------------------

 


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.
“Affiliate Transaction” has the meaning specified in Section 6.17(a).
“Affiliated Lender” means, at any time, any Lender that is a Sponsor or an
Affiliate of a Sponsor (other than (a) Holdings or any of its Subsidiaries, (b)
any Debt Fund Affiliate or (c) any natural person) at such time.
“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 10.07(h)(vi).
“Affiliated Lender Cap” has the meaning specified in Section 10.07(h)(iv).
“Agent Parties” has the meaning specified in Section 10.02(4).
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents, attorney-in-fact,
partners, trustees and advisors of such Persons and of such Persons’ Affiliates.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Administrative Agents (if any).
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, modified or supplemented from time to time in accordance with the
terms hereof.
“Agreement Currency” has the meaning specified in Section 10.27.
“AHYDO Payment” means any mandatory prepayment or redemption pursuant to the
terms of any Indebtedness that is intended or designed to cause such
Indebtedness not to be treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i) of the Code.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurodollar Rate floor or
Base Rate floor (with such increased amount being determined in the manner
described in the final proviso of this definition), or otherwise, in each case,
incurred or payable by the Borrower or other applicable borrower ratably to all
lenders of such Indebtedness; provided that OID and upfront fees shall be
equated to interest rate assuming a 4‑year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); provided, further, that “All‑In Yield” shall not include
arrangement fees, structuring fees, commitment fees, underwriting fees, success
fees, advisory fees, ticking fees, consent or amendment fees and any similar
fees (regardless of how such fees are computed and whether shared or paid, in
whole or in part, with or to any or all lenders) and any other fees not
generally paid ratably to all lenders of such Indebtedness; provided further
that, with respect to any Loans of an applicable Class that includes a
Eurodollar Rate floor or Base Rate floor, (1) to the extent that the Reference
Rate on the date that the All‑In Yield is being calculated is


3



--------------------------------------------------------------------------------

 


less than such floor, the amount of such difference shall be deemed added to the
Applicable Rate for such Loans of such Class for the purpose of calculating the
All‑In Yield and (2) to the extent that the Reference Rate on the date that the
All‑In Yield is being calculated is greater than such floor, then the floor
shall be disregarded in calculating the All‑In Yield.
“Alternative Currency” means Australian Dollars, Sterling, Canadian Dollars,
Singapore Dollars, Hong Kong Dollars, Euros and any other currency approved by
the Administrative Agent, each Revolving Lender and each Issuing Bank.
“Annual Financial Statements” means the audited consolidated balance sheet of
Public Parent as of December 31, 2017 and December 31, 2016, and the related
audited consolidated statement of income, statement of stockholders’ equity and
statement of cash flows of Public Parent for the fiscal years ended December 31,
2017 and 2016.
“Applicable Discount” has the meaning specified in Section 2.05(1)(e)(C)(2).
“Applicable Percentage” means, in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitments at such time, subject to adjustment as provided
in Section 2.17. If the commitment of each Revolving Lender to make Revolving
Loans and the obligation of the Issuing Banks to make L/C Credit Extensions have
been terminated pursuant to Section 8.02, or if the Revolving Commitments have
otherwise expired in full, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Closing Date Term Loans, (i) 3.25% for Eurodollar Rate
Loans and (ii) 2.25% for Base Rate Loans.
(b)    with respect to Revolving Loans and unused Revolving Commitments under
the Closing Date Revolving Facility and Letter of Credit fees (i) until delivery
of financial statements for the first full fiscal quarter ending after the
Closing Date pursuant to Section 6.01, (A) 2.50% for Eurodollar Rate Loans and
Letter of Credit fees, (B) 1.50% for Base Rate Loans and (C) 0.375% for the
Commitment Fee Rate for unused Revolving Commitments and (ii) thereafter, the
following percentages per annum, based upon the First Lien Net Leverage Ratio as
specified in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(1):
Pricing Level
First Lien Net
Leverage Ratio
Eurodollar Rate
and Letter of Credit Fees
Base Rate
Commitment
Fee Rate
1
> 3.50:1.00
2.75%
1.75%
0.375%
2
<3.50:1.00 and > 3.00:1.00
2.50%
1.50%
0.375%
3
< 3.00:1.00 and > 2.50:1.00
2.25%
1.25%
0.375%
4
< 2.50:1.00
2.00%
1.00%
0.250%





4



--------------------------------------------------------------------------------

 


Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(1); provided that, at the option of the Required
Facility Lenders under the Closing Date Revolving Facility, “Pricing Level 1”
(as set forth above) shall apply as of (x) the first Business Day after the date
on which a Compliance Certificate was required to have been delivered but was
not delivered, and shall continue to so apply to and including the date on which
such Compliance Certificate is so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) or (y) the
first Business Day after an Event of Default under Section 8.01(1) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant Issuing Banks and (ii) the relevant Revolving Lenders and (c) with
respect to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii)
if any Swing Line Loans are outstanding pursuant to Section 2.04(1), the
Revolving Lenders.
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding,
Inc., Goldman Sachs Bank USA, HSBC Securities (USA) Inc., UBS Securities LLC,
Fifth Third Bank, Barclays Bank PLC, Citigroup Global Markets, Inc., Crédit
Agricole Corporate and Investment Bank, Credit Suisse Loan Funding LLC, and Bank
of America, N.A., each, together with any of its designated affiliates, in its
capacity as a joint lead arranger under this Agreement.
“Asset Sale” means:
(1)    the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions of property or assets of
Holdings, the Borrower or any Restricted Subsidiary (each referred to in this
definition as a “disposition”); or
(2)    the issuance or sale of Equity Interests (other than Preferred Stock or
Disqualified Stock of Restricted Subsidiaries issued in compliance with Section
7.02 and directors’ qualifying shares or shares or interests required to be held
by foreign nationals or other third parties to the extent required by applicable
Law) of any Restricted Subsidiary (other than to Holdings or another Restricted
Subsidiary), whether in a single transaction or a series of related
transactions;
in each case, other than:
(a)    any disposition of:
(i)    Cash Equivalents or Investment Grade Securities,
(ii)    obsolete, damaged or worn out property or assets, any disposition of
inventory or goods (or other assets) held for sale and property or assets no
longer used or useful in the ordinary course or the principal business of
Holdings and its Restricted Subsidiaries,


5



--------------------------------------------------------------------------------

 


(iii)    assets no longer economically practicable or commercially reasonable to
maintain (as determined in good faith by the management of Holdings or the
Borrower),
(iv)    improvements made to leased real property to landlords pursuant to
customary terms of leases entered into in the ordinary course of business, and
(v)    assets for purposes of charitable contributions or similar gifts to the
extent such assets are not material to the ability of Holdings and its
Restricted Subsidiaries, taken as a whole, to conduct its business in the
ordinary course;
(b)    the disposition of all or substantially all of the assets of Holdings or
the Borrower in a manner permitted pursuant to Section 7.03;
(c)    any disposition in connection with the making of any Restricted Payment
that is permitted to be made, and is made, under Section 7.05, any Permitted
Investment or any acquisition otherwise permitted under this Agreement;
(d)    any disposition of property or assets or issuance or sale of Equity
Interests of any Restricted Subsidiary with an aggregate fair market value for
any individual transaction or series of related transactions of less than $50.0
million;
(e)    any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to Holdings or by Holdings or a Restricted Subsidiary to a
Restricted Subsidiary;
(f)    to the extent allowable under Section 1031 of the Code, any exchange of
like property (excluding any boot thereon) for use in a Similar Business;
(g)    (i) the lease, assignment or sublease, license or sublicense of any real
or personal property in the ordinary course of business or consistent with
industry practice and (ii) the exercise of termination rights with respect to
any lease, sublease, license or sublicense or other agreement;
(h)    any issuance, disposition or sale of Equity Interests in, or
Indebtedness, assets or other securities of, an Unrestricted Subsidiary;
(i)    foreclosures, condemnation, expropriation, eminent domain or any similar
action (including for the avoidance of doubt, any Casualty Event) with respect
to assets;
(j)    sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Qualified
Securitization Facility, sales of receivables in connection with Receivables
Financing Transactions, sales pursuant to customary factoring arrangements in
the ordinary course of business, or the disposition of an account receivable in
connection with the collection or compromise thereof in the ordinary course of
business or consistent with industry practice or in bankruptcy or similar
proceedings;
(k)    any financing transaction with respect to property built or acquired by
Holdings, the Borrower or any Restricted Subsidiary after the Closing Date,
including asset securitizations permitted hereunder;
(l)    the sale, lease, assignment, license, sublease or discount of inventory,
equipment, accounts receivable, notes receivable or other current assets in the
ordinary course of business or


6



--------------------------------------------------------------------------------

 


consistent with industry practice or the conversion of accounts receivable to
notes receivable or other dispositions of accounts receivable in connection with
the collection thereof;
(m)    the licensing or sublicensing of intellectual property or other general
intangibles in the ordinary course of business or consistent with industry
practice;
(n)    any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business or consistent with industry practice;
(o)    the unwinding of any Hedging Obligations;
(p)    sales, transfers and other dispositions of Investments in joint ventures
to the extent required by, or made pursuant to, customary buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;
(q)    the expiration, lapse, abandonment, sale, transfer or other disposition
of intellectual property rights in the ordinary course of business or consistent
with industry practice, or which in the reasonable good faith determination of
Holdings or the Borrower, are no longer economically practicable to maintain or
not material to the conduct of the business of Holdings and its Restricted
Subsidiaries taken as a whole;
(r)    the granting of a Lien;
(s)    the issuance of directors’ qualifying shares and shares of Capital Stock
of Foreign Subsidiaries issued to foreign nationals as required by applicable
Law;
(t)    the disposition of any assets (including Equity Interests) (i) acquired
in a Permitted Acquisition or other Investment permitted hereunder, which assets
are (x) not used or useful in the ordinary course or the principal business of
Holdings and its Restricted Subsidiaries or (y) non-core assets or surplus or
unnecessary to the business or operations of Holdings and its Restricted
Subsidiaries or (ii) made in connection with the approval of any applicable
antitrust authority or otherwise necessary or advisable in the good faith
determination of Holdings or the Borrower to consummate any acquisition
permitted hereunder;
(u)    dispositions of property to the extent that such property is exchanged
for credit against the purchase price of similar replacement property;
(v)    dispositions of property in connection with any Sale-Leaseback
Transaction;
(w)    the settlement or early termination of any Permitted Bond Hedge
Transaction and the settlement or early termination of any related Permitted
Warrant Transaction; or
(x)    the sales of property or assets for an aggregate fair market value since
the Closing Date not to exceed the greater of (I) $162.5 million and (II) 25.0%
of Consolidated EBITDA of Holdings for the most recently ended Test Period
(calculated on a pro forma basis) determined at the time of the making of such
disposition.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


7



--------------------------------------------------------------------------------

 


“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D-1 or any other form approved by the Administrative Agent.
“Attorney Costs” means all reasonable fees, expenses and disbursements of any
law firm or other external legal counsel, to the extent documented in reasonable
detail and invoiced.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease Obligation of any Person, the amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by Holdings or the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.05(1)(e); provided
that Holdings and the Borrower shall not designate the Administrative Agent as
the Auction Agent without the written consent of the Administrative Agent (it
being understood that the Administrative Agent shall be under no obligation to
agree to act as the Auction Agent); provided further that neither Holdings nor
any of its Affiliates may act as the Auction Agent.
“Australian Dollar” means the lawful currency of Australia.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(2)(c).
“Available Currencies” means U.S. Dollars and any Alternative Currency.
“Available Incremental Amount” has the meaning specified in Section 2.14(4)(c).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” has the meaning specified in Section 8.02.
“Base Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan
denominated in an Available Currency, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “LIBOR Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for
deposits in such Available Currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London
time, two (2) Business Days prior to such date for deposits in the applicable
Available Currency with a term of one (1) month commencing that day.


8



--------------------------------------------------------------------------------

 


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as announced from time to time by the Administrative Agent as its
“prime rate” and (c) the Eurodollar Rate on such day for an Interest Period of
one (1) month plus 1.00% (or, if such day is not a Business Day, the immediately
preceding Business Day). The “prime rate” is a rate set by the Administrative
Agent based upon various factors including the Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate. Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Article III hereof, then the Base Rate shall be the
greater of clause (a) and (b) above and shall be determined without reference to
clause (c) above. For the avoidance of doubt, if the Base Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Basket” means any amount, threshold, exception or value (including by reference
to the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total
Net Leverage Ratio, the Interest Coverage Ratio, Consolidated EBITDA or Total
Assets) permitted or prescribed with respect to any Lien, Indebtedness, Asset
Sale, Investment, Restricted Payment, transaction, action, judgment or amount
under any provision in this Agreement or any other Loan Document.
“Big Boy Letter” means a letter from a Lender acknowledging that (1) an assignee
may have information regarding Holdings, the Borrower and any Subsidiary of
Holdings, their ability to perform the Obligations or any other material
information that has not previously been disclosed to the Administrative Agent
and the Lenders (“Excluded Information”), (2) the Excluded Information may not
be available to such Lender, (3) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term
Loans to such assignee pursuant to Section 10.07(h) or (l) notwithstanding its
lack of knowledge of the Excluded Information and (4) such Lender waives and
releases any claims it may have against the Administrative Agent, such assignee,
Holdings, the Borrower and the Subsidiaries of Holdings with respect to the
nondisclosure of the Excluded Information; or otherwise in form and substance
reasonably satisfactory to such assignee, the Administrative Agent and assigning
Lender.
“Board of Directors” means, for any Person, the board of directors or other
governing body of such Person or, if such Person does not have such a board of
directors or other governing body and is owned or managed by a single entity,
the Board of Directors of such entity, or, in either case, any committee thereof
duly authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of Holdings or the
Borrower, as applicable.
“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrower Offer of Specified Discount Prepayment” means any offer by any
Borrower Party to make a voluntary prepayment of Loans at a specified discount
to par pursuant to Section 2.05(1)(e)(B).
“Borrower Parties” means the collective reference to Holdings, the Borrower and
each Subsidiary of Holdings and “Borrower Party” means any of them.


9



--------------------------------------------------------------------------------

 


“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(1)(e)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Borrower Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(1)(e)(D).
“Borrowing” means a borrowing consisting of Loans of the same Class and Type
made, converted or continued on the same date and, in the case of Eurodollar
Rate Loans, having the same Interest Period.
“Broker-Dealer Regulated Subsidiary” means any Subsidiary of Holdings that is
registered as a broker-dealer under the Exchange Act or any other applicable
Laws requiring such registration.
“Business Day” means any day that is not a Legal Holiday; provided that (x) with
respect to a Eurodollar Rate Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market and (y) with respect to all notices and determinations
in connection with, and any fundings, disbursements, settlements and payments of
principal and interest on or with respect to, Loans denominated in any
Alternative Currency, any day that is not a Legal Holiday or a day on which
banking institutions are authorized or required by law or other governmental
action to remain closed in the country of issuance of the applicable currency.
“Calculation Date” means (x) the last Business Day of each of March, June,
September and December and (y) solely with respect to any Borrowing in any
Alternative Currency or the issuance of any Letter of Credit in any Alternative
Currency, the second Business Day immediately preceding the date on which such
Borrowing or issuance, as applicable, is to be made.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Lease Obligations) by
Holdings, the Borrower and the Restricted Subsidiaries during such period that,
in conformity with GAAP, are or are required to be included as capital
expenditures on the consolidated statement of cash flows of Holdings, the
Borrower and the Restricted Subsidiaries.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock or shares in the capital of
such corporation;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into or exchangeable for Capital Stock, whether or not such debt
securities include any right of participation with Capital Stock.


10



--------------------------------------------------------------------------------

 


“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
in accordance with Section 1.03.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.
“Captive Insurance Subsidiary” means any Subsidiary of Holdings that is subject
to regulation as an insurance company (or any Subsidiary thereof).
“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize.”
“Cash Collateral Account” means an account held at, and subject to the sole
dominion and control of, the Collateral Agent.
“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
cash or Cash Equivalents in Dollars (or, to the extent the Obligation being so
collateralized consists of an L/C Obligation or other Obligation denominated in
an Available Currency other than Dollars, the Available Currency in which such
Obligation is denominated) as collateral, at a location and pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent or the relevant Issuing Bank with respect to any Letter of
Credit, as applicable (and “Cash Collateralization” has a corresponding
meaning). “Cash Collateral” has a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means:
(1)    Dollars;
(2)    (a) Euros, Yen, Australian Dollars, Singapore Dollars, Hong Kong Dollars
Canadian Dollars, Sterling and any national currency of any participating member
state of the EMU;
(b)    in the case of any Foreign Subsidiary or any jurisdiction in which
Holdings, the Borrower or any Restricted Subsidiary conducts business, such
local currencies held by it from time to time in the ordinary course of business
or consistent with industry practice;
(3)    securities issued or directly and fully and unconditionally guaranteed or
insured by the government of the United States, Australia, Singapore, Canada,
Hong Kong or England and Wales or, in each case, any agency or instrumentality
thereof the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 36 months or less
from the date of acquisition;
(4)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of three years or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding three years and overnight
bank deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $500.0 million in the case


11



--------------------------------------------------------------------------------

 


of U.S. banks and $100.0 million (or the U.S. dollar equivalent as of the date
of determination) in the case of non-U.S. banks;
(5)    repurchase obligations for underlying securities of the types described
in clauses (3) and (4) above or clauses (7) and (8) below entered into with any
financial institution or recognized securities dealer meeting the qualifications
specified in clause (4) above;
(6)    commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P or an equivalent rating from another rating
agency selected by Holdings or the Borrower and in each case maturing within 36
months after the date of acquisition thereof;
(7)    marketable short-term money market and similar liquid funds having a
rating of at least P-2 or A-2 from either Moody’s or S&P, respectively or an
equivalent rating from another rating agency selected by Holdings or the
Borrower;
(8)    securities issued or directly and fully and unconditionally guaranteed by
any state, commonwealth or territory of the United States or any political
subdivision or taxing authority of any such state, commonwealth or territory or
any public instrumentality thereof having maturities of not more than 36 months
from the date of acquisition thereof;
(9)    readily marketable direct obligations issued or directly and fully and
unconditionally guaranteed by any foreign government or any political
subdivision or public instrumentality thereof, in each case having an Investment
Grade Rating from either Moody’s or S&P or an equivalent rating from another
rating agency selected by Holdings or the Borrower with maturities of 36 months
or less from the date of acquisition;
(10)    Indebtedness or Preferred Stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s or an equivalent rating from
another rating agency selected by Holdings or the Borrower with maturities of 36
months or less from the date of acquisition;
(11)    Investments with average maturities of 36 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s or an
equivalent rating from another rating agency selected by Holdings or the
Borrower;
(12)    investment funds investing substantially all of their assets in
securities of the types described in clauses (1) through (11) above; and
(13)    solely with respect to any Captive Insurance Subsidiary, any investment
that the Captive Insurance Subsidiary is not prohibited to make in accordance
with applicable Law.
In the case of Investments by any Foreign Subsidiary or Investments made in a
country outside the United States of America, Cash Equivalents will also include
(i) investments of the type and maturity described in clauses (1) through (13)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries in accordance with normal investment practices
for cash management in investments analogous to the foregoing investments in
clauses (1) through (13) and in this paragraph.


12



--------------------------------------------------------------------------------

 


Notwithstanding the foregoing, Cash Equivalents will include amounts denominated
in currencies other than those set forth in clauses (1) and (2) above, provided
that such amounts, except amounts used to pay non-Dollar denominated obligations
of Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
business, are expected by Holdings to be converted into any currency listed in
clause (1) or (2) above as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts (and solely to the
extent so converted on or prior to such tenth (10th) Business Day).
“Cash Management Agreement” means any agreement entered into from time to time
by Holdings, the Borrower or any Restricted Subsidiary in connection with cash
management services for collections, other Cash Management Services and for
operating, payroll and trust accounts of such Person, including automatic
clearing house services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.
“Cash Management Bank” means (a) any Person that is an Agent, a Lender or an
Affiliate of an Agent or Lender on the Closing Date or at the time it entered
into a Secured Cash Management Agreement, whether or not such Person
subsequently ceases to be an Agent, a Lender or an Affiliate of an Agent or
Lender or (b) any Person from time to time approved in writing by the
Administrative Agent and specifically designated in writing as a “Cash
Management Bank” by the Borrower to the Administrative Agent; provided that, in
each case of clause (a) and (b), if such Person is not an Agent or a Lender,
such Person executes and delivers to the Administrative Agent and the Borrower a
letter agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower pursuant to which such Person (i) appoints
the Administrative Agent and Collateral Agent as its agent under the applicable
Loan Documents and (ii) agrees to be bound by the provisions of Article IX of
this Agreement and corresponding or similar provisions in any other Loan
Document, in each case, as if it were a Lender.
“Cash Management Obligations” means obligations owed by Holdings, the Borrower
or any Restricted Subsidiary to any Cash Management Bank in connection with, or
in respect of, any Cash Management Services.
“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automatic clearing house fund transfer services, return items and interstate
depository network services), (c) foreign exchange, netting and currency
management services and (d) any other demand deposit or operating account
relationships or other cash management services, including under any Cash
Management Agreements.
“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty (excluding
the taking effect after the Closing Date of a law, rule, regulation or treaty
adopted prior to the Closing Date), (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority. It is understood and agreed that (i) the Dodd–Frank Wall Street
Reform and Consumer Protection Act (Public Law 111-203, H.R. 4173), all Laws
relating thereto and all interpretations and applications thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for


13



--------------------------------------------------------------------------------

 


International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall, for the purpose of this Agreement, be
deemed to be adopted subsequent to the Closing Date.
“Change of Control” means the occurrence of any of the following after the
Closing Date:
(1) (a) any Person (other than a Permitted Holder) or (b) Persons (other than
one or more Permitted Holders) constituting a “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), becoming the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) (excluding any
employee benefit plan of such Person and its subsidiaries, and any Person acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), directly or indirectly, of Equity Interests of Holdings representing
more than forty percent (40%) of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests of Holdings and the percentage of
aggregate ordinary voting power so held is greater than the percentage of the
aggregate ordinary voting power represented by the Equity Interests of Holdings
beneficially owned, directly or indirectly, in the aggregate by the Permitted
Holders (it being understood and agreed that for purposes of measuring
beneficial ownership held by any Person that is not a Permitted Holder, Equity
Interests held by any Permitted Holder will be excluded); or
(2) the Borrower (or any Successor Borrower) ceases to be directly or indirectly
wholly owned by Holdings (or any Successor Holdings or Parent Company that has
become a Guarantor in lieu of Holdings);
unless, in the case of clause (1) above, the Permitted Holders have, at such
time, directly or indirectly, the right or the ability by voting power, contract
or otherwise to elect or designate for election at least a majority of the board
of directors of Holdings.
Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (x) Holdings or any Parent Company becomes a direct or
indirect wholly owned Subsidiary of another Person and (y) (i) the shares of
Holding’s or such Parent Company’s Voting Stock outstanding immediately prior to
such transaction constitute, or are converted into or exchanged for, a majority
of the Voting Stock of such Person immediately after giving effect to such
transaction or (ii) immediately following that transaction, no Person (other
than a Permitted Holder) is the beneficial owner, directly or indirectly, of
more than 40% of the voting power of the Voting Stock of such Person.
“Charge” means any charge, fee, expense, expenditure, cost, loss, accrual,
reserve of any kind and any other deduction included in the calculation of
Consolidated Net Income.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have Loans or Commitments with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Closing Date Term Loan Commitments, Revolving Commitments,
Incremental Revolving Commitments, Other Revolving Commitments, Incremental Term
Commitments, Commitments in respect of any Class of Replacement Loans, Extended
Revolving Commitments of a given Extension Series or Other Term Loan Commitments
of a given Class of Other Loans, in each case not designated part of another
existing Class and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Closing Date
Term Loans, Revolving Loans under the Closing Date Revolving Facility,
Incremental Term Loans, Incremental Revolving Loans, Other Revolving Loans,
Replacement Loans, Extended Term Loans, Loans made pursuant to Extended
Revolving Commitments, or Other Term Loans, in each case not designated part of
another existing Class. Commitments (and, in each case, the Loans made pursuant
to such Commitments) that have different terms and conditions shall be construed
to be in different Classes. Commitments (and, in


14



--------------------------------------------------------------------------------

 


each case, the Loans made pursuant to such Commitments) that have identical
terms and conditions shall be construed to be in the same Class.
“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01, and the
Closing Date Term Loans are made to the Borrower pursuant to Section 2.01(1),
which date was August 21, 2018.
“Closing Date Loans” means the Closing Date Term Loans and any Closing Date
Revolving Borrowing.
“Closing Date Revolving Borrowing” means one or more Borrowings of Revolving
Loans on the Closing Date pursuant to Section 2.01(2) in accordance with the
requirements specified or referred to in Section 6.14; provided, that, without
limitation, Letters of Credit may be issued on the Closing Date to backstop or
replace letters of credit outstanding on the Closing Date (including deemed
issuances of Letters of Credit under this Agreement resulting from an existing
issuer of letters of credit outstanding on the Closing Date agreeing to become
an Issuing Bank under this Agreement).
“Closing Date Revolving Facility” means the Revolving Facility made available by
the Revolving Lenders as of the Closing Date.
“Closing Date Term Loan Commitment” means, as to any Person, its obligation to
make a Closing Date Term Loan to the Borrower in an aggregate amount not to
exceed the amount specified opposite such Person’s name on Schedule 2.01 under
the caption “Closing Date Term Loan Commitment” or in the Assignment and
Assumption (or Affiliated Lender Assignment and Assumption) pursuant to which
such Person becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including pursuant
to Sections 2.14, 2.15 or 2.16). The initial aggregate amount of the Closing
Date Term Loan Commitments is $2,700 million.
“Closing Date Term Loans” means the Term Loans made by the Term Lenders on the
Closing Date to the Borrower pursuant to Section 2.01(1).
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means all the “Collateral” (or equivalent term) as defined in any
Collateral Document and the Mortgaged Properties, if any.
“Collateral Agent” has the meaning specified in the introductory paragraph to
this Agreement.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(1)    the Collateral Agent shall have received each Collateral Document
required to be delivered (a) on the Closing Date pursuant to Sections 4.01(1)(c)
and 4.01(1)(d) or (b) pursuant to any Security Agreement or Sections 6.12 or
6.14 at such time required by any Security Agreement or by such Sections to be
delivered, in each case, duly executed by each Loan Party that is party thereto;
(2)    all Obligations shall have been unconditionally guaranteed by (a)
Holdings (or any successor thereto) and each UK Holding Company, (b) each
Restricted Subsidiary of Holdings that is a wholly owned Material Subsidiary
(other than any Excluded Subsidiary) which as of the Closing Date shall include
those that are listed on Schedule 1.01(1) hereto and (c) any Restricted
Subsidiary


15



--------------------------------------------------------------------------------

 


of Holdings that Guarantees (or is the borrower or issuer of) (i) any Junior
Indebtedness or (ii) any Credit Agreement Refinancing Indebtedness or any
Permitted Incremental Equivalent Debt (the Persons in the preceding clauses (a)
through (c) collectively, the “Guarantors”);
(3)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guaranty shall have been secured by a
perfected security interest, subject only to Liens permitted by Section 7.01,
on:
(a)    all the Equity Interests (i) of the Borrower and (ii) to the extent
directly owned by a Loan Party, the Subsidiary Guarantors,
(b)    all Equity Interests of each wholly owned Material Specified Jurisdiction
Subsidiary (to the extent such Material Specified Jurisdiction Subsidiary is not
an Excluded Subsidiary), and
(c)    all of the issued and outstanding Equity Interests of each wholly owned
Material Subsidiary that is directly owned by a Loan Party (in each case, to the
extent such Material Subsidiary is not an Excluded Subsidiary, other than an
Excluded Subsidiary under clause (1) or (2) of the definition thereof solely by
virtue of being a Non-Specified Jurisdiction Subsidiary);
(4)    except to the extent otherwise provided hereunder or under any Collateral
Document, including subject to Liens permitted by Section 7.01, and in each case
subject to exceptions and limitations otherwise set forth in this Agreement and
the Collateral Documents, the Obligations and the Guaranty shall have been
secured by a security interest in substantially all tangible and intangible
personal property of the Borrower and each Guarantor (including accounts,
inventory, equipment, investment property, contract rights, intellectual
property that is registered, issued or applied for in the United States, and
proceeds of the foregoing) (in each case, other than Excluded Assets), in each
case,
(a)    that has been perfected (to the extent such security interest may be
perfected) by
(i)    delivering certificated securities and instruments, in which a security
interest can be perfected by physical possession or control, in each case to the
extent expressly required hereunder or any Security Agreement (solely in respect
of any promissory note in excess of $35.0 million, Indebtedness of any
Restricted Subsidiary that is not a Guarantor that is owing to any Loan Party
(which may be evidenced by the Intercompany Note and pledged to the Collateral
Agent) and certificated Equity Interests of the Borrower and wholly owned
Restricted Subsidiaries of Holdings that are Material Subsidiaries otherwise
required to be pledged pursuant to the Collateral Documents to the extent
required under clause (3) above),
(ii)    filing financing statements under the Uniform Commercial Code of any
applicable jurisdiction or, to the extent expressly contemplated by a Security
Agreement, similar filings under applicable law of a Collateral Jurisdiction,
(iii)    making any necessary filings with the United States Patent and
Trademark Office or United States Copyright Office,


16



--------------------------------------------------------------------------------

 


(iv)    filings in the applicable real estate records with respect to Mortgaged
Properties (or any fixtures related to Mortgaged Properties) to the extent
required by the Collateral Documents,
(v)    the taking of the actions described in the English Security Documents; or
(vi) with respect to any Loan Party that is not organized within the United
States or England and Wales, the taking of any actions under applicable foreign
laws (subject, in the case of any such Loan Party, to the limitations contained
in this Agreement and in the Agreed Guaranty and Security Principles attached
hereto as Schedule 1.01(2)) to validly create or perfect the Liens on the
Collateral granted by such Loan Party in favor of the Collateral Agent, which
shall be on terms and with exclusions no less favorable to the Borrower and the
Loan Parties than that provided in the definition of “Excluded Assets”, with
customary modifications under such applicable foreign laws as may be necessary
for perfection of liens in specific asset types; and
(b)     with the priority required by the Collateral Documents; provided that
any such security interests in the Collateral shall be subject to the terms of
the Intercreditor Agreements to the extent expressly required by this Agreement;
and
(5)    subject to the exceptions and limitations set forth in this Agreement,
the Collateral Agent shall have received counterparts of a Mortgage, together
with the other deliverables described in Section 6.12(2)(b), with respect to
each Material Real Property listed on Schedule 1.01(3) or to the extent required
to be delivered pursuant to Section 6.12 or Section 6.14 (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such property
within the time periods set forth in said Sections; provided that (i) to the
extent any Mortgaged Property is located in a jurisdiction which imposes
mortgage recording taxes, intangibles tax, documentary tax or similar recording
fees or Taxes, (a) the relevant Mortgage shall not secure an amount in excess of
the fair market value of the Mortgaged Property subject thereto and (b) the
relevant Mortgage shall not secure the Indebtedness in respect of Letters of
Credit or the Revolving Facility to the extent those jurisdictions impose such
aforementioned Taxes on paydowns or re-advances applicable to such Indebtedness
unless it is feasible to limit recovery to a capped amount that would not be
subject to re-borrowing and (ii) no flood insurance or compliance with any Flood
Insurance Laws shall be required with respect to any Mortgaged Property (other
than a flood hazard determination as described in Section 6.12(2)(b)(v)).
The foregoing definition shall not require, and the Loan Documents shall not
contain any requirements as to (i) the creation, perfection or maintenance of
pledges of, or security interests in, Mortgages on, or the obtaining of Mortgage
Policies, surveys, abstracts or appraisals or taking other actions with respect
to, any Excluded Assets (ii) the guarantee of intercompany indebtedness of any
Loan Party that is a U.S. Person (or a U.S. DRE) by any Loan Party that is not a
U.S. Person (including, for purposes of this sentence, a U.S. DRE substantially
all of whose assets consist (directly or indirectly through one or more
flow-through entities) of the equity interests and/or indebtedness of one or
more non-U.S. Persons or (iii) the pledge by any such non-U.S. Person of its
assets (or a pledge of its equity) to secure the intercompany indebtedness
described in clause (ii).


17



--------------------------------------------------------------------------------

 


The Collateral Agent may grant extensions of time for the creation, perfection
or maintenance of security interests in, or the execution or delivery of any
Mortgage and the obtaining of title insurance, surveys or Opinions of Counsel
with respect to, particular assets (including extensions beyond the Closing Date
for the creation, perfection or maintenance of security interests in the assets
of the Loan Parties on such date) where it reasonably determines, in
consultation with Holdings and the Borrower, that creation, perfection or
maintenance cannot be accomplished without undue effort or expense by the time
or times at which it would otherwise be required by this Agreement or the
Collateral Documents.
Notwithstanding anything to the contrary, there shall be (I) no actions required
by the Laws of any jurisdiction other than a Collateral Jurisdiction under the
Loan Documents in order to create any security interests in any assets or to
perfect or make enforceable such security interests in any assets (and, with
respect to intellectual property, such actions shall only be required in the
United States and shall only be required with respect to intellectual property
that is registered, issued or applied for in the United States) and (II) no
Guarantees or Collateral Documents (including security agreements and pledge
agreements) governed under the laws of any jurisdiction other than a Collateral
Jurisdiction. Notwithstanding anything else provided in the Loan Documents,
Holdings may, in its sole discretion elect to join any Excluded Subsidiary or
any Parent Company that is not already a Guarantor as a Guarantor subject to (x)
the jurisdiction of incorporation of such Excluded Subsidiary or such Parent
Company being a Permitted Jurisdiction and (y) guarantee, collateral and
security provisions reasonably acceptable to the Administrative Agent to be
negotiated in good faith (the “Excluded Subsidiary Joinder Exception”); provided
that to the extent any Excluded Subsidiary or such Parent Company is joined
pursuant to the Excluded Subsidiary Joinder Exception, any requirements under
this Collateral and Guarantee Requirement and any related provisions under the
Loan Documents (including the definition of “Excluded Assets”) as applied to
such Excluded Subsidiary (solely to the extent any such provision would not
otherwise have applied in respect of such Excluded Subsidiary if it were a
Restricted Subsidiary that did not constitute a Loan Party) may be modified
(including with respect to the addition of customary limitations for syndicated
loans applicable to the provision of guarantees and collateral in the applicable
non-U.S. jurisdiction) as reasonably determined by the Borrower and the
Administrative Agent.
No perfection through control agreements or perfection by “control” shall be
required with respect to any assets (other than to the extent required under
clause (4)(a)(i) above) under the Loan Documents. There shall be no (x)
requirement to obtain any landlord waivers, estoppels or collateral access
letters or (y) requirement to perfect a security interest in any letter of
credit rights, other than by the filing of a UCC financing statement or a
similar filing under the applicable laws of any applicable Collateral
Jurisdiction.
“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreements, the Mortgages (if any), each of the
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent, Collateral Agent or the
Lenders pursuant to Sections 4.01(1)(c), 4.01(1)(d), 6.12 or 6.14 and each of
the other agreements, instruments or documents that creates or purports to
create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.
“Collateral Jurisdictions” means (x) the United States, (y) England and Wales
and (z) the jurisdiction of organization of (A) a Loan Party that becomes a
Guarantor pursuant to the Borrower’s option within the definition of Guarantor
or (B) Holdings (if Holdings or any Successor Holdings ceases to be organized in
England and Wales), but solely with respect to the assets of Holdings or of such
new Loan Party, and the Equity Interests of such new Loan Party.
“Commitment” means a Revolving Commitment, Incremental Revolving Commitment,
Closing Date Term Loan Commitment, Incremental Term Commitment, Other Revolving
Commitment,


18



--------------------------------------------------------------------------------

 


Other Term Loan Commitment, Extended Revolving Commitment of a given Extension
Series, or any commitment in respect of Replacement Loans, as the context may
require.
“Commitment Fee Rate” means a percentage per annum equal to the Applicable Rate
set forth in the “Commitment Fee Rate” column of the chart in the definition of
“Applicable Rate.”
“Committed Loan Notice” means a notice of (1) a Borrowing with respect to a
given Class of Loans, (2) a conversion of Loans of a given Class from one Type
to the other or (3) a continuation of Eurodollar Rate Loans of a given Class,
pursuant to Section 2.02(1), which, if in writing, shall be substantially in the
form of Exhibit A-1, or such other form as may be approved by the Administrative
Agent and the Borrower (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent
and the Borrower), appropriately completed and signed by a Responsible Officer
of the Borrower.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time and any successor statute.
“Compensation Period” has the meaning specified in Section 2.12(3)(b).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C and which certificate shall in any event be a certificate of a
Financial Officer of Holdings or the Borrower:
(1)    certifying as to whether a Default has occurred and is continuing and, if
applicable, specifying the details thereof and any action taken or proposed to
be taken with respect thereto (in each case, other than any Default with respect
to which the Administrative Agent has otherwise obtained notice in accordance
with Section 6.03(1)),
(2)    in the case of financial statements delivered under Section 6.01(1),
setting forth reasonably detailed calculations of (i) Excess Cash Flow for each
fiscal year commencing with the financial statements for the fiscal year ending
December 31, 2019 to the extent a payment would be required under Section
2.05(2)(a) and (ii) the Net Proceeds received during the applicable period
(after the Closing Date in the case of the fiscal year ending December 31, 2018)
by or on behalf of Holdings or any Restricted Subsidiary in respect of any Asset
Sale or Casualty Event subject to prepayment pursuant to Section 2.05(2)(b)(i)
and the portion of such Net Proceeds that has been invested or is intended to be
reinvested in accordance with Section 2.05(2)(b)(ii), and
(3)    setting forth (x) a calculation of the First Lien Net Leverage Ratio as
of the last day of the most recently ended Test Period, (y) if on the last day
of the most recently ended Test Period the sum of (a) the outstanding principal
amount Revolving Loans (including Swing Line Loans) plus (b) the aggregate face
amount in excess of $100.0 million of the outstanding amount Letters of Credit
(excluding such Letters of Credit to the extent reimbursed, Cash Collateralized
or backstopped on terms reasonably acceptable to the applicable Issuing Bank on
or prior to the date that is three Business Days following the end of the
applicable Test Period and excluding bank guarantees and performance or similar
bonds) exceeds the greater of (x) $324.0 million and (y) 40.0% of the aggregate
principal amount of all Revolving Commitments under all outstanding Revolving
Facilities (including any Incremental Revolving Facilities), whether such First
Lien Net Leverage Ratio as of the last day of the most recently ended Test
Period is in compliance with the required level for such Test Period and (z) if
the First Lien Net Leverage Ratio as of the last day of the most recently ended
Test Period would result in a change in the applicable “Pricing Level” as set
forth in the definition of “Applicable Rate,” setting forth a calculation of
such First Lien Net Leverage Ratio.


19



--------------------------------------------------------------------------------

 


“Conforming Accounting Report” has the meaning specified in Section 6.01(1).
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings, the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding cash and Cash Equivalents, amounts related to
current or deferred taxes based on income or profits, assets held for sale,
loans (permitted) to third parties, pension assets, deferred bank fees,
derivative financial instruments and any assets in respect of Hedge Agreements,
and excluding the effects of adjustments pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings, the Borrower and the Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding (A) the current portion of any Funded Debt, (B)
the current portion of interest, (C) accruals for current or deferred taxes
based on income or profits, (D) accruals of any costs or expenses related to
restructuring reserves or severance, (E) Revolving Loans, Swing Line Loans and
L/C Obligations under this Agreement or any other revolving loans, swingline
loans and letter of credit obligations under any other revolving credit
facility, (F) the current portion of any Capitalized Lease Obligation, (G)
deferred revenue arising from cash receipts that are earmarked for specific
projects, (H) liabilities in respect of unpaid earn-outs, (I) the current
portion of any other long-term liabilities, (J) accrued litigation settlement
costs and (K) any liabilities in respect of Hedge Agreements, and, furthermore,
excluding the effects of adjustments pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Restricted Subsidiaries, including the amortization of
intangible assets, deferred financing fees, debt issuance costs, commissions,
fees and expenses and the amortization of Capitalized Software Expenditures of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period:
(1)    increased (without duplication) by the following, in each case (other
than clauses (h), (l) and (p)) to the extent deducted (and not added back) in
determining Consolidated Net Income for such period:
(a)    total interest expense and, to the extent not reflected in such total
interest expense, any losses on Hedging Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such Hedging Obligations or such derivative
instruments, and bank and letter of credit fees, letter of guarantee and
bankers’ acceptance fees and costs of surety bonds in connection with financing
activities, together with items excluded from the definition of “Consolidated
Interest Expense” pursuant to the definition thereof; plus
(b)    provision for Taxes based on income, profits, revenue or capital,
including federal, foreign and state income, franchise, excise, value added and
similar Taxes, property Taxes and similar Taxes, and foreign withholding Taxes
paid or accrued during such period


20



--------------------------------------------------------------------------------

 


(including any future Taxes or other levies that replace or are intended to be
in lieu of Taxes, and any penalties and interest related to Taxes or arising
from tax examinations) and the net Tax expense associated with any adjustments
made pursuant to the definition of “Consolidated Net Income,” and any payments
to a Parent Company in respect of such Taxes permitted to be made hereunder;
plus
(c)    Consolidated Depreciation and Amortization Expense for such period; plus
(d)    any other non-cash Charges, including any write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (i) Holdings in its sole discretion may determine not to add back
such non-cash Charge in the current period and (ii) to the extent Holdings does
decide to add back such non-cash Charge, the cash payment in respect thereof,
with the exception of any cash payments related to the settlement of deferred
compensation balances awarded prior to the Closing Date, in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus
(e)    Charges consisting of income attributable to minority interests and
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary, excluding cash distributions in respect thereof, and the amount of
any reductions in arriving at Consolidated Net Income resulting from the
application of Accounting Standards Codification Topic No. 810, Consolidation;
plus
(f)    (i) the amount of board of director fees and any management, monitoring,
consulting, transaction, advisory and other fees (including transaction and
termination fees) and indemnities and expenses paid or accrued in such period
under the Registration Rights Agreement or otherwise to the extent permitted
under Section 6.17 and (ii) the amount of payments made to optionholders of such
Person or any Parent Company in connection with, or as a result of, any
distribution being made to equityholders of such Person or its Parent Companies,
which payments are being made to compensate such optionholders as though they
were equityholders at the time of, and entitled to share in, such distribution,
in each case to the extent permitted hereunder; plus
(g)    Charges, including any loss or discount, related to the sale of
receivables, Securitization Assets and related assets to any Securitization
Subsidiary in connection with a Qualified Securitization Facility; plus
(h)    cash receipts (or any netting arrangements resulting in reduced cash
Charges) not representing Consolidated EBITDA or Consolidated Net Income in any
prior period to the extent non-cash gains relating to such income were deducted
in the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus
(i)    any Charges pursuant to any management equity plan, stock option plan or
any other management or employee benefit plan, agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of such Person or net
cash proceeds of an issuance of Equity Interests of such Person (other than
Disqualified Stock); plus


21



--------------------------------------------------------------------------------

 


(j)    any net pension or other post-employment benefit Charges representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus
(k)    the amount of earnout obligation expense incurred in connection with
(including adjustments thereto) any acquisitions and Investments, whether
consummated prior to or after the Closing Date; plus
(l)    (x) the amount of “run‑rate” cost savings, synergies and operating
expense reductions resulting from, or related to, the Transactions that are
reasonably identifiable and projected by Holdings in good faith to result from
actions either taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of Holdings or the
Borrower) within 24 months after the Closing Date (or to the extent identified
in the Form S-1) and (y) the amount of “run‑rate” cost savings, synergies and
operating expense reductions resulting from, or related to, mergers and other
business combinations, acquisitions, investments, divestitures, dispositions,
discontinuance of activities or operations and other specified transactions,
restructurings, cost savings initiatives, operational changes and other
initiatives (including, for the avoidance of doubt, acquisitions occurring prior
to the Closing Date) that are reasonably identifiable and projected by Holdings
in good faith to result from actions either taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of Holdings or the Borrower) within 24 months after such merger or
other business combination, acquisition, investment, divestiture, disposition,
discontinuance of activities or operations or other specified transaction,
restructuring, cost savings initiative, operational change or other initiative
is consummated (or undertaken or implemented prior to consummation of the
acquisition or other applicable transaction), in each case, calculated (1) on a
pro forma basis as though such cost savings, synergies or operating expense
reductions had been realized on the first day of such period and (2) net of the
amount of actual benefits realized from such actions during such period (it is
understood and agreed that “run‑rate” means the full recurring benefit that is
associated with any action taken or with respect to which substantial steps have
been taken or are expected to be taken, whether prior to or following the
Closing Date) (which adjustments may be incremental to (but not duplicative of)
pro forma cost savings, synergies or operating expense reduction adjustments
made pursuant to Section 1.07); provided that such cost savings, synergies and
operating expenses are reasonably identifiable; plus
(m)    any payments in the nature of compensation or expense reimbursement made
to independent board members; plus
(n)    internal software development costs that are expensed during the period
but could have been capitalized in accordance with GAAP; plus
(o)    any loss from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are being held for sale or
are subject to an agreement to dispose of such operations, if elected by
Holdings or the Borrower in its sole discretion, only when and to the extent
such operations are actually disposed of); plus


22



--------------------------------------------------------------------------------

 


(p)    adjustments, exclusions and add-backs either (i) consistent with
Regulation S-X of the SEC, (ii) set forth in the Form S-1 or (iii) set forth in
any quality of earnings analysis prepared by independent registered public
accountants of recognized national standing or any other accounting firm
reasonably acceptable to the Administrative Agent and delivered to the
Administrative Agent, in each case under this sub-clause (iii), in connection
with any Permitted Acquisition or similar permitted investment; and
(2)    decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:
(a)    non-cash gains for such period (excluding any non-cash gain to the extent
it represents the reversal of an accrual or reserve for a potential cash item
that reduced Consolidated Net Income or Consolidated EBITDA in any prior period
other than any such accrual or reserve that has been added back to Consolidated
Net Income in calculating Consolidated EBITDA in accordance with this
definition),
(b)    the amount of any income consisting of losses attributable to
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary added to (and not deducted from) Consolidated Net Income in such
period; and
(c)    any net income from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are being held for sale or
are subject to an agreement to dispose of such operations, if elected by
Holdings in its sole discretion, only when and to the extent such operations are
actually disposed of).
For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with, but only to the extent required by,
Section 1.07.


“Consolidated First Lien Secured Debt” means, as of any date of determination,
subject to the definition of “Designated Revolving Commitments,” the aggregate
principal amount of Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet on a consolidated basis in accordance with GAAP, consisting only
of Indebtedness for borrowed money, Capitalized Lease Obligations and purchase
money Indebtedness, in each case, solely to the extent secured by a first
priority Lien on the Collateral that rank pari passu with the Liens securing the
First Lien Obligations; provided, Consolidated First Lien Secured Debt will not
include Non-Recourse Indebtedness, undrawn amounts under revolving credit
facilities and Indebtedness in respect of any (1) letter of credit, bank
guarantees and performance or similar bonds, except to the extent of obligations
in respect of drawn standby letters of credit which have not been reimbursed
within three (3) Business Days and (2) Hedging Obligations. The
Dollar-equivalent principal amount of any Indebtedness denominated in a foreign
currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the
Dollar-equivalent principal amount of such Indebtedness.
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the cash interest expense (including that
attributable to Capitalized Lease Obligations), net of cash interest income,
with respect to Indebtedness of such Person and its Restricted Subsidiaries for
such period, other than Non-Recourse Indebtedness, including commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net cash costs under hedging agreements (other
than in connection with the early termination thereof);


23



--------------------------------------------------------------------------------

 


excluding, in each case:
(i)    amortization of deferred financing costs, debt issuance costs,
commissions, fees and expenses and any other amounts of non-cash interest
(including as a result of the effects of acquisition method accounting or
pushdown accounting),
(ii)    interest expense attributable to the movement of the mark-to-market
valuation of obligations under Hedging Obligations or other derivative
instruments, including pursuant to FASB Accounting Standards Codification Topic
815, Derivatives and Hedging,
(iii)    costs associated with incurring or terminating Hedging Obligations and
cash costs associated with breakage in respect of hedging agreements for
interest rates,
(iv)    commissions, discounts, yield, make-whole premium and other fees and
charges (including any interest expense) incurred in connection with any
Non-Recourse Indebtedness,
(v)    “additional interest” owing pursuant to a registration rights agreement
with respect to any securities,
(vi)    any payments with respect to make-whole premiums or other breakage costs
of any Indebtedness, including any Indebtedness issued in connection with the
Transactions,
(vii)    penalties and interest relating to Taxes,
(viii)    accretion or accrual of discounted liabilities not constituting
Indebtedness,
(ix)    interest expense attributable to a Parent Company resulting from
push-down accounting,
(x)    any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting,
(xi)    any interest expense attributable to the exercise of appraisal rights
and the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto in connection with the Transactions, any
acquisition or Investment and
(xii)    annual agency fees paid to any administrative agents and collateral
agents with respect to any secured or unsecured loans, debt facilities,
debentures, bonds, commercial paper facilities or other forms of Indebtedness
(including any security or collateral trust arrangements related thereto),
including the Facilities.
For purposes of this definition, interest on a Capitalized Lease Obligation will
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.
“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding (and
excluding the effect of), without duplication,


24



--------------------------------------------------------------------------------

 


(1)    extraordinary, one-time, non-recurring or unusual gains or Charges
(including relating to any strategic initiatives and accruals and reserves in
connection with such gains or Charges and including legal fees, expenses,
settlements and judgments) and special items; restructuring Charges; accruals or
reserves (including restructuring and integration costs related to acquisitions
and adjustments to existing reserves, and in each case, whether or not
classified as such under GAAP); Charges related to any reconstruction,
decommissioning, recommissioning or reconfiguration of facilities and fixed
assets for alternative uses; Public Company Costs; Charges related to the
integration, consolidation, opening, pre-opening and closing of facilities and
fixed assets; severance and relocation costs and expenses; special compensation
Charges, consulting fees; signing, retention or completion bonuses and charges,
and executive recruiting costs; Charges incurred in connection with strategic
initiatives; transition Charges and duplicative running and operating Charges;
Charges in connection with non-ordinary course product and intellectual property
development; Charges incurred in connection with acquisitions (or purchases of
assets) prior to or after the Closing Date (including integration costs);
business optimization Charges (including Charges relating to business
optimization programs, new systems design, Charges related to systems
establishment, implementation, integration and upgrades and project start-up);
accruals and reserves; Charges attributable to the implementation of
cost-savings initiatives and operating improvements and consolidations;
curtailments and modifications to pension and post-employment employee benefit
plans (including any settlement of pension liabilities and charges resulting
from changes in estimates, valuations and judgments);
(2)    the cumulative effect of a change in accounting principles and changes as
a result of the adoption or modification of accounting policies during such
period whether effected through a cumulative effect adjustment or a retroactive
application, in each case in accordance with GAAP;
(3)    Transaction Expenses;
(4)    any gain (loss) on asset sales, disposals or abandonments (other than
asset sales, disposals or abandonments in the ordinary course of business);
(5)    the Net Income for such period of any Person that is an Unrestricted
Subsidiary and, solely for the purpose of determining the amount available for
Restricted Payments under clause (3)(a) of Section 7.05(a), the Net Income for
such period of any Person that is not a Subsidiary or that is accounted for by
the equity method of accounting; provided that the Consolidated Net Income of a
Person will be increased by the amount of dividends or distributions or other
payments that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents) to such Person or a Restricted
Subsidiary thereof in respect of such period;
(6)    solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 7.05(a), the Net Income for such period
of any Restricted Subsidiary (other than any Guarantor) to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived (or Holdings or the Borrower reasonably
believes such restriction could be waived and is using commercially reasonable
efforts to pursue such waiver); provided that Consolidated Net Income of a
Person will be increased by the amount of dividends or other


25



--------------------------------------------------------------------------------

 


distributions or other payments actually paid in cash or Cash Equivalents (or to
the extent converted into cash or Cash Equivalents), or the amount that could
have been paid in cash or Cash Equivalents without violating any such
restriction or requiring any such approval, to such Person or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein;
(7)    effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) related to the application
of recapitalization accounting or purchase accounting (including in the
inventory, property and equipment, software, goodwill, intangible assets, in
process research and development, deferred revenue and debt line items);
(8)    income (loss) from the early extinguishment or conversion of (a)
Indebtedness, (b) Hedging Obligations or (c) other derivative instruments;
(9)    any impairment Charges or asset write-off or write-down in each case,
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP;
(10)    (a) any equity-based or non-cash compensation charge or expense,
including any such charge or expense arising from grants of equity-based
incentive awards or other rights to, and any cash charges associated with, the
rollover, acceleration or payout of, Equity Interests by management of such
Person or of a Restricted Subsidiary or any Parent Company, (b) non-cash
compensation expense resulting from the application of Accounting Standards
Codification Topic No. 718, Compensation—Stock Compensation or Accounting
Standards Codification Topic 505-50, Equity-Based Payments to Non-Employees, and
(c) any income (loss) attributable to deferred compensation plans or trusts;
(11)    any Charges during such period, or any amortization thereof for such
period, in connection with any acquisition, Investment, Asset Sale, disposition,
incurrence or repayment of Indebtedness (including such fees, expenses or
charges related to the syndication and incurrence of any Indebtedness, including
any Facilities hereunder), issuance of Equity Interests (including by any direct
or indirect parent of Holdings), recapitalization, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of any Indebtedness, including the Loan Documents) and
including, in each case, any such transaction whether consummated on, after or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or nonrecurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt, the effects of expensing all
transaction related expenses in accordance with Accounting Standards
Codification Topic No. 805, Business Combinations);
(12)    accruals and reserves that are established or adjusted in connection
with the Transactions, an Investment or an acquisition that are required to be
established or adjusted as a result of the Transactions, such Investment or such
acquisition, in each case in accordance with GAAP;
(13)    any expenses, charges or losses to the extent covered by insurance that
are, directly or indirectly, reimbursed or reimbursable by a third party, and
any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any acquisition, Investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement;


26



--------------------------------------------------------------------------------

 


(14)    any non-cash gain (loss) attributable to the mark to market movement in
the valuation of Hedging Obligations or other derivative instruments pursuant to
FASB Accounting Standards Codification Topic 815—Derivatives and Hedging or mark
to market movement of other financial instruments pursuant to FASB Accounting
Standards Codification Topic 825—Financial Instruments;
(15)    any net realized or unrealized gain or loss (after any offset) resulting
in such period from currency transaction or translation gains or losses,
including those related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from (a) Hedging Obligations for currency
exchange risk and (b) resulting from intercompany indebtedness) and any other
foreign currency transaction or translation gains and losses;
(16)    any adjustments resulting from the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation;
(17)    any non-cash rent expense;
(18)    [reserved];
(19)    any non-cash expenses, accruals or reserves related to adjustments to
historical tax exposures; and
(20)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, Consolidated Net Income will
include the amount of proceeds received or receivable from business interruption
insurance, the amount of any expenses or charges incurred by such Person or its
Restricted Subsidiaries during such period that are, directly or indirectly,
reimbursed or reimbursable by a third party, and amounts that are covered by
indemnification or other reimbursement provisions in connection with any
acquisition, Investment or any sale, conveyance, transfer or other disposition
of assets permitted hereunder.
Notwithstanding the foregoing, for the purpose of Section 7.05(a) (other than
clause (3)(d) of Section 7.05(a)), there will be excluded from Consolidated Net
Income any income arising from any sale or other disposition of Restricted
Investments made by such Person and its Restricted Subsidiaries, any repurchases
and redemptions of Restricted Investments from such Person and its Restricted
Subsidiaries, any repayments of loans and advances which constitute Restricted
Investments by such Person or any Restricted Subsidiary, any sale of the stock
of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under clause (3)(d) of Section
7.05(a).
“Consolidated Secured Debt” means, as of any date of determination, subject to
the definition of “Designated Revolving Commitments,” the aggregate principal
amount of Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet on a consolidated basis in accordance with GAAP, consisting only of
Indebtedness for borrowed money, Capitalized Lease Obligations and purchase
money Indebtedness, in each case, solely to the extent secured by a Lien on the
Collateral; provided, Consolidated Secured Debt will not include Non-Recourse
Indebtedness, undrawn amounts under revolving credit facilities and Indebtedness
in respect of any (1) letter of credit, bank guarantees and performance or
similar bonds, except to the extent of obligations in respect of drawn standby
letters of credit which have not been


27



--------------------------------------------------------------------------------

 


reimbursed within three (3) Business Days and (2) Hedging Obligations. The
Dollar-equivalent principal amount of any Indebtedness denominated in a foreign
currency will reflect the currency translation effects, determined in accordance
with GAAP, of Hedging Obligations for currency exchange risks with respect to
the applicable currency in effect on the date of determination of the
Dollar-equivalent principal amount of such Indebtedness.
“Consolidated Total Debt” means, as of any date of determination, subject to the
definition of “Designated Revolving Commitments,” the aggregate principal amount
of Indebtedness of Holdings and its Restricted Subsidiaries outstanding on such
date, in an amount that would be reflected on a balance sheet on a consolidated
basis in accordance with GAAP, consisting only of Indebtedness for borrowed
money, Capitalized Lease Obligations and purchase money Indebtedness; provided,
Consolidated Total Debt will not include Non-Recourse Indebtedness, undrawn
amounts under revolving credit facilities and Indebtedness in respect of any (1)
letter of credit, bank guarantees and performance or similar bonds, except to
the extent of obligations in respect of drawn standby letters of credit which
have not been reimbursed within three (3) Business Days and (2) Hedging
Obligations. The Dollar-equivalent principal amount of any Indebtedness
denominated in a foreign currency will reflect the currency translation effects,
determined in accordance with GAAP, of Hedging Obligations for currency exchange
risks with respect to the applicable currency in effect on the date of
determination of the Dollar-equivalent principal amount of such Indebtedness.
“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other monetary obligations
that do not constitute Indebtedness (“primary obligations”) of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, including
any obligation of such Person, whether or not contingent:
(1)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor;
(2)    to advance or supply funds:
(a)    for the purchase or payment of any such primary obligation or
(b)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(3)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
“Contract Consideration” has the meaning specified in clause (2)(k) of the
definition of “Excess Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Controlled Investment Affiliate” means, as to any Person, any other Person,
other than any Sponsor, which directly or indirectly is in control of, is
controlled by, or is under common control with


28



--------------------------------------------------------------------------------

 


such Person and is organized by such Person (or any Person controlling such
Person) primarily for making direct or indirect equity or debt investments in
Holdings or other companies.
“Convertible Indebtedness” means Indebtedness of Holdings, the Borrower or any
Parent Company (which may be guaranteed by the Guarantors) permitted to be
incurred hereunder that is either (a) convertible into common equity of Holdings
or such Parent Company (and cash in lieu of fractional shares) or cash (in an
amount determined by reference to the price of such common equity) or (b) sold
as units with call options, warrants or rights to purchase (or substantially
equivalent derivative transactions) that are exercisable for common equity of
Holdings or such Parent Company or cash (in an amount determined by reference to
the price of such common equity).
“Corrective Extension Amendment” has the meaning specified in Section 2.16(6).
“Credit Agreement Refinanced Debt” has the meaning assigned to such term in the
definition of “Credit Agreement Refinancing Indebtedness.”
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt or (c)
Permitted Unsecured Refinancing Debt; provided that, in each case, such
Indebtedness is issued, incurred or otherwise obtained (including by means of
the extension or renewal of existing Indebtedness) to Refinance, in whole or in
part, existing Loans (or, if applicable, unused Commitments) or any
then-existing Credit Agreement Refinancing Indebtedness (“Credit Agreement
Refinanced Debt”); provided, further, that (i) the terms of any such
Indebtedness (excluding, for the avoidance of doubt, interest rates (including
through fixed interest rates), interest margins, rate floors, fees, funding
discounts, original issue discounts and prepayment or redemption premiums and
terms) shall either, at the option of the Borrower, (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence of such Indebtedness (as
determined by the Borrower in good faith), (B) if otherwise not consistent with
the terms of such Credit Agreement Refinanced Debt, not be materially more
restrictive to the Borrower (as determined by the Borrower in good faith), when
taken as a whole, than the terms of such Credit Agreement Refinanced Debt,
except, in each case under this clause (B), with respect to (x) covenants and
other terms applicable to any period after the Latest Maturity Date of the Loans
in effect immediately prior to such Refinancing or (y) a Previously Absent
Financial Maintenance Covenant (so long as, (I) to the extent that such
Indebtedness includes a Previously Absent Financial Maintenance Covenant that is
in effect prior to the Latest Maturity Date and consists solely of a revolving
credit facility (whether or not the documentation therefor includes any other
facilities) and the applicable Previously Absent Financial Maintenance Covenant
is included only for the benefit of such revolving credit facility, such
Previously Absent Financial Maintenance Covenant shall be included for the
benefit of each Revolving Facility or (II) to the extent that such Indebtedness
includes a Previously Absent Financial Maintenance Covenant that is in effect
prior to the Latest Maturity Date and does not consist solely of a revolving
credit facility (whether or not the documentation therefor includes any other
facilities), such Previously Absent Financial Maintenance Covenant shall be
included for the benefit of each Facility or (C) such terms shall be reasonably
satisfactory to the Administrative Agent (provided that, at Borrower’s election,
to the extent any term or provision is added for the benefit of (x) the lenders
of any such Indebtedness that consists of term facilities, no consent shall be
required from the Administrative Agent to the extent that such term or provision
is also added, or the features of such term or provision are provided, for the
benefit of each Term Facility or (y) the lenders of any such Indebtedness that
consists of revolving credit facilities, no consent shall be required from the
Administrative Agent to the extent that such term or provision is also added, or
the features of such term or provision are provided, for the benefit of the
Lenders of each Revolving Facility), (ii) any such Indebtedness shall have a
maturity date that is no earlier than the Credit Agreement Refinanced Debt and a
Weighted Average Life to Maturity equal to or greater than that of the Credit
Agreement Refinanced Debt


29



--------------------------------------------------------------------------------

 


as of the date of determination, (iii) such Indebtedness shall not have a
greater principal amount (or shall not have a greater accreted value, if
applicable) than the principal amount (or accreted value, if applicable) of the
Credit Agreement Refinanced Debt plus accrued interest, fees and premiums
(including tender premium) and penalties (if any) thereon and fees, expenses,
original issue discount and upfront fees incurred in connection with such
Refinancing plus the amount of any other Indebtedness permitted under one or
more other Baskets under Section 7.02 (which shall be deemed a utilization of
any such Baskets), (iv) such Credit Agreement Refinanced Debt shall be repaid,
defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, within five (5)
Business Days after the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained with the Net Proceeds received from the incurrence
or issuance of such Indebtedness and (v) any mandatory prepayments of (I) any
Permitted Junior Priority Refinancing Debt or Permitted Unsecured Refinancing
Debt may not be made except to the extent that prepayments are not prohibited
hereunder and to the extent required hereunder or pursuant to the terms of any
Permitted Equal Priority Refinancing Debt, first made or offered to the holders
of the Term Loans constituting First Lien Obligations and any such Permitted
Equal Priority Refinancing Debt, and (II) any Permitted Equal Priority
Refinancing Debt in respect of events described in Section 2.05(2)(a), (b) and
(d)(i), may be made on a pro rata basis, less than a pro rata basis or greater
than a pro rata basis (but not greater than a pro rata basis as compared to any
Class of Term Loans constituting First Lien Obligations with an earlier maturity
date unless the Credit Agreement Refinanced Debt was so entitled to participate
on a greater than a pro rata basis) with each Class of Term Loans constituting
First Lien Obligations under Section 2.05(2)(a), (b) and (d)(i), provided,
further, that “Credit Agreement Refinancing Indebtedness” may be incurred in the
form of a bridge or other interim credit facility intended to be Refinanced with
(or which converts into or is exchanged for) long-term indebtedness (and such
bridge or other interim credit facility shall be deemed to satisfy clause (ii)
of the second proviso in this definition so long as (x) such credit facility
includes customary “rollover” provisions and (y) assuming such credit facility
were to be extended pursuant to such “rollover” provisions, such extended credit
facility would comply with clause (ii) above) and in which case, on or prior to
the first anniversary of the incurrence of such “bridge” or other interim credit
facility, clause (v) of the second proviso in this definition shall not prohibit
the inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.
“Credit Extension” means each of the following: (i) a Borrowing and (ii) an L/C
Credit Extension.
“Cure Amount” has the meaning specified in Section 8.04(1).
“Cure Expiration Date” has the meaning specified in Section 8.04(1)(a).
“Debt Fund Affiliate” means any Affiliate of a Sponsor that is a bona fide
diversified debt fund that is not (a) a natural person or (b) Holdings, the
Borrower or any Subsidiary of Holdings.
“Debt Representative” means, with respect to any series of Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
or representative under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


30



--------------------------------------------------------------------------------

 


“Declined Proceeds” has the meaning specified in Section 2.05(2)(g).
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
“Default Rate” means an interest rate equal to (i) (a) the Base Rate plus (b)
the Applicable Rate applicable to Base Rate Loans that are Revolving Loans plus
(c) 2.00% per annum; provided that with respect to the outstanding principal
amount of any Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
(giving effect to Section 2.02(3)) plus 2.00% per annum, in each case, to the
fullest extent permitted by applicable Laws and (ii) with respect to the
outstanding amount of any L/C Borrowing, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) then applicable
to Revolving Loans denominated in the same Available Currency as such L/C
Borrowing plus 2.00% per annum, in each case, to the fullest extent permitted by
applicable Laws.
“Defaulting Lender” means, subject to Section 2.17(2), any Lender that (a) has
refused (which refusal may be given verbally or in writing and has not been
retracted) or failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of L/C
Obligations, within one Business Day of the date required to be funded by it
hereunder, (b) has failed to pay over to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, (c) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or generally
under other agreements in which it commits to extend credit, (d) has failed,
within three (3) Business Days after request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (e) has, or has a direct or indirect parent
company that has, either (i) admitted in writing that it is insolvent or (ii)
become subject to a Lender-Related Distress Event. Any determination by the
Administrative Agent as to whether a Lender is a Defaulting Lender shall be
conclusive absent manifest error.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings or a Restricted Subsidiary in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale, redemption or repurchase of, or collection or payment on, such
Designated Non-Cash Consideration.
“Designated Preferred Stock” means Preferred Stock of Holdings, any Restricted
Subsidiary thereof or any Parent Company (in each case other than Disqualified
Stock) that is issued for cash (other than to a Restricted Subsidiary or an
employee stock ownership plan or trust established by Holdings or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
Officer’s Certificate, on or promptly after the issuance date thereof, the cash
proceeds of which are excluded from the calculation set forth in clause (3) of
Section 7.05(a).
“Designated Revolving Commitments” means any commitments to make loans or extend
credit on a revolving basis (or delayed draw basis) to Holdings, the Borrower or
any Restricted Subsidiary by any Person other than Holdings, the Borrower or any
Restricted Subsidiary that have been designated in an Officer’s Certificate
delivered to the Administrative Agent as “Designated Revolving Commitments”
until such time as the Borrower subsequently delivers an Officer’s Certificate
to the Administrative Agent to the effect that such commitments will no longer
constitute “Designated Revolving Commitments”; provided that, during such time
(including at the time of the incurrence of such Designated Revolving
Commitments), (i) except for purposes of the definition of “Applicable Rate,”
the First Lien Net Leverage


31



--------------------------------------------------------------------------------

 


Ratios set forth in Section 2.05(2)(a) and Section 2.05(2)(b) and determining
actual compliance with the Financial Covenant, such Designated Revolving
Commitments will be deemed an incurrence of Indebtedness on such date and will
be deemed outstanding for purposes of calculating the Interest Coverage Ratio,
Total Net Leverage Ratio, Secured Net Leverage Ratio, First Lien Net Leverage
Ratio and the availability of any Baskets hereunder and (ii) commencing on the
date such Designated Revolving Commitments are established after giving pro
forma effect to the incurrence of the entire committed amount of the
Indebtedness thereunder, such committed amount under such Designated Revolving
Commitments may thereafter be borrowed (and reborrowed, if applicable), in whole
or in part, from time to time, without further compliance with any Basket or
financial ratio or test under this Agreement (including the Interest Coverage
Ratio, Total Net Leverage Ratio, the Secured Net Leverage Ratio or First Lien
Net Leverage Ratio).
“Discharge” means, with respect to any Indebtedness, the repayment, prepayment,
repurchase (including pursuant to an offer to purchase), redemption, defeasance
or other discharge of such Indebtedness, in any such case in whole or in part.
“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.05(1)(e)(B)(2).
“Discount Range” has the meaning assigned to such term in
Section 2.05(1)(e)(C)(1).
“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.05(1)(e)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(1)(e)(C)(1) substantially in the form of Exhibit J.
“Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit K, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.05(1)(e)(C)(1).
“Discount Range Proration” has the meaning assigned to such term in
Section 2.05(1)(e)(C)(3).
“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.05(1)(e)(D)(3).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(1)(e)(B),
Section 2.05(1)(e)(C) or Section 2.05(1)(e)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.05(1)(e)(A).


32



--------------------------------------------------------------------------------

 


“disposition” has the meaning set forth in the definition of “Asset Sale.”
“Disqualified Institution” means (a) any Person (or related funds of any such
Person, to the extent such funds are reasonably identifiable as a related fund
of such Person) identified in writing to the Arrangers prior to the Closing
Date, (b) any competitor of the Borrower or its Affiliates and any Affiliate of
such competitor (to the extent such Affiliate of such competitor is not a bona
fide debt fund that primarily invests in loans), identified in writing to the
Arrangers by or on behalf of the Borrower or the Sponsor on or prior to the
initial syndication of the Facilities prior to the Closing Date (which list may
be updated (i) from time to time after the Closing Date upon written notice to
the Administrative Agent and (ii) with respect to competitors of the Borrower or
its Affiliates that are operating companies, prior to the Closing Date upon
written notice to the Arrangers and (c) any Affiliate of the entities described
in the preceding clauses (a) or (b) that are reasonably identifiable as such on
the basis of their name (other than, in the case of such preceding clauses (a)
and (b), Affiliates that constitute bona fide debt funds primarily investing in
loans); provided that any Person that is a Lender or Participant and
subsequently becomes a Disqualified Institution (but was not a Disqualified
Institution at the time it became a Lender or a Participant or, if earlier, at
the time of the “trade date” relating to the assignment or participation
agreement or instrument relating to such Lender or Participant, as applicable)
shall be deemed to not be a Disqualified Institution hereunder (in the case of
any such Participant that is not a Lender, solely with respect to the
participations held by such Participant). The identity of Disqualified
Institutions may be communicated by the Administrative Agent to a Lender upon
request, but will not be otherwise posted or distributed to any Person.
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than (i) for
any Qualified Equity Interests or (ii) solely as a result of a change of
control, asset sale, casualty, condemnation or eminent domain) pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than (i) for any Qualified Equity Interests or (ii) solely
as a result of a change of control, asset sale, casualty, condemnation or
eminent domain), in whole or in part, in each case prior to the date 91 days
after the earlier of the then Latest Maturity Date or the date the Loans are no
longer outstanding and the Commitments have been terminated; provided that if
such Capital Stock is issued pursuant to any plan for the benefit of future,
current or former employees, directors, officers, members of management,
consultants or independent contractors (or their respective Controlled
Investment Affiliates or Immediate Family Members or any permitted transferees
thereof) of Holdings or its Subsidiaries or any Parent Company or by any such
plan to such employees, directors, officers, members of management, consultants
or independent contractors (or their respective Controlled Investment Affiliates
or Immediate Family Members or any permitted transferees thereof), such Capital
Stock will not constitute Disqualified Stock solely because it may be required
to be repurchased by Holdings or its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s,
director’s, officer’s, management member’s, consultant’s or independent
contractor’s termination, death or disability; provided further any Capital
Stock held by any future, current or former employee, director, officer, member
of management, consultant or independent contractor (or their respective
Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of Holdings, any of its Subsidiaries, any Parent Company,
or any other entity in which Holdings or a Restricted Subsidiary has an
Investment and is designated in good faith as an “affiliate” by the Board of
Directors (or the compensation committee thereof), in each case pursuant to any
equity subscription or equity holders’ agreement, management equity plan or
stock option plan or any other management or employee benefit plan or agreement
will not constitute Disqualified Stock solely because it may be required to be
repurchased by Holdings or any Subsidiary in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s,
director’s, officer’s, management member’s, consultant’s or independent
contractor’s termination, death or disability. For the purposes hereof, the


33



--------------------------------------------------------------------------------

 


aggregate principal amount of Disqualified Stock will be deemed to be equal to
the greater of its voluntary or involuntary liquidation preference and maximum
fixed repurchase price, determined on a consolidated basis in accordance with
GAAP, and the “maximum fixed repurchase price” of any Disqualified Stock that
does not have a fixed repurchase price will be calculated in accordance with the
terms of such Disqualified Stock as if such Disqualified Stock were purchased on
any date on which the Consolidated Total Debt, Consolidated First Lien Secured
Debt or Consolidated Secured Debt, as applicable, will be required to be
determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Stock, such fair market
value shall be determined in good faith by Holdings.“Distressed Person” shall
have the meaning provided in the definition of the term Lender-Related Distress
Event.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof as such time and (b) as to any amount denominated in
any Alternative Currency, the equivalent amount thereof in Dollars as determined
by the Administrative Agent at such time on the basis of the Exchange Rate for
the purchase of Dollars with such Alternative Currency.
“Domestic Subsidiary” means any direct or indirect Subsidiary of Holdings that
is organized under the Laws of the United States, any state thereof or the
District of Columbia.
“ECF Payment Amount” has the meaning specified in Section 2.05(2)(a).
“ECF Percentage” has the meaning specified in Section 2.05(2)(a).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” has the meaning specified in Section 10.07(a).
“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.
“English Security Agreement” means the agreement described in clause (y) of the
definition of Security Agreement.
“Enterprise Transformative Event” means any transaction (including any merger,
acquisition, Investment, dissolution, liquidation, consolidation or
disposition), in each such case, by Holdings, the Borrower, any Restricted
Subsidiary or any Parent Company that is not permitted by the terms of any Loan
Document immediately prior to the consummation of such transaction.


34



--------------------------------------------------------------------------------

 


“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and sub-surface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations (other than internal reports
prepared by any Loan Party or any of its Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings with
respect to any Environmental Liability or Environmental Law (hereinafter
“Environmental Claims”), including (i) any and all Environmental Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any Environmental Law
and (ii) any and all Environmental Claims by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
pursuant to any Environmental Law.
“Environmental Laws” means any and all Laws relating to pollution or the
protection of the Environment or, to the extent relating to exposure to
Hazardous Materials, human health.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities) of
any Loan Party or any of its Subsidiaries directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract or other
written agreement pursuant to which liability is assumed or imposed with respect
to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equal Priority Intercreditor Agreement” means, to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement (but without
regard to the control of remedies), at the option of the Borrower and the
Administrative Agent acting together in good faith, either (a) an intercreditor
agreement substantially in the form of Exhibit G-1, together with any changes
thereto which are reasonably acceptable to the Administrative Agent and the
Borrower or (b) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal in priority to the Liens on the Collateral
securing the First Lien Obligations under this Agreement (but without regard to
the control of remedies), in each case with such modifications thereto as the
Administrative Agent and the Borrower may agree.
“Equity Interests” means, with respect to any Person, the Capital Stock of such
Person and all warrants, options or other rights to acquire Capital Stock of
such Person, but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock of such Person.
“Equity Offering” means any public or private sale of common equity or Preferred
Stock of Holdings or any Parent Company (excluding Disqualified Stock), other
than:
(1)    public offerings with respect to the Holdings’s or any Parent Company’s
common equity registered on Form S-4 or Form S-8;


35



--------------------------------------------------------------------------------

 


(2)    issuances to any Restricted Subsidiary of Holdings; and
(3)    any such public or private sale that constitutes an Excluded
Contribution.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Loan Party is treated as a single employer within the meaning
of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as a termination under Section 4062(e)
of ERISA; (c) a complete or partial withdrawal by any Loan Party or any of their
respective ERISA Affiliates from a Multiemployer Plan, written notification to
any Loan Party or any of their respective ERISA Affiliates concerning the
imposition of Withdrawal Liability or written notification that a Multiemployer
Plan is insolvent or in reorganization within the meaning of Title IV of ERISA;
(d) the filing under Section 4041(c) of ERISA of a notice of intent to terminate
a Pension Plan, the treatment of a Pension Plan or Multiemployer Plan amendment
as a termination under Sections 4041 or 4041A of ERISA, or the commencement in
writing of proceedings by the PBGC to terminate a Pension Plan or Multiemployer
Plan; (e) the imposition of any liability under Title IV of ERISA with respect
to the termination of any Pension Plan or Multiemployer Plan, other than for the
payment of plan contributions or PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any of their respective ERISA
Affiliates; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) a failure to satisfy the
minimum funding standard (within the meaning of Section 302 of ERISA or
Section 412 of the Code) with respect to a Pension Plan, whether or not waived;
(h) the application for a minimum funding waiver under Section 302(c) of ERISA
with respect to a Pension Plan; (i) the imposition of a lien under
Section 303(k) of ERISA or Section 412(c) of the Code with respect to any
Pension Plan; or (j) the occurrence of a nonexempt prohibited transaction with
respect to any Pension Plan maintained or contributed to by any Loan Party or
any of their respective ERISA Affiliates (within the meaning of Section 4975 of
the Code or Section 406 of ERISA) which would reasonably be expected to result
in material liability to any Loan Party.
“Escrowed Proceeds” means the proceeds from the offering of any debt securities
or other Indebtedness paid into an escrow account with an independent escrow
agent on the date of the applicable offering or incurrence pursuant to escrow
arrangements that permit the release of amounts on deposit in such escrow
account upon satisfaction of certain conditions or the occurrence of certain
events. The term “Escrowed Proceeds” shall include any interest earned on the
amounts held in escrow.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “euro” means the single currency of participating member states of the
EMU.
“Eurodollar Rate” means, with respect to any Loan for any Interest Period, an
interest rate per annum equal to (a) the Base Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided that the
Eurodollar Rate for any Eurodollar Rate Loan shall not be less than 0%.


36



--------------------------------------------------------------------------------

 


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to the excess of:
(1)    the sum, without duplication, of:
(a)    Consolidated Net Income of Holdings for such period,
(b)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) for such period to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period,
(c)    decreases in Consolidated Working Capital (except as a result of the
reclassification of items from short-term to long-term or vice versa) and,
without duplication, decreases in long-term accounts receivable and increases in
the long-term portion of deferred revenue (except as a result of the
reclassification of items from short-term to long-term or vice versa), in each
case, for such period (other than any such decreases or increases, as
applicable, arising from (x) acquisitions or Asset Sales outside the ordinary
course of assets by Holdings, the Borrower or any Restricted Subsidiary or (y)
transactions related to any Securitization Facilities, in each case by Holdings,
the Borrower or any Restricted Subsidiary during such period or the application
of recapitalization or purchase accounting),
(d)    [reserved];
(e)    the amount deducted as tax expense in determining Consolidated Net Income
to the extent in excess of cash Taxes paid in such period and
(f)    cash receipts in respect of Hedge Agreements during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over
(2)    the sum, without duplication, of:
(a)    an amount equal to the amount of all non-cash credits (including, to the
extent constituting non-cash credits, amortization of deferred revenue acquired
as a result of any Permitted Acquisition, investment permitted hereunder or any
similar transaction) included in arriving at such Consolidated Net Income (but
excluding any non-cash credit to the extent representing the reversal of an
accrual or reserve described in clause (1)(b) above) and cash losses, charges
(including any reserves or accruals for potential cash charges in any future
period), expenses, costs and fees excluded by virtue of the definition of
“Consolidated Net Income,”
(b)    [reserved],
(c)    the aggregate amount of all principal payments of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries (including (i) the
principal component of


37



--------------------------------------------------------------------------------

 


payments in respect of Capitalized Lease Obligations, (ii) all scheduled
principal repayments of Loans, Permitted Incremental Equivalent Debt and Credit
Agreement Refinancing Indebtedness (or any Indebtedness representing Refinancing
Indebtedness in respect thereof in accordance with the corresponding provisions
of the governing documentation thereof) and any other Indebtedness outstanding
pursuant to Section 7.02 (or any Indebtedness representing Refinancing
Indebtedness in respect thereof in accordance with the corresponding provisions
of the governing documentation thereof), in each case to the extent such
payments are permitted hereunder and actually made and (iii) the amount of any
scheduled repayment of Term Loans pursuant to Section 2.07 or any mandatory
prepayment of Term Loans pursuant to Section 2.05(2)(b) (or any Indebtedness
representing Refinancing Indebtedness in respect thereof in accordance with the
corresponding provisions of the governing documentation thereof) and any
mandatory Discharge of (I) Permitted Incremental Equivalent Debt or Credit
Agreement Refinancing Indebtedness (or any Indebtedness representing Refinancing
Indebtedness in respect thereof in accordance with the corresponding provisions
of the governing documentation thereof) and (II) of any other Indebtedness
outstanding pursuant to Section 7.02 (or any Indebtedness representing
Refinancing Indebtedness in respect thereof in accordance with the corresponding
provisions of the governing documentation thereof) pursuant to the corresponding
provisions of the governing documentation thereof, in each case, to the extent
required due to an Asset Sale or Casualty Event that resulted in an increase to
Consolidated Net Income for such period and not in excess of the amount of such
increase, but excluding (x) all other prepayments of Term Loans, (y) all
prepayments of Revolving Loans, Swing Line Loans and all prepayments in respect
of any other revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (z) payments on any
Junior Indebtedness, except in each case to the extent permitted to be paid
pursuant to Section 7.05) made during such period, in each case, except to the
extent financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) of Holdings, the Borrower or any Restricted Subsidiary,
(d)    an amount equal to the aggregate net non-cash gain on Asset Sales outside
the ordinary course of business by Holdings, the Borrower or any Restricted
Subsidiary during such period to the extent included in arriving at such
Consolidated Net Income and the net cash loss on Asset Sales to the extent
otherwise added to arrive at Consolidated Net Income,
(e)    increases in Consolidated Working Capital (except as a result of the
reclassification of items from short-term to long-term or vice versa) and,
without duplication, increases in long-term accounts receivable and decreases in
the long-term portion of deferred revenue (except as a result of the
reclassification of items from short-term to long-term or vice versa), in each
case, for such period (other than any such increases or decreases, as
applicable, arising from acquisitions or Asset Sales outside the ordinary course
by Holdings, the Borrower or any Restricted Subsidiary during such period or the
application of recapitalization or purchase accounting),
(f)    cash payments by Holdings, the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of Holdings, the Borrower
and the Restricted Subsidiaries (other than Indebtedness) to the extent such
payments are not expensed during such period or are not deducted in calculating
Consolidated Net Income,


38



--------------------------------------------------------------------------------

 


(g)    [reserved],
(h)    the amount of Restricted Payments paid in cash during such period
pursuant to Section 7.05(b)(14)(b), except to the extent such Restricted
Payments were financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness) of Holdings, the Borrower or any Restricted Subsidiary,
(i)    the aggregate amount of expenditures (including expenditures for the
payment of financing fees and Capital Expenditures) paid in cash during such
period to the extent that such expenditures are not expensed during such period
or are not deducted in calculating Consolidated Net Income, except to the extent
such expenditures were financed with the proceeds of long-term Indebtedness
(other than revolving Indebtedness) of Holdings, the Borrower or any Restricted
Subsidiary,
(j)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
during such period that are made in connection with any prepayment or redemption
of Indebtedness to the extent (x) such premium, make-whole or penalty payments
were not expensed during such period or are not deducted in calculating
Consolidated Net Income and (y) such prepayments or redemptions reduced Excess
Cash Flow pursuant to clause (2)(c) above or reduced the mandatory prepayment
required by Section 2.05(2)(a),
(k)    without duplication of amounts deducted from Excess Cash Flow in other
periods, and at the option of Holdings or the Borrower, (1) the aggregate
consideration required to be paid in cash by Holdings, the Borrower or any
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period and (2) any planned
cash expenditures by Holdings, the Borrower or any Restricted Subsidiaries (the
“Planned Expenditures”), in the case of each of the preceding clauses (1) and
(2), relating to Permitted Acquisitions or other investments, Capital
Expenditures, acquisitions of intellectual property, or any Restricted Payments
(including any permitted tax distribution) or scheduled payment of Indebtedness
that was permitted by the terms of this Agreement to be incurred and paid, in
each case, to be consummated or made, as applicable, during the period of four
consecutive fiscal quarters of Holdings following the end of such period (except
to the extent financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness)); provided that to the extent that the aggregate amount
(excluding in each case any amount financed with the proceeds of long-term
Indebtedness (other than revolving Indebtedness) of Holdings, the Borrower or
any Restricted Subsidiary) of such Permitted Acquisitions or other investments,
Capital Expenditures, acquisitions of intellectual property, or permitted
Restricted Payments (including any permitted tax distribution) or permitted
scheduled payments of Indebtedness that were permitted by the terms of this
Agreement to be incurred and paid during such following period of four
consecutive fiscal quarters is less than the Contract Consideration and Planned
Expenditures (excluding in each case any amount financed with the proceeds of
long-term Indebtedness (other than revolving Indebtedness) of Holdings, the
Borrower or any Restricted Subsidiary), the amount of such shortfall shall be
added to the calculation of Excess Cash Flow, at the end of such period of four
consecutive fiscal quarters,
(l)    the amount of cash Taxes paid or Tax reserves set aside or payable
(without duplication) in such period plus the amount of distributions with
respect to Taxes made in


39



--------------------------------------------------------------------------------

 


such period under Section 7.05(b)(14), to the extent they exceed the amount of
Tax expense deducted in determining Consolidated Net Income for such period,
(m)    cash expenditures in respect of Hedging Obligations during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income,
(n)    any fees, expenses, or other charges incurred during such period
(including the Transaction Expenses), or any amortization thereof for such
period, in connection with any acquisition, investment, disposition, asset sale,
incurrence or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument
(including any amendment or other modification of this Agreement, the other Loan
Documents and related documents with respect to any other Indebtedness) and
including, in each case, any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed, and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful, and
(o)    at the option of Holdings, any amounts in respect of investments
(including Permitted Acquisitions, Investments constituting Permitted
Investments and Investments made pursuant to Section 7.05) and Restricted
Payments (including related earnouts and similar payments) which could have been
deducted pursuant to clauses (g) or (h) above if made in such period, but which
are made after the end of such period and prior to the date upon which a
mandatory prepayment for such period would be required under Section 2.05(2)(a)
(which amounts, if so deducted in accordance with this clause (o), shall not
affect the calculation of Excess Cash Flow in any future period).
Notwithstanding anything else provided in this Agreement, (x) the amounts
deducted under clause (2) above shall in no event be duplicative of amounts
deducted under clauses (A) through (E) of Section 2.05(2)(a) and (y) to the
extent an amount is eligible to be deducted under either clause (2) above or
clauses (A) through (E) of Section 2.05(2)(a), such amounts shall be deemed to
have been deducted under clauses (A) through (E) of Section 2.05(2)(a) (and not,
for the avoidance of doubt, clause (2) above)).
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Exchange Rate” for a currency means the rate at which such currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m. on such day on
the Reuters World Currency Page “FX=” for such currency. In the event that such
rate does not appear on any Reuters World Currency Page, then the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
Holdings or the Borrower or, in the absence of such agreement, such Exchange
Rate shall instead be the arithmetic average of the spot rates of exchange of
the Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m. on such date for the purchase of Dollars for delivery two Business
Days later; provided that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent, after
consultation with Holdings or the Borrower, may use any reasonable method it
deems appropriate to determine such rate, and such determination shall be
presumed correct absent manifest error.
“Excluded Accounts” means “Excluded Accounts” as defined in the Security
Agreement.


40



--------------------------------------------------------------------------------

 


“Excluded Assets” means (i) (x) any fee-owned real property (other than Material
Real Property), (y) any leasehold interest in real property and (z) any
fee-owned real property (whether already mortgaged, or is required or intended
to be mortgaged, at any time of determination) located in a flood hazard area or
such property or mortgage thereon would be subject to any flood insurance due
diligence (other than in respect of initial flood hazard determinations as to
whether any property is located in a flood hazard area or as otherwise permitted
under this clause (z) with respect to flood insurance), flood insurance
requirements or compliance with any Flood Insurance Laws (it being agreed that
(A) if it is subsequently determined that any such improved real property
subject to, or otherwise required or intended to be subject to, a mortgage is or
might be located in a flood hazard area, such property shall be deemed to be an
Excluded Asset until a determination is made that such property is not located
in a flood hazard area and does not require flood insurance, and (B) if there is
an existing mortgage on such property, such mortgage shall be released if
located in a special flood hazard area and would require flood insurance or if
it cannot determined whether such fee owned real property is located in a
special flood hazard area or would require flood insurance if the time or
information necessary to make such determination would (as determined by the
Borrower in good faith) delay or impair the intended date of funding any Loan or
effectiveness of any amendment or supplement under this Agreement, (ii) motor
vehicles and other assets subject to certificates of title, except to the extent
a security interest therein can be perfected by the filing of a UCC financing
statement, a similar filing under applicable laws of any applicable Collateral
Jurisdiction, or without any perfection steps (iii) all commercial tort claims
not filed in a court of competent jurisdiction and that are not expected to
result in a judgment or settlement payment in excess of $35.0 million (as
determined by the Borrower in good faith), (iv) any governmental or regulatory
licenses, authorizations, certificates, charters, franchises, approvals and
consents (whether Federal, State, or otherwise) to the extent a security
interest therein is prohibited or restricted thereby or requires any consent,
acknowledgment or authorization from a Governmental Authority not obtained
(without any requirement to obtain such consent, acknowledgment or
authorization) other than to the extent such prohibition, restriction or
requirement is ineffective under the UCC or other applicable Laws of any
applicable Collateral Jurisdiction and other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC or
other applicable laws of any applicable Collateral Jurisdiction notwithstanding
such prohibition, restriction or requirement, (v) assets to the extent the
pledge thereof or grant of security interests therein (x) is prohibited or
restricted by any applicable Law, rule or regulation or would require any
consent, approval or authorization of any governmental or regulatory authority
not obtained (without any requirement to obtain such any consent, approval or
authorization) in each case, after giving effect to the applicable
anti-assignment provisions of the UCC and any other applicable laws of any
applicable Collateral Jurisdiction and other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the UCC or
other applicable Laws of any applicable Collateral Jurisdiction, (y) would cause
the destruction, invalidation or abandonment of such asset under applicable Law
(solely with respect to any intellectual property), or (z) is prohibited by any
contract or would require any consent, approval, license or other authorization
of any third party (other than Holdings or its Subsidiaries) (provided that, in
each case, such prohibition or requirement existed on the Closing Date or at the
time of the acquisition of such asset and was not incurred in contemplation
thereof (other than in the case of capital leases and purchase money
financings)) or governmental or regulatory authority not obtained (without any
requirement to obtain such consent, approval, license or other authorization),
in each case, other than to the extent such prohibition, restriction or
requirement is ineffective under the anti-assignment provisions of the UCC or
under any other applicable laws of any applicable Collateral Jurisdiction, (vi)
margin stock and Equity Interests in any Person that is not the Borrower, or a
wholly owned Restricted Subsidiary of Holdings, (vii) Equity Interests in
Immaterial Subsidiaries that are not Loan Parties and Excluded Subsidiaries
(other than Material Subsidiaries owned directly by a Loan Party that are
Excluded Subsidiaries solely by virtue of being organized outside of a Specified
Jurisdiction), (viii) any lease, license or agreement (not otherwise subject to
clause (v) above) or any property that is subject to a capital lease, purchase
money security interest or similar arrangement, in each case permitted by this
Agreement, to the extent that a grant of a security interest


41



--------------------------------------------------------------------------------

 


therein (a) would violate or invalidate such lease, license or agreement or
purchase money security interest or similar arrangement or create a right of
termination in favor of any other party thereto (other than Holdings or any of
its Subsidiaries) after giving effect to the applicable anti-assignment
provisions of the UCC and any other applicable Laws of any applicable Collateral
Jurisdiction, and other than proceeds and receivables thereof, the assignment of
which is expressly deemed effective under the UCC notwithstanding such
contractual prohibition or (b) would require governmental or regulatory
approval, consent or authorization not obtained (without any requirement to
obtain such approval, consent or authorization) after giving effect to the
applicable anti-assignment provisions of the UCC and other applicable laws of a
Collateral Jurisdiction, and other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable Law notwithstanding such prohibition, (ix) Securitization Assets sold
or transferred pursuant to a Qualified Securitization Facility, (x) letter of
credit rights, except to the extent perfection of the security interest therein
is accomplished by the filing of a UCC financing statement or a similar filing
under applicable laws of any applicable Collateral Jurisdiction, or without any
perfection steps, (xi) any intent-to-use trademark applications filed in the
United States Patent and Trademark Office, pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. Section 1051, prior to the accepted filing of a “Statement
of Use” and issuance of a “Certificate of Registration” pursuant to Section 1(d)
of the Lanham Act or an accepted filing of an “Amendment to Allege Use” whereby
such intent-to-use trademark application is converted to a “use in commerce”
application pursuant to Section 1(c) of the Lanham Act, (xii) assets where the
burden or cost (including any adverse tax consequences to the Borrower, any
Parent Company or any Subsidiary) of obtaining a security interest therein or
perfection thereof exceeds the practical benefit to the Lenders afforded thereby
as reasonably determined between the Borrower and the Administrative Agent,
(xiii) any assets to the extent a security interest in such assets or perfection
thereof would result in material adverse tax consequences to Holdings, the
Borrower, any Parent Company or any Subsidiary as reasonably determined by the
Borrower in good faith, in consultation with the Administrative Agent, (xiv) any
assets that require action under the law or regulation of any jurisdiction other
than the United States (or, with respect to Holdings and any UK Holding Company,
England and Wales) and any other applicable Collateral Jurisdiction to create or
perfect a security interest in such assets (it being understood that no action
outside of the United States will be required to perfect any security interest
in any intellectual property located in, governed by or arising or existing
under the laws of any jurisdiction other than the United States) and (xv) cash
and cash equivalents (except to the extent constituting identifiable proceeds of
Collateral which is perfected by the filing of an “all assets” UCC financing
statement or similar filing under the applicable laws of any applicable
Collateral Jurisdiction), deposit, securities, commodities and other accounts,
securities entitlements and related assets held in such account, except, in each
case of this clause (xv), to the extent a security interest therein can be
perfected by the filing of a UCC financing statement or similar filing under the
applicable laws of any applicable Collateral Jurisdiction or automatically
without any filing (other than any Excluded Accounts); in each case of the
foregoing clauses (i) through (xv), subject to the Excluded Subsidiary Joinder
Exception.
“Excluded Contribution” means net cash proceeds or the fair market value of
marketable securities or the fair market value of Qualified Proceeds received by
Holdings from:
(1)    contributions to its common equity capital;
(2)    dividends, distributions, fees and other payments from any joint ventures
that are not Restricted Subsidiaries; and
(3)    the sale (other than to a Restricted Subsidiary of Holdings or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of Holdings) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of Holdings;


42



--------------------------------------------------------------------------------

 


in each case, designated as Excluded Contributions pursuant to an Officer’s
Certificate and that are excluded from the calculation set forth in clause (3)
of Section 7.05(a); provided that Excluded Contributions shall not include Cure
Amounts.
“Excluded Proceeds” means, with respect to any Asset Sale or Casualty Event, the
sum of, (1) any Net Proceeds therefrom that constitute Declined Proceeds and (2)
any Net Proceeds therefrom that otherwise are waived by the Required Facility
Lenders from the requirement to be applied to prepay the applicable Term Loans
pursuant to Section 2.05(2)(b).
“Excluded Subsidiaries” means all of the following and “Excluded Subsidiary”
means any of them (in each case, subject to the Excluded Subsidiary Joinder
Exception):
(1)    any Subsidiary (other than any UK Holding Company) that is not a direct,
wholly owned Subsidiary of (x) Holdings, the Borrower or a Subsidiary Guarantor
or (y) a Restricted Subsidiary organized in the British Virgin Islands, the
Cayman Islands, the Kingdom of the Netherlands, Luxembourg, England and Wales,
or the United States, unless in the case of this clause (y) such Subsidiary has
no material US assets or operations,
(2)     any Subsidiary that is not organized in a Specified Jurisdiction,
(3)    any Subsidiary (including any regulated entity that is subject to net
worth or net capital or similar capital and surplus restrictions) that is
prohibited or restricted by applicable Law or by Contractual Obligation
(including in respect of assumed Indebtedness permitted hereunder and not
created in contemplation of the applicable investment or acquisition) existing
on the Closing Date (or, with respect to any Subsidiary acquired by Holdings or
a Restricted Subsidiary after the Closing Date (and so long as such Contractual
Obligation was not incurred in contemplation of such investment or acquisition),
on the date such Subsidiary is so acquired) from providing a Guaranty (including
any Broker-Dealer Regulated Subsidiary) or if such Guaranty would require
governmental (including regulatory) or third party (other than any Loan Party or
their respective Subsidiaries) consent, approval, license or authorization not
obtained,
(4)    any Subsidiary that is (or, if it were a Loan Party, would be) an
“investment company” under the Investment Company Act of 1940, as amended,    
(5)    any special purpose vehicle (or similar entity), receivables subsidiary
or any Securitization Subsidiary,
(6)    any Captive Insurance Subsidiary or not-for-profit Subsidiary,
(7)    any Subsidiary that is not a Material Subsidiary (other than any UK
Holding Company),
(8)    any Subsidiary where the Borrower and the Administrative Agent reasonably
determine that the burden or cost (including any adverse tax consequences) of
providing the Guaranty will outweigh the benefits to be obtained by the Lenders
therefrom,
(9)    any Unrestricted Subsidiary,
(10)     any subsidiary where a Guaranty from such subsidiary would result in
material adverse tax consequences to the Borrower, Holdings, any Parent Company
or any Subsidiary as


43



--------------------------------------------------------------------------------

 


reasonably determined by the Borrower in good faith in consultation with the
Administrative Agent, and
(11)    any other Subsidiaries as mutually agreed between the Borrower and the
Administrative Agent from time to time.
provided that the Borrower and any Subsidiary listed on Schedule 1.01(1) shall
not constitute an Excluded Subsidiary and no Subsidiary that becomes a Guarantor
in accordance with the provisions hereof shall thereafter constitute an Excluded
Subsidiary.
“Excluded Subsidiary Joinder Exception” has the meaning set forth in the
definition of “Collateral and Guarantee Requirement”.
“Excluded Swap Obligation” means, with respect to any Loan Party, (a) any
obligation to pay or perform under any agreement, contract, or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act (each such obligation, a “Swap Obligation”), if, and to the extent
that, all or a portion of the guarantee of such Loan Party of, or the grant by
such Loan Party of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 3.02 of the Guaranty and
any other “keepwell, support or other agreement” for the benefit of such Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act) at the time the guarantee of such Loan Party, or a grant by such Loan Party
of a security interest, becomes effective with respect to such Swap Obligation,
or (ii) in the case of a Swap Obligation that is subject to a clearing
requirement pursuant to section 2(h) of the Commodity Exchange Act, because such
Loan Party is a “financial entity,” as defined in section 2(h)(7)(C) of the
Commodity Exchange Act, at the time the guarantee of (or grant of such security
interest by, as applicable) such Loan Party becomes or would become effective
with respect to such Swap Obligation, or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Loan Party as specified in
any agreement between the relevant Loan Parties and hedge counterparty
applicable to such Swap Obligations. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guarantee or security interest becomes excluded in accordance with the first
sentence of this definition.
“Excluded Taxes” means, with respect to each Agent and each Lender,
(1)    any Tax imposed on (or measured by) such Agent or Lender’s net income or
profits (or net worth Tax in lieu of such Tax on net income or profits), or
franchise Taxes, imposed by a jurisdiction as a result of such Agent or Lender
being organized under the laws of or having its principal office or applicable
Lending Office located in such jurisdiction or as a result of any other present
or former connection between such Agent or Lender and the jurisdiction
(including as a result of such Agent or Lender carrying on a trade or business,
having a permanent establishment or being a resident for Tax purposes in such
jurisdiction), other than a connection arising solely from such Agent or Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or sold or
assigned an interest in, any Loan or Loan Document,
(2)    any branch profits Tax under Section 884(a) of the Code, or any similar
Tax, imposed by any jurisdiction described in clause (1),


44



--------------------------------------------------------------------------------

 


(3)    other than with respect to and to the extent that any Lender becomes a
party hereto pursuant to the Borrower’s request under Section 3.07, any U.S.
federal Tax that is withheld or required to be withheld on amounts payable to or
for the account of a Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date such Lender (i) acquires such
interest in the applicable Commitment or, if such Lender did not fund the
applicable Loan pursuant to a prior Commitment, on the date such Lender acquires
the applicable interest in such Loan (or where the Lender is a partnership for
U.S. federal income Tax purposes, pursuant to a Law in effect on the later of
the date on which such Lender acquires such interest or the date on which the
affected partner becomes a partner of such Lender), or (ii) designates a new
Lending Office (or where the Lender is a partnership for U.S. federal income Tax
purposes, pursuant to a Law in effect on the later of the date on which the
Lender designates a new Lending Office or, if applicable, the date on which the
affected partner designates a new Lending Office) except, in the case of a
Lender or partner that designates a new Lending Office or is an assignee, to the
extent that such Lender or partner (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to
such U.S. federal Tax pursuant to Section 3.01,
(4)    any U.S. federal tax that is withheld or required to be withheld on
amounts under this Agreement payable to an Agent for its own account pursuant to
a Law in effect on the date on which such Agent becomes an Agent hereunder,  
(5)    any withholding Tax attributable to such Lender’s or Agent’s failure to
comply with Section 3.01(3) or Section 3.01(7), respectively,
(6)    any Tax imposed under FATCA, and
(7)    any U.S. federal backup withholding Tax under Section 3406 of the Code.  
“Existing Credit Agreement” means that certain Syndicated Facility Agreement
(First Lien) dated as of November 4, 2014 (as amended, restated, supplemented or
otherwise modified from time to time prior to the Closing Date) among, inter
alios, the Borrower, Holdings, DTZ AUS Holdco Pty Limited, UBS AG, Stamford
Branch, as administrative agent and each lender from time to time party thereto.
“Existing Credit Agreement Refinancing” means the repayment in full of all
indebtedness outstanding on the Closing Date under the Existing Credit Agreement
(other than contingent obligations and letters of credit that may be backstopped
by or “grandfathered” in the Revolving Facility) and the termination of all
commitments under the Existing Credit Agreement and excluding in any case
indebtedness permitted to be incurred or to remain outstanding thereunder after
the Closing Date.
“Existing Letters of Credit” means any letters of credit or bank guaranties
outstanding on the Closing Date described in Schedule 1.01(4).
“Existing Revolving Class” has the meaning specified in Section 2.16(2).
“Existing Term Loan Class” has the meaning specified in Section 2.16(1).
“Extended Revolving Commitments” has the meaning specified in Section 2.16(2).
“Extended Term Loans” has the meaning specified in Section 2.16(1).


45



--------------------------------------------------------------------------------

 


“Extending Lender” means an Extending Revolving Lender or an Extending Term
Lender, as the case may be.
“Extending Revolving Lender” has the meaning specified in Section 2.16(3).
“Extending Term Lender” has the meaning specified in Section 2.16(3).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.
“Extension Amendment” has the meaning specified in Section 2.16(4).
“Extension Election” has the meaning specified in Section 2.16(3).
“Extension Minimum Condition” means a condition to consummating any Extension
that a minimum amount (to be determined and specified in the relevant Extension
Request, in the Borrower’s sole discretion) of any or all applicable Classes be
submitted for Extension.
“Extension Request” means any Term Loan Extension Request or any Revolving
Extension Request, as the case may be.
“Extension Series” means any Term Loan Extension Series or a Revolving Extension
Series, as the case may be.
“Facilities” means the Closing Date Term Loans, the Revolving Facility, a given
Extension Series of Extended Revolving Commitments, a given Class of Other Term
Loans, a given Extension Series of Extended Term Loans, a given Class of
Incremental Term Loans, a given Class of Incremental Revolving Commitments, any
Other Revolving Loan (or Commitment) or a given Class of Replacement Loans, as
the context may require, and “Facility” means any of them.
“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith.
“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof or any amended or successor version thereof that is substantively
comparable and not materially more onerous to comply with (and, in each case,
any current or future regulations promulgated thereunder or official
interpretations thereof), any applicable intergovernmental agreement entered
into in respect thereof, and any provision of law or administrative guidance
implementing or interpreting such provisions, including any agreements entered
into pursuant to any such intergovernmental agreement or Section 1471(b)(1) of
the Code as of the date hereof (or any amended or successor version described
above).
“FCPA” has the meaning specified in Section 5.01.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
of the quotations for the


46



--------------------------------------------------------------------------------

 


day for such transactions received by the Administrative Agent from three
depository institutions of recognized standing selected by it. For the avoidance
of doubt, if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Financial Covenant” means the covenant specified in Section 7.11(1).
“Financial Covenant Cross Default” has the meaning specified in Section 8.01(2).
“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(2).
“Financial Officer” means, with respect to a Person, the chief financial
officer, accounting officer, treasurer, controller or other senior financial or
accounting officer of such Person, as appropriate.
“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Secured Debt outstanding as of the last day
of such Test Period, minus the Unrestricted Cash Amount on such last day to (b)
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for such Test Period, in each case on a pro forma basis with such pro forma
adjustments as are appropriate and consistent with Section 1.07.
“First Lien Obligations” means the Obligations, the Permitted Incremental
Equivalent Debt and the Credit Agreement Refinancing Indebtedness, in each case,
that are, or purported to be, secured by the Collateral on an equal priority
basis (but without regard to the control of remedies) with Liens on the
Collateral securing the Closing Date Term Loans. For the avoidance of doubt,
“First Lien Obligations” shall include the Closing Date Term Loans.
“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.
“floor” means, with respect to any reference rate of interest, any fixed minimum
amount specified for such rate.
“Foreign Asset Sale” has the meaning specified in Section 2.05(2)(h).
“Foreign Casualty Event” has the meaning specified in Section 2.05(2)(h).
“Foreign Lender” means a Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Plan” means any employee benefit plan, program or agreement maintained
or contributed to by, or entered into with, Holdings or any Subsidiary of
Holdings with respect to employees employed outside the United States (other
than benefit plans, programs or agreements that are mandated by applicable
Laws).
“Foreign Subsidiary” means any Subsidiary of Holdings that is not a Domestic
Subsidiary.
“Form S-1” means that certain Form S-1 Registration Statement of Cushman &
Wakefield plc filed with the Securities and Exchange Commission on June 20,
2018, as amended.


47



--------------------------------------------------------------------------------

 


“Free and Clear Incremental Amount” has the meaning specified in Section
2.14(4)(c)(A).
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations, other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans, other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, as in effect from time to
time. At any time after the Closing Date, Holdings may elect to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP will thereafter be construed to mean IFRS (except as otherwise
provided in this Agreement); provided, however, that any such election, once
made, will be irrevocable; provided, further that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to Holdings’s election to apply
IFRS will remain as previously calculated or determined in accordance with GAAP.
Holdings will give notice of any such election made in accordance with this
definition to the Administrative Agent. Notwithstanding any other provision
contained herein, (i) the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations and Attributable Indebtedness shall be determined
in accordance with Section 1.03 and (ii) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under Financial Accounting Standards Board Accounting Standards Codification 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings or the Loan Parties
at “fair value”, as defined therein. Notwithstanding the foregoing, if at any
time any change occurs after the Closing Date in GAAP (or IFRS) or in the
application thereof that, in each case, would affect the computation of any
financial ratio or financial requirement, or compliance with any covenant, set
forth in any Loan Document (including, but not limited to, the impact of
Accounting Standards Update 2016-2, Revenue from Contracts with Customers (Topic
606) or similar revenue recognition policies promulgated after the Closing
Date), and Holdings shall so request (regardless of whether any such request is
given before or after such change), the Administrative Agent, the Lenders and
Holdings will negotiate in good faith to amend (subject to the approval of the
Required Lenders) such ratio, requirement or covenant to preserve the original
intent thereof in light of such change in GAAP (or IFRS); provided that until so
amended, (a) such ratio, requirement or covenant shall continue


48



--------------------------------------------------------------------------------

 


to be computed in accordance with GAAP (or IFRS) without giving effect to such
change therein and (b) if reasonably requested by the Administrative Agent with
respect to periods ending prior to the date that is one year after the
effectiveness of such change, Holdings shall provide to the Administrative Agent
(for distribution to the Lenders), together with any financial statements to be
delivered pursuant to Section 6.01, a summary reconciliation between
calculations of any such ratios or requirements required to be included in the
corresponding Compliance Certificate to be delivered pursuant to Section 6.02(4)
made before and after giving effect to such change in GAAP (or IFRS). For the
avoidance of doubt, subject to the requirements of the foregoing clause (b), the
operation of this paragraph shall otherwise have no effect with respect to any
financial statements required to be delivered pursuant to Section 6.01 unless
Holdings otherwise elects.
“General Debt Basket Reallocated Amount” means any amount that, at the option of
Holdings or the Borrower, has been reallocated from Section 7.02(b)(12)(b) to
clause (A)(2) of the Available Incremental Amount, which shall be deemed to be a
utilization of the Basket set forth in Section 7.02(b)(12)(b).
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Granting Lender” has the meaning specified in Section 10.07(g).
“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business or consistent with
industry practice), direct or indirect, in any manner (including letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing any Indebtedness or other
monetary obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other monetary obligation, (ii) to purchase or lease property, securities or
services for the purpose of assuring the obligee in respect of such Indebtedness
or other monetary obligation of the payment or performance of such Indebtedness
or other monetary obligation, (iii) to maintain working capital, equity capital
or any other financial statement condition or liquidity or level of income or
cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other monetary obligation or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part) or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with the Transaction or any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated


49



--------------------------------------------------------------------------------

 


liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantor” has the meaning specified in clause (2) of the definition of
“Collateral and Guarantee Requirement.” For avoidance of doubt, Holdings may, in
its sole discretion, cause any Parent Company or Restricted Subsidiary that is
not required to be a Guarantor to Guarantee the Obligations by causing such
Parent Company or Restricted Subsidiary to execute a joinder to the Guaranty
(substantially in the form provided therein or as the Administrative Agent,
Holdings and such Guarantor may otherwise agree), and any such Parent Company or
Restricted Subsidiary shall be a Guarantor hereunder for all purposes; provided
that (i) in the case of any Parent Company or Restricted Subsidiary organized in
a foreign jurisdiction, the Administrative Agent shall be reasonably satisfied
with the jurisdiction of organization of such Parent Company or Restricted
Subsidiary and (ii) the Administrative Agent shall have received at least two
(2) Business Days prior to the effectiveness of such joinder (or such later date
as reasonably agreed by the Administrative Agent) all documentation and other
information in respect of such Guarantor required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act. It is agreed and understood that no Subsidiary that is organized in
a Collateral Jurisdiction that is not a Specified Jurisdiction shall be required
to become a Guarantor solely because Holdings elected to cause a different
Subsidiary in such Collateral Jurisdiction to become a Guarantor pursuant to the
Excluded Subsidiary Joinder Exception.
“Guaranty” means (a) the Guaranty substantially in the form of Exhibit E made by
Holdings and each Subsidiary Guarantor, (b) each other guarantee and guaranty
supplement delivered pursuant to Section 6.12 and (c) each other guaranty and
guaranty supplement delivered by any Parent Company or Restricted Subsidiary
pursuant to the second sentence of the definition of “Guarantor.”
“Hazardous Materials” means all explosive or radioactive substances or wastes,
and all other substances, wastes, pollutants and contaminants and chemicals in
any form, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes, to the extent any of the foregoing are regulated
pursuant to, or can form the basis for liability under, any Environmental Law.
“Hedge Agreement” means any agreement with respect to (a) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Hedge Bank” means (a) any Person party to a Secured Hedge Agreement that is an
Agent, a Lender, an Arranger or an Affiliate of any of the foregoing on the
Closing Date or at the time it enters into such Secured Hedge Agreement, in its
capacity as a party thereto, whether or not such Person subsequently ceases to
be an Agent, a Lender, an Arranger or an Affiliate of any of the foregoing or
(b) any Person from time to time approved in writing by the Administrative Agent
and specifically designated in writing as a


50



--------------------------------------------------------------------------------

 


“Hedge Bank” by the Borrower to the Administrative Agent; provided that, in each
case of clause (a) and (b), if such Person is not an Agent or a Lender, such
Person executes and delivers to the Administrative Agent and the Borrower a
letter agreement in form and substance reasonably acceptable to the
Administrative Agent and the Borrower pursuant to which such Person (i) appoints
the Administrative Agent and Collateral Agent as its agent under the applicable
Loan Documents and (ii) agrees to be bound by the provisions of Article IX of
this Agreement and corresponding or similar provisions in any other Loan
Document, in each case, as if it were a Lender; provided further that such
Person may deliver such letter agreement at any time (including when such person
is an Agent or Lender) with its effectiveness conditioned upon such person
ceasing to be an Agent or Lender.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement. For the avoidance of doubt, any Permitted
Convertible Indebtedness Call Transaction will not constitute Hedging
Obligations.
“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.
“Honor Date” has the meaning specified in Section 2.03(3)(a).
“Identified Participating Lenders” has the meaning specified in
Section 2.05(1)(e)(C)(3).
“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(1)(e)(D)(3).
“IFRS” means international financial reporting standards and interpretations
issued by the International Accounting Standards Board or any successor thereto
(or the Financial Accounting Standards Board, the Accounting Principles Board of
the American Institute of Certified Public Accountants or any successor to
either such Board, or the SEC, as the case may be), as in effect from time to
time.
“Immaterial Subsidiary” means any Restricted Subsidiary of Holdings that is not
a Material Subsidiary.
“Immediate Family Members” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law
(including, in each case, adoptive relationships) and any trust, partnership or
other bona fide estate-planning vehicle the only beneficiaries of which are any
of the foregoing individuals or any private foundation or fund that is
controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor.
“Incremental Amendment” has the meaning specified in Section 2.14(6).
“Incremental Amounts” has the meaning specified in clause (1) of the definition
of Refinancing Indebtedness.
“Incremental Commitments” has the meaning specified in Section 2.14(1).
“Incremental Facility Closing Date” has the meaning specified in Section
2.14(4).
“Incremental Lenders” has the meaning specified in Section 2.14(3).
“Incremental Loan” has the meaning specified in Section 2.14(2).
“Incremental Loan Request” has the meaning specified in Section 2.14(1).


51



--------------------------------------------------------------------------------

 


“Incremental Revolving Commitments” has the meaning specified in Section
2.14(1).
“Incremental Revolving Facility” has the meaning specified in Section 2.14(1).
“Incremental Revolving Lender” has the meaning specified in Section 2.14(3).
“Incremental Revolving Loan” has the meaning specified in Section 2.14(2).
“Incremental Term Commitments” has the meaning specified in Section 2.14(1).
“Incremental Term Lender” has the meaning specified in Section 2.14(3).
“Incremental Term Loan” has the meaning specified in Section 2.14(2).
“Indebtedness” means, with respect to any Person, without duplication:
(1)    any indebtedness (including principal and premium) of such Person,
whether or not contingent:
(a)    in respect of borrowed money;
(b)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);
(c)    representing the deferred and unpaid balance of the purchase price of any
property (including Capitalized Lease Obligations) due more than twelve months
after such property is acquired, except (i) any such balance that constitutes an
obligation in respect of a commercial letter of credit, a trade payable or
similar obligation to a trade creditor, in each case accrued in the ordinary
course of business or consistent with industry practice, (ii) any earn-out
obligations until such obligation is reflected as a liability on the balance
sheet (excluding any footnotes thereto) of such Person in accordance with GAAP
and is not paid within 60 days after becoming due and payable and (iii) accruals
for payroll and other liabilities accrued in the ordinary course of business; or
(d)    representing the net obligations under any Hedging Obligations;
if and to the extent that any of the foregoing Indebtedness (other than
obligations in respect of letters of credit and Hedging Obligations) would
appear as a liability upon a balance sheet (excluding the footnotes thereto) of
such Person prepared in accordance with GAAP; provided that Indebtedness of any
Parent Company appearing upon the balance sheet of Holdings or the Borrower, as
applicable, solely by reason of push-down accounting under GAAP will be
excluded;
(2)    to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of this definition of a third Person (whether
or not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business or consistent with industry practice; and


52



--------------------------------------------------------------------------------

 


(3)    to the extent not otherwise included, the obligations of the type
referred to in clause (1) of this definition of a third Person secured by a Lien
on any asset owned by such first Person, whether or not such Indebtedness is
assumed by such first Person; provided that the amount of such Indebtedness will
be the lesser of (i) the fair market value of such asset at such date of
determination and (ii) the amount of such Indebtedness of such other Person;
provided that notwithstanding the foregoing, Indebtedness will be deemed not to
include:
(i)    Contingent Obligations incurred in the ordinary course of business or
consistent with industry practice,
(ii)    reimbursement obligations under commercial letters of credit (provided
that unreimbursed amounts under commercial letters of credit will be counted as
Indebtedness three (3) Business Days after such amount is drawn),
(iii)    obligations under or in respect of Qualified Securitization Facilities,
(iv)    accrued expenses,
(v)    deferred or prepaid revenues,
(vi)    deferred obligations owing to the Sponsors and their Affiliates,
(vii)     Subordinated Shareholder Loans,
(viii)    amounts owed to dissenting stockholders in connection with, or as a
result of, their exercise of appraisal rights and the settlement of any claims
or actions (whether actual, contingent or potential) with respect thereto
(including accrued interest), with respect to any permitted Investments to the
extent paid when due (unless being properly contested), and
(ix)    asset retirement obligations and obligations in respect of reclamation
and workers compensation (including pensions and retiree medical care);
provided further that Indebtedness will be calculated without giving effect to
the effects of Accounting Standards Codification Topic No. 815, Derivatives and
Hedging, and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose under this
Agreement as a result of accounting for any embedded derivatives created by the
terms of such Indebtedness. For the avoidance of doubt, Indebtedness will not be
deemed to include obligations incurred in advance of, and the proceeds of which
are to be applied in connection with, the consummation of a transaction solely
to the extent that the proceeds thereof are and continue to be held in an
escrow, trust, collateral or similar account or arrangement (collectively, an
“Escrow”) and are not otherwise made available for any other purpose and are
used for such purpose (it being understood that in any event, any such proceeds
held in such Escrow shall be not deemed to be unrestricted cash).
“Indemnified Liabilities” has the meaning specified in Section 10.05.
“Indemnitees” has the meaning specified in Section 10.05.
“Independent Assets or Operations” means, with respect to any Parent Company,
that Parent Company’s total assets, revenues, income from continuing operations
before income taxes and cash


53



--------------------------------------------------------------------------------

 


flows from operating activities (excluding in each case amounts related to its
investment in Holdings, the Borrower and the Restricted Subsidiaries and
excluding amounts related to any Subordinated Shareholder Loans), determined in
accordance with GAAP and as shown on the most recent balance sheet of such
Parent Company, is more than 3.0% of such Parent Company’s corresponding
consolidated amount.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that, in the good
faith judgment of the Borrower, is qualified to perform the task for which it
has been engaged.
“Information” has the meaning specified in Section 10.09.
“Initial Default” has the meaning specified in Section 1.02(9).
“Intellectual Property Security Agreements” has the meaning specified in the
U.S. Security Agreement.
“Intercompany Note” means the Intercompany Note, dated as of the Closing Date,
substantially in the form of Exhibit Q executed by Holdings, the Borrower and
each Restricted Subsidiary of Holdings party thereto.
“Intercreditor Agreement” means, as applicable, any Junior Lien Intercreditor
Agreement and any Equal Priority Intercreditor Agreement.
“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA of Holdings, the Borrower and the Restricted
Subsidiaries for such Test Period to (b) Consolidated Interest Expense of
Holdings, the Borrower and the Restricted Subsidiaries for such Test Period, in
each case on a pro forma basis with such pro forma adjustments as are
appropriate and consistent with Section 1.07.
“Interest Payment Date” means, (a) as to any Loan of any Class other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
applicable Maturity Date of the Loans of such Class; provided that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates and (b) as to any Base Rate Loan of any
Class, the last Business Day of each March, June, September and December and the
applicable Maturity Date of the Loans of such Class.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by each applicable Lender, twelve
months (or such period of less than one month as may be consented to by each
applicable Lender), as selected by the Borrower in its Committed Loan Notice;
provided that:
(1)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(2)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no


54



--------------------------------------------------------------------------------

 


numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;
(3)    no Interest Period shall extend beyond the applicable Maturity Date for
the Class of Loans of which such Eurodollar Rate Loan is a part; and
(4)    the initial Interest Period applicable to the Closing Date Term Loans
will commence on the Closing Date and will end on September 28, 2018.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency selected by the Borrower.
“Investment Grade Securities” means:
(1)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality thereof (other than
Cash Equivalents);
(2)    debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or debt instruments constituting loans or advances
among Holdings and its Subsidiaries;
(3)    investments in any fund that invests substantially all of its assets in
investments of the type described in clauses (1) and (2) of this
definition which fund may also hold immaterial amounts of cash pending
investment or distribution; and
(4)    corresponding instruments in countries other than the United States
customarily utilized for high quality investments.
“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
credit card and debit card receivables, trade credit, advances to customers,
commission, travel and similar advances to employees, directors, officers,
members of management, consultants and independent contractors, in each case
made in the ordinary course of business or consistent with industry practice),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person. For purposes of the
definitions of “Permitted Investments” and “Unrestricted Subsidiary” and Section
7.05,
(1)    “Investments” will include the portion (proportionate to Holdings’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided that upon a redesignation of such Subsidiary
as a Restricted Subsidiary, Holdings will be deemed to continue to have a
permanent “Investment” in an Unrestricted Subsidiary in an amount (if positive)
equal to:
(a)    Holdings’s “Investment” in such Subsidiary at the time of such
redesignation; minus
(b)    the portion (proportionate to Holdings’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and


55



--------------------------------------------------------------------------------

 


(2)    any property transferred to or from an Unrestricted Subsidiary will be
valued at its fair market value at the time of such transfer.
The amount of any Investment outstanding at any time will be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by Holdings or a
Restricted Subsidiary in respect of such Investment.
“IP Rights” has the meaning specified in Section 5.15.
“IRS” means Internal Revenue Service of the United States.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the International Chamber of Commerce publication
no. 950 (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Bank” means JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding,
Inc., Goldman Sachs Bank USA, HSBC Securities (USA) Inc., UBS AG, Stamford
Branch, Fifth Third Bank, Barclays Bank PLC, Citibank, N.A., Crédit Agricole
Corporate and Investment Bank, Credit Suisse AG, Cayman Islands Branch, Bank of
America, N.A., ING Capital LLC and Associated Bank, in each case, in its
capacity as an issuer of Letters of Credit hereunder and solely with respect to
its L/C Commitment, together with its permitted successors and assigns and any
other Revolving Lender that becomes an Issuing Bank in accordance with
Section 2.03(12). Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by any Affiliate of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.03 with respect to such Letters of Credit).
“Issuing Bank Document” means with respect to any Letter of Credit, the L/C
Application, and any other document, agreement and instrument entered into by
any Issuing Bank and the Borrower (or any of its Subsidiaries) or in favor of
such Issuing Bank and relating to such Letter of Credit.
“Judgment Currency” has the meaning specified in Section 10.27.
“Junior Indebtedness” means any Indebtedness of any Loan Party that by its terms
is contractually subordinated in right of payment to the Obligations of such
Loan Party arising under the Loans or the Guaranty.
“Junior Lien Debt” has the meaning specified in clause (39) of the definition of
“Permitted Liens”.
“Junior Lien Intercreditor Agreement” means any of (a) an intercreditor
agreement substantially in the form of Exhibit G-2, together with any changes
thereto which are reasonably acceptable to the Borrower and the Administrative
Agent or (b) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Borrower, which
agreement shall provide that the Liens on the Collateral securing additional
Indebtedness permitted under Section 7.02 and described therein shall rank
junior in priority to the Liens on the Collateral securing the Obligations under
this Agreement, in each case with such modifications thereto as the
Administrative Agent and the Borrower may agree.


56



--------------------------------------------------------------------------------

 


“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Percentage.
“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
relevant Issuing Bank.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed prior to the Honor Date or
refinanced as a Revolving Borrowing.
“L/C Commitment” means, with respect to any Person, the amount set forth
opposite the name of such Person on Schedule 2.01 under the caption “L/C
Commitment.”
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Expiration Date” means the day that is five (5) Business Days prior to the
scheduled Maturity Date then in effect for the applicable Revolving Facility
(or, if such day is not a Business Day, the next preceding Business Day).
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be the maximum amount available to be
drawn under such Letter of Credit determined in accordance with Section 1.11.
For all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.13 or Rule 3.14 of the ISP, article 29 of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce publication no. 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“L/C Sublimit” means a Dollar Equivalent amount equal to the sum of (i) the
lesser of (a) $220.0 million and (b) the aggregate amount of the Revolving
Commitments, less (ii) the principal amount of Indebtedness in connection with
commercial Letters of Credit incurred and outstanding under Section 7.02(b)(2)
at such time. The L/C Sublimit is part of, and not in addition to, the Revolving
Facility.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Loan, any
Incremental Revolving Commitment, any Other Loan, any Other Revolving
Commitments, any Replacement Loan, any Extended Term Loan or any Extended
Revolving Commitment, in each case as extended in accordance with this Agreement
from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
laws (including common law), statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities and
executive orders, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.
“Legal Holiday” means Saturday, Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or at the
place of payment.


57



--------------------------------------------------------------------------------

 


“Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as context requires (including for purposes of the definition of
“Secured Parties”), includes any Issuing Bank, Swing Line Lender and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.” For the avoidance of doubt, each Additional
Lender is a Lender to the extent any such Person has executed and delivered a
Refinancing Amendment, an Incremental Amendment or an amendment in respect of
Replacement Loans, as the case may be, and to the extent such Refinancing
Amendment, Incremental Amendment or amendment in respect of Replacement Loans
shall have become effective in accordance with the terms hereof and thereof, and
each Extending Lender shall continue to be a Lender. As of the Closing Date,
Schedule 2.01 sets forth the name of each Lender. Notwithstanding the foregoing,
no Disqualified Institution that purports to become a Lender hereunder
(notwithstanding the provisions of this Agreement that prohibit Disqualified
Institutions from becoming Lenders) without the Borrower’s written consent shall
be entitled to any of the rights or privileges enjoyed by the other Lenders with
respect to voting, information and lender meetings; provided that the Loans of
any such Disqualified Institution shall not be excluded for purposes of making a
determination of Required Lenders if the action in question affects such
Disqualified Institution in a disproportionately adverse manner than its effect
on the other Lenders; provided, further, that if any assignment or participation
is made to any Disqualified Institution without the Borrower’s prior written
consent in violation of clause (v) of Section 10.07(b) the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Institution
and the Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Revolving Commitment, (B) in
the case of outstanding Term Loans held by Disqualified Institutions, purchase
or prepay such Term Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and/or (C)
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in Section 10.07), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.
“Lender-Related Distress Event” means, with respect to any Lender or any direct
or indirect parent company of such Lender (each, a “Distressed Person”), (a)
that such Distressed Person is or becomes subject to a voluntary or involuntary
case under any Debtor Relief Law, (b) a custodian, conservator, receiver, or
similar official is appointed for such Distressed Person or any substantial part
of such Distressed Person’s assets, (c) such Distressed Person is subject to a
forced liquidation, makes a general assignment for the benefit of creditors or
is otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent
or bankrupt or (d) that such Distressed Person becomes the subject of a Bail-in
Action; provided that a Lender-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in any Lender or any direct or indirect parent company of a Lender by
a Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


58



--------------------------------------------------------------------------------

 


“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit;
provided, however, that (x) any commercial letter of credit issued hereunder
shall provide solely for cash payment upon presentation of a sight draft and (y)
no Issuing Bank shall be required to issue a commercial letter of credit.
“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”
“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, including any conditional sale or other title
retention agreement, any lease in the nature thereof, any option or other
agreement to sell or give a security interest; provided that in no event will an
operating lease be deemed to constitute a Lien.
“Limited Condition Transactions” means any (1) Permitted Acquisition or other
investment or similar transaction (including any merger, amalgamation,
consolidation or other business combination) and any related transactions and
events , permitted hereunder by Holdings or one or more of its Restricted
Subsidiaries and (2) any Restricted Payment and any redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness requiring
irrevocable notice in advance thereof.
“Loan” means an extension of credit under Article II by a Lender (x) to the
Borrower in the form of a Term Loan, (y) to the Borrower in the form of a
Revolving Loan or (z) to the Borrower in the form of a Swing Line Loan.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
Refinancing Amendment, Incremental Amendment, Extension Amendment or amendment
in respect of Replacement Loans, (d) the Guaranty, (e) the Collateral Documents,
(f) the Intercreditor Agreements, (g) each L/C Application and (h) to the extent
the Administrative Agent is a party thereto, each agreement effectuating the
subordination referred to in the definition of Subordinated Shareholder Loan.
“Loan Increase” means a Term Loan Increase or Revolving Commitment Increase.
“Loan Parties” means, collectively, (a) Holdings, (b) the Borrower and (c) each
Subsidiary Guarantor.
“Management Stockholders” means (a) the members of management (and their
Controlled Investment Affiliates and Immediate Family Members and any permitted
transferees thereof) of the Borrower (or a Parent Company) who are holders of
Equity Interests of any Parent Company on the Closing Date (“Management
Members”), (b) the heirs, executors, administrators, testamentary trustees,
legatees or beneficiaries of any Management Member and (c) any trust, the
beneficiaries of which, or a corporation or partnership, the stockholders or
partners of which, include only a Management Member, his or her spouse, parents,
siblings, members of his or her immediate family (including adopted children and
step children) and/or direct lineal descendants.
“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors of the United States Federal Reserve System, or any successor thereto.
“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Holdings or the applicable
Parent Company, as applicable, on the date of the declaration of a Restricted
Payment permitted pursuant to Section 7.05(b)(8) multiplied by (ii) the
arithmetic mean of the closing prices per share of such common Equity Interests
on the principal


59



--------------------------------------------------------------------------------

 


securities exchange on which such common Equity Interests are traded for the 30
consecutive trading days immediately preceding the date of declaration of such
Restricted Payment.
“Material Adverse Effect” means any event, circumstance or condition that has
had a materially adverse effect on (a) the business, operations, assets or
financial condition of Holdings and its Subsidiaries, taken as a whole, (b) the
ability of the Loan Parties (taken as a whole) to perform their payment
obligations under the Loan Documents or (c) the rights and remedies of the
Lenders, the Collateral Agent or the Administrative Agent under the Loan
Documents.
“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.
“Material Real Property” means any fee-owned real property located in the United
States and owned by any Loan Party with a fair market value in excess of $35.0
million on the Closing Date (if owned by a Loan Party on the Closing Date) or at
the time of acquisition (if acquired by a Loan Party after the Closing Date) or
date that any Person becomes a Loan Party (if owned by a Person that becomes a
Loan Party after the Closing Date); provided that for the avoidance of doubt,
Material Real Property will not include any Excluded Assets (excluding for this
purpose clause (i) of the definition of “Excluded Assets”).
“Material Specified Jurisdiction Subsidiary” means any Material Domestic
Subsidiary and each UK Holding Company.
“Material Subsidiary” means, as of the Closing Date and thereafter at any date
of determination, each Restricted Subsidiary of Holdings (a) whose Total Assets
at the last day of the most recent Test Period (when taken together with the
Total Assets of the Restricted Subsidiaries of such Subsidiary at the last day
of the most recent Test Period) were equal to or greater than 5.0% of Total
Assets of Holdings, the Borrower and the Restricted Subsidiaries at such date or
(b) whose gross revenues for such Test Period (when taken together with the
gross revenues of the Restricted Subsidiaries of such Subsidiary for such Test
Period) were equal to or greater than 5.0% of the consolidated gross revenues of
Holdings, the Borrower and the Restricted Subsidiaries for such Test Period, in
each case determined in accordance with GAAP; provided that if at any time and
from time to time after the date which is 30 days after the Closing Date (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), all Restricted Subsidiaries that are not Guarantors solely because
they do not meet the thresholds set forth in the preceding clause (a) or (b)
comprise in the aggregate more than (when taken together with the Total Assets
of the Restricted Subsidiaries of such Subsidiaries at the last day of the most
recent Test Period) 10.0% of Total Assets of Holdings, the Borrower and the
Restricted Subsidiaries as of the last day of the most recent Test Period or
more than (when taken together with the gross revenues of the Restricted
Subsidiaries of such Subsidiaries for such Test Period) 10.0% of the
consolidated gross revenues of Holdings, the Borrower and the Restricted
Subsidiaries for such Test Period, then Holdings shall, not later than sixty
(60) days after the date by which financial statements for such Test Period were
required to be delivered pursuant to this Agreement (or such longer period as
the Administrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more Restricted Subsidiaries as
“Material Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of Section 6.12 with
respect to any such Restricted Subsidiaries (to the extent applicable), in each
case, other than any Restricted Subsidiaries that otherwise constitute Excluded
Subsidiaries. At all times prior to the delivery of the aforementioned financial
statements, such determinations shall be made based on Quarterly Financial
Statements (as adjusted by Holdings (in its good faith judgment) on a pro forma
basis to give effect to the Transactions as if the Transactions had occurred at
the beginning of such period).


60



--------------------------------------------------------------------------------

 


“Maturity Date” means (i) with respect to the Closing Date Term Loans that have
not been extended pursuant to Section 2.16, the seventh anniversary of the
Closing Date (the “Original Term Loan Maturity Date”), (ii) with respect to the
Closing Date Revolving Facility, to the extent not extended pursuant to
Section 2.16, the fifth anniversary of the Closing Date (the “Original Revolving
Facility Maturity Date”), (iii) with respect to any Class of Extended Term Loans
or Extended Revolving Commitments, the final maturity date as specified in the
applicable Extension Amendment, (iv) with respect to any Other Term Loans or
Other Revolving Commitments, the final maturity date as specified in the
applicable Refinancing Amendment, (v) with respect to any Class of Replacement
Loans, the final maturity date as specified in the applicable amendment to this
Agreement in respect of such Replacement Loans and (vi) with respect to any
Incremental Loans or Incremental Revolving Commitments, the final maturity date
as specified in the applicable Incremental Amendment; provided, in each case,
that if such day is not a Business Day, the applicable Maturity Date shall be
the Business Day immediately succeeding such day.
“Maximum Rate” has the meaning specified in Section 10.11.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Mortgage” means a mortgage customary in the jurisdiction to which it is to be
filed in form and substance reasonably acceptable to the Administrative Agent,
Holdings and the Borrower, in each case with such modifications thereto as the
Administrative Agent, Holdings and the Borrower may agree, in each case,
including such modifications as may be required by local laws, pursuant to
Section 6.14(2), and any other deeds of trust, trust deeds, hypothecs, deeds to
secure debt or mortgages executed and delivered pursuant to Section 6.12.
“Mortgage Policies” has the meaning specified in Section 6.12(2)(b)(ii).
“Mortgaged Properties” has the meaning specified in paragraph (5) of the
definition of “Collateral and Guarantee Requirement.”
“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any Loan
Party or any of their respective ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.
“Net Proceeds” means:
(1)    with respect to any Asset Sale or any Casualty Event, the aggregate cash
and Cash Equivalents received by Holdings, the Borrower or any Restricted
Subsidiary in respect of any Asset Sale or Casualty Event, including any cash
and Cash Equivalents received upon the sale or other disposition of any
Designated Non-Cash Consideration received in any Asset Sale, net of the costs
relating to such Asset Sale or Casualty Event and the sale or disposition of
such Designated Non-Cash Consideration, including legal, accounting and
investment banking fees, payments made in order to obtain a necessary consent or
required by applicable Law, brokerage and sales commissions, title insurance
premiums, related search and recording charges, survey costs and mortgage
recording tax paid in connection therewith, all dividends, distributions or
other payments required to be made to minority interest holders in Restricted
Subsidiaries as a result of any such Asset Sale or Casualty


61



--------------------------------------------------------------------------------

 


Event by a Restricted Subsidiary, the amount of any purchase price or similar
adjustment claimed by any Person to be owed by Holdings, the Borrower or any
Restricted Subsidiary, until such time as such claim will have been settled or
otherwise finally resolved, or paid or payable by Holdings, the Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Sale or Casualty
Event, any relocation expenses incurred as a result thereof, costs and expenses
in connection with unwinding any Hedging Obligation in connection therewith,
other fees and expenses, including title and recordation expenses, Taxes paid or
payable (including any additional distributions with respect to Taxes pursuant
to Section 7.05(b)(14) to be made as a result of the transactions giving rise to
such cash and cash equivalents received) as a result thereof or any transactions
occurring or deemed to occur to effectuate a payment under this Agreement,
amounts required to be applied to the repayment of principal, premium, if any,
and interest on Indebtedness (other than the First Lien Obligations and
Indebtedness secured by Liens that are expressly subordinated to the Liens
securing the Obligations) secured by a Lien on such assets and required to be
paid as a result of such transaction and any deduction of appropriate amounts to
be provided by Holdings, the Borrower or any Restricted Subsidiary as a reserve
in accordance with GAAP against any liabilities associated with the asset
disposed of in such transaction and retained by Holdings, the Borrower or any
Restricted Subsidiary after such sale or other disposition thereof, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction; provided that (a) no net cash proceeds calculated in
accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such net cash proceeds
shall exceed $35.0 million and (b) no such net cash proceeds shall constitute
Net Proceeds under this clause (1) in any fiscal year until the aggregate amount
of all such net cash proceeds in such fiscal year shall exceed $70.0 million
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (1)); and
(2)    (a) with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, any Permitted Equity
Issuance by Holdings or any Parent Company or any contribution to the common
equity capital of Holdings, the excess, if any, of (i) the sum of the cash and
Cash Equivalents received in connection with such incurrence or issuance over
(ii) all Taxes paid or reasonably estimated to be payable, and all fees
(including investment banking fees, attorneys’ fees, accountants’ fees,
underwriting fees and discounts), commissions, costs and other out-of-pocket
expenses and other customary expenses incurred, in each case by Holdings or such
Restricted Subsidiary in connection with such incurrence or issuance and (b)
with respect to any Permitted Equity Issuance by any Parent Company, the amount
of cash from such Permitted Equity Issuance contributed to the capital of
Holdings.
“Net Proceeds Percentage” has the meaning specified in Section 2.05(2)(b)(i).
“Non-Consenting Lender” has the meaning specified in Section 3.07.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(2)(c).
“Non-Ratio Based Incremental Amount” has the meaning specified in Section
2.14(4)(c).


62



--------------------------------------------------------------------------------

 


“Non-Recourse Indebtedness” means Indebtedness that is non-recourse to Holdings,
the Borrower and the Restricted Subsidiaries.
“Non-Specified Jurisdiction Subsidiary” means any Restricted Subsidiary that is
(x) not organized in a Specified Jurisdiction or (y) organized in a Specified
Jurisdiction and owned directly by a Restricted Subsidiary that is not organized
in a Specified Jurisdiction.
“Note” means a Term Note, Revolving Note or Swing Line Note, as the context may
require.
“Notice of Intent to Cure” has the meaning specified in Section 8.04(1).
“Obligations” means all
(1)    advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees and other amounts
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and other amounts are
allowed claims in such proceeding,
(2)    obligations (other than Excluded Swap Obligations) of any Loan Party or
Restricted Subsidiary arising under any Secured Hedge Agreement and
(3)    Cash Management Obligations under each Secured Cash Management Agreement.
Without limiting the generality of the foregoing, the Obligations of the Loan
Parties under the Loan Documents (and any of their Subsidiaries to the extent
they have obligations under the Loan Documents) include the obligation
(including guarantee obligations) to pay principal, interest, reimbursement
obligations, charges, expenses, fees (including Letter of Credit fees), Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document.
Notwithstanding the foregoing, (a) unless otherwise agreed to by the Borrower
and any applicable Hedge Bank or Cash Management Bank, the obligations of
Holdings, the Borrower or any Subsidiary under any Secured Hedge Agreement and
under any Secured Cash Management Agreement shall be secured and guaranteed
pursuant to the Collateral Documents and the Guaranty only to the extent that,
and for so long as, the other Obligations are so secured and guaranteed and (b)
any release of Collateral or Guarantors effected in the manner permitted by this
Agreement and any other Loan Document shall not require the consent of the
holders of Hedging Obligations under Secured Hedge Agreements or of the holders
of Cash Management Obligations under Secured Cash Management Agreements.
“OFAC” has the meaning specified in Section 5.17.
“Offered Amount” has the meaning specified in Section 2.05(1)(e)(D)(1).
“Offered Discount” has the meaning specified in Section 2.05(1)(e)(D)(1).
“Officer” means the Chairman of the Board of Directors, the Chief Executive
Officer, the Chief Financial Officer, the Chief Operating Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of the Borrower or any other Person,
as the case may be.


63



--------------------------------------------------------------------------------

 


“Officer’s Certificate” means a certificate signed on behalf of a Person by an
Officer of such Person.
“OID” means original issue discount.
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Administrative Agent. Counsel may be an employee of
or counsel to the Borrower or the Administrative Agent.
“ordinary course of business” means activity conducted in the ordinary course of
business of Holdings and any Restricted Subsidiary.
“Organizational Documents” means
(1)    with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction);
(2)    with respect to any limited liability company, the certificate or
articles of formation or organization and operating agreement; and
(3)    with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Revolving Facility Maturity Date” has the meaning specified in the
definition of “Maturity Date.”
“Original Term Loan Maturity Date” has the meaning specified in the definition
of “Maturity Date.”
“Other Applicable ECF” means Excess Cash Flow or a comparable measure as
determined in accordance with the documentation governing Other Applicable
Indebtedness.
“Other Applicable Indebtedness” means Permitted Incremental Equivalent Debt,
Credit Agreement Refinancing Indebtedness or any other Indebtedness secured on a
pari passu basis with the Obligations, together with Refinancing Indebtedness in
respect of any of the foregoing that is secured on a pari passu basis with the
Obligations.
“Other Applicable Net Proceeds” means Net Proceeds or a comparable measure as
determined in accordance with the documentation governing Other Applicable
Indebtedness.
“Other Commitments” means Other Revolving Commitments and/or Other Term Loan
Commitments.
“Other Loans” means one or more Classes of Other Revolving Loans and/or Other
Term Loans that result from a Refinancing Amendment.


64



--------------------------------------------------------------------------------

 


“Other Revolving Commitments” means one or more Classes of Revolving Commitments
hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.
“Other Taxes” means all present or future stamp or documentary Taxes,
intangible, recording, filing, excise (that is not based on net income),
property or similar Taxes arising from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are imposed with respect to an
assignment, grant of participation, designation of a new office for receiving
payments by or on account of the Borrower or other transfer (other than an
assignment, designation or other transfer at the request of the Borrower).
“Other Term Loan Commitments” means one or more Classes of Term Loan commitments
hereunder that result from a Refinancing Amendment.
“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.
“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Loans
and Swing Line Loans on any date, the outstanding principal Dollar Equivalent
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Loans (including any refinancing of
outstanding Unreimbursed Amounts under Letters of Credit or L/C Credit
Extensions as a Revolving Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the outstanding principal Dollar Equivalent amount thereof on such date after
giving effect to any related L/C Credit Extension occurring on such date and any
other changes thereto as of such date, including as a result of any
reimbursements of outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving
Borrowing) or any reductions in the maximum amount available for drawing under
related Letters of Credit taking effect on such date.
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent, an Issuing
Bank or a Swing Line Lender, as applicable, in accordance with banking industry
rules on interbank compensation.
“Parent Company” means any Person that is a direct or indirect parent (which may
be organized as, among other things, a partnership) of Holdings (for the
avoidance of doubt, including Public Parent for so long as Public Parent is a
direct or indirect parent of Holdings), as applicable.
“Pari Passu Lien Debt” has the meaning specified in clause (39) of the
definition of “Permitted Liens.”
“Participant” has the meaning specified in Section 10.07(d).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Lender” has the meaning specified in Section 2.05(1)(e)(C)(2).
“Payment Block” has the meaning specified in Section 2.05(2)(h).


65



--------------------------------------------------------------------------------

 


“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any of their respective ERISA Affiliates or to which any Loan Party or any of
their respective ERISA Affiliates contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time in the preceding
five plan years.
“Perfection Certificate” has the meaning specified in the Security Agreements.
“Permitted Acquisition” has the meaning specified in clause (3) of the
definition of “Permitted Investments.”
“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between Holdings, the Borrower or any Restricted
Subsidiary and another Person or    any disposition involving the swap of assets
in exchange for assets of the same type and of comparable or greater value to
the business of Holdings, the Borrower and the Restricted Subsidiaries as a
whole, as determined by Holdings or the Borrower, so long as the assets received
in such exchange are obtained by Holdings, the Borrower or the Restricted
Subsidiaries substantially contemporaneously for the assets provided being
exchanged in such swap; provided that any cash or Cash Equivalents received in
connection with a Permitted Asset Swap that constitutes an Asset Sale must be
applied in accordance with Section 2.05(2)(b)(i).
“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Holdings’s or a Parent
Company’s common equity purchased by Holdings or a Parent Company in connection
with the issuance of any Convertible Indebtedness; provided that the purchase
price for such Permitted Bond Hedge Transaction, less the proceeds received by
Holdings or such Parent Company from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by Holdings or such
Parent Company from the sale of such Convertible Indebtedness issued in
connection with the Permitted Bond Hedge Transaction. “Permitted Convertible
Indebtedness Call Transaction” means any Permitted Bond Hedge Transaction and
any Permitted Warrant Transaction.
“Permitted Equal Priority Refinancing Debt” means any secured Indebtedness
incurred by the Borrower and/or any Guarantor in the form of one or more series
of senior secured notes, bonds or debentures or first lien secured loans (and,
if applicable, any Registered Equivalent Notes issued in exchange therefor);
provided that (i) such Indebtedness is secured by Liens on all or a portion of
the Collateral on a basis that is equal in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement (but without
regard to the control of remedies) and is not secured by any property or assets
of Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness satisfies the applicable requirements set
forth in the provisos to the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) such Indebtedness is not at any time guaranteed by any
Subsidiary of Holdings other than Subsidiaries that are Guarantors and (iv) the
applicable Loan Parties, the holders of such Indebtedness (or their Debt
Representative) and the Administrative Agent and/or Collateral Agent shall be
party to an Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority to the Liens on the
Collateral securing the First Lien Obligations under this Agreement (but without
regard to the control of remedies).


66



--------------------------------------------------------------------------------

 


“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any Parent Company.
“Permitted Holder” means (1) any of the Sponsors, Vanke and Management
Stockholders and any group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act) of which any of the foregoing are members;
provided that in the case of such group and without giving effect to the
existence of such group or any other group, such Sponsors, Vanke and Management
Stockholders, collectively, have, directly or indirectly, beneficial ownership
of more than 50.0% of the total voting power of the Voting Stock of Holdings or
any Permitted Parent held by such group and (2) any Person acting in the
capacity of an underwriter (solely to the extent that and for so long as such
Person is acting in such capacity) in connection with a public or private
offering of Capital Stock of Holdings or any Parent Company.
“Permitted Incremental Equivalent Debt” means Indebtedness issued, incurred or
otherwise obtained by the Borrower and/or any Guarantor in respect of one or
more series of senior unsecured notes, senior secured first lien or junior lien
notes or subordinated notes (in each case in respect of the issuance of notes,
whether issued in a public offering, Rule 144A or other private placement or
otherwise), first lien or junior lien loans, unsecured or subordinated loans or
any bridge financing in lieu of the foregoing (and any Registered Equivalent
Notes issued in exchange therefor) or secured or unsecured mezzanine
Indebtedness that, in each case, if secured, will be secured by Liens on the
Collateral on an equal priority (but without regard to the control of remedies)
or junior priority basis with the Liens on Collateral securing the First Lien
Obligations under this Agreement, and that are issued or made in lieu of
Incremental Commitments; provided that:
(i)    the terms of any such Indebtedness (excluding, for the avoidance of
doubt, interest rates (including through fixed interest rates), interest
margins, rate floors, fees, funding discounts, original issue discounts and
prepayment or redemption premiums and terms) shall either, at the option of the
Borrower, to the extent not consistent with the Closing Date Term Loans or
Closing Date Revolving Facility, as applicable, existing on the date that the
applicable Permitted Incremental Equivalent Debt is incurred, (A) reflect market
terms and conditions (taken as a whole) at the time of incurrence of such
Indebtedness (as determined by the Borrower in good faith), (B) not be
materially more restrictive to the Borrower or such applicable Guarantor (as
determined by the Borrower in good faith), when taken as a whole, than the terms
of the Closing Date Term Loans or Closing Date Revolving Facility, as
applicable, except, in each case under this clause (B), with respect to (x)
covenants and other terms applicable to any period after the Latest Maturity
Date in effect immediately prior to the incurrence of the Permitted Incremental
Equivalent Debt or (y) a Previously Absent Financial Maintenance Covenant (so
long as, (I) to the extent that any such terms of any Permitted Incremental
Equivalent Debt consisting of term loans contain a Previously Absent Financial
Maintenance Covenant that is in effect prior to the Latest Maturity Date of the
Closing Date Term Loans, such Previously Absent Financial Maintenance Covenant
shall be included for the benefit of each Facility and (II) to the extent that
any such terms of any Permitted Incremental Equivalent Debt consisting of
revolving loans or commitments contain a Previously Absent Financial Maintenance
Covenant that is in effect prior to the Latest Maturity Date of the Closing Date
Revolving Facility, such Previously Absent Financial Maintenance Covenant shall
be included for the benefit of the Closing Date Revolving Facility) or (C) if
neither clause (A) or (B) are satisfied, such terms shall be reasonably
satisfactory to the Administrative Agent; provided that, at Borrower’s election,
to the extent any term or provision is added for the benefit of (x) the lenders
under any such applicable Permitted Incremental Equivalent Debt that constitutes
a term loan or notes, no consent shall be required from the Administrative Agent
to the extent that such term or provision is also added, or the features of such
term or provision are provided, for the benefit of the Lenders of the Closing


67



--------------------------------------------------------------------------------

 


Date Term Loans or (y) the lenders under any such applicable Permitted
Incremental Equivalent Debt that constitutes a revolving facility, no consent
shall be required from the Administrative Agent to the extent that such term or
provision is also added, or the features of such term or provision are provided,
for the benefit of the Lenders of the Closing Date Revolving Facility;
(ii)    the aggregate principal amount of all Permitted Incremental Equivalent
Debt shall not exceed the Available Incremental Amount at the time of incurrence
(it being understood that for purposes of this clause (ii), references in
Section 2.14(4)(c)(B) and Section 2.14(4)(c)(C) (other than the first proviso
thereto) to Incremental Loans or Incremental Revolving Commitments shall be
deemed to be references to Permitted Incremental Equivalent Debt);
(iii)    such Permitted Incremental Equivalent Debt shall not be subject to any
Guarantee by any Person other than a Loan Party;
(iv)    if such Permitted Incremental Equivalent Debt is secured in whole or in
part by the Collateral, such Permitted Incremental Equivalent Debt shall be
subject to an applicable Intercreditor Agreement;
(v)    such Permitted Incremental Equivalent Debt, (a) shall not mature earlier
than the Original Term Loan Maturity Date and (b) shall have a Weighted Average
Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Closing Date Term Loans on the date of incurrence of such
Permitted Incremental Equivalent Debt; and
(vi)    any mandatory prepayments of (I) any Permitted Incremental Equivalent
Debt that comprises junior lien or unsecured notes or term loans may not be made
except to the extent that prepayments of such debt are not prohibited hereunder
and to the extent required hereunder or pursuant to the terms of any Permitted
Incremental Equivalent Debt that is secured on a pari passu basis with the First
Lien Obligations under this Agreement, first made or offered to the holders of
the Term Loans constituting First Lien Obligations and any such Permitted
Incremental Equivalent Debt that is secured on a pari passu basis with the First
Lien Obligations under this Agreement, and (II) any Permitted Incremental
Equivalent Debt that is secured on a pari passu basis with the First Lien
Obligations under this Agreement in respect of events described in Section
2.05(2)(a), (b) and (d)(i) may be made on a pro rata basis, less than a pro rata
basis or greater than a pro rata basis (but not greater than a pro rata basis as
compared to any Class of Term Loans constituting First Lien Obligations with an
earlier maturity date) with the Term Loans constituting First Lien Obligations.
provided, further, that “Permitted Incremental Equivalent Debt” may be incurred
in the form of a bridge or other interim credit facility intended to be
refinanced or replaced with long term indebtedness (so long as such credit
facility includes customary “rollover provisions” that satisfy the requirements
of clause (v) above following such rollover), in which case, on or prior to the
first anniversary of the incurrence of such “bridge” or other credit facility,
clause (v) of the first proviso in this definition shall not prohibit the
inclusion of customary terms for “bridge” facilities, including customary
mandatory prepayment, repurchase or redemption provisions.
“Permitted Indebtedness” means Indebtedness permitted to be incurred in
accordance with Section 7.02.
“Permitted Investments” means:
(1)    any Investment in Holdings, the Borrower or any Restricted Subsidiary;


68



--------------------------------------------------------------------------------

 


(2)    any Investment(s) in Cash Equivalents or Investment Grade Securities and
Investments that were Cash Equivalents or Investment Grade Securities when made;
(3)    (a) any Investment by Holdings, the Borrower or any Restricted Subsidiary
in any Person that is engaged (directly or through entities that will be
Restricted Subsidiaries) in a Similar Business if as a result of such Investment
(i) such Person becomes a Restricted Subsidiary or (ii) such Person, in one
transaction or a series of related transactions, is amalgamated, merged or
consolidated with or into, or transfers or conveys substantially all of its
assets or assets constituting a business unit, a line of business or a division
of such Person, to, or is liquidated into, Holdings or a Restricted Subsidiary
(a “Permitted Acquisition”); provided that immediately after giving pro forma
effect to any such Investment, no Event of Default under Section 8.01(1) or
Section 8.01(6) shall have occurred and be continuing; and
(b)    any Investment held by such Person described in the preceding clause (a);
provided that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, amalgamation, consolidation, transfer or
conveyance;
(4)    any Investment in securities or other assets not constituting Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made in accordance with Section 7.04 or any other disposition of
assets not constituting an Asset Sale;
(5)    any Investment existing on the Closing Date or made pursuant to binding
commitments in effect on the Closing Date, in each of the foregoing cases with
respect to any such Investment or binding commitment in effect on the Closing
Date in excess of $35.0 million, as set forth on Schedule 7.05, or an Investment
consisting of any extension, modification, replacement, renewal or reinvestment
of any Investment or binding commitment existing on the Closing Date; provided
that the amount of any such Investment or binding commitment may be increased
only (a) as required by the terms of such Investment or binding commitment as in
existence on the Closing Date (including as a result of the accrual or accretion
of interest or original issue discount or the issuance of pay-in-kind
securities) or (b) as otherwise permitted under this Agreement;
(6)    any Investment acquired by Holdings, the Borrower or any Restricted
Subsidiary:
(a)    in exchange for any other Investment, accounts receivable or indorsements
for collection or deposit held by Holdings, the Borrower or any Restricted
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of, or settlement of delinquent accounts and
disputes with or judgments against, the issuer of such other Investment or
accounts receivable (including any trade creditor or customer);
(b)    in satisfaction of judgments against other Persons;
(c)    as a result of a foreclosure by Holdings, the Borrower or any Restricted
Subsidiary with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default; or
(d)    as a result of the settlement, compromise or resolution of (i)
litigation, arbitration or other disputes or (ii) obligations of trade creditors
or customers that were incurred in the ordinary course of business or consistent
with industry practice of Holdings, the Borrower or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer;


69



--------------------------------------------------------------------------------

 


(7)    Hedging Obligations permitted under Section 7.02(b)(10);
(8)    any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (8) that are at that time outstanding
not to exceed (as of the date such Investment is made) the greater of (a) $195
million and (b) 30.0% of Consolidated EBITDA of Holdings, the Borrower and the
Restricted Subsidiaries determined at the time of making of such Investment for
the most recently ended Test Period (calculated on a pro forma basis);
(9)    Investments the payment for which consists of Equity Interests (other
than Disqualified Stock) of Holdings or any Parent Company; provided that such
Equity Interests will not increase the amount available for Restricted Payments
under clause (3) of Section 7.05(a);
(10)    (a) guarantees of Indebtedness permitted under Section 7.02, performance
guarantees and Contingent Obligations incurred in the ordinary course of
business or consistent with industry practice, and (b) the creation of Liens on
the assets of Holdings, the Borrower or any Restricted Subsidiary in compliance
with Section 7.01;
(11)    any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of Section 6.17(b)
(except transactions described in clauses (2), (5), (9), (15) or (22) of such
Section);
(12)    Investments consisting of purchases and acquisitions of inventory,
supplies, material, services, equipment or similar assets or the licensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;
(13)    Investments, taken together with all other Investments made pursuant to
this clause (13) that are at that time outstanding, not to exceed (as of the
date such Investment is made) the greater of (i) $195.0 million and (ii) 30.0%
of Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
determined at the time of making such Investment for the most recently ended
Test Period (calculated on a pro forma basis);
(14)    Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of Holdings or the Borrower, are necessary or advisable
to effect any Qualified Securitization Facility (including distributions or
payments of Securitization Fees) or any repurchase obligation in connection
therewith (including the contribution or lending of Cash Equivalents to
Subsidiaries to finance the purchase of such assets from Holdings, the Borrower
or any Restricted Subsidiary or to otherwise fund required reserves);
(15)    loans and advances to, or guarantees of Indebtedness of, officers,
directors, employees, consultants, independent contractors and members of
management in an aggregate outstanding amount not in excess of the greater of
(i) $32.5 million and (ii) 5.0% of Consolidated EBITDA of Holdings, the Borrower
and the Restricted Subsidiaries determined at the time of making such Investment
for the most recently ended Test Period (calculated on a pro forma basis);
(16)    loans and advances to employees, directors, officers, members of
management, independent contractors and consultants for business-related travel
expenses, moving expenses, payroll advances and other similar expenses or
payroll expenses, in each case incurred in the ordinary course of business or
consistent with past practice or consistent with industry practice or to future,
present and former employees, directors, officers, members of management,
independent contractors


70



--------------------------------------------------------------------------------

 


and consultants (and their Controlled Investment Affiliates and Immediate Family
Members) to fund such Person’s purchase of Equity Interests of Holdings or any
Parent Company;
(17)    advances, loans or extensions of trade credit or prepayments to
suppliers or loans or advances made to distributors, in each case, in the
ordinary course of business or consistent with past practice or consistent with
industry practice by Holdings, the Borrower or any Restricted Subsidiary;
(18)    any Investment in any Subsidiary or any joint venture in connection with
intercompany cash management arrangements or related activities arising in the
ordinary course of business or consistent with industry practice;
(19)    Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business or consistent with industry
practice;
(20)    Investments made in the ordinary course of business or consistent with
industry practice in connection with obtaining, maintaining or renewing client
contracts and loans or advances made to distributors;
(21)    Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business or consistent with industry practice;
(22)    the purchase or other acquisition of any Indebtedness of Holdings, the
Borrower or any Restricted Subsidiary to the extent not otherwise prohibited
hereunder;
(23)    Investments in Unrestricted Subsidiaries or joint ventures, taken
together with all other Investments made pursuant to this clause (23) that are
at that time outstanding, without giving effect to the sale of an Unrestricted
Subsidiary or joint venture to the extent the proceeds of such sale do not
consist of, or have not been subsequently sold or transferred for, Cash
Equivalents or marketable securities, not to exceed (as of the date such
Investment is made) the greater of (i) $162.5 million and (ii) 25.0% of
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
determined at the time of making of such Investment for the most recently ended
Test Period (calculated on a pro forma basis);
(24)    Investments in the ordinary course of business or consistent with
industry practice consisting of Uniform Commercial Code Article 3 endorsements
for collection or deposit and Article 4 customary trade arrangements with
customers;
(25)    any Investment by any Captive Insurance Subsidiary in connection with
its provision of insurance to Holdings or any of its Subsidiaries, which
Investment is made in the ordinary course of business or consistent with
industry practice of such Captive Insurance Subsidiary, or by reason of
applicable Law, rule, regulation or order, or that is required or approved by
any regulatory authority having jurisdiction over such Captive Insurance
Subsidiary or its business, as applicable;
(26)    Investments made as part of, to effect or resulting from the
Transactions;
(27)    Investments of assets relating to non-qualified deferred payment plans
in the ordinary course of business or consistent with industry practice;


71



--------------------------------------------------------------------------------

 


(28)    intercompany current liabilities owed to Unrestricted Subsidiaries or
joint ventures incurred in the ordinary course of business or consistent with
industry practice in connection with the cash management operations of Holdings
and its Subsidiaries;
(29)    acquisitions of obligations of one or more directors, officers or other
employees or consultants or independent contractors of any Parent Company,
Holdings, or any Subsidiary of Holdings in connection with such director’s,
officer’s, employee’s consultant’s or independent contractor’s acquisition of
Equity Interests of Holdings or any direct or indirect parent of Holdings, to
the extent no cash is actually advanced by Holdings, the Borrower or any
Restricted Subsidiary to such directors, officers, employees, consultants or
independent contractors in connection with the acquisition of any such
obligations;
(30)    Investments constituting promissory notes or other non-cash proceeds of
dispositions of assets to the extent permitted under Section 7.04;
(31)    Investments resulting from pledges and deposits permitted pursuant to
the definition of “Permitted Liens”;
(32)    loans and advances to any direct or indirect parent of Holdings in lieu
of and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof) Restricted Payments to the
extent permitted to be made in cash to such parent in accordance with Section
7.05 at such time, such Investment being treated for purposes of the applicable
clause of Section 7.05, including any limitations, as if a Restricted Payment
were made pursuant to such applicable clause;
(33)    any Investments if on a pro forma basis after giving effect to such
Investment, the Total Net Leverage Ratio would be equal to or less than 3.10 to
1.00 as of the last day of the Test Period most recently ended;
(34)    Indebtedness of Holdings or any of its Restricted Subsidiaries assigned
to, or repurchased or redeemed by, Holdings or any of its Restricted
Subsidiaries; and
(35)    Permitted Bond Hedge Transactions.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by Holdings and/or any Guarantor in the form of one or more series of junior
lien secured notes, bonds or debentures or junior lien secured loans (and, if
applicable, any Registered Equivalent Notes issued in exchange therefor);
provided that (i) such Indebtedness is secured by a Lien on all or a portion of
the Collateral on a junior priority basis to the Liens on Collateral securing
the First Lien Obligations under this Agreement and is not secured by any
property or assets of Holdings, the Borrower or any Restricted Subsidiary other
than the Collateral, (ii) such Indebtedness satisfies the applicable
requirements set forth in the provisos in the definition of “Credit Agreement
Refinancing Indebtedness,” (iii) the holders of such Indebtedness (or their Debt
Representative) and the Administrative Agent and/or the Collateral Agent shall
be party to an Intercreditor Agreement providing that the Liens on Collateral
securing such obligations shall rank junior to the Liens on Collateral securing
the First Lien Obligations under this Agreement, and (iv) such Indebtedness is
not at any time guaranteed by any Subsidiary of Holdings other than Subsidiaries
that are Guarantors.
“Permitted Jurisdiction” means (x) each of Australia, the British Virgin
Islands, the Cayman Islands, Ireland, the Kingdom of the Netherlands,
Luxembourg, Singapore, Spain, England and Wales, the United States and (y) any
other jurisdiction reasonably satisfactory to the Administrative Agent


72



--------------------------------------------------------------------------------

 


in light of legal permissibility and the policies and procedures of the
Administrative Agent and the Lenders for similarly situated companies (as
reasonably determined by the Administrative Agent).
“Permitted Liens” means, with respect to any Person:
(1)    Liens created pursuant to any Loan Document;
(2)    Liens, pledges or deposits made in connection with:
(a)    workers’ compensation laws, unemployment insurance, health, disability or
employee benefits or other social security laws or similar legislation or
regulations,
(b)    insurance-related obligations (including in respect of deductibles,
self-insured retention amounts and premiums and adjustments thereto) or
indemnification obligations of (including obligations in respect of letters of
credit, bank guarantees or similar documents or instruments for the benefit of)
insurance carriers providing property, casualty or liability insurance or
otherwise supporting the payment of items set forth in the foregoing clause (a)
or
(c)    bids, tenders, contracts, statutory obligations, surety, indemnity,
warranty, release, appeal or similar bonds, or with regard to other regulatory
requirements, completion guarantees, stay, customs and appeal bonds, performance
bonds, bankers’ acceptance facilities, and other obligations of like nature
(including those to secure health, safety and environmental obligations) (other
than for the payment of Indebtedness) or leases to which such Person is a party,
or deposits to secure public or statutory obligations of such Person or deposits
of cash, Cash Equivalents or U.S. government bonds to secure surety or appeal
bonds to which such Person is a party, or deposits as security for the payment
of rent, contested Taxes or import duties and obligations in respect of letters
of credit, bank guarantees or similar instruments that have been posted to
support the same, in each case incurred in the ordinary course of business or
consistent with industry practice;
(3)    Liens imposed by law, such as landlords’, carriers’, warehousemen’s,
materialmen’s, repairmen’s, construction, mechanics’ or other similar Liens, or
landlord Liens specifically created by contract (a) for sums not yet overdue for
a period of more than sixty (60) days or, if more than sixty (60) days overdue,
are unfiled and no other action has been taken to enforce such Liens or (b)
being contested in good faith by appropriate actions or other Liens arising out
of or securing judgments or awards against such Person with respect to which
such Person will then be proceeding with an appeal or other proceedings for
review if such Liens are adequately bonded or adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;
(4)    Liens for Taxes, assessments or other governmental charges not yet
overdue for more than thirty (30) days or not yet payable or not subject to
penalties for nonpayment or which are being contested in good faith by
appropriate actions if adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP;
(5)    Liens in favor of issuers of performance, surety, bid, indemnity,
warranty, release, appeal or similar bonds, instruments or obligations or with
respect to regulatory requirements or letters of credit or bankers acceptance
issued, and completion guarantees provided, in each case,


73



--------------------------------------------------------------------------------

 


pursuant to the request of and for the account of such Person in the ordinary
course of its business or consistent with past practice or industry practice;
(6)    survey exceptions, encumbrances, ground leases, easements, restrictions,
protrusions, encroachments or reservations of, or rights of others for,
licenses, rights-of-way, servitudes, sewers, electric lines, drains, telegraph,
telephone and cable television lines and other similar purposes, or zoning,
building codes or other restrictions (including minor defects or irregularities
in title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties that were not incurred in connection with Indebtedness and that
do not in the aggregate materially impair their use in the operation of the
business of such Person and exceptions on Mortgage Policies insuring Liens
granted on Mortgaged Properties;
(7)    Liens securing obligations in respect of Indebtedness, Disqualified Stock
or Preferred Stock permitted to be incurred pursuant to clauses (A) or (B) of
the definition of Permitted Ratio Debt, clauses (4), (12)(b), (13), (14)(a)(A),
(14)(a)(B), (15), (23), (31) or (32) of Section 7.02(b) or, with respect to
assumed or acquired Indebtedness, Disqualified Stock or Preferred Stock not
incurred in contemplation of the relevant investment or acquisition, clauses
(14)(a)(A), 14(a)(B) or (14)(b) of Section 7.02(b); provided that:
(a)    Liens securing obligations relating to any Indebtedness, Disqualified
Stock or Preferred Stock permitted to be incurred pursuant to such clause (13)
relate only to obligations relating to Refinancing Indebtedness that is secured
by Liens on the same assets as the assets securing the Refinanced Debt (as
defined in the definition of Refinancing Indebtedness), plus improvements,
accessions, proceeds or dividends or distributions in respect thereof and
after-acquired property, or serves to refund, refinance, extend, replace, renew
or defease Indebtedness, Disqualified Stock or Preferred Stock incurred under
clause (4), (12) or (13) of Section 7.02(b);
(b)    Liens securing obligations relating to Indebtedness or Disqualified Stock
permitted to be incurred pursuant to such clause (23), (31) or (32) extend only
to the assets of Subsidiaries that are not Guarantors;
(c)    Liens securing obligations in respect of Indebtedness, Disqualified Stock
or Preferred Stock permitted to be incurred pursuant to such clause (4) extend
only to the assets so purchased, replaced, leased or improved and proceeds and
products thereof; provided further that individual financings of assets provided
by a counterparty may be cross-collateralized to other financings of assets
provided by such counterparty;
(d)    If any such Liens secure Indebtedness for borrowed money incurred
pursuant to clauses (A) or (B) of the definition of Permitted Ratio Debt or
clause (12)(b), (14)(a)(A) or (14)(a)(B) at the election of Holdings or the
Borrower, such Liens shall be subject to the applicable Intercreditor
Agreement(s); and
(e)    Liens securing obligations in respect of assumed or acquired
Indebtedness, Disqualified Stock or Preferred Stock not incurred in
contemplation of the relevant investment or acquisition permitted to be assumed
pursuant to such clause (14) are solely on acquired property or the assets of
the acquired entity (other than (x) after acquired property that is (A) affixed
or incorporated into the property covered by such Lien, (B) after acquired
property subject to a Lien securing such Indebtedness, the terms of which
Indebtedness


74



--------------------------------------------------------------------------------

 


require or include a pledge of after acquired property (it being understood that
such requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (C) the
proceeds and products thereof and (y) Liens that are otherwise permitted
hereunder);
(8)    Liens existing, or provided for under binding contracts existing, on the
Closing Date (provided that any such Lien securing obligations in an aggregate
amount on the Closing Date in excess of $35.0 million shall be set forth on
Schedule 7.01);
(9)    Liens on property or shares of stock or other assets of a Person at the
time such Person becomes a Subsidiary; provided that such Liens are not created
or incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary;
(10)    Liens on property or other assets at the time Holdings or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means of a merger, amalgamation or consolidation with or into Holdings, the
Borrower or any Restricted Subsidiary (provided that such Liens are not created
or incurred in connection with, or in contemplation of, such acquisition,
amalgamation, merger or consolidation) and any replacement, extension or renewal
of any such Lien (to the extent the Indebtedness and other obligations secured
by such replacement, extension or renewal Liens are permitted by this
Agreement); provided that such replacement, extension or renewal Liens do not
cover any property other than the property that was subject to such Liens prior
to such replacement, extension or renewal;
(11)    Liens securing obligations in respect of Indebtedness or other
obligations of a Restricted Subsidiary owing to Holdings, the Borrower or any
Restricted Subsidiary permitted to be incurred in accordance with Section 7.02;
(12)    Liens securing (x) Hedging Obligations and (y) obligations in respect of
Cash Management Services;
(13)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s accounts payable or similar obligations in respect
of bankers’ acceptances or letters of credit issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
(14)    leases, subleases, licenses or sublicenses (or other agreement under
which Holdings, the Borrower or any Restricted Subsidiary has granted rights to
end users to access and use Holdings’s or any Restricted Subsidiary’s products,
technologies or services) (i) that do not either (a) materially interfere with
the business of Holdings and its Restricted Subsidiaries, taken as a whole, or
(b) secure any Indebtedness and (ii) non-exclusive licenses or sublicenses
granted by Holdings or any of its Restricted Subsidiaries in the ordinary course
of business;
(15)    Liens arising from Uniform Commercial Code (or equivalent statutes)
financing statement filings regarding operating leases, consignments or accounts
entered into by Holdings and its Restricted Subsidiaries in the ordinary course
of business or consistent with industry practice or purported Liens evidenced by
the filing of precautionary Uniform Commercial Code (or equivalent statutes)
financing statements or similar public filings;
(16)    Liens in favor of the Borrower or any Guarantor;


75



--------------------------------------------------------------------------------

 


(17)    Liens on equipment or vehicles of Holdings, the Borrower or any
Restricted Subsidiary granted in the ordinary course of business or consistent
with industry practice;
(18)    Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility and Liens on any
receivables transferred in connection with a Receivables Financing Transaction,
including Liens on such receivables resulting from precautionary UCC filings or
from re-characterization or any such sale as a financing or a loan;
(19)    Liens to secure any modification, refinancing, refunding, extension,
renewal or replacement (or successive modification, refinancing, refunding,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness, Disqualified Stock or Preferred Stock secured by any Lien referred
to in clauses (6), (7), (8), (9), (10) or this clause (19) of this definition;
provided that: (a) such new Lien will be limited to all or part of the same
property that was subject to the original Lien (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof and after-acquired
property) and (b) the Indebtedness, Disqualified Stock or Preferred Stock
secured by such Lien at such time is not increased to any amount greater than
the sum of (i) the outstanding principal amount or, if greater, committed amount
of the Indebtedness, Disqualified Stock or Preferred Stock described under such
clauses (6), (7), (8), (9), (10) or this clause (19) at the time the original
Lien became a Permitted Lien hereunder, plus (ii) any accrued and unpaid
interest on the Indebtedness, any accrued and unpaid dividends on the Preferred
Stock, and any accrued and unpaid dividends on the Disqualified Stock being so
refinanced, extended, replaced, refunded, renewed or defeased, plus (iii) the
amount of any tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such refinanced Indebtedness,
Preferred Stock or Disqualified Stock and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees, underwriting,
arrangement and similar fees) incurred in connection with the issuance of such
new Indebtedness, Preferred Stock or Disqualified Stock or the extension,
replacement, refunding, refinancing, renewal or defeasance of such refinanced
Indebtedness, Preferred Stock or Disqualified Stock;
(20)    deposits made or other security provided to secure liability to
insurance brokers, carriers, underwriters or self-insurance arrangements,
including Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(21)    Liens securing obligations in an aggregate outstanding amount not to
exceed (as of the date any such Lien is incurred) the greater of (i) $260.0
million and (ii) 40.0% of Consolidated EBITDA of Holdings, the Borrower and the
Restricted Subsidiaries determined at the time of incurrence of such Lien for
the most recently ended Test Period (calculated on a pro forma basis), which, at
the election of Holdings or the Borrower, shall be subject to the applicable
Intercreditor Agreement(s); it being agreed that the Basket set forth in this
clause (21) shall be deemed to be utilized to secure any secured Indebtedness
incurred pursuant to Section 2.14 in connection with the utilization of the
General Debt Basket Reallocated Amount;
(22)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(23)    (a) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business or consistent with
industry practice, (b) Liens arising out of conditional sale, title retention or
similar arrangements for the sale of goods in the ordinary


76



--------------------------------------------------------------------------------

 


course of business or consistent with industry practice and (c) Liens arising by
operation of law under Article 2 of the Uniform Commercial Code;
(24)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(7);
(25)    Liens (a) of a collection bank arising under Section 4-208 of the New
York Uniform Commercial Code or Section 4-210 of the Uniform Commercial Code in
effect in other jurisdictions, or other applicable law, on items in the course
of collection, (b) attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business or consistent with industry
practice and (c) in favor of banking or other institutions or other electronic
payment service providers arising as a matter of law or under general terms and
conditions encumbering deposits or margin deposits or other funds maintained
with such institution (including the right of setoff) and that are within the
general parameters customary in the banking industry;
(26)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under this Agreement; provided that such Liens do not
extend to assets other than those that are subject to such repurchase
agreements;
(27)    Liens that are contractual rights of setoff (a) relating to the
establishment of depository relations with banks or other deposit-taking
financial institutions or other electronic payment service providers and not
given in connection with the issuance of Indebtedness, (b) relating to pooled
deposit or sweep accounts to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business or consistent with
industry practice of Holdings, the Borrower or any Restricted Subsidiary or (c)
relating to purchase orders and other agreements entered into with customers of
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
business or consistent with industry practice;
(28)    Liens on cash proceeds (as defined in Article 9 of the Uniform
Commercial Code) of assets sold that were subject to a Lien permitted hereunder;
(29)    any encumbrance or restriction (including put, call arrangements, tag,
drag, right of first refusal and similar rights) with respect to Capital Stock
of any joint venture or similar arrangement pursuant to any joint venture or
similar agreement;
(30)    Liens (a) on cash advances or cash earnest money deposits in favor of
the seller of any property to be acquired in an Investment permitted under this
Agreement to be applied against the purchase price for such Investment and (b)
consisting of a letter of intent or an agreement to sell, transfer, lease or
otherwise dispose of any property in a transaction permitted under Section 7.04;
(31)    ground leases, subleases, licenses or sublicenses in respect of real
property on which facilities owned or leased by Holdings or any of its
Subsidiaries are located;
(32)    Liens in connection with any Sale-Leaseback Transaction(s);
(33)    Liens on Capital Stock or other securities of an Unrestricted
Subsidiary;
(34)    any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
leases or licenses entered into by


77



--------------------------------------------------------------------------------

 


Holdings or any of the Restricted Subsidiaries in the ordinary course of
business or consistent with industry practice;
(35)    deposits of cash with the owner or lessor of premises leased and
operated by Holdings or any of its Subsidiaries in the ordinary course of
business or consistent with industry practice of Holdings and such Subsidiary to
secure the performance of Holdings’s or such Subsidiary’s obligations under the
terms of the lease for such premises;
(36)    rights of set-off, banker’s liens, netting arrangements and other Liens
arising by operation of law or by the terms of documents of banks or other
financial institutions in relation to the maintenance or administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;
(37)    Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided that such satisfaction or discharge is permitted under
this Agreement;
(38)    receipt of progress payments and advances from customers in the ordinary
course of business or consistent with industry practice to the extent the same
creates a Lien on the related inventory and proceeds thereof and Liens on
property or assets under construction arising from progress or partial payments
by a third party relating to such property or assets;
(39)    Liens to secure obligations in respect of (a) Indebtedness, Disqualified
Stock or Preferred Stock permitted to be incurred pursuant to Section 7.02
(other than with respect to assumed or acquired Indebtedness, Disqualified Stock
or Preferred Stock not incurred in contemplation of the relevant investment or
acquisition under clause (14)(a)(A), (14)(a)(B) or (14)(b) of Section 7.02(b));
provided that after giving pro forma effect to the incurrence of the
then-proposed Indebtedness, Disqualified Stock or Preferred Stock (it being
understood that the Borrower may net unrestricted cash proceeds that are not
applied promptly for the specified transaction in connection with such
Indebtedness incurred, Disqualified Stock or Preferred Stock issued upon receipt
thereof from Indebtedness for purposes of calculating the First Lien Net
Leverage Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio,
as applicable) (i) (x) if such Indebtedness, Disqualified Stock or Preferred
Stock is secured by Liens on the Collateral on a pari passu basis with the Liens
on the Collateral that secure the First Lien Obligations (“Pari Passu Lien
Debt”), either (I) the First Lien Net Leverage Ratio for the Test Period most
recently ended calculated on a pro forma basis after giving effect to any such
incurrence does not exceed 3.00 to 1.00 (including in connection with an
acquisition or other Investment permitted under this Agreement) or (II) to the
extent such Pari Passu Lien Debt is incurred or assumed in connection with an
acquisition or other Investment permitted under this Agreement, the First Lien
Net Leverage Ratio for the Test Period most recently ended calculated on a pro
forma basis after giving effect to any such incurrence is no greater than the
First Lien Net Leverage Ratio immediately prior to giving effect to such
incurrence of such Pari Passu Lien Debt, (y) if such Indebtedness, Disqualified
Stock or Preferred Stock is secured by Liens on the Collateral on a basis that
is junior in priority to the Liens on the Collateral securing the First Lien
Obligations (“Junior Lien Debt”), either (I) the Secured Net Leverage Ratio for
the Test Period most recently ended calculated on a pro forma basis after giving
effect to any such incurrence does not exceed 5.00 to 1.00 (including in
connection with an acquisition or other Investment permitted under this
Agreement) or (II) to the extent such Junior Lien Debt is incurred in connection
with an acquisition or other Investment permitted under this Agreement, the
Secured Net Leverage Ratio for the Test Period most recently ended calculated on
a pro forma basis after


78



--------------------------------------------------------------------------------

 


giving effect to any such incurrence is no greater than the Total Net Leverage
Ratio immediately prior to giving effect to such incurrence of Junior Lien Debt
or (z) if such Indebtedness, Disqualified Stock or Preferred Stock is secured by
Liens on property that does not constitute Collateral, either (I) the Total Net
Leverage Ratio for the Test Period most recently ended calculated on a pro forma
basis after giving effect to any such incurrence does not exceed 5.00 to 1.00
(including in connection with an acquisition or other Investment permitted under
this Agreement) or (II) to the extent such Indebtedness is incurred in
connection with an acquisition or other Investment permitted under this
Agreement, the Total Net Leverage Ratio for the Test Period most recently ended
calculated on a pro forma basis after giving effect to any such incurrence is no
greater than the Total Net Leverage Ratio immediately prior to giving effect to
such incurrence of such Indebtedness, and (ii) such Liens are in each case
subject the applicable Intercreditor Agreement(s);
(40)    agreements to subordinate any interest of Holdings, the Borrower or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
inventory consigned by Holdings, the Borrower or any Restricted Subsidiary
pursuant to an agreement entered into in the ordinary course of business or
consistent with industry practice;
(41)    Liens arising pursuant to Section 107(l) of the Comprehensive
Environmental Response, Compensation and Liability Act or similar provision of
any Environmental Law;
(42)    Liens disclosed by any title insurance reports or policies delivered on
or prior to the Closing Date and any replacement, extension or renewal of any
such Lien (to the extent the Indebtedness and other obligations secured by such
replacement, extension or renewal Liens are permitted by this Agreement);
provided that such replacement, extension or renewal Liens do not cover any
property other than the property that was subject to such Liens prior to such
replacement, extension or renewal;
(43)    rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by Holdings or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;
(44)    restrictive covenants affecting the use to which real property may be
put; provided that the covenants are complied with;
(45)    security given to a public utility or any municipality or governmental
authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business or consistent with
industry practice;
(46)    zoning, building and other similar land use restrictions, including site
plan agreements, development agreements and contract zoning agreements;
(47)    cash collateral securing obligations in respect of commercial letters of
credit issued under clause (2) of Section 7.02(b);
(48)    Liens on all or any portion of the Collateral (but no other assets)
securing (i) Permitted Incremental Equivalent Debt, (ii) Permitted Equal
Priority Refinancing Debt or (iii) Permitted Junior Priority Refinancing Debt,
and, in each case, Liens securing any Refinancing Indebtedness in respect
thereof;


79



--------------------------------------------------------------------------------

 


(49)    (i) Liens on the assets of Restricted Subsidiaries that are not Loan
Parties securing Indebtedness or other obligations of such Restricted
Subsidiaries or any other Restricted Subsidiaries that are not Loan Parties that
is permitted by Section 7.02 or otherwise not prohibited by this Agreement, (ii)
Liens on Equity Interests in joint ventures (A) securing obligations of such
joint venture or (B) pursuant to the relevant joint venture agreement or
arrangement and (iii) Liens on the assets of Restricted Subsidiaries that are
not Loan Parties securing Indebtedness of such Restricted Subsidiaries that are
not Loan Parties;
(50)    (i) Liens on assets of Restricted Subsidiaries that are not Specified
Jurisdiction Subsidiaries securing Indebtedness and other obligations of such
Non-Specified Jurisdiction Subsidiaries or (ii) Liens on assets of Foreign
Subsidiaries to the extent arising mandatorily under applicable Law;
(51)    Liens on Escrowed Proceeds for the benefit of the related holders of
debt securities or other Indebtedness (or the underwriters, trustee, escrow
agent or arrangers thereof) or on cash set aside at the time of the incurrence
of any Indebtedness or government securities purchased with such cash, in either
case to the extent such cash or government securities prefund the payment of
interest on such Indebtedness and are held in an escrow account or similar
arrangement to be applied for such purpose; and
(52)    subject to Section 6.14, Liens resulting from filings and instruments
that were made to secure the Existing Credit Agreement.
For purposes of this definition, the term “Indebtedness” will be deemed to
include interest and other obligations payable on or with respect to such
Indebtedness.
Any Liens incurred to refinance Liens incurred pursuant to clauses (8), (21) and
(39) above will be permitted to secure additional Indebtedness, Disqualified
Stock or Preferred Stock incurred to pay (I) any accrued and unpaid interest on
the associated Indebtedness, any accrued and unpaid dividends on the associated
Preferred Stock, and any accrued and unpaid dividends on the associated
Disqualified Stock being so refinanced, extended, replaced, refunded, renewed or
defeased and (II) the amount of any tender premium or penalty or premium
required to be paid under the terms of the instrument or documents governing
such associated refinanced Indebtedness, Preferred Stock or Disqualified Stock
and any defeasance costs and any fees and expenses (including original issue
discount, upfront fees or similar fees) incurred in connection with the issuance
of such new Indebtedness, Preferred Stock or Disqualified Stock or the
extension, replacement, refunding, refinancing, renewal or defeasance of such
associated refinanced Indebtedness, Preferred Stock or Disqualified Stock (and
with respect to associated Indebtedness under Designated Revolving Commitments,
including an amount equal to any unutilized Designated Revolving Commitments
being refinanced, extended, replaced, refunded, renewed or defeased to the
extent permanently terminated at the time of incurrence of such Liens in
connection with such Refinancing Indebtedness).
“Permitted Parent” means any direct or indirect parent of Holdings that at the
time it became a parent of Holdings was a Permitted Holder pursuant to clause
(1) of the definition thereof.
“Permitted Ratio Debt” has the meaning specified in Section 7.02(a).
“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower and/or the Guarantors in the form of one or more series of senior
unsecured notes, bonds or debentures or unsecured loans (and, if applicable, any
Registered Equivalent Notes issued in exchange therefor); provided that (i) such
Indebtedness satisfies the applicable requirements set forth in the provisos


80



--------------------------------------------------------------------------------

 


in the definition of “Credit Agreement Refinancing Indebtedness” and (ii) such
Indebtedness is not at any time guaranteed by any Subsidiary of Holdings other
than Subsidiaries that are Guarantors.
“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Holdings’s or a
Parent Company’s common equity sold by Holdings or a Parent Company
substantially concurrently with a related Permitted Bond Hedge Transaction.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
“Planned Expenditures” has the meaning specified in the definition of Excess
Cash Flow.
“Platform” has the meaning specified in Section 6.02.
“Pledged Collateral” has the meaning specified in the Security Agreements.
“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution or winding up.
“Previously Absent Financial Maintenance Covenant” means, at any time (x) any
financial maintenance covenant that is not contained in this Agreement at such
time and (y) any financial maintenance covenant, a corresponding version of
which is already contained in this Agreement at such time but with covenant
levels and component definitions (to the extent relating to such corresponding
version) that are less restrictive as to Holdings, the Borrower and the
Restricted Subsidiaries than those in the applicable Incremental Amendment,
Refinancing Amendment, Extension Amendment or amendment in respect of
Replacement Loans or any documents relating to Credit Agreement Refinancing
Indebtedness, Permitted Incremental Equivalent Debt or Refinancing Indebtedness.
“Private-Side Information” means any information with respect to Holdings and
its Subsidiaries that is not Public-Side Information.
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or, if the Revolving
Commitments have terminated in full, Revolving Exposure) and, if applicable and
without duplication, Term Loans of such Lender at such time and the denominator
of which is the amount of the Aggregate Commitments (or, if the Revolving
Commitments have terminated in full, Revolving Exposure) and, if applicable and
without duplication, Term Loans at such time; provided that when used with
respect to (i) Commitments, Loans, interest and fees under the Revolving
Facility, “Pro Rata Share,” shall mean with respect to any Lender such Lender’s
Applicable Percentage and (ii) Commitments, Loans and interest under any Term
Facility, “Pro Rata Share,” shall mean, with respect to each Lender at any time
a fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Term Commitments and Term Loans of
such Lender under such Term Facility at such time and the denominator of which
is the amount of the aggregate Term Commitments and Term Loans under such Term
Facility at such time. “Public Company Costs” means the initial costs relating
to establishing compliance with the Sarbanes-Oxley Act of 2002, as amended, and
other expenses arising out of or incidental to Holdings’s or its Restricted
Subsidiaries’ initial establishment of compliance with the obligations of a
reporting company, including costs, fees and expenses (including legal,
accounting and other professional fees) relating to compliance with provisions
of the Securities Act and the Exchange Act.


81



--------------------------------------------------------------------------------

 


“Public Lender” has the meaning specified in Section 6.02.
“Public-Side Information” means (i) at any time prior to Holdings or any of its
Subsidiaries becoming the issuer of any Traded Securities, information that is
(a) of a type that would be required by applicable Law to be publicly disclosed
in connection with an issuance by Holdings or any of its Subsidiaries of its
debt or equity securities pursuant to a registered public offering made at such
time or (b) not material to make an investment decision with respect to
securities of Holdings or any of its Subsidiaries (for purposes of United States
federal and state securities laws), and (ii) at any time on and after Holdings
or any of its Subsidiaries becoming the issuer of any Traded Securities,
information that does not constitute material non-public information (within the
meaning of United States federal and state securities laws) with respect to
Holdings or any of its Subsidiaries or any of their respective securities.
“Public Parent” means Cushman & Wakefield plc, a public limited company
organized under the laws of England and Wales.
“Purchase Money Obligations” means any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets (other than Capital Stock), and whether acquired
through the direct acquisition of such property or assets, or otherwise.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10.0 million at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.
“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Capital Stock of any Person engaged in, a Similar Business.
“Qualified Securitization Facility” means any Securitization Facility (1)
constituting a securitization financing facility that meets the following
conditions: (a) the Board of Directors will have determined in good faith that
such Securitization Facility (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to Holdings or the Borrower and the applicable Restricted Subsidiary
or Securitization Subsidiary and (b) all sales or contributions of
Securitization Assets and related assets to the applicable Person or
Securitization Subsidiary are made at fair market value (as determined in good
faith by Holdings or the Borrower) or (2) constituting a receivables financing
facility.
“Qualifying Lender” has the meaning specified in Section 2.05(1)(e)(D)(3).
“Quarterly Financial Statements” means the unaudited consolidated balance sheet
of Public Parent as of March 31, 2018 and the related unaudited consolidated
statements of operations and cash flows of Public Parent for the fiscal quarter
ending March 31, 2018.
“Ratio Based Incremental Amount” has the meaning specified in Section
2.14(4)(c).
“Receivables Financing Transaction” means any transaction or series of
transactions entered into by Holdings, the Borrower or any Restricted Subsidiary
pursuant to which such party consummates a “true sale” of its receivables to a
non-related third party on market terms as determined in


82



--------------------------------------------------------------------------------

 


good faith by the Borrower; provided that such Receivables Financing Transaction
is (i) non-recourse to Holdings, the Borrower and the Restricted Subsidiaries
and their assets, other than any recourse solely attributable to a breach by
Holdings, the Borrower or any Restricted Subsidiary of representations and
warranties that are customarily made by a seller in connection with a “true
sale” of receivables on a non-recourse basis and (ii) consummated pursuant to
customary contracts, arrangements or agreements entered into with respect to the
“true sale” of receivables on market terms for similar transactions.
“Reference Rate” means (x) with respect to the calculation of the All‑In Yield
in the case of Loans of an applicable Class that includes a Eurodollar Rate
floor, an interest rate per annum equal to the rate per annum equal to LIBOR, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on such day for Dollar deposits with a term of three months, or if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on such day with a term of three months would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m., London time, on
such date and (y) with respect to the calculation of the All‑In Yield in the
case of Loans of an applicable Class that includes a Base Rate floor, the
interest rate per annum equal to the highest of (a) the Federal Funds Rate plus
1/2 of 1%, (b) the rate of interest in effect for such day as publicly announced
from time to time by the Administrative Agent as its “prime rate” and (c) the
Eurodollar Rate on such day for an Interest Period of one (1) month plus 1.00%
(or, if such day is not a Business Day, the immediately preceding Business Day).
“Refinance” has the meaning assigned in the definition of “Refinancing
Indebtedness” and “Refinancing” and “Refinanced” have meanings correlative to
the foregoing.
“Refinanced Debt” has the meaning assigned to such term in the definition of
“Refinancing Indebtedness.”
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) Holdings and the Borrower, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Other Loans or Other Commitments being incurred or provided pursuant
thereto, in accordance with Section 2.15.
“Refinancing Indebtedness” means (x) Indebtedness incurred by Holdings, the
Borrower or any Restricted Subsidiary, (y) Disqualified Stock issued by
Holdings, the Borrower or any Restricted Subsidiary or (z) Preferred Stock
issued by any Restricted Subsidiary which, in each case, serves to extend,
replace, refund, refinance, renew or defease (“Refinance”) any Indebtedness,
Disqualified Stock or Preferred Stock, in each case of the foregoing clauses
(x), (y) and (z), including any Refinancing Indebtedness, so long as:
(1)    the principal amount (or accreted value, if applicable) of such new
Indebtedness, the amount of such new Preferred Stock or the liquidation
preference of such new Disqualified Stock does not exceed (a) the principal
amount of (or accreted value, if applicable) Indebtedness, the amount of
Preferred Stock or the liquidation preference of Disqualified Stock being so
extended, replaced, refunded, refinanced, renewed or defeased (such
Indebtedness, Disqualified Stock or Preferred Stock, the “Refinanced Debt”),
plus (b) any accrued and unpaid interest on, or any accrued and unpaid dividends
on, such Refinanced Debt, plus (c) the amount of any tender premium or penalty
or premium required to be paid under the terms of the instrument or documents
governing


83



--------------------------------------------------------------------------------

 


such Refinanced Debt and any defeasance costs and any fees and expenses
(including original issue discount, upfront fees, underwriting, arrangement and
similar fees) incurred in connection with the issuance of such new Indebtedness,
Preferred Stock or Disqualified Stock or to Refinance such Refinanced Debt (such
amounts in clause (b) and (c) the “Incremental Amounts”);
(2)    such Refinancing Indebtedness (other than in the case of the Refinancing
of any Indebtedness assumed or acquired in connection with any Permitted
Acquisition, investment or similar transaction so long as not created in
contemplation thereof), has a:
(a)    Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred that is not less than the remaining Weighted Average
Life to Maturity of the applicable Refinanced Debt; and
(b)    final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date of the Loans);
(3)    to the extent such Refinancing Indebtedness Refinances (a) Indebtedness
that is contractually subordinated in right of payment to the Obligations (other
than such Indebtedness assumed or acquired in an acquisition and not created in
contemplation thereof), unless such Refinancing constitutes a Restricted Payment
permitted by Section 7.05, such Refinancing Indebtedness is subordinated to the
Loans or the Guaranty thereof at least to the same extent as the applicable
Refinanced Debt, (b) Junior Lien Debt, such Refinancing Indebtedness is (i)
unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Loans or the Guaranty thereof, in each case at least to the same
extent as the applicable Refinanced Debt or pursuant to an Intercreditor
Agreement, in each case, unless such Refinancing Indebtedness is secured by a
Lien that is not so subordinated that is permitted by Section 7.01 or (c)
Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must be
Disqualified Stock or Preferred Stock, respectively;
(4)    such Refinancing Indebtedness shall not be guaranteed or borrowed by any
Person other than a Person that is so obligated in respect of the Refinanced
Debt being Refinanced; and
(5)    such Refinancing Indebtedness shall not be secured by any assets or
property of Holdings, the Borrower or any Restricted Subsidiary that does not
secure the Refinanced Debt being Refinanced (plus improvements, accessions,
proceeds or dividends or distributions in respect thereof and after-acquired
property);
provided that Refinancing Indebtedness will not include:
(a)    Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
Holdings that is not a Guarantor that refinances Indebtedness or Disqualified
Stock of Holdings;
(b)    Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of
Holdings that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Guarantor; or
(c)    Indebtedness or Disqualified Stock of Holdings or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary;


84



--------------------------------------------------------------------------------

 


provided further that (x) clause (2) of this definition will not apply to any
Refinancing of any Indebtedness other than Indebtedness incurred under clause
(30) of Section 7.02(b) (including any successive Refinancings thereof incurred
under clause (13) of Section 7.02(b)) and any Junior Indebtedness (other than
Junior Indebtedness assumed or acquired in an investment or acquisition and not
created in contemplation thereof), Disqualified Stock and Preferred Stock and
(y) Refinancing Indebtedness may be incurred in the form of a bridge or other
interim credit facility intended to be Refinanced with long-term indebtedness
(and such bridge or other interim credit facility shall be deemed to satisfy
clause (2) of this definition so long as (x) such credit facility includes
customary “rollover” provisions and (y) assuming such credit facility were to be
extended pursuant to such “rollover” provisions, such extended credit facility
would comply with clause (2) of this definition).
“Refunding Capital Stock” has the meaning specified in Section 7.05(b)(2)(a).
“Register” has the meaning specified in Section 10.07(c).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Registration Rights Agreement” means that certain registration rights agreement
dated as of August 6, 2018, by and among Public Parent, the Sponsors and DTZ
Investment Holdings LP, a Parent Company, including the joinder thereto by
Vanke, dated August 6, 2018.
“Rejection Notice” has the meaning specified in Section 2.05(2)(g).
“Related Business Assets” means assets (other than Cash Equivalents) used or
useful in a Similar Business; provided that any assets received by Holdings or a
Restricted Subsidiary in exchange for assets transferred by Holdings or a
Restricted Subsidiary will not be deemed to be Related Business Assets if they
consist of securities of a Person, unless upon receipt of the securities of such
Person, such Person is or would become a Restricted Subsidiary.
“Related Indemnified Person” of an Indemnitee means (1) any controlling Person
or controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, partners, employees, advisors, other representatives or successors or
permitted assigns of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (3) the respective agents, trustees and other
representatives of such Indemnitee or any of its controlling Persons or
controlled Affiliates, in the case of this clause (3), acting at the
instructions of such Indemnitee, controlling Person or such controlled
Affiliate; provided that each reference to a controlled Affiliate or controlling
Person in this definition pertains to a controlled Affiliate or controlling
Person involved in the negotiation of this Agreement or the syndication of the
Facilities. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by agreement or otherwise.
“Related Person” means, with respect to any Person, (a) any Affiliate of such
Person, (b) the respective directors, officers, partners, employees, advisors,
agents, trustees and other representatives of such Person or any of its
Affiliates and (c) the successors and permitted assigns of such Person or any of
its Affiliates.


85



--------------------------------------------------------------------------------

 


“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into or
migration through the Environment.
“Replaced Loans” has the meaning specified in Section 10.01(2).
“Replacement Amendment” has the meaning specified in Section 10.01(2).
“Replacement Loans” has the meaning specified in Section 10.01(2).
“Reportable Event” means, with respect to any U.S. Pension Plan, any of the
events specified in Section 4043(c) of ERISA or the regulations issued
thereunder, other than events for which the thirty (30) day notice period has
been waived.
“Repricing Transaction” means (i) the prepayment, refinancing, substitution,
replacement or conversion of all or a portion of any Closing Date Term Loans
with the incurrence by Holdings or any other Subsidiary of any broadly
syndicated term loans secured on a pari passu basis with the Closing Date Term
Loans under any credit facilities the primary purpose of which is to, and which
does, reduce the All‑In Yield of such Indebtedness relative to the Closing Date
Term Loans so repaid, refinanced, substituted, replaced or converted (as
determined in good faith by the Borrower) and (ii) any amendment, amendment and
restatement or other modification to this Agreement the primary purpose of which
is to, and which does, reduce the All‑In Yield applicable to the Closing Date
Term Loans (as determined in good faith by the Borrower), excluding, in each
case of the foregoing clauses (i) and (ii), any such reductions in connection
with (a) a Change of Control, (b) an acquisition or investment otherwise
permitted under this Agreement (or, in connection therewith, any related
increase in loans and commitments with respect to then-existing Facilities), (c)
a disposition otherwise permitted under this Agreement or (d) an Enterprise
Transformative Event.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice, (b)
with respect to an L/C Credit Extension, a L/C Application and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice.
“Required Facility Lenders” means, as of any date of determination, with respect
to one or more Facilities, Lenders having more than 50% of the sum of (a) the
Total Outstandings under such Facility or Facilities (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans, as applicable, under such Facility or Facilities being
deemed “held” by such Lender for purposes of this definition) and (b) the
aggregate unused Commitments under such Facility or Facilities; provided that
the unused Commitments of, and the portion of the Total Outstandings under such
Facility or Facilities held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Facility
Lenders; provided, further, that, to the same extent specified in
Section 10.07(i) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders unless the action in question affects
such Affiliated Lender in a disproportionately adverse manner than its effect on
the other Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Commitments; provided that the unused Term Commitment and unused
Revolving Commitment of, and the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for


86



--------------------------------------------------------------------------------

 


purposes of making a determination of Required Lenders; provided, further, that
the Loans of any Affiliated Lender shall in each case be excluded for purposes
of making a determination of Required Lenders unless the action in question
affects such Affiliated Lender in a disproportionately adverse manner than its
effect on the other Lenders.
“Responsible Officer” means, with respect to a Person, the chief executive
officer, chief operating officer, president, executive vice president, chief
financial officer, treasurer or assistant treasurer or other similar officer or
Person performing similar functions, of such Person and, solely for purposes of
notices given pursuant to Article II, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. With respect to any document delivered by a
Loan Party on the Closing Date, Responsible Officer includes any secretary or
assistant secretary of such Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership or other action
on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. Unless
otherwise specified, all references herein to a “Responsible Officer” shall
refer to a Responsible Officer of the Borrower.
“Restricted Investment” means any Investment other than any Permitted
Investment(s).
“Restricted Payment” has the meaning specified in Section 7.05.
“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
Holdings (including any Subsidiary that is not organized in a Specified
Jurisdiction) that is not then an Unrestricted Subsidiary; provided that
notwithstanding the foregoing, in no event will any Securitization Subsidiary be
considered a Restricted Subsidiary for purposes of Section 8.01(5), (6) or (7);
provided further that upon the occurrence of an Unrestricted Subsidiary ceasing
to be an Unrestricted Subsidiary, such Subsidiary will be included in the
definition of “Restricted Subsidiary.” Wherever the term “Restricted Subsidiary”
is used herein with respect to any Subsidiary of a referenced Person that is not
Holdings, then it will be construed to mean a Person that would be a Restricted
Subsidiary of Holdings on a pro forma basis following consummation of one or a
series of related transactions involving such referenced Person and Holdings
(unless such transaction would include a designation of a Subsidiary of such
Person as an Unrestricted Subsidiary on a pro forma basis in accordance with
this Agreement).
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Revolving Lenders pursuant to
Section 2.01(2).
“Revolving Commitment” means, as to each Person, its obligation to (1) make
Revolving Loans to the Borrower pursuant to Section 2.01(2) and (2) purchase
participations in L/C Obligations in respect of Letters of Credit and purchase
participations in Swing Line Loans in an aggregate principal amount at any one
time outstanding not to exceed the amount specified opposite such Person’s name
on Schedule 2.01 under the caption “Revolving Commitment” or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate Revolving Commitments of all Revolving Lenders as
of the Closing Date is $810.0 million, as such amount may be adjusted from time
to time in accordance with the terms of this Agreement.
“Revolving Commitment Increase” has the meaning specified in Section 2.14(1).


87



--------------------------------------------------------------------------------

 


“Revolving Exposure” means, as to each Revolving Lender, the sum of the amount
of the Outstanding Amount of such Revolving Lender’s Revolving Loans and its
Applicable Percentage of the amount of the L/C Obligations and Swing Line
Obligations at such time.
“Revolving Extension Request” has the meaning provided in Section 2.16(2).
“Revolving Extension Series” has the meaning provided in Section 2.16(2).
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Commitments at such time.
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time or, if Revolving Commitments have terminated, Revolving
Exposure.
“Revolving Loan” has the meaning specified in Section 2.01(2) and includes
Revolving Loans under the Closing Date Revolving Facility, Incremental Revolving
Loans, Other Revolving Loans and Loans made pursuant to Extended Revolving
Commitments.
“Revolving Note” means a promissory note of the Borrower payable to any
Revolving Lender or its registered assigns, in substantially the form of Exhibit
B-2 hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Lender resulting from the Revolving Loans made by such Revolving
Lender.
“RP Debt” has the meaning specified in Section 7.02(b)(12)(c).
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sale-Leaseback Transaction” means any arrangement providing for the leasing by
Holdings, the Borrower or any Restricted Subsidiary of any real or tangible
personal property, which property has been or is to be sold or transferred by
Holdings or such Restricted Subsidiary to a third Person in contemplation of
such leasing.
“Same Day Funds” means disbursements and payments in immediately available
funds.
“Sanctions” has the meaning specified in Section 5.17.
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
(a) entered into by and between Holdings, the Borrower or any Restricted
Subsidiary and a Cash Management Bank and (b) designated in writing by the
Borrower to the Administrative Agent as a “Secured Cash Management Agreement.”
“Secured Hedge Agreement” means any Hedge Agreement with respect to Hedging
Obligations that is (a) entered into by and between any Loan Party or Restricted
Subsidiary and any Hedge Bank and (b) designated in writing by the Borrower to
the Administrative Agent as a “Secured Hedge Agreement”; provided that such
designation shall be irrevocable without the prior written consent of the
relevant Hedge Bank and that one notice with respect to a specified Master
Agreement may


88



--------------------------------------------------------------------------------

 


designate all transactions thereunder as being “Secured Hedge Agreements”,
without the need for separate notices for each individual transaction
thereunder.
“Secured Indebtedness” means any Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary secured by a Lien.
“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Debt outstanding as of the last day of such Test
Period, minus the Unrestricted Cash Amount on such last day to (b) Consolidated
EBITDA of Holdings, the Borrower and the Restricted Subsidiaries for such Test
Period, in each case on a pro forma basis with such pro forma adjustments as are
appropriate and consistent with Section 1.07.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, each Issuing Bank, each Swing Line Lender, each Hedge Bank,
each Cash Management Bank, each Supplemental Administrative Agent and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.01(2) or 9.07.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
“Securitization Assets” means (a) the accounts receivable, royalty or other
revenue streams and other rights to payment and other assets related thereto
subject to a Qualified Securitization Facility and the proceeds thereof and (b)
contract rights, lockbox accounts and records with respect to such accounts
receivable and any other assets customarily transferred together with accounts
receivable in a securitization financing.
“Securitization Facility” means any transaction or series of securitization
financings that may be entered into by Holdings, the Borrower or any Restricted
Subsidiary pursuant to which Holdings, the Borrower or any such Restricted
Subsidiary may sell, convey or otherwise transfer, or may grant a security
interest in, Securitization Assets to either (a) a Person that is not Holdings,
the Borrower or a Restricted Subsidiary or (b) a Securitization Subsidiary that
in turn sells such Securitization Assets to a Person that is not Holdings, the
Borrower or a Restricted Subsidiary, or may grant a security interest in, any
Securitization Assets of Holdings, the Borrower or any of its Subsidiaries.
“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.
“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.
“Security Agreements” means, collectively, (x) the U.S. Pledge and Security
Agreement executed by the Loan Parties party thereto and the Collateral Agent,
substantially in the form of Exhibit F-1 and (y) the English Security Agreement
executed by the Loan Parties party thereto substantially in the form of Exhibit
F-2, in each case of clauses (x) and (y) together with supplements or joinders
thereto executed and delivered pursuant to Section 6.12.


89



--------------------------------------------------------------------------------

 


“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X of
the SEC, as such regulation is in effect on the Closing Date.
“Similar Business” means (1) any business conducted or proposed to be conducted
by Holdings, the Borrower or any Restricted Subsidiary on the Closing Date or
(2) any business or other activities that are reasonably similar, ancillary,
incidental, complementary or related to (including non-core incidental
businesses acquired in connection with any Permitted Investment), or a
reasonable extension, development or expansion of, the businesses that Holdings,
the Borrower and any Restricted Subsidiaries conduct or propose to conduct on
the Closing Date.
“Solicited Discount Proration” has the meaning specified in
Section 2.05(1)(e)(D)(3).
“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of Holdings of
Solicited Discounted Prepayment Offers made pursuant to Section 2.05(1)(e)(D)
substantially in the form of Exhibit L.
“Solicited Discounted Prepayment Offer” means the written offer by each Lender,
substantially in the form of Exhibit O, submitted following the Administrative
Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(1)(e)(D)(1).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date:
(1)    the fair value of the assets of such Person exceeds its debts and
liabilities, subordinated, contingent or otherwise,
(2)    the present fair saleable value of the property of such Person is greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured,
(3)    such Person is able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such liabilities become absolute and matured and
(4)    such Person is not engaged in, and is not about to engage in, business
for which it has unreasonably small capital.
The amount of any contingent liability at any time shall be computed as the
amount that would reasonably be expected to become an actual and matured
liability.
“SPC” has the meaning specified in Section 10.07(g).
“Specified Discount” has the meaning specified in Section 2.05(1)(e)(B)(1).


90



--------------------------------------------------------------------------------

 


“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(1)(e)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower’s
Offer of Specified Discount Prepayment made pursuant to Section 2.05(1)(e)(B)
substantially in the form of Exhibit N.
“Specified Discount Prepayment Response” means the written response by each
Lender, substantially in the form of Exhibit P, to a Specified Discount
Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(1)(e)(B)(1).
“Specified Discount Proration” has the meaning specified in
Section 2.05(1)(e)(B)(3).
“Specified Jurisdiction” means England and Wales and the United States of
America.
“Specified Jurisdiction Subsidiary” means each Domestic Subsidiary and each UK
Holding Company.
“Specified Representations” means those representations and warranties made in
Sections 5.01(1) (with respect to the organizational existence of the Loan
Parties only), 5.01(2)(b), 5.01(4) (solely that the use of proceeds will not
violate the FCPA or the USA PATRIOT Act), 5.02(1), 5.02(2)(a), 5.04, 5.13, 5.16,
the last sentence of Section 5.17 (solely that the use of proceeds will not
violate the USA PATRIOT Act or OFAC), and Section 5.18.
“Specified Transaction” means:
(1)    solely for the purposes of determining the applicable cash balance, any
contribution of capital, including as a result of an Equity Offering, to
Holdings, in each case, in connection with an acquisition or Investment,
(2)    any designation of operations or assets of Holdings or a Restricted
Subsidiary as discontinued operations (as defined under GAAP) (provided that
operations or assets of Holdings or a Restricted Subsidiary that are held for
sale or are subject to an agreement to dispose of such operations or assets may,
at Holdings’s election (in its sole discretion), be designated as discontinued
operations under this clause (2) only when and to the extent such operations are
actually disposed of),
(3)    any Permitted Acquisition, investment or other similar transaction, in
each case, that results in a Person becoming a Restricted Subsidiary,
(4)    any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary in compliance with this Agreement,
(5)    any purchase or other acquisition of a business of any Person, of assets
constituting a business unit, line of business or division of any Person,
(6)    any Asset Sale (without regard to any de minimis thresholds set forth
therein) (a) that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Holdings or (b) of a business,


91



--------------------------------------------------------------------------------

 


business unit, line of business or division of Holdings or a Restricted
Subsidiary, in each case whether by merger, amalgamation, consolidation or
otherwise,
(7)    any operational changes identified by Holdings that have been made by
Holdings, the Borrower or any Restricted Subsidiary during the Test Period,
(8)    any borrowing of Incremental Loans or Permitted Incremental Equivalent
Debt (or establishment of Incremental Commitments), or
(9)    any Restricted Payment or other transaction that by the terms of this
Agreement requires a financial ratio to be calculated on a pro forma basis.
“Sponsor” means each of TPG Asia VI, L.P., PAG Asia I LP and Ontario Teachers’
Pension Plan Board (together with any of their respective affiliates and funds
or partnerships managed or advised by any of them or any of their respective
affiliates, but not including, however, any portfolio company of any of the
foregoing).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to the Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D). Such reserve
percentage shall include those imposed pursuant to Regulation D. Eurodollar Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Sterling” means the lawful currency of the United Kingdom.
“Submitted Amount” has the meaning specified in Section 2.05(1)(e)(C)(1).
“Submitted Discount” has the meaning specified in Section 2.05(1)(e)(C)(1).
“Subordinated Shareholder Loan” means any debt owed by a Loan Party to any
direct or indirect equity holder of Holdings which is designated to the
Administrative Agent in writing by Holdings as a Subordinated Shareholder Loan
and is subordinated to the Obligations on customary terms reasonably
satisfactory to the Administrative Agent and Holdings.
“Subsidiary” means, with respect to any Person:
(1)    any corporation, association or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50.0% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, members of management or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof;
and
(2)    any partnership, joint venture, limited liability company or similar
entity of which:
(a)    more than 50.0% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or


92



--------------------------------------------------------------------------------

 


controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise; and
(b)    such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
Unless otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Holdings.
“Subsidiary Guarantor” means any Guarantor other than Holdings.
“Successor Borrower” has the meaning specified in Section 7.03(4).
“Successor Holdings” has the meaning specified in Section 7.03(5).
“Supplemental Administrative Agent” and “Supplemental Administrative Agents”
have the meanings specified in Section 9.15(1).
“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation.”
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Facility” means the swing line facility made available by the Swing
Line Lender pursuant to Section 2.04.
“Swing Line Lender” means JPMorgan Chase Bank, N.A. and/or (as the context
requires) any other Lender that becomes a Swing Line Lender in accordance with
Section 2.04(8), or any successor Swing Line Lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(1).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(2), which, if in writing, shall be substantially in the form of
Exhibit A-2, or such other form as approved by the Administrative Agent and the
Borrower (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent and the
Borrower), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit B-3,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans.
“Swing Line Obligations” means, as at any date of determination, the aggregate
Outstanding Amount of all Swing Line Loans outstanding.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $45.0 million
and (b) the aggregate amount of the Revolving Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Commitments.


93



--------------------------------------------------------------------------------

 


“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (including backup withholding) of any nature and
whatever called, imposed by any Governmental Authority, including without
limitation any income tax, corporation tax, value added tax or stamp tax, and
including any interest, additions to tax and penalties applicable thereto.
“Tax Indemnitee” has the meaning specified in Section 3.01(5).
“Term Borrowing” means a Borrowing of any Term Loans.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
this Agreement and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment, (iv) an Extension
Amendment or (v) an amendment in respect of Replacement Loans. The initial
amount of each Term Lender’s Term Commitment is specified on Schedule 2.01 under
the caption “Closing Date Term Loan Commitment” or, otherwise, in the Assignment
and Assumption (or Affiliated Lender Assignment and Assumption), Incremental
Amendment, Refinancing Amendment, Extension Amendment or amendment in respect of
Replacement Loans pursuant to which such Lender shall have assumed its
Commitment, as the case may be.
“Term Facility” means any Facility consisting of Term Loans of a single Class
and/or Term Commitments with respect to such Class of Term Loans.
“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.
“Term Loan” means any Closing Date Term Loan, Incremental Term Loan, Other Term
Loan, Extended Term Loan or Replacement Loan, as the context may require.
“Term Loan Extension Request” has the meaning provided in Section 2.16(1).
“Term Loan Extension Series” has the meaning provided in Section 2.16(1).
“Term Loan Increase” has the meaning specified in Section 2.14(1).
“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit B-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.
“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations not then
due and (ii) Obligations under Secured Hedge Agreements and Secured Cash
Management Agreements) and (b) the termination of the Commitments and the
termination or expiration of all Letters of Credit under this Agreement (unless
the Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized on terms reasonably acceptable to the applicable Issuing Bank,
backstopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank or deemed reissued under another agreement reasonably acceptable to
the applicable Issuing Bank).


94



--------------------------------------------------------------------------------

 


“Test Period” in effect at any time means (x) for purposes of (a) the definition
of “Applicable Rate,” (b) Section 2.05(2)(a) and (c) the Financial Covenant
(other than for the purpose of determining pro forma compliance with the
Financial Covenant in connection with any Basket), the most recent period of
four consecutive fiscal quarters of Holdings ended on or prior to such time
(taken as one accounting period) in respect of which, subject to
Section 1.07(1), financial statements for each quarter or fiscal year in such
period have been or are required to be delivered pursuant to Section 6.01(1) or
(2), as applicable and (y) for all other purposes in this Agreement, the most
recent period of four consecutive fiscal quarters of Holdings ended on or prior
to such time (taken as one accounting period) in respect of which financial
statements for each such quarter or fiscal year in such period are internally
available (as determined in good faith by the Borrower) (it being understood
that for purposes of determining pro forma compliance with the Financial
Covenant in connection with any Basket, if no Test Period with an applicable
level cited in the Financial Covenant has passed, the applicable level shall be
the level for the first Test Period cited in the Financial Covenant with an
indicated level); provided that, prior to the first date that financial
statements have been or are required to be delivered pursuant to Section 6.01(1)
or (2), the Test Period in effect shall be the period of four consecutive full
fiscal quarters of Holdings ended on March 31, 2018.
“Threshold Amount” means the greater of (x) $130.0 million and (y) 20.0% of
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis).
“Total Assets” means, at any time, the total assets of Holdings, the Borrower
and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as shown on the then most recent balance sheet of Holdings
or such other Person as may be available (as determined in good faith by the
Borrower) (and, in the case of any determination relating to any Specified
Transaction, on a pro forma basis including any property or assets being
acquired in connection therewith).
“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt outstanding as of the last day of such Test Period,
minus the Unrestricted Cash Amount on such last day to (b) Consolidated EBITDA
of Holdings, the Borrower and the Restricted Subsidiaries for such Test Period,
in each case on a pro forma basis with such pro forma adjustments as are
appropriate and consistent with Section 1.07.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and L/C
Obligations.
“Traded Securities” means any debt or equity securities issued pursuant to a
public offering or Rule 144A offering.
“Transaction Expenses” means any fees, expenses, costs or charges incurred or
paid by the Sponsors, any Parent Company, Holdings, the Borrower or any
Restricted Subsidiary in connection with the Transactions, including any
expenses in connection with hedging transactions, payments to officers,
employees and directors as change of control payments, severance payments,
special or retention bonuses and charges for repurchase or rollover of, or
modifications to, stock options or restricted stock.
“Transactions” means, collectively, the funding of the Closing Date Loans, the
refinancing in full of the Existing Credit Agreement and payment of Transaction
Expenses.
“Treasury Capital Stock” has the meaning assigned to such term in Section
7.05(b)(2)(a).
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


95



--------------------------------------------------------------------------------

 


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“UK Bribery Act” means the United Kingdom Bribery Act of 2010.
“UK Holding Company” means (x) each of DTZ Worldwide Limited, Casper UK Bidco
Limited and DTZ UK Bidco 2 Limited, (y) any other Subsidiary formed or acquired
after the Closing Date that is organized under the laws of England and Wales and
is both (a) a direct or indirect Restricted Subsidiary of Holdings and (b) a
direct or indirect parent company of DTZ US NewCo, Inc., a Delaware corporation
or DTZ Parent, LLC, a Delaware limited liability company (to the extent each of
DTZ US NewCo, Inc. and DTZ Parent, LLC, as applicable, continue to exist and own
material United States assets or operations) and (z) any Person organized under
the law of England and Wales and meeting the requirements of clause (y)(a) above
that has material United States assets or operations or has a Domestic
Subsidiary that has material United States assets or operations; provided
however, that no Person shall be deemed a UK Holding Company by virtue of
ownership of material US assets that constitute solely Equity Interests of
Domestic Subsidiaries that are Excluded Subsidiaries; provided further, that (x)
if a Person ceases to be a UK Holding Company under the foregoing, then upon
written request of Holdings and delivery to the Administrative Agent of an
officer’s certificate of Holdings certifying as to the foregoing, such Person
will cease to be a UK Holding Company (such Person a “Released UK Holding
Company”).
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or, to the extent it may be required to apply to the
perfection or priority of any Lien on or otherwise with regard to any item or
items of Collateral, the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(3)(b)(iii).
“Unreimbursed Amount” has the meaning specified in Section 2.03(3)(a).
“Unrestricted Cash Amount” means, on any date of determination, the aggregate
amount of cash and Cash Equivalents of Holdings, the Borrower and the Restricted
Subsidiaries that (x) would not appear as “restricted” on a consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries or (y) are
restricted in favor of the Facilities (which may also secure other Indebtedness
secured by a pari passu or junior Lien basis with the Facilities); provided that
(A) cash and Cash Equivalents of Holdings, the Borrower and the Restricted
Subsidiaries subject to a Lien permitted pursuant to clause (47) of the
definition of “Permitted Liens” shall not be deemed “restricted” for the
purposes of clause (x) and (B) for the purposes of clause (39) of the definition
of “Permitted Liens”, Section 2.14(4)(c)(C)(w), Section 2.14(4)(c)(C)(x),
Section 2.14(4)(c)(C)(y), Section 2.14(4)(c)(C)(z), Section 7.02(a), 7.02(b)(4)
and Section 7.02(b)(14), the Unrestricted Cash Amount shall only be netted for
purposes of calculating the First Lien Net Leverage Ratio, Secured Net Leverage
Ratio and Total Net Leverage Ratio to the extent set forth therein.
“Unrestricted Subsidiary” means:
(1)    any Subsidiary of Holdings which at the time of determination is an
Unrestricted Subsidiary (as designated by Holdings or the Borrower, as provided
below); and


96



--------------------------------------------------------------------------------

 


(2)    any Subsidiary of an Unrestricted Subsidiary.
Holdings may designate:
(a)    any Subsidiary of Holdings (including any existing Subsidiary and any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, Holdings or any
Subsidiary (other than solely any Subsidiary of the Subsidiary to be so
designated); provided that (i) such designation shall be deemed an Investment
and (ii) each of (x) the Subsidiary to be so designated and (y) its Subsidiaries
has not, at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of Holdings, the Borrower or any Restricted Subsidiary (other than
Equity Interests in an Unrestricted Subsidiary); and
(b)    any Unrestricted Subsidiary to be a Restricted Subsidiary.
Any such designation by Holdings or the Borrower will be notified by Holdings or
the Borrower, as applicable, to the Administrative Agent (in the case of clause
(a) above, by promptly filing with the Administrative Agent an Officer’s
Certificate certifying that such designation complied with clause (a) above).
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness and
Liens of such Subsidiary existing at such time.
“U.S. DRE” means an entity that is organized under the Laws of the United
States, any state thereof or the District of Columbia that is treated as a
disregarded entity for U.S. Federal income tax purposes.
“U.S. Lender” means any Lender that is not a Foreign Lender.
“U.S. Loan Party” means a Loan Party organized within a jurisdiction of the
United States of America.
“U.S. Person” means a United States person within the meaning of Section
7701(a)(30) of the Code.
“U.S. Security Agreement” has the meaning specified in clause (x) of the
definition of Security Agreement.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Public Law No. 107-56 (signed into law October 26, 2001)), as
amended or modified from time to time.
“Vanke” means Vanke Service (Hong Kong) Co., Limited, together with any of its
affiliates or partnerships managed or advised by it.
“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.


97



--------------------------------------------------------------------------------

 


“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:
(1)    the sum of the products of the number of years (calculated to the nearest
one-twenty-fifth) from the date of determination to the date of each successive
scheduled principal payment of such Indebtedness or redemption or similar
payment with respect to such Disqualified Stock or Preferred Stock, multiplied
by the amount of such payment, by
(2)    the sum of all such payments;
provided that for purposes of determining the Weighted Average Life to Maturity
of any Indebtedness (the “Applicable Indebtedness”), the effects of any
amortization or prepayments made on such Applicable Indebtedness prior to the
date of such determination will be disregarded.
“wholly owned” means, with respect to any Subsidiary of any Person, a Subsidiary
of such Person one hundred percent (100%) of the outstanding Equity Interests of
which (other than (x) directors’ qualifying shares and (y) shares of Capital
Stock of Foreign Subsidiaries issued to foreign nationals as required by
applicable Law) is at the time owned by such Person or by one or more wholly
owned Subsidiaries of such Person.
“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding U.S. Branch” means a U.S. branch of a non-U.S. bank treated as a
U.S. person for purposes of Treasury Regulations Section 1.1441-1 and described
in Treasury Regulations Section 1.1441-1(b)(2)(iv) that agrees, on IRS Form
W-8IMY or such other form prescribed by the Treasury or the IRS, to accept
responsibility for all U.S. federal income tax withholding and information
reporting with respect to payments made to the Administrative Agent for the
account of Lenders by or on behalf of any Loan Party under the Loan Documents.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” means the lawful currency of Japan.

SECTION 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(1)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(2)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(3)    References in this Agreement to an Exhibit, Schedule, Article, Section,
Annex, clause or subclause refer (a) to the appropriate Exhibit or Schedule to,
or Article, Section, clause or subclause in this Agreement or (b) to the extent
such references are not present in this Agreement, to the Loan Document


98



--------------------------------------------------------------------------------

 


in which such reference appears, in each case as such Exhibit, Schedule,
Article, Section, Annex, clause or subclause may be amended or supplemented from
time to time.
(4)    The term “including” is by way of example and not limitation.
(5)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(6)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(7)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(8)    The word “or” is not intended to be exclusive unless expressly indicated
otherwise.
(9)    With respect to any Default or Event of Default, the words “exists,” “is
continuing” or similar expressions with respect thereto shall mean that the
Default or Event of Default has occurred and has not yet been cured or waived.
If any Default or Event of Default occurs due to (i) the failure by any Loan
Party to take any action by a specified time, such Default or Event of Default
shall be deemed to have been cured at the time, if any, that the applicable Loan
Party takes such action or (ii) the taking of any action by any Loan Party that
is not then permitted by the terms of this Agreement or any other Loan Document,
such Default or Event of Default shall be deemed to be cured on the earlier to
occur of (x) the date on which such action would be permitted at such time to be
taken under this Agreement and the other Loan Documents and (y) the date on
which such action is unwound or otherwise modified to the extent necessary for
such revised action to be permitted at such time by this Agreement and the other
Loan Documents. If any Default or Event of Default occurs that is subsequently
cured (a “Cured Default”), any other Default or Event of Default resulting from
the making or deemed making of any representation or warranty by any Loan Party
or the taking of any action by any Loan Party or any Subsidiary of any Loan
Party, in each case which subsequent Default or Event of Default would not have
arisen had the Cured Default not occurred, shall be deemed to be cured
automatically upon, and simultaneous with, the cure of the Cured Default.
Notwithstanding anything to the contrary in this Section 1.02(9), an Event of
Default (the “Initial Default”) may not be cured pursuant to this Section
1.02(9):
(a) if the taking of any action by any Loan Party or Subsidiary of a Loan Party
that is not permitted during, and as a result of, the continuance of such
Initial Default (including without limitation, a Credit Extension hereunder at a
time when the conditions thereto have not been met and the application of
proceeds thereof) directly results in the cure of such Initial Default and the
applicable Loan Party or Subsidiary had actual knowledge at the time of taking
any such action that the Initial Default had occurred and was continuing,
(b) in the case of an Event of Default under Section 8.01(9) or (10) that
directly results in material impairment of the rights and remedies of the
Lenders, Collateral Agent and Administrative Agent under the Loan Documents and
that is incapable of being cured, or
(c) in the case of an Event of Default under Section 8.01(3) arising due to the
failure to perform or observe Section 6.07 that directly results in a material
adverse effect on the ability of


99



--------------------------------------------------------------------------------

 


Holdings and the other Loan Parties (taken as a whole) to perform their
respective payment obligations under any Loan Document to which Holdings or any
of the other Loan Parties is a party, or
(d) in the case of an Initial Default for which (i) the Borrower failed to give
notice to the Administrative Agent and the Lenders of such Initial Default in
accordance with Section 6.03(1) of this Agreement and (ii) the Borrower had
actual knowledge of such failure to give such notice.
(10)    For purposes hereof, unless otherwise specifically indicated, the term
“consolidated” with respect to any Person refers to such Person consolidated
with its Restricted Subsidiaries and excludes from such consolidation any
Unrestricted Subsidiary as if such Unrestricted Subsidiary were not an Affiliate
of such Person.
(1)    Each reference in the Loan Documents with respect to the priority of
Liens shall be determined without regard to the control of applicable remedies,
in each case, unless otherwise expressly stated in the Loan Documents in respect
thereof.

SECTION 1.03    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of Holdings or any of its Subsidiaries at “fair value,” as defined
therein and (ii) unless Holdings or the Borrower has requested an amendment
pursuant to the second paragraph of the definition of “GAAP” with respect to the
treatment of operating leases and Capitalized Lease Obligations under GAAP (or
IFRS) and until such amendment has become effective, all obligations of any
Person that are or would have been treated as operating leases for purposes of
GAAP prior to the issuance by the Financial Accounting Standards Board on
February 25, 2016 of an Accounting Standards Update (the “ASU”) shall continue
to be accounted for as operating leases for purposes of all financial
definitions and calculations for purpose of this Agreement (whether or not such
operating lease obligations were in effect on such date) notwithstanding the
fact that such obligations are required in accordance with the ASU (on a
prospective or retroactive basis or otherwise) to be treated as Capitalized
Lease Obligations in the financial statements to be delivered pursuant to
Section 6.01.

SECTION 1.04    Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05    References to Agreements, Laws, etc. Unless otherwise expressly
provided herein, (1) references to Organizational Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (2) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.


100



--------------------------------------------------------------------------------


 


SECTION 1.06    Times of Day and Timing of Payment and Performance. Unless
otherwise specified, (1) all references herein to times of day shall be
references to New York time (daylight or standard, as applicable) and (2) when
the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.07    Pro Forma and Other Calculations.
(1)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio, the Total Net Leverage Ratio and the Interest Coverage Ratio shall be
calculated in the manner prescribed by this Section 1.07; provided that
notwithstanding anything to the contrary in clauses (2), (3), (4) or (5) of this
Section 1.07, when calculating the First Lien Net Leverage Ratio for purposes of
(a) the definition of “Applicable Rate,” (b) Section 2.05(2)(a) and (c) the
Financial Covenant (other than for the purpose of determining pro forma
compliance with the Financial Covenant), the events described in this
Section 1.07 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect; provided, however, that voluntary
prepayments made pursuant to Section 2.05(1) during any fiscal year (without
duplication of any prepayments in such fiscal year that reduced the amount of
Excess Cash Flow required to be repaid pursuant to Section 2.05(2)(a) for any
prior fiscal year) shall be given pro forma effect after such fiscal year‑end
and prior to the time any mandatory prepayment pursuant to Section 2.05(2)(a) is
due for purposes of calculating the First Lien Net Leverage Ratio for purposes
of determining the ECF Percentage for such mandatory prepayment, if any.
(2)    For purposes of calculating any financial ratio or test (or Consolidated
EBITDA or Total Assets), Specified Transactions (and, subject to clause (4)
below, the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (a) during the applicable Test Period or (b) subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on a pro forma basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period (or, in the case of Total Assets, on the last day of the
applicable Test Period). If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into Holdings, the Borrower or any
Restricted Subsidiary since the beginning of such Test Period shall have made
any Specified Transaction that would have required adjustment pursuant to this
Section 1.07, then such financial ratio or test (or Consolidated EBITDA or Total
Assets) shall be calculated to give pro forma effect thereto in accordance with
this Section 1.07; provided that with respect to any pro forma calculations to
be made in connection with any acquisition or investment in respect of which
financial statements for the relevant target are not available for the same Test
Period for which internal financial statements of Holdings are available,
Holdings shall determine such pro forma calculations on the basis of the
available financial statements (even if for differing periods) or such other
basis as determined on a commercially reasonable basis by Holdings.
(3)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a Financial Officer of
Holdings or the Borrower and may include, for the avoidance of doubt, the amount
of “run‑rate” cost savings, operating expense reductions and synergies projected
by Holdings in good faith to result from, or relating to, any Specified
Transaction (including the Transactions and, for the avoidance of doubt,
acquisitions and investments occurring prior to the Closing Date) which is being
given pro forma effect that have been realized or are expected to be realized
and for which the actions necessary to realize such cost savings, operating
expense reductions and synergies are taken, committed to be taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of Holdings or the Borrower) (calculated on a
pro forma basis as


101



--------------------------------------------------------------------------------

 


though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period and “run‑rate” means the full recurring benefit for a period that is
associated with any action taken, committed to be taken or with respect to which
substantial steps have been taken or are expected to be taken (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements), whether prior to or following the
Closing Date, net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized) relating
to such Specified Transaction; provided that (a) such amounts are reasonably
identifiable, (b) such actions are taken, committed to be taken or with respect
to which substantial steps have been taken or are expected to be taken (in the
good faith determination of Holdings or the Borrower) no later than twenty-four
(24) months after the date of such Specified Transaction (or actions undertaken
or implemented prior to the consummation of such Specified Transaction) and (c)
no amounts shall be added to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated EBITDA (or any other components
thereof), whether through a pro forma adjustment or otherwise, with respect to
such period. In addition, whenever pro forma effect is to be given to a
Specified Transaction, Holdings may elect to not make pro forma adjustments to
Consolidated EBITDA if the amount of such adjustment does not exceed $25.0
million.
(4)    In the event that (a) Holdings, the Borrower or any Restricted Subsidiary
incurs (including by assumption or guarantees), issues or repays (including by
redemption, repurchase, repayment, retirement, discharge, defeasance or
extinguishment) any Indebtedness (other than Indebtedness incurred or repaid
under any revolving credit facility or line of credit unless such Indebtedness
has been permanently repaid and not replaced) and, for the avoidance of doubt,
in the event an item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) is incurred or issued, any Lien is incurred or other
transaction is undertaken in reliance on a ratio Basket based on the Interest
Coverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio and/or the Total Net Leverage Ratio, such ratio(s) shall be calculated
without regard to the substantially concurrent incurrence of any Indebtedness
under any revolving facility in connection therewith (b) Holdings, the Borrower
or any Restricted Subsidiary issues, repurchases or redeems Disqualified Stock,
(c) any Restricted Subsidiary issues, repurchases or redeems Preferred Stock or
(d) Holdings, the Borrower or any Restricted Subsidiary establishes or
eliminates any Designated Revolving Commitments, in each case included in the
calculations of any financial ratio or test (and, in each case of the foregoing
clauses (a) and (d), any Lien incurred in connection therewith), (i) during the
applicable Test Period or (ii) subsequent to the end of the applicable Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, then such financial ratio or test shall be calculated
giving pro forma effect to such incurrence, issuance, repayment or redemption of
Indebtedness, issuance, repurchase or redemption of Disqualified Stock or
Preferred Stock, or establishment or elimination of any Designated Revolving
Commitments, in each case to the extent required, as if the same had occurred on
the last day of the applicable Test Period (except in the case of the Interest
Coverage Ratio (or similar ratio), in which case such incurrence, issuance,
repayment or redemption of Indebtedness, issuance, repurchase or redemption of
Disqualified Stock or Preferred Stock, or establishment or elimination of any
Designated Revolving Commitments, in each case will be given effect, as if the
same had occurred on the first day of the applicable Test Period) and, in the
case of Indebtedness for all purposes as if such Indebtedness in the full amount
of any undrawn Designated Revolving Commitments had been incurred thereunder
throughout such period.
(5)    If any Indebtedness bears a floating rate of interest and is being given
pro forma effect, the interest on such Indebtedness shall be calculated as if
the rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire


102



--------------------------------------------------------------------------------

 


period (taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by a Financial Officer of
Holdings or the Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a eurocurrency interbank offered rate, or other rate shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as Holdings or applicable Restricted
Subsidiary may designate.
(6)    Notwithstanding anything to the contrary in this Section 1.07 or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into, at the election of Holdings or the Borrower, no pro forma effect
shall be given to any discontinued operations (and the Consolidated EBITDA
attributable to any such Person, business, assets or operations shall not be
excluded for any purposes hereunder) until such disposition shall have been
consummated.
(7)    Any determination of Total Assets shall be made by reference to the last
day of the Test Period most recently ended for which internal financial
statements of Holdings are available (as determined in good faith by Holdings)
on or prior to the relevant date of determination.
(8)    Notwithstanding anything in this Agreement or any Loan Document to the
contrary, in the event any Lien, Indebtedness (including any Incremental Loans,
Incremental Commitments, Permitted Incremental Equivalent Debt, Other Loans or
Other Commitments), Disqualified Stock, Preferred Stock, Asset Sale, Investment,
Restricted Payment, or other transaction, action, judgment or amount incurred
under any provision in this Agreement or any other Loan Document (or any of the
foregoing in concurrent transactions, a single transaction or a series of
related transactions) meets the criteria of one or more than one of the
categories of Baskets under this Agreement (including within any defined terms),
including any Fixed Basket or Non-Fixed Basket, as applicable, Holdings shall be
permitted, in its sole discretion, to divide and classify and to later, at any
time and from time to time, re-divide and re-classify (including to re-classify
utilization of any Fixed Basket as being incurred under any Non-Fixed Basket or
other Fixed Basket or utilization of any Non-Fixed Basket as being incurred
under any Fixed Basket or other Non-Fixed Basket) on one or more occasions
(based on circumstances existing on the date of any such re-division and
re-classification) any such Lien, Indebtedness, Disqualified Stock, Preferred
Stock, Asset Sale, Investment, Restricted Payment, or other transaction, action,
judgment or amount, in whole or in part, among one or more than one applicable
Baskets under this Agreement (in the case of re-classification or re-division,
so long as the amount so re-classified or re-divided is permitted at the time of
such re-classification or re-division to be incurred pursuant to the applicable
Basket into which such amount is re-classified or re-divided at such time (and
not the Basket from which such amount is re-divided or re-classified)). For the
avoidance of doubt, the amount of any Lien, Indebtedness, Disqualified Stock,
Preferred Stock, Asset Sale, Investment, Restricted Payment or other
transaction, action, judgment or amount that shall be allocated to each such
Basket shall be determined by Holdings or the Borrower at the time of such
division, classification, re-division or re-classification, as applicable. If
any Lien, Indebtedness (including any Incremental Loans, Incremental
Commitments, Permitted Incremental Equivalent Debt, Other Loans or Other
Commitments), Disqualified Stock, Preferred Stock, Asset Sale, Investment,
Restricted Payment, or other transaction, action, judgment or amount incurred
under any provision in this Agreement or any other Loan Document (or any portion
of the foregoing) previously divided and classified (or re-divided and
re-classified) as set forth above under any Fixed Basket, could subsequently be
re-divided and re-classified under a Non-Fixed Basket, such re-division and
re-classification shall be deemed to occur automatically, in each case, unless
otherwise elected by Holdings or the Borrower. Notwithstanding the foregoing,
any Indebtedness incurred under this Agreement (including on the Closing Date)
will, at all times, be classified as being incurred under Section 7.02(b)(1)
(including on the Closing Date) and may not be re-classified. For all purposes
hereunder, (x) “Fixed Basket” shall mean any Basket that is subject to a
fixed-dollar limit (including Baskets based on a percentage of Consolidated
EBITDA or total assets) and (y) “Non-Fixed Basket” shall mean any Basket that is
subject to compliance with a financial ratio or test (including the Interest
Coverage Ratio, the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio or the Total Net Leverage Ratio) (any such ratio or test, a “Financial
Incurrence Test”).


103



--------------------------------------------------------------------------------

 


(9)    Notwithstanding anything in this Agreement or any Loan Document to the
contrary, in calculating any Non-Fixed Basket any (x) amounts incurred
concurrently under the Revolving Facility (or any revolving facility), (y)
Indebtedness incurred concurrently to fund original issue discount and/or any
upfront fees and (z) amounts incurred, or transactions entered into or
consummated, in reliance on a Fixed Basket (including the Free and Clear
Incremental Amount) in a concurrent transaction, a single transaction or a
series of related transactions with the amount incurred, or transaction entered
into or consummated, under an applicable Non-Fixed Basket, in each case of the
foregoing clauses (x), (y) and (z), shall be disregarded in the calculation of
such Non-Fixed Basket; provided that full pro forma effect shall be given to all
applicable and related transactions (including the use of proceeds of all
applicable Indebtedness incurred and any repayments, repurchases and redemptions
of Indebtedness) and all other adjustments as to which pro forma effect may be
given under this Section 1.07.
(10)    If any Lien, Indebtedness, Disqualified Stock, Preferred Stock, Asset
Sale, Investment, Restricted Payment, or other transaction, action, judgment or
amount (any of the foregoing in concurrent transactions, a single transaction or
a series of related transactions) is incurred, issued, taken or consummated in
reliance on categories of Baskets measured by reference to a percentage of
Consolidated EBITDA, and any Lien, Indebtedness, Disqualified Stock, Preferred
Stock, Asset Sale, Investment, Restricted Payment, or other transaction, action,
judgment or amount (including in connection with refinancing thereof) would
subsequently exceed the applicable percentage of Consolidated EBITDA if
calculated based on the Consolidated EBITDA on a later date (including the date
of any refinancing or re-classification), such percentage of Consolidated EBITDA
will not be deemed to be exceeded (so long as, in the case of refinancing any
Indebtedness, Disqualified Stock or Preferred Stock (and any related Lien), the
principal amount or the liquidation preference of such newly incurred or issued
Indebtedness, Disqualified Stock or Preferred Stock does not exceed the
maximum principal amount, liquidation preference or amount of Refinancing
Indebtedness in respect of the Indebtedness, Disqualified Stock or Preferred
Stock being refinanced, extended, replaced, refunded, renewed or defeased).
(11)    Notwithstanding anything in this Agreement or any Loan Document to the
contrary, when (a) calculating any applicable Financial Incurrence Test, or
availability under any Basket, in connection with the incurrence of any Limited
Condition Transaction, any Indebtedness or any other transaction in connection
with a Limited Condition Transaction and any actions or transactions related
thereto (including for all purposes under this clause (11), the making of
acquisitions and investments, the incurrence or issuance of Indebtedness,
Disqualified Stock or Preferred Stock, the incurrence of Liens, repayments of
Indebtedness, the making of Restricted Payments and/or the designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary), (b)
determining (x) compliance with any provision of this Agreement which requires
that no Default or Event of Default (or any type of Default or Event of Default)
has occurred, is continuing or would result therefrom, (y) compliance with any
provision of this Agreement which requires compliance with any representations
and warranties set forth or referenced herein or (z) the satisfaction of any
other conditions, in each case under this clause (b), in connection with the
incurrence of any Limited Condition Transaction, any Indebtedness or any other
transaction in connection with a Limited Condition Transaction and any actions
or transactions related thereto, in each case under the foregoing clauses (a)
and (b), the date of determination of such Financial Incurrence Test,
availability under any Basket or other provisions, determination of whether any
Default or Event of Default (or any type of Default or Event of Default) has
occurred, is continuing or would result therefrom, determination of compliance
with any representations or warranties or the satisfaction of any other
conditions shall, at the option of Holdings (in its sole discretion) (Holdings’s
election to exercise such option, an “LCT Election,” which LCT Election may be
in respect of one or more of clauses (a), (b)(x), (b)(y) and (b)(z) above), be
deemed to be (I) any of the date the definitive agreements (or other relevant
definitive documentation) for such Limited Condition Transaction, Indebtedness
or other transaction in connection with such Limited Condition Transaction or


104



--------------------------------------------------------------------------------

 


action or transaction related thereto, as applicable, are entered into (or, in
the case of any redemption, repurchase, defeasance, satisfaction and discharge
or repayment of Indebtedness, the date on which notice with respect to such
Limited Condition Transactions is sent) or (II) the time of funding of any of
the applicable Indebtedness or consummation of such Limited Condition
Transaction or other transaction in connection therewith or action or
transaction related thereto (provided that, notwithstanding the LCT Election
made under the foregoing clauses (I) and (II), Holdings may elect (in its sole
discretion) to re-determine one or more of clauses (a), (b)(x), (b)(y) and
(b)(z) above at the time of funding of any of the applicable Indebtedness or
consummation of such Limited Condition Transaction or other transaction in
connection therewith or action or transaction related thereto, so long as any
applicable determination of whether any Event of Default under Section 8.01(1)
or Section 8.01(6) is continuing shall also be made at such time) (such date in
clause (I) or (II), the “LCT Test Date”) and, subject to the other provisions of
this Section (11), if, after giving pro forma effect to the Limited Condition
Transaction, any Indebtedness or other transaction in connection therewith and
any actions or transactions related thereto and any related pro forma
adjustments, Holdings or any of its Restricted Subsidiaries would have been
permitted to take such actions or consummate such transactions on the relevant
LCT Test Date in compliance with such Basket (and any related requirements and
conditions), such Basket (and any related requirements and conditions) shall be
deemed to have been complied with (or satisfied) for all purposes; provided,
that (A) if financial statements for one or more subsequent fiscal quarters
shall have become available, the Borrower may elect, in its sole discretion, to
re-determine availability under Baskets on the basis of such financial
statements, in which case, such date of redetermination shall thereafter be
deemed to be the applicable LCT Test Date for purposes of such Basket (provided
that, if the Borrower elects to re-determine availability under an applicable
Basket under this clause (A), to the extent otherwise required under the
applicable Basket, the determination of whether any Event of Default under
Section 8.01(1) or Section 8.01(6) shall be continuing shall also be made at
such time), and (B) except as contemplated in the foregoing clause (A),
compliance with such Baskets (and any related requirements and conditions) shall
not be determined or tested at any time after the applicable LCT Test Date for
such Limited Condition Transaction, any Indebtedness or other transaction
incurred in connection therewith and any actions or transactions related
thereto.
(12)    For the avoidance of doubt, if the Borrower has made an LCT Election,
(1) if any of the ratios, tests or baskets for which compliance was determined
or tested as of the LCT Test Date would at any time after the LCT Test Date have
been exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such Financial Incurrence Test or Basket, including due to
fluctuations in EBITDA or total assets of the Borrower or the Person subject to
such Limited Condition Transaction, such baskets, tests or ratios will not be
deemed to have been exceeded or failed to have been complied with as a result of
such fluctuations, (2) other than as expressly set forth in clause (11), if any
related requirements and conditions (including as to the absence of any (or any
type of) continuing Default or Event of Default and satisfaction of any
representations and warranties) for which compliance or satisfaction was
determined or tested as of the LCT Test Date would at any time after the LCT
Test Date not have been complied with or satisfied (including due to the
occurrence or continuation of any Default or Event of Default or failure to
satisfy any representations and warranties), such requirements and conditions
will not be deemed to have been failed to be complied with or satisfied (and
such Default or Event of Default shall be deemed not to have occurred or be
continuing and such representations and warranties shall be deemed to have been
satisfied) and (3) in calculating the availability under any Financial
Incurrence Test or Basket in connection with any action or transaction following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or date for redemption, purchase or repayment specified in an
irrevocable notice or declaration for such Limited Condition Transaction is
terminated, expires or passes, as applicable, without consummation of such
Limited Condition Transaction, any such Financial Incurrence Test or Basket
shall be determined or tested giving pro forma effect to such Limited Condition
Transaction and any actions or transactions related thereto.


105



--------------------------------------------------------------------------------


 


SECTION 1.08    Available Amount Transaction. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount specified in clause (3) of Section 7.05(a)
immediately prior to the taking of such action, the permissibility of the taking
of each such action shall be determined independently and in no event may any
two or more such actions be treated as occurring simultaneously, i.e., each
transaction must be permitted under clause (3) of Section 7.05(a) as so
calculated.

SECTION 1.09    Guaranties of Hedging Obligations. Notwithstanding anything else
to the contrary in any Loan Document, no non-Qualified ECP Guarantor shall be
required to guarantee or provide security for Excluded Swap Obligations, and any
reference in any Loan Document with respect to such non-Qualified ECP Guarantor
guaranteeing or providing security for the Obligations shall be deemed to be all
Obligations other than the Excluded Swap Obligations.

SECTION 1.10    Currency Generally.
(1)    The Borrower shall determine in good faith the Dollar Equivalent amount
of any utilization or other measurement denominated in a currency other than
Dollars for purposes of compliance with any Basket. Any amount specified in this
Agreement (other than in Articles II, IX and X or as set forth in paragraph
(2) of this Section 1.10) or any of the other Loan Documents to be in Dollars
shall also include the equivalent of such amount in any currency other than
Dollars, such equivalent amount to be determined at the Exchange Rate on such
day; provided, further, that for purposes of determining compliance with any
Basket with respect to any amount expressed in a currency other than Dollars, no
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Basket utilization occurs or
other Basket measurement is made (so long as such Basket utilization or other
measurement, at the time incurred, made or acquired, was permitted hereunder).
Except with respect to any ratio calculated under any Basket, any subsequent
change in rates of currency exchange with respect to any prior utilization or
other measurement of a Basket previously made in reliance on such Basket (as the
same may have been reallocated in accordance with this Agreement) shall be
disregarded for purposes of determining any unutilized portion under such
Basket.
(2)    For purposes of determining the First Lien Net Leverage Ratio, the
Secured Net Leverage Ratio and the Total Net Leverage Ratio, amounts denominated
in a currency other than Dollars will be converted to Dollars at the Exchange
Rate as of the date of calculation, and will, in the case of the amount of
Indebtedness and cash and Cash Equivalents, reflect the currency translation
effects, determined in accordance with GAAP, of Hedging Obligations permitted
hereunder for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the Dollar equivalent of such
Indebtedness.

SECTION 1.11    Letters of Credit. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the maximum amount
available to be drawn under such Letter of Credit in effect at such time (not to
exceed the stated amount of such Letter of Credit in effect at such time after
giving effect to any automatic reductions or increases, as applicable, to such
stated amount pursuant to the terms of the applicable Letter of Credit after the
occurrence of any applicable condition (including the expiration of any
applicable period)).

SECTION 1.12    LIBOR Discontinuation. If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.03 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 3.03 have not arisen but either (w) the supervisor for the
administrator of the LIBOR Rate has made a public statement that the
administrator of the LIBOR Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBOR Rate), (x) the
administrator of the LIBOR Rate has made a public statement identifying a
specific date after which the LIBOR Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication


106



--------------------------------------------------------------------------------

 


of the LIBOR Rate), (y) the supervisor for the administrator of the LIBOR Rate
has made a public statement identifying a specific date after which the LIBOR
Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBOR Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBOR Rate may no longer be used for
determining interest rates for loans, then notwithstanding anything to the
contrary contained in this Agreement or the other Loan Documents, this Agreement
and the other Loan Documents may be amended to replace LIBOR with an alternate
rate of interest established by the Administrative Agent and the Borrower that
is generally accepted as the then prevailing market convention for determining a
rate of interest (including the making of appropriate adjustments to such
alternate rate and this Agreement (x) to preserve pricing in effect at the time
of selection of such alternate rate (but for the avoidance of doubt which would
not reduce the Applicable Rate) and (y) other changes necessary to reflect the
available interest periods for such alternate rate) for syndicated leveraged
loans of this type in the United States at such time (any such rate, the
“Successor Benchmark Rate”), and the Administrative Agent and the Borrower shall
enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
and, notwithstanding anything to the contrary in Section 10.01, such amendment
shall become effective without any further action or consent of any other party
to this Agreement; provided, further that if a Successor Benchmark Rate has not
been otherwise established pursuant to this Section 1.12 after the Borrower and
the Administrative Agent have reached such a determination, at the option of the
Borrower, the Borrower may select a different Successor Benchmark Rate as long
as it is reasonably practicable for the Administrative Agent to administer such
different rate and the Borrower may amend this Agreement (which amendment shall
become effective without any further action or consent of any other party to
this Agreement (other than the Administrative Agent who shall be required to
provide such consent) so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
of each Class stating that such Required Lenders object to such amendment).
Notwithstanding the foregoing, (x) solely with respect to the Closing Date Term
Loans, the Eurocurrency Rate in respect of any applicable Interest Period will
be deemed to be 0% per annum if the Eurodollar Rate for such Interest Period
calculated pursuant to the foregoing provisions would otherwise be less than 0%
per annum and (y) in all other cases, the Eurodollar Rate in respect of any
applicable Interest Period will be deemed to be 0% if the Eurodollar Rate for
such Interest Period calculated pursuant to the foregoing provisions would
otherwise be less than 0%.

Article II    

The Commitments and Borrowings

SECTION 2.01    The Loans.
(1)    Term Borrowings. Subject to the terms and conditions set forth in Section
4.01 hereof, each Term Lender severally agrees to make to the Borrower on the
Closing Date one or more Closing Date Term Loans denominated in Dollars in an
aggregate principal amount equal to such Term Lender’s Closing Date Term Loan
Commitment on the Closing Date. Amounts borrowed under this Section 2.01(1) and
repaid or prepaid may not be reborrowed. The Closing Date Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.
(2)    Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans denominated in the
Available Currencies from its applicable Lending Office (each such loan, a
“Revolving Loan”) to the Borrower from time to time, on any Business Day during
the period from the Closing Date until the Maturity Date, in an aggregate
principal amount not


107



--------------------------------------------------------------------------------

 


to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided that after giving effect to any Revolving Borrowing, the
aggregate Outstanding Amount of the Revolving Loans of any Lender plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus, in the case of each Lender other than the Swing Line Lender (in its
capacity as such), such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans, shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(2), prepay under Section 2.05 and reborrow under this
Section 2.01(2). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.



SECTION 2.02    Borrowings, Conversions and Continuations of Loans.
(1)    Each Term Borrowing, each Revolving Borrowing, each conversion of Term
Loans or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice, on
behalf of the Borrower, to the Administrative Agent (provided that the notice in
respect of the initial Credit Extension, or in connection with any Permitted
Acquisition or other transaction permitted under this Agreement, may be
conditioned on the closing of any Permitted Acquisition or other transaction, as
applicable), which shall be given by a Committed Loan Notice. Each such notice
must be received by the Administrative Agent not later than (a) 1:00 p.m., New
York time, three (3) Business Days prior to the requested date of any Borrowing
or continuation of Eurodollar Rate Loans or any conversion of Base Rate Loans to
Eurodollar Rate Loans and (b) 1:00 p.m., New York time, on the requested date of
any Borrowing of Base Rate Loans or any conversion of Eurodollar Rate Loans to
Base Rate Loans; provided that the notice referred to in subclause (a) above may
be delivered not later than 1:00 p.m., New York time, one (1) Business Day prior
to the Closing Date in the case of the Closing Date Loans. Except as provided in
Sections 2.14, 2.15 and 2.16, each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $1.0 million or a
whole multiple amount of $250,000 in excess thereof (or, if such Loan is in an
Alternative Currency, such minimum amounts as may reasonably be agreed upon by
the Borrower and the Administrative Agent). Except as provided in Sections
2.03(3), 2.04(3), 2.14, 2.15 and 2.16, each Borrowing of or conversion to Base
Rate Loans shall be in Dollars and in a principal amount of $500,000 or a whole
multiple amount of $100,000 in excess thereof. Each Committed Loan Notice shall
specify:
(i)    whether the Borrower is requesting a Term Borrowing, a Revolving
Borrowing, a conversion of Term Loans or Revolving Loans from one Type to the
other or a continuation of Eurodollar Rate Loans,
(ii)    the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day),
(iii)    the principal amount and currency of Loans to be borrowed, converted or
continued,
(iv)    the Class and Type of Loans to be borrowed or to which existing Term
Loans or Revolving Loans are to be converted,
(v)    if applicable, the duration of the Interest Period with respect thereto
and
(vi)    wire instructions of the account(s) to which funds are to be disbursed.


108



--------------------------------------------------------------------------------

 


If the Borrower fails to specify a Type of Loan to be made in a Committed Loan
Notice, then the applicable Loans shall be made as Eurodollar Rate Loans with an
Interest Period of one (1) month. If the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
or continued as the same Type of Loan, which if a Eurodollar Rate Loan, shall
have a one-month Interest Period. Any such automatic continuation of Eurodollar
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one (1) month.
(2)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic continuation of Eurodollar Rate Loans or continuation of Loans
described in Section 2.02(1). In the case of each Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office not later than, in the
case of Borrowing on the Closing Date, 10:00 a.m., New York time, and otherwise
3:00 p.m., New York time, on the Business Day specified in the applicable
Committed Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4 for any Borrowing, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (a) crediting the account(s) of the Borrower on
the books of the Administrative Agent with the amount of such funds or (b) wire
transfer of such funds, in each case in accordance with instructions provided by
the Borrower to (and reasonably acceptable to) the Administrative Agent;
provided that if on the date the Committed Loan Notice with respect to a
Borrowing under a Revolving Facility is given by the Borrower (other than with
respect to the Closing Date Revolving Borrowing), there are Swing Line Loans or
L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowing and second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.
(3)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent at the direction
of the Required Facility Lenders under the applicable Facility may require by
notice to the Borrower that no Loans under such Facility may be converted to or
continued as Eurodollar Rate Loans.
(4)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time when Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(5)    After giving effect to all Term Borrowings, all Revolving Borrowings, all
conversions of Term Loans or Revolving Loans from one Type to the other, and all
continuations of Term Loans or Revolving Loans as the same Type, there shall not
be more than ten (10) Interest Periods in effect unless otherwise agreed between
the Borrower and the Administrative Agent; provided that after the establishment
of any new Class of Loans pursuant to an Incremental Amendment, a Refinancing
Amendment, an Extension Amendment or an amendment in respect of Replacement
Loans, the number of Interest Periods


109



--------------------------------------------------------------------------------

 


otherwise permitted by this Section 2.02(5) shall increase by three (3) Interest
Periods for each applicable Class so established.
(6)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(7)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing, or, in the case of any Borrowing of Base
Rate Loans, prior to 1:30 p.m., New York time, on the date of such Borrowing,
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such Borrowing, the Administrative Agent may assume that such
Lender has made such Pro Rata Share and such other applicable share available to
the Administrative Agent on the date of such Borrowing in accordance with
paragraph (2) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available, then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the
Administrative Agent at (a) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (b) in the
case of such Lender, the Overnight Rate plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in accordance with
the foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(7) shall be conclusive
in the absence of manifest error. If the Borrower and such Lender shall both pay
all or any portion of the principal amount in respect of such Borrowing or
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
Borrowing or interest paid by the Borrower for such period. If such Lender pays
its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

SECTION 2.03    Letters of Credit.
(1)    The Letter of Credit Commitments.
(a)    Subject to the terms and conditions set forth herein, (i) each Issuing
Bank agrees, in reliance upon the agreements of the other Revolving Lenders set
forth in this Section 2.03, (A) from time to time on any Business Day during the
period from the Closing Date until the L/C Expiration Date, to issue Letters of
Credit denominated in any Available Currency for the account of Holdings, the
Borrower or any other Restricted Subsidiaries (so long as the Borrower is a
co-applicant and jointly and severally liable thereunder) (provided that any
such Letter of Credit may be for the benefit of Holdings or any of its
Subsidiaries) and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(2), and (B) to honor drawings under the Letters
of Credit and (ii) the Revolving Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no Issuing
Bank shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Exposure of any Revolving Lender would exceed such Lender’s Revolving
Commitment, (y) the Outstanding Amount of the L/C Obligations would exceed the
L/C Sublimit or (z) the Outstanding Amount of the L/C Obligations issued by such
Issuing Bank would exceed its L/C Commitment. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be


110



--------------------------------------------------------------------------------

 


fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
(b)    An Issuing Bank shall be under no obligation to issue any Letter of
Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or direct
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which such Issuing Bank is not otherwise compensated hereunder);
(ii)    subject to Section 2.03(2)(c), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension or less than five days prior to the Maturity Date of the Revolving
Facility unless the Outstanding Amount of L/C Obligations in respect of such
Letter of Credit shall be Cash Collateralized or back-stopped by a letter of
credit reasonably satisfactory to the applicable Issuing Bank;


(iii)    the expiry date of such requested Letter of Credit would occur after
the L/C Expiration Date, unless (A) each Appropriate Lender has approved of such
expiration date or (B) the Outstanding Amount of L/C Obligations in respect of
such requested Letter of Credit has been Cash Collateralized or back-stopped by
a letter of credit reasonably satisfactory to the applicable Issuing Bank;
(iv)    the issuance of such Letter of Credit would violate any policies of such
Issuing Bank applicable to letters of credit generally; provided that no Issuing
Bank shall be required to issue commercial letters of credit; or
(v)    any Revolving Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Borrower or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(1)(d)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such Issuing Bank has actual or potential Fronting Exposure, as it may elect in
its sole discretion.
(a)    The Administrative Agent shall determine the Dollar Equivalent of each
Letter of Credit denominated in an Alternative Currency on each Calculation
Date, and shall promptly notify the Borrower and the Issuing Banks of each
Dollar Equivalent so determined by it. If after giving effect to any such
determination of a Dollar Equivalent, the Outstanding Amount of all Letters of
Credit exceeds the L/C Sublimit then in effect by 5.0% or more, the Borrower
shall, within five Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail, Cash
Collateralize the applicable L/C Obligations to the extent necessary to
eliminate any such excess.


111



--------------------------------------------------------------------------------

 


(b)    An Issuing Bank shall be under no obligation to amend any Letter of
Credit if (i) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(2)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(a)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an Issuing Bank (with a copy to
the Administrative Agent) in the form of a L/C Application, appropriately
completed and signed by a Responsible Officer of the Borrower. Such L/C
Application must be received by the relevant Issuing Bank and the Administrative
Agent not later than 1:00 p.m., New York time, at least three (3) Business Days
prior to the proposed issuance date or date of amendment, as the case may be,
or, in each case, such later date and time as the relevant Issuing Bank may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the relevant Issuing Bank:
(i)     the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day);
(ii)     the amount thereof;
(iii)     the expiry date thereof;
(iv)     the name and address of the beneficiary thereof;
(v)     the documents to be presented by such beneficiary in case of any drawing
thereunder;
(vi)     the full text of any certificate to be presented by such beneficiary in
case of any drawing thereunder; and
(vii)     such other matters as the relevant Issuing Bank may reasonably
request.
In the case of a request for an amendment of any outstanding Letter of Credit,
such L/C Application shall specify in form and detail reasonably satisfactory to
the relevant Issuing Bank:
(A)    the Letter of Credit to be amended;
(B)    the proposed date of amendment thereof (which shall be a Business Day);
(C)    the nature of the proposed amendment; and
(D)    such other matters as the relevant Issuing Bank may reasonably request.
(b)    Promptly after receipt of any L/C Application, the relevant Issuing Bank
will confirm with the Administrative Agent in writing that the Administrative
Agent has received a copy of such L/C Application from the Borrower and, if not,
such Issuing Bank will provide the Administrative Agent with a copy thereof.
Upon receipt by the relevant Issuing Bank of confirmation from the
Administrative Agent that


112



--------------------------------------------------------------------------------

 


the requested issuance or amendment is permitted in accordance with the terms
hereof, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or, if applicable, for the benefit of Holdings or a Subsidiary of
Holdings) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
of the amount of such Letter of Credit.
(c)    If the Borrower so requests in any applicable L/C Application, the
relevant Issuing Bank shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto‑Extension Letter of Credit must permit the relevant Issuing Bank
to prevent any such extension at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve month period to be agreed upon by the Issuing
Bank and the Borrower at the time such Letter of Credit is issued. Unless
otherwise agreed in such Letter of Credit, the Borrower shall not be required to
make a specific request to the relevant Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the applicable Lenders
shall be deemed to have authorized (but may not require) the relevant Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the applicable L/C Expiration Date, unless the outstanding
amount of L/C Obligations in respect of such requested Letter of Credit has been
Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank; provided that the relevant Issuing
Bank shall not permit any such extension if (i) the relevant Issuing Bank has
determined that it would not be permitted at such time to issue such Letter of
Credit in its extended form under the terms hereof (by reason of the provisions
of Section 2.03(1)(b) or otherwise) or (ii) it has received notice in writing on
or before the day that is seven (7) Business Days before the Non-Extension
Notice Date from the Administrative Agent, any Revolving Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 will not
be satisfied on the applicable date of the Credit Extension. In addition, if the
Borrower so requests in any applicable L/C Application, in the sole discretion
of the applicable Issuing Bank and to the extent permitted by such Issuing
Bank’s operational capabilities, shall agree to issue a Letter of Credit that
has no expiry date; provided that such Letter of Credit is Cash Collateralized
as of the Maturity Date then in effect for the Revolving Facility.
(d)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant Issuing Bank will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(3)    Drawings and Reimbursements; Funding of Participations.
(a)    Upon receipt from the beneficiary of any Letter of Credit of a compliant
drawing under such Letter of Credit, the relevant Issuing Bank shall promptly
notify the Borrower and the Administrative Agent thereof (including the date on
which such payment is to be made). Not later than 12:00 p.m. on the first
Business Day immediately following any payment by an Issuing Bank under a Letter
of Credit with notice to the Borrower (each such date, an “Honor Date”), the
Borrower shall reimburse, or cause to be reimbursed, such Issuing Bank, in each
case, through the Administrative Agent in an amount equal to the amount of, and
in the same currency as, such drawing; provided that if such reimbursement is
not made on the date of payment by the Issuing Bank, the Borrower shall pay
interest to the relevant Issuing Bank on such amount at (i) with respect to
amounts denominated in Dollars, the rate applicable to Base Rate Loans and (ii)
with respect to amounts denominated in an Alternative Currency, the rate then
applicable to Revolving Loans denominated in such currency (in each case,
without duplication of interest payable on L/C Borrowings). The relevant Issuing
Bank shall notify the Borrower of the amount of the drawing promptly following
the determination thereof. If the Borrower fails to so reimburse, or cause to be
reimbursed, such Issuing Bank by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the


113



--------------------------------------------------------------------------------

 


Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Appropriate Lender’s Applicable Percentage thereof. In
such event, in the case of an Unreimbursed Amount under a Letter of Credit, the
Borrower shall be deemed to have requested (i) with respect to Unreimbursed
Amounts denominated in Dollars, a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount and
(ii) with respect to Unreimbursed Amounts denominated in an Alternative
Currency, Revolving Borrowings of Eurodollar Rate Loans with an Interest Period
of one month to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount denominated in such Alternative Currency, without regard to
the minimum and multiples specified in Section 2.02 for the principal amount of
Base Rate Loans or Eurodollar Rate Loans but subject to the requirements for the
amount of the unutilized portion of the Revolving Commitments under the
applicable Revolving Facility of the Appropriate Lenders and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
(b)    Each Appropriate Lender (including any Lender acting as an Issuing Bank)
shall upon any notice pursuant to Section 2.03(3)(a) make funds available to the
Administrative Agent for the account of the relevant Issuing Bank in the
applicable currency at the Administrative Agent’s Office for payments in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(3)(c), each Appropriate Lender that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower
in such amount and, for the avoidance of doubt, the making of such Base Rate
Loans in an aggregate amount equal to such Unreimbursed Amount shall satisfy the
Borrower’s reimbursement obligations with respect thereof. The Administrative
Agent shall remit the funds so received to the relevant Issuing Bank.
(c)    With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the relevant Issuing Bank an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Appropriate Lender’s payment to the
Administrative Agent for the account of the relevant Issuing Bank pursuant to
Section 2.03(3)(b) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
(d)    Until each Appropriate Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(3) to reimburse the relevant Issuing Bank for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the
relevant Issuing Bank.
(e)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse an Issuing Bank for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(3), shall be absolute and unconditional and
shall not be affected by any circumstance, including
(i)    any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the relevant Issuing Bank, the Borrower or any other
Person for any reason whatsoever;
(ii)    the occurrence or continuance of a Default; or
(iii)    any other occurrence, event or condition, whether or not similar to any
of the foregoing;


114



--------------------------------------------------------------------------------

 


provided that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(3) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant Issuing Bank for the amount
of any payment made by such Issuing Bank under any Letter of Credit, together
with interest as provided herein.
(a)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the relevant Issuing Bank any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(3)
by the time specified in Section 2.03(3)(b), such Issuing Bank shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the Overnight Rate from time
to time in effect. A certificate of the relevant Issuing Bank submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(3)(f) shall be conclusive absent manifest error.
(4)    Repayment of Participations.
(a)    If, at any time after an Issuing Bank has made a payment under any Letter
of Credit and has received from any Revolving Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(3), the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the amount received by the
Administrative Agent.
(b)    If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(3)(a) or Section 2.03(3)(b) is required to
be returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such Issuing Bank in its discretion),
each Appropriate Lender shall pay to the Administrative Agent for the account of
such Issuing Bank its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Overnight Rate from time to time in effect. The Obligations of the Revolving
Lenders under this Section 2.03(4)(b) shall survive the payment in full of the
Obligations and the termination of this Agreement.
(5)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant Issuing Bank for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
(a)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
(b)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant Issuing Bank or any other
Person, whether in connection with this Agreement, the transactions contemplated
h


115



--------------------------------------------------------------------------------

 


ereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(c)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(d)    any payment by the relevant Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant
Issuing Bank under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;
(e)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or
(f)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by acts or
omissions by such Issuing Bank constituting gross negligence, bad faith or
willful misconduct on the part of such Issuing Bank as determined in a final and
non-appealable judgment by a court of competent jurisdiction.
(6)    Role of Issuing Banks. Each Issuing Bank shall be entitled to rely upon,
and shall be fully protected in relying upon, any note, writing, resolution,
notice, statement, certificate or facsimile message, order or other document
signed, sent or made by any Person that such Issuing Bank reasonably believed to
be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Loan Document and its duties hereunder and thereunder, upon advice of
counsel selected by such Issuing Bank (which may include, at the Issuing Bank’s
option, counsel of the Administrative Agent or the Borrower). Each Lender and
the Borrower agree that, in paying any drawing under a Letter of Credit, the
relevant Issuing Bank shall not have any responsibility to obtain any document
(other than any documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Banks, any Related Person of such Issuing Banks, nor any of the
respective correspondents, participants or assignees of any Issuing Bank shall
be liable to any Lender for
(a)    any action taken or omitted in connection herewith at the request or with
the approval of the Lenders, the Required Lenders or the Required Facility
Lenders in respect of the Revolving Commitments, as applicable;


116



--------------------------------------------------------------------------------

 


(b)    any action taken or omitted in the absence of gross negligence, bad faith
or willful misconduct as determined in a final and non-appealable judgment by a
court of competent jurisdiction; or
(c)    the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or L/C Application.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, any Related Persons of such Issuing Banks, nor any of the
respective correspondents, participants or assignees of any Issuing Bank, shall
be liable or responsible for any of the matters described in clauses (a) through
(f) of Section 2.03(5); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an Issuing Bank, and such
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by such Issuing Bank’s willful
misconduct, bad faith or gross negligence or such Issuing Bank’s willful or
grossly negligent, or bad faith, failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of document(s) strictly complying with
the terms and conditions of a Letter of Credit in each case as determined in a
final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no Issuing Bank shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each Revolving Lender shall, ratably in accordance with its Applicable
Percentage, indemnify each Issuing Bank, its Related Persons and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ willful misconduct, bad faith or
gross negligence or such Issuing Bank’s willful or grossly negligent, or bad
faith, failure to pay under any Letter of Credit after the presentation to it by
the beneficiary of documents(s) strictly complying with the terms and conditions
of a Letter of Credit in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction) that such indemnitees may suffer
or incur in connection with this Section 2.03 or any action taken or omitted to
be taken by such indemnitees hereunder.
(7)    Cash Collateral. Subject to Section 2.17(1)(d), if,
(a)    as of any L/C Expiration Date, any applicable Letter of Credit may for
any reason remain outstanding and partially or wholly undrawn,
(b)    any Event of Default occurs and is continuing and the Administrative
Agent, upon the direction of the Required Facility Lenders in respect of the
Revolving Facility, requires the Borrower to Cash Collateralize the L/C
Obligations pursuant to Section 8.02 or
(c)    an Event of Default set forth under Section 8.01(6) occurs and is
continuing,


117



--------------------------------------------------------------------------------

 


the Borrower will Cash Collateralize, or cause to be Cash Collateralized, the
then outstanding amount of all relevant L/C Obligations (in an amount equal to
such outstanding amount determined as of the date of such Event of Default or
the applicable L/C Expiration Date, as the case may be), and shall do so not
later than 2:00 p.m. on (i) in the case of the immediately preceding clauses (a)
or (b), (x) the Business Day that the Borrower receives notice thereof, if such
notice is received on such day prior to 12:00 p.m. or (y) if clause (x) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice and (ii) in the case of the immediately preceding
clause (c), the Business Day on which an Event of Default set forth under
Section 8.01(6) occurs or, if such day is not a Business Day, the Business Day
immediately succeeding such day. At any time that there shall exist a Defaulting
Lender, immediately upon the request of the Administrative Agent or the
applicable Issuing Bank, the Borrower will Cash Collateralize all Fronting
Exposure (after giving effect to Section 2.17(1)(d) and any Cash Collateral
provided by the Defaulting Lender). The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks and the Revolving
Lenders, a security interest in all such Cash Collateral. Cash Collateral shall
be maintained in blocked accounts at the Administrative Agent and may be
invested in readily available Cash Equivalents selected by the Administrative
Agent in its sole discretion. If at any time the Administrative Agent determines
that any funds held as Cash Collateral are expressly subject to any right or
claim of any Person other than the Loan Parties or the Administrative Agent (in
its capacity as the depository bank and on behalf of the Secured Parties) or
that the total amount of such funds is less than the aggregate outstanding
amount of all relevant L/C Obligations, the Borrower will, forthwith upon demand
by the Administrative Agent, pay, or cause to be paid, to the Administrative
Agent, as additional funds to be deposited and held in the deposit accounts at
the Administrative Agent as aforesaid, an amount equal to the excess of (A) such
aggregate outstanding amount over (B) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
Issuing Bank. To the extent the amount of any Cash Collateral exceeds the then
outstanding amount of such relevant L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall promptly be refunded to
the Borrower. To the extent any Event of Default giving rise to the requirement
to Cash Collateralize any Letter of Credit pursuant to this Section 2.03(7) is
cured or otherwise waived, then so long as no other Event of Default has
occurred and is continuing, the amount of any Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall promptly be refunded to the Borrower.
(8)    Existing Letters of Credit. The parties hereto agree that the Existing
Letters of Credit shall be deemed Letters of Credit for all purposes under this
Agreement, without any further action by the Borrower.
(9)    Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent, for the account of each Revolving Lender for the applicable Revolving
Facility in accordance with its Applicable Percentage, a Letter of Credit fee
for each Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate set forth in the “Eurodollar Rate and Letter of Credit Fees”
column of the chart in the definition of “Applicable Rate” times the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount decreases or increases periodically pursuant to the terms of such
Letter of Credit); provided, however, that any Letter of Credit fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the applicable Issuing Bank pursuant to this Section 2.03 shall
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(1)(d),
with the balance of such fee, if any, payable to the applicable Issuing Bank for
its own account. Such Letter of Credit fees


118



--------------------------------------------------------------------------------

 


shall be computed on a quarterly basis in arrears on the basis of a 360-day year
and actual days elapsed. Such Letter of Credit fees shall be due and payable on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the L/C Expiration Date and thereafter on demand. If there is any change in
the Applicable Rate set forth in the “Eurodollar Rate and Letter of Credit Fees”
column of the chart in the definition of “Applicable Rate” during any quarter,
the daily maximum amount of each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Each payment of fees under this clause
(9) on any Letters of Credit shall be made in Dollars for Letters of Credit
denominated in Dollars and in the relevant Alternative Currency for Letters of
Credit denominated in an Alternative Currency.
(10)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Borrower shall pay directly to each Issuing Bank for its own account
a fronting fee with respect to each Letter of Credit issued by such Issuing Bank
equal to 0.125% per annum (or such other lower amount as may be mutually agreed
by the Borrower and the applicable Issuing Bank) of the maximum amount then
available to be drawn under such Letter of Credit (whether or not such maximum
amount is then in effect under such Letter of Credit if such maximum amount
increases or decreases periodically pursuant to the terms of such Letter of
Credit) or such lesser fee as may be agreed with such Issuing Bank. Such
fronting fees shall be computed on a quarterly basis in arrears on the basis of
a 360-day year and actual days elapsed. Such fronting fees shall be due and
payable on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the L/C Expiration Date and thereafter on demand. Each payment of
fees required above under this clause (10) on any Letters of Credit denominated
in an Alternative Currency shall be made in the relevant Alternative Currency.
In addition, the Borrower shall pay, or cause to be paid, directly to each
Issuing Bank for its own account with respect to each Letter of Credit issued by
such Issuing Bank the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Issuing Bank
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable within ten (10) Business
Days of demand and are nonrefundable.
(11)    Conflict with L/C Application. Notwithstanding anything else to the
contrary in this Agreement or any L/C Application, in the event of any conflict
between the terms hereof and the terms of any L/C Application, the terms hereof
shall control.
(12)    Addition of an Issuing Bank. There may be one or more Issuing Banks
under this Agreement from time to time. After the Closing Date, a Revolving
Lender reasonably acceptable to the Borrower and the Administrative Agent may
become an additional Issuing Bank hereunder pursuant to a written agreement
among the Borrower, the Administrative Agent and such Revolving Lender. The
Administrative Agent shall notify the Revolving Lenders of any such additional
Issuing Bank.
(13)    Provisions Related to Extended Revolving Commitments. If the L/C
Expiration Date in respect of any Class of Revolving Commitments occurs prior to
the expiry date of any Letter of Credit, then (a) if consented to by the Issuing
Bank which issued such Letter of Credit, if one or more other Classes of
Revolving Commitments in respect of which the L/C Expiration Date shall not have
so occurred are then in effect, such Letters of Credit for which consent has
been obtained shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Lenders to purchase participations
therein and to make Revolving Loans and payments in respect thereof pursuant to
Sections 2.03(3) and (4)) under (and ratably participated in by Revolving
Lenders pursuant to) the Revolving Commitments in respect of such
non-terminating Classes up to an aggregate amount not to exceed the aggregate
principal amount of the unutilized Revolving Commitments thereunder at such time
(it being


119



--------------------------------------------------------------------------------

 


understood that no partial face amount of any Letter of Credit may be so
reallocated) and (b) to the extent not reallocated pursuant to immediately
preceding clause (a) and unless provisions reasonably satisfactory to the
applicable Issuing Bank for the treatment of such Letter of Credit as a letter
of credit under a successor credit facility have been agreed upon, the Borrower
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable Issuing Bank undrawn and
marked “cancelled” or to the extent that the Borrower is unable to so replace
and return any Letter(s) of Credit, such Letter(s) of Credit shall be
backstopped by a letter of credit reasonably satisfactory to the applicable
Issuing Bank or the Borrower shall Cash Collateralize any such Letter of Credit
in accordance with Section 2.03(7).
(14)    Letter of Credit Reports. For so long as any Letter of Credit issued by
an Issuing Bank that is not the Administrative Agent is outstanding, such
Issuing Bank shall deliver to the Administrative Agent on the last Business Day
of each calendar month, and on each date that an L/C Credit Extension occurs
with respect to any such Letter of Credit, a report in the form of Exhibit R-1,
or such other form as may be agreed by the Administrative Agent and the
Borrower, appropriately completed with the information for every outstanding
Letter of Credit issued by such Issuing Bank.
(15)    Letters of Credit Issued for Holdings and Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Subsidiary of Holdings,
the Borrower shall be obligated to reimburse, or cause to be reimbursed, the
applicable Issuing Bank hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Holdings or any Subsidiary inures to the benefit of the
Borrower, and that the Borrower’s businesses derives substantial benefits from
the businesses of Holdings and each Subsidiary.
(16)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
relevant Issuing Bank and the Borrower when a Letter of Credit is issued, (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.

SECTION 2.04    Swing Line Loans.
(1)     The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees to make revolving credit loans in Dollars to the
Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after the Closing
Date and until the Maturity Date of the Revolving Facility in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Revolving Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Swing Line Lender’s Revolving Commitment; provided that, after giving
effect to any Swing Line Loan, the aggregate Revolving Exposure shall not exceed
the aggregate Revolving Commitments. Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan will be obtained or maintained as a Base Rate Loan.
Immediately upon the making of a Swing Line Loan, each Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.
(2)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender, which may be given by a
Swing Line Loan Notice. Each such notice must be received by the Swing Line
Lender not later than 2:30 p.m., New York time, on


120



--------------------------------------------------------------------------------

 


the requested Borrowing date and shall specify (a) the amount to be borrowed,
which shall be a minimum of $100,000 and (b) the requested Borrowing date, which
shall be a Business Day. Unless the Swing Line Lender has received notice (in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 3:00 p.m., New York time, on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(1), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:30
p.m., New York time, on the Borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
Notwithstanding anything to the contrary contained in this Section 2.04 or
elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Revolving Lender is a Defaulting
Lender unless the Swing Line Lender has entered into arrangements reasonably
satisfactory to it and the Borrower to eliminate the Swing Line Lender’s
Fronting Exposure (after giving effect to Section 2.17(1)(d)) with respect to
the Defaulting Lender’s or Defaulting Lenders’ participation in such Swing Line
Loans, including by Cash Collateralizing, or obtaining a backstop letter of
credit from an issuer reasonably satisfactory to the Swing Line Lender to
support, such Defaulting Lender’s or Defaulting Lenders’ Applicable Percentage
of the outstanding Swing Line Loans.
(3)    Repayment or Refinancing of Swing Line Loans.
(a)    The Swing Line Lender at any time in its sole and absolute discretion may
request, by written notice to the Borrower, the Administrative Agent and the
Revolving Lenders, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Lender make a Base Rate Loan in an amount equal to such Lender’s
Applicable Percentage of the amount of Swing Line Loans of the Borrower then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but not
in excess of the unutilized portion of the aggregate Revolving Commitments and
subject to the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in Same Day Funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m., New York time, on the
date specified in such Committed Loan Notice, whereupon, subject to Section
2.04(3)(b), each Revolving Lender that so makes funds available shall be deemed
to have made a Revolving Loan that is a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(b)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(3)(a) (including as a result
of a proceeding under any Debtor Relief Law), the request for Base Rate Loans
submitted by the relevant Swing Line Lender as set forth herein shall be deemed
to be a request by such Swing Line Lender that each of the Revolving Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(3)(a) shall be deemed payment in respect of such
participation.
(c)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(3) by the
time specified in Section 2.04(3)(a), the Swing Line


121



--------------------------------------------------------------------------------

 


Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Overnight Rate from time to time in effect. If such Revolving Lender pays
such amount, the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (c) shall be conclusive absent manifest error.
(d)    Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(3) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(3)
(but not to purchase and fund risk participations in Swing Line Loans) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the applicable Swing Line Loans, together with interest as provided
herein.
(e)    Swing Line Reports. For so long as there is any Swing Line Lender other
than the Administrative Agent, such Swing Line Lender shall deliver to the
Administrative Agent on the last Business Day of each calendar month, and on
each date that the funding or repayment of a Swing Line Loan by such Swing Line
Lender occurs with respect to any such Swing Line Loan, a report in the form of
Exhibit R-2, appropriately completed with the information for every Swing Line
Loan made by such Swing Line Lender.
(f)    At any time that there shall exist a Defaulting Lender, immediately upon
the request of the relevant Swing Line Lender, the Borrower will prepay Swing
Line Loans in amount equal to the relevant Swing Line Lender’s Fronting Exposure
(after giving effect to Section 2.17(1)(d)).
(4)    Repayment of Participations.
(a)    At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the relevant Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender.
(b)    If any payment received by the relevant Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by such
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to such Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Overnight Rate. The Administrative
Agent will make such demand upon the request of a Swing Line Lender. The
obligations of the Revolving Lenders under this clause (4)(b) shall survive the
payment in full of the Obligations and the termination of this Agreement.


122



--------------------------------------------------------------------------------

 


(5)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan, interest in respect of such Applicable Percentage shall
be solely for the account of the Swing Line Lender.
(6)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender with notice to the Administrative Agent; provided that
no such notice shall be required in the event that the Swing Line Lender is also
the Administrative Agent.
(7)    Provisions Related to Extended Revolving Commitments. If the Maturity
Date shall have occurred in respect of any Class of Revolving Commitments (the
“Expiring Credit Commitment”) at a time when another Class or Classes of
Revolving Commitments is or are in effect with a later Maturity Date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Line Loan, if
consented to by the applicable Swing Line Lender, on the earliest occurring
Maturity Date such Swing Line Loan shall be deemed reallocated to the Class or
Classes of the Non-Expiring Credit Commitments on a pro rata basis; provided
that (a) to the extent that the amount of such reallocation would cause the
aggregate credit exposure to exceed the aggregate amount of such Non-Expiring
Credit Commitments, immediately prior to such reallocation (after giving effect
to any repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.03(13)) the amount of Swing Line
Loans to be reallocated equal to such excess shall be repaid and (b)
notwithstanding the foregoing, if a Default has occurred and is continuing, the
Borrower shall still be obligated to pay Swing Line Loans allocated to the
Revolving Lenders holding the Expiring Credit Commitments at the Maturity Date
of the Expiring Credit Commitment or if the Loans have been accelerated prior to
the Maturity Date of the Expiring Credit Commitment.
(8)    Addition of a Swing Line Lender. A Revolving Lender reasonably acceptable
to the Borrower and the Administrative Agent may become an additional Swing Line
Lender hereunder pursuant to a written agreement among the Borrower, the
Administrative Agent and such Revolving Lender (which agreement shall include
the Swing Line Sublimit for such additional Swing Line Lender). The
Administrative Agent shall notify the Revolving Lenders of any such additional
Swing Line Lender.

SECTION 2.05    Prepayments.
(1)    Optional.
(a)    The Borrower may, upon notice to the Administrative Agent by the
Borrower, at any time or from time to time voluntarily prepay any Class or
Classes of Term Loans and any Class or Classes of Revolving Loans in whole or in
part without premium (except as set forth in Section 2.18) or penalty; provided
that
(i)    such notice must be received by the Administrative Agent not later than
(A) 1:00 p.m., New York time, three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) 12:00 p.m., New York time, on the
date of prepayment of Base Rate Loans;
(ii)    any prepayment of Eurodollar Rate Loans shall be in a principal amount
of $250,000 or a whole multiple of $100,000 in excess thereof (or in the case of
a prepayment of a Loan in an Alternative Currency, such minimum amounts as may
be reasonably agreed by the Borrower and the Administrative Agent) or, if less,
the entire principal amount thereof then outstanding; and


123



--------------------------------------------------------------------------------

 


(iii)    any prepayment of Base Rate Loans shall be in a principal amount of
$250,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. In the case of each prepayment of the Loans pursuant
to this Section 2.05(1), the Borrower may in its sole discretion select the
Borrowing or Borrowings (and the order of maturity of principal payments) to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent) at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 2:00 p.m., New York time, on the date of the prepayment,
and (2) any such prepayment shall be in a minimum principal amount of $100,000
or a whole multiple amount of $10,000 in excess thereof or, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind (or delay the date of prepayment identified in) any notice
of prepayment under Section 2.05(1)(a) or Section 2.05(1)(b) by written notice
to the Administrative Agent not later than 12:00 p.m., New York time, on such
prepayment date if such prepayment would have resulted from a refinancing of all
or a portion of the applicable Facility or other conditional event, which
refinancing or other conditional event shall not be consummated or shall
otherwise be delayed.
(d)    Voluntary prepayments of any Class of Term Loans permitted hereunder
shall be applied to the remaining scheduled installments of principal thereof in
a manner determined at the discretion of the Borrower and specified in the
notice of prepayment (and absent such direction, in direct order of maturity).
Each prepayment in respect of any Term Loans pursuant to this Section 2.05 may
be applied to any Class of Term Loans as directed by the Borrower. For the
avoidance of doubt, the Borrower may (i) prepay Term Loans of an Existing Term
Loan Class pursuant to this Section 2.05 without any requirement to prepay
Extended Term Loans that were converted or exchanged from such Existing Term
Loan Class and (ii) prepay Extended Term Loans pursuant to this Section 2.05
without any requirement to prepay Term Loans of an Existing Term Loan Class that
were converted or exchanged for such Extended Term Loans. In the event that the
Borrower does not specify the order in which to apply prepayments to reduce
scheduled installments of principal or as between Classes of Term Loans, the
Borrower shall be deemed to have elected that such proceeds be applied to reduce
the scheduled installments of principal in direct order of maturity on a pro
rata basis among Term Loan Classes.
(e)    Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) no proceeds of
Revolving Loans are used for this purpose, any Borrower Party may (i) purchase
outstanding Term Loans on a non-pro rata basis through open market purchases or
(ii) prepay the outstanding Term Loans (which Term Loans shall, for the
avoidance of


124



--------------------------------------------------------------------------------

 


doubt, be automatically and permanently canceled immediately upon such purchase
or prepayment), which in the case of clause (ii) only shall be prepaid without
premium or penalty on the following basis:
(A)    Any Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(1)(e) and without premium or penalty.
(B)     Any Borrower Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the applicable Borrower Party, to (x)
each Term Lender or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts or Specified Discount Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(1)(e)(B)), (III) the Specified Discount Prepayment Amount shall be
in an aggregate amount not less than $5.0 million and whole increments of $1.0
million in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Specified
Discount Prepayment Response Date”).
(1)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(2)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Borrower Party will make a prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and Classes of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to subsection (2) above; provided that if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified


125



--------------------------------------------------------------------------------

 


Discount Prepayment Response Date, notify (I) the relevant Borrower Party of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the Classes to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
Classes of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, Class and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the applicable Borrower Party and such Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the applicable Borrower Party shall be due
and payable by such Borrower Party on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below).
(C)     Any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges or Discount Range Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(1)(e)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5.0 million and whole increments of $1.0
million in excess thereof and (IV) unless rescinded, each such solicitation by
the applicable Borrower Party shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., New
York time, on the third Business Day after the date of delivery of such notice
to such Lenders (the “Discount Range Prepayment Response Date”). Each Term
Lender’s Discount Range Prepayment Offer shall be irrevocable and shall specify
a discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable Class or Classes and the maximum aggregate
principal amount and Classes of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Prepayment Offer is not received by the
Auction Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range.
(1)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant
Borrower Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by the Auction Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the


126



--------------------------------------------------------------------------------

 


smallest discount to par within the Discount Range being referred to as the
“Applicable Discount”) which yields a Discounted Term Loan Prepayment in an
aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
subsection (3)) at the Applicable Discount (each such Term Lender, a
“Participating Lender”).
(2)    If there is at least one Participating Lender, the relevant Borrower
Party will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the Classes specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than the Applicable Discount exceeds the Discount Range
Prepayment Amount, prepayment of the principal amount of the relevant Term Loans
for those Participating Lenders whose Submitted Discount is a discount to par
greater than or equal to the Applicable Discount (the “Identified Participating
Lenders”) shall be made pro rata among the Identified Participating Lenders in
accordance with the Submitted Amount of each such Identified Participating
Lender and the Auction Agent (in consultation with such Borrower Party and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five (5)
Business Days following the Discount Range Prepayment Response Date, notify (I)
the relevant Borrower Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
the aggregate principal amount of the Discounted Term Loan Prepayment and the
Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount and the aggregate principal amount and
Classes of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and Classes of
such Term Lender to be prepaid at the Applicable Discount on such date and (IV)
if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Borrower Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the applicable Borrower Party shall be due
and payable by such Borrower Party on the Discounted Prepayment Effective Date
in accordance with subsection (F) below (subject to subsection (J) below).
(D)     Any Borrower Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice (or such later
notice specified therein); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower Party, to (x) each Term Lender
or (y) each Lender with respect to any Class of Term Loans on an individual
Class basis, (II) any such notice shall specify the maximum aggregate amount of
the Term Loans (the “Solicited Discounted Prepayment Amount”) and the Class or
Classes of Term Loans the applicable Borrower Party is willing to prepay at a
discount (it being understood that different Solicited Discounted Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such event, each such offer will be treated as a separate offer pursuant to the
terms of this Section 2.05(1)(e)(D)), (III) the Solicited Discounted Prepayment
Amount shall be in an aggregate amount not less than $5.0 million and whole
increments of $1.0 million in excess thereof and (IV) unless rescinded, each
such solicitation by the applicable Borrower Party shall remain outstanding
through the Solicited Discounted Prepayment Response Date. The Auction Agent
will promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Term Lenders (the “Solicited
Discounted Prepayment Response Date”). Each Term Lender’s


127



--------------------------------------------------------------------------------

 


Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y) remain
outstanding until the Acceptance Date and (z) specify both a discount to par
(the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and Classes of such Term Loans (the “Offered Amount”) such Term Lender is
willing to have prepaid at the Offered Discount. Any Term Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount.
(1)    The Auction Agent shall promptly provide the relevant Borrower Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the applicable
Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
Party elects to accept any Offered Discount as the Acceptable Discount, then as
soon as practicable after the determination of the Acceptable Discount, but in
no event later than by the third Business Day after the date of receipt by such
Borrower Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this subsection (2) (the
“Acceptance Date”), the applicable Borrower Party shall submit an Acceptance and
Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. If
the Auction Agent shall fail to receive an Acceptance and Prepayment Notice from
the applicable Borrower Party by the Acceptance Date, such Borrower Party shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.
(2)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Borrower Party at the Acceptable Discount in accordance with this
Section 2.05(1)(e)(D). If the applicable Borrower Party elects to accept any
Acceptable Discount, then such Borrower Party agrees to accept all Solicited
Discounted Prepayment Offers received by the Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The applicable Borrower Party will prepay outstanding Term Loans
pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the Classes specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Borrower Party and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Borrower Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Classes to


128



--------------------------------------------------------------------------------

 


be prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date,
the Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans
and the Classes to be prepaid to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
Classes of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Borrower Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Borrower Party shall be due and payable
by such Borrower Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).
(E)    In connection with any Discounted Term Loan Prepayment, the Borrower
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require, as a condition to the applicable Discounted Term Loan Prepayment, the
payment of customary fees and expenses from a Borrower Party to such Auction
Agent for its own account in connection therewith.
(F)    If any Term Loan is prepaid in accordance with subsections (B) through
(D) above, a Borrower Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Borrower Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 12:00 p.m., New York time, on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the relevant Class(es) of Term
Loans and Lenders as specified by the applicable Borrower Party in the
applicable offer. The Term Loans so prepaid shall be accompanied by all accrued
and unpaid interest on the par principal amount so prepaid up to, but not
including, the Discounted Prepayment Effective Date. Each prepayment of the
outstanding Term Loans pursuant to this Section 2.05(1)(e) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Term Loans of such
Lenders in accordance with their respective applicable share as calculated by
the Auction Agent in accordance with this Section 2.05(1)(e) and, if the
Administrative Agent is not the Auction Agent, the Administrative Agent shall be
fully protected in relying on such calculations of the Auction Agent. The
aggregate principal amount of the Classes and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(1)(e), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
Party.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(1)(e), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next succeeding Business Day.
(I)    Each of the Borrower Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this
Section 2.05(1)(e) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions


129



--------------------------------------------------------------------------------

 


pursuant to this Agreement shall apply to each Affiliate of the Auction Agent
and its respective activities in connection with any Discounted Term Loan
Prepayment provided for in this Section 2.05(1)(e) as well as activities of the
Auction Agent.
(J)    Each Borrower Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date (and
if such offer is revoked pursuant to the preceding clauses, any failure by such
Borrower Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.05(1)(e) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).
(2)    Mandatory.
(a)    Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(1) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(1), commencing with the delivery of
financial statements for the fiscal year ended December 31, 2019, the Borrower
shall, subject to clauses (g) and (h) of this Section 2.05(2), prepay, or cause
to be prepaid, an aggregate principal amount of Term Loans (the “ECF Payment
Amount”) equal to 50% (such percentage as it may be reduced as described below,
the “ECF Percentage”) of Excess Cash Flow, if any, for the fiscal year covered
by such financial statements minus (without duplication) the sum of:
(A)    all voluntary prepayments, repurchases or redemptions (including loan
buybacks (including pursuant to Section 2.05(1)(e)) permitted under the
applicable Indebtedness in an amount equal to the amount actually paid in
respect of the principal amount of such purchased Indebtedness and only to the
extent that such Indebtedness has been cancelled) and prepayments in connection
with lender replacement provisions (including pursuant to Section 3.07)) of:
(i)    Term Loans that are secured, in whole or in part, by the Collateral on a
pari passu basis with the Closing Date Term Loans,
(ii)    Credit Agreement Refinancing Indebtedness, Permitted Incremental
Equivalent Debt, and any other Indebtedness in the form of notes or term loans,
in each case to the extent secured by the Collateral, in whole or in part, on a
pari passu basis with the First Lien Obligations under this Agreement (but
without regard to the control of remedies),
(iii)    Revolving Loans (in each case of this clause (iii), to the extent
accompanied by a permanent reduction in the corresponding Revolving Commitments
or other revolving commitments),
(iv)    revolving loans under any revolving facility (other than under the
Revolving Facility or any Incremental Revolving Facility) that is secured, in
whole or in part, by the Collateral on a pari passu basis with the First Lien
Obligations under this Agreement (but without regard to the control of remedies)
(in each case of this clause (iv) (and with respect to any revolving facility
under clause (ii) above), to the extent accompanied by a permanent reduction in
the corresponding revolving commitments),
(B)    the amount of Restricted Payments made in respect of Holdings’s or any
Parent Company’s common Equity Interests (for the avoidance of doubt, other than
Restricted Payments pursuant to Section 7.05(b)(14)(b)) and paid in cash during
such period, except to the extent such Restricted Payments were financed with
the proceeds of long-term Indebtedness (other than revolving Indebtedness),


130



--------------------------------------------------------------------------------

 


(C)    without duplication of amounts deducted pursuant to clause (k) of the
definition of Excess Cash Flow in prior fiscal years, the amount of cash
consideration paid by Holdings and its Restricted Subsidiaries (on a
consolidated basis) in connection with investments made during such period
(including Permitted Acquisitions, investments constituting Permitted
Investments and investments made pursuant to Section 7.05),
(D)    without duplication of amounts deducted pursuant to clause (k) of the
definition of Excess Cash Flow in prior fiscal years, the amount of Capital
Expenditures, Capitalized Software Expenditures or acquisitions of intellectual
property accrued or made in cash during such period, and
(E)    the aggregate Contract Consideration required to be paid in cash by
Holdings or any of its Restricted Subsidiaries and any Planned Expenditures by
Holdings or any of its Restricted Subsidiaries relating to Capital Expenditures,
in each case, to be consummated or made, as applicable, during the period of
four consecutive fiscal quarters of Holdings following the end of such period
(except to the extent financed with the proceeds of long-term Indebtedness
(other than revolving Indebtedness)); provided that, to the extent that the
aggregate amount (excluding in each case any amount financed with the proceeds
of long-term Indebtedness (other than revolving Indebtedness) of Holdings, the
Borrower or any Restricted Subsidiary) of such Capital Expenditures during such
following period of four consecutive fiscal quarters is less than the applicable
Contract Consideration and Planned Expenditures (excluding in each case any
amount financed with the proceeds of long-term Indebtedness (other than
revolving Indebtedness)) deducted under this clause (E), the amount of such
shortfall shall be added to the calculation of the applicable ECF Payment Amount
at the end of such period of four consecutive fiscal quarters,
in the case of each of the immediately preceding clauses (A), (B), (C) and (D),
made during such fiscal year (without duplication of any payments or
prepayments, repurchases or redemptions in such fiscal year that reduced the
amount of Excess Cash Flow required to be repaid pursuant to this
Section 2.05(2)(a) for any prior fiscal year) or, at the option of the Borrower,
after the fiscal year-end but prior to the date a prepayment pursuant to this
Section 2.05(2)(a) is required to be made in respect of such fiscal year and in
each case to the extent such prepayments are not funded with the proceeds of
long-term Indebtedness (other than any Indebtedness under a Revolving Facility
or any other revolving credit facilities); provided that (w) a prepayment of
Term Loans pursuant to this 2.05(2)(a) in respect of any fiscal year shall only
be required in the amount (if any) by which the ECF Payment Amount for such
fiscal year exceeds $35.0 million, (x) the ECF Percentage shall be 25% if the
First Lien Net Leverage Ratio as of the end of the fiscal year covered by such
financial statements was less than or equal to 2.50 to 1.00 and greater than
2.00 to 1.00 (with the ECF Percentage being calculated after giving effect to
such prepayment at a rate of 50%) and (y) the ECF Percentage shall be 0% if the
First Lien Net Leverage Ratio as of the end of the fiscal year covered by such
financial statements was less than or equal to 2.00 to 1.00 (with the ECF
Percentage being calculated after giving effect to such prepayment at a rate of
25%); provided further that:
(A)    if at the time that any such prepayment would be required, the Borrower
(or any Restricted Subsidiary) is required to Discharge Other Applicable
Indebtedness with Other Applicable ECF pursuant to the terms of the
documentation governing such Indebtedness, then the Borrower (or any Restricted
Subsidiary) may apply such portion of Excess Cash Flow otherwise required to
repay the Term Loans pursuant to this Section 2.05(2)(a) on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Term Loans and Other Applicable Indebtedness requiring such Discharge at such
time) to the prepayment of the Term Loans and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(2)(a)
shall be reduced accordingly (provided that the portion of such Excess Cash Flow
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Other Applicable ECF required


131



--------------------------------------------------------------------------------

 


to be allocated to the Other Applicable Indebtedness pursuant to the terms
thereof and the remaining amount, if any, of such portion of Excess Cash Flow
shall be allocated to the Term Loans to the extent required in accordance with
the terms of this Section 2.05(2)(a)); and
(B)    to the extent the lenders or holders of Other Applicable Indebtedness
decline to have such Indebtedness repurchased or prepaid with such portion of
Excess Cash Flow, the declined amount shall promptly (and in any event within
ten (10) Business Days after the date of such rejection) be applied to prepay
the Term Loans to the extent required in accordance with the terms of this
Section 2.05(2)(a).
(b)    (i) If (x) Holdings, the Borrower or any Restricted Subsidiary makes an
Asset Sale or (y) any Casualty Event occurs, which results in the realization or
receipt by Holdings or such Restricted Subsidiary of Net Proceeds, the Borrower
shall prepay, or cause to be prepaid, on or prior to the date which is ten (10)
Business Days after the date of the realization or receipt by Holdings or such
Restricted Subsidiary of such Net Proceeds, subject to clause (ii) of this
Section 2.05(2)(b) and clauses (2)(g) and (h) of this Section 2.05, an aggregate
principal amount of Term Loans equal to 100% (such percentage as it may be
reduced as described below, the “Net Proceeds Percentage”) of all Net Proceeds
realized or received; provided that no prepayment shall be required pursuant to
this Section 2.05(2)(b)(i) with respect to such portion of such Net Proceeds
that the Borrower shall have, on or prior to such date, given written notice to
the Administrative Agent of its intent to reinvest (or entered into a binding
commitment or a binding letter of intent to reinvest) in accordance with
Section 2.05(2)(b)(ii); provided further that (x) the Net Proceeds Percentage
shall be 50% if the First Lien Net Leverage Ratio for the Test Period most
recently ended prior to the date of such required prepayment is less than or
equal to 2.50 to 1.00 and greater than 2.25 to 1.00 (with the Net Proceeds
Percentage being calculated after giving effect to such prepayment at a rate of
100%), (y) the Net Proceeds Percentage shall be 25% if the First Lien Net
Leverage Ratio for the Test Period most recently ended prior to the date of such
required prepayment is less than or equal to 2.25 to 1.00 and greater than 2.00
to 1.00 (with the Net Proceeds Percentage being calculated after giving effect
to such prepayment at a rate of 50%) and (z) the Net Proceeds Percentage shall
be 0% if the First Lien Net Leverage Ratio for the Test Period most recently
ended prior to the date of such required prepayment is less than or equal to
2.00 to 1.00 (with the Net Proceeds Percentage being calculated after giving
effect to such prepayment at a rate of 25%); provided further that
(A)    if at the time that any such prepayment would be required, the Borrower
(or any Restricted Subsidiary) is required to Discharge any Other Applicable
Indebtedness with Other Applicable Net Proceeds pursuant to the terms of the
documentation governing such Indebtedness, then the Borrower (or any Restricted
Subsidiary) may apply such Net Proceeds otherwise required to repay the Term
Loans pursuant to this Section 2.05(2)(b)(i) on a pro rata basis (determined on
the basis of the aggregate outstanding principal amount of the Term Loans and
Other Applicable Indebtedness requiring such Discharge at such time), to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(2)(b)(i) shall
be reduced accordingly (provided that the portion of such Net Proceeds allocated
to the Other Applicable Indebtedness shall not exceed the amount of such Other
Applicable Net Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof and the remaining amount, if any, of
such portion of Net Proceeds shall be allocated to the Term Loans to the extent
required in accordance with the terms of this Section 2.05(2)(b)(i));
(B)    to the extent the holders of Other Applicable Indebtedness decline to
have such Indebtedness repurchased or prepaid with such portion of such Net
Proceeds, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans to the extent required in accordance with the terms of this Section
2.05(2)(b)(i).


132



--------------------------------------------------------------------------------

 


(ii)    With respect to any Net Proceeds realized or received with respect to
any Asset Sale or any Casualty Event, Holdings, the Borrower or any Restricted
Subsidiary, at its option, may reinvest all or any portion of such Net Proceeds
in assets useful for their business within (x) eighteen (18) months following
receipt of such Net Proceeds or (y) if Holdings, the Borrower or any Restricted
Subsidiary enters into a legally binding commitment or a legally binding letter
of intent to reinvest such Net Proceeds within eighteen (18) months following
receipt thereof, within the later of (A) eighteen (18) months following receipt
thereof and (B) one hundred eighty (180) days of the date of such legally
binding commitment or legally binding letter of intent; provided that the
Borrower may elect to deem expenditures that otherwise would be permissible
reinvestments that occur prior to receipt of such Net Proceeds to have been
reinvested in accordance with the provisions of this Section 2.05(2)(b)(ii) (it
being understood that such deemed expenditures shall have been made no earlier
than the earliest of notice to the Administrative Agent, execution of a
definitive agreement for such Asset Sale and consummation of such Asset Sale or
Casualty Event); provided further that if any Net Proceeds are no longer
intended to be or cannot be so reinvested at any time after such reinvestment
election, and subject to clauses (g) and (h) of this Section 2.05(2), an amount
equal to any such Net Proceeds shall be applied within five (5) Business Days
after the Borrower reasonably determines that such Net Proceeds are no longer
intended to be or cannot be so reinvested to the prepayment of the Term Loans as
set forth in this Section 2.05.
(c)    [Reserved].
(d)    If Holdings, the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness (i) not expressly permitted to be incurred or issued pursuant
to Section 7.02 or (ii) that constitutes Other Loans or Credit Agreement
Refinancing Indebtedness, in each case, incurred or issued to refinance any
Class (or Classes) of Term Loans resulting in Net Proceeds (as opposed to such
Credit Agreement Refinancing Indebtedness or Other Loans arising out of an
exchange of existing Term Loans for such Credit Agreement Refinancing
Indebtedness or Other Loans), the Borrower shall prepay, or cause to be prepaid,
an aggregate principal amount of Term Loans of any Class or Classes (in each
case, as directed by the Borrower) equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by Holdings or such Restricted Subsidiary of such Net Proceeds.
(e)    (i) Except as otherwise set forth in any Refinancing Amendment, Extension
Amendment or Incremental Amendment, each prepayment of Term Loans required by
Sections 2.05(2)(a), (b) and (d)(i) shall be allocated to any Class of Term
Loans outstanding as directed by the Borrower, shall be applied pro rata to Term
Lenders within such Class of Term Loans, based upon the outstanding principal
amounts owing to each such Term Lender under such Class of Term Loans and shall
be applied to reduce such remaining scheduled installments of principal within
such Class of Term Loans in direct order of maturity; provided that
(x)    such prepayments may not be directed to a later maturing Class of Term
Loans without at least a pro rata repayment of any earlier maturing Classes of
Term Loans (except that any Class of Incremental Term Loans, Other Term Loans,
Extended Term Loans or Replacement Loans may specify that one or more other
Classes of later maturing Term Loans may be prepaid prior to such Class of
earlier maturing Term Loans), and
(y)    in the event that there are two or more outstanding Classes of Term Loans
with the same Maturity Date, such prepayments may not be directed to any such
Class of Term Loans without at least a pro rata repayment of any Classes of Term
Loans maturing on the same date (except that any Class of Incremental Term
Loans, Other Term Loans, Extended Term Loans or Replacement


133



--------------------------------------------------------------------------------

 


Loans may specify that one or more other Classes of Term Loans with the same
Maturity Date may be prepaid prior to such Class of Term Loans maturing on the
same date), and
(ii)     each prepayment of Term Loans required by Section 2.05(2)(d)(ii) shall
be allocated to any Class or Classes of Term Loans being refinanced as directed
by the Borrower and shall be applied pro rata to Term Lenders within each such
Class, based upon the outstanding principal amounts owing to each such Term
Lender under each such Class of Term Loans.
(f)    The Administrative Agent shall determine the Dollar Equivalent of each
Revolving Loan denominated in an Alternative Currency on each Calculation Date,
and shall promptly notify the Borrower and the Lenders of each Dollar Equivalent
so determined by it. If after giving effect to any such determination of a
Dollar Equivalent, the Outstanding Amount of all Revolving Loans exceeds the
aggregate amount of Revolving Commitments then in effect by 5.0% or more, the
Borrower shall, within five Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail, prepay
Revolving Loans to the extent necessary to eliminate any such excess. If for any
other reason the aggregate Outstanding Amount of Revolving Loans, Swing Line
Loans and L/C Obligations at any time exceeds the aggregate Revolving
Commitments then in effect, the Borrower shall promptly prepay Revolving Loans
and Swing Line Loans or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(2)(f)
unless after the prepayment in full of the Revolving Loans and Swing Line Loans
(as applicable) such aggregate Outstanding Amount of L/C Obligations exceeds the
aggregate Revolving Commitments then in effect.
(g)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (a)
through (d) of this Section 2.05(2) at least three (3) Business Days prior to
the date of such prepayment (provided that, in the case of clause (b) or (d) of
this Section 2.05(2), the Borrower may rescind (or delay the date of prepayment
identified in) such notice if such prepayment would have resulted from a
refinancing of all or any portion of the applicable Facility or other
conditional event, which refinancing or other conditional event shall not be
consummated or shall otherwise be delayed). Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (a)
and (b) of this Section 2.05(2) by providing written notice (each, a “Rejection
Notice”) to the Administrative Agent and the Borrower no later than 5:00 p.m.,
New York time, two (2) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds remaining shall be retained by the Borrower (or the applicable
Restricted Subsidiary) and may be applied by Holdings or such Restricted
Subsidiary in any manner not prohibited by this Agreement.
(h)    Notwithstanding any other provisions of this Section 2.05(2), (A) to the
extent that any or all of the Net Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.05(2)(b) (a
“Foreign Asset Sale”), the Net Proceeds of any Casualty Event from a


134



--------------------------------------------------------------------------------

 


Restricted Subsidiary (a “Foreign Casualty Event”) or all or a portion of Excess
Cash Flow are prohibited or delayed by applicable local law from being
repatriated to the United States, an amount equal to the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05(2) so long, but only
so long, as the applicable local law will not permit repatriation to the United
States (Holdings hereby agreeing to cause the applicable Restricted Subsidiary
to promptly take all actions reasonably required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Proceeds or Excess Cash Flow is permitted under the applicable local law, an
amount equal to such Net Proceeds or Excess Cash Flow permitted to be
repatriated will be promptly (and in any event not later than two (2) Business
Days after any such repatriation) applied (net of additional Taxes that are or
would be payable or reserved against as a result thereof) to the repayment of
the Term Loans pursuant to this Section 2.05(2) to the extent otherwise provided
herein and (B) to the extent that Holdings or the Borrower has determined that
repatriation of any of or all the Net Proceeds of any Foreign Asset Sale or
Foreign Casualty Event or Excess Cash Flow would have a material adverse tax
cost or consequence (taking into account any foreign tax credit or benefit
actually realized in connection with such repatriation) with respect to such Net
Proceeds or Excess Cash Flow, an amount equal to the Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans at the
times provided in this Section 2.05(2) (each of clauses (A) and (B), a “Payment
Block”). Neither Holdings nor the Borrower shall not be required to monitor any
such Payment Block and/or reserve cash for any future repatriation after it has
notified the Administrative Agent of the existence of such Payment Block.
(i)    All prepayments under this Section 2.05 (other than prepayments of Base
Rate Revolving Loans that are not made in connection with the termination or
permanent reduction of Revolving Commitments) shall be accompanied by all
accrued interest thereon, together with, in the case of any such prepayment of a
Eurodollar Rate Loan on a date prior to the last day of an Interest Period
therefor, any amounts owing in respect of such Eurodollar Rate Loan pursuant to
Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under this Section 2.05 prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurodollar Rate Loan prior
to the last day of the Interest Period therefor, the Borrower may, in its
discretion, deposit an amount sufficient to make any such prepayment otherwise
required to be made thereunder together with accrued interest to the last day of
such Interest Period into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
the relevant provisions of this Section 2.05. Such deposit shall be deemed to be
a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

SECTION 2.06    Termination or Reduction of Commitments.
(1)    Optional. The Borrower may, upon written notice by the Borrower to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class, in each
case without premium or penalty; provided that
(a)    any such notice shall be received by the Administrative Agent three (3)
Business Days prior to the date of termination or reduction,


135



--------------------------------------------------------------------------------

 


(b)    any such partial reduction shall be in an aggregate amount of $5.0
million or any whole multiple of $1.0 million in excess thereof or, if less, the
entire amount thereof and
(c)    if, after giving effect to any reduction of the Commitments, the L/C
Sublimit or Swing Line Sublimit exceeds the amount of the Revolving Facility,
the L/C Sublimit shall be automatically reduced by the amount of such excess.
Except as provided above, the amount of any such Revolving Commitment reduction
shall not be applied to the L/C Sublimit or Swing Line Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of any Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility or other conditional event, which refinancing or other conditional
event shall not be consummated or shall otherwise be delayed.
(2)    Mandatory. The Closing Date Term Loan Commitment of each Term Lender on
the Closing Date shall be automatically and permanently reduced to $0 upon the
making of such Lender’s Closing Date Term Loans to the Borrower pursuant to
Section 2.01(1). The Revolving Commitment of each Revolving Lender shall
automatically and permanently terminate on the Maturity Date for the applicable
Revolving Facility.
(3)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the L/C Sublimit or the Swing Line Sublimit or
the unused Commitments of any Class under this Section 2.06. Upon any reduction
of unused Commitments of any Class, the Commitment of each Lender of such Class
shall be reduced on a pro rata basis (determined on the basis of the aggregate
Commitments under such Class) (other than the termination of the Commitment of
any Lender as provided in Section 3.07). Any commitment fees accrued until the
effective date of any termination of the Revolving Commitments shall be paid on
the effective date of such termination.

SECTION 2.07    Repayment of Loans.
(1)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (a) on the last Business Day of each
March, June, September and December, commencing with December 31, 2018, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Closing Date Term Loans outstanding on the Closing Date (in each case, which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (b) on the
Maturity Date for the Closing Date Term Loans, the aggregate principal amount of
all Closing Date Term Loans outstanding on such date. In connection with any
Incremental Term Loans that constitute part of the same Class as the Closing
Date Term Loans, the Borrower and the Administrative Agent shall be permitted to
adjust the rate of prepayment in respect of such Class such that the Term
Lenders holding Closing Date Term Loans comprising part of such Class continue
to receive a payment that is not less than the same Dollar amount that such Term
Lenders would have received absent the incurrence of such Incremental Term
Loans; provided, that if such Incremental Term Loans are to be “fungible” with
the Closing Date Term Loans notwithstanding any other conditions specified in
this Section 2.07(1), the amortization schedule for such “fungible” Incremental
Term Loan may provide for amortization in such other percentage(s) to be agreed
by Borrower and the Administrative Agent to ensure that the Incremental Term
Loans will be “fungible” with the Closing Date Term Loans.


136



--------------------------------------------------------------------------------

 


(2)    Revolving Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Facility the aggregate principal amount of all Revolving
Loans under such Facility outstanding on such date.
(3)    Swing Line Loans. The Borrower shall repay the aggregate principal amount
of each Swing Line Loan on the Maturity Date for the applicable Revolving
Facility.

SECTION 2.08    Interest.
(1)    Subject to the provisions of Section 2.08(2), (a) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period, plus the Applicable Rate, (b) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate, plus the Applicable
Rate and (c) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable Borrowing date at a rate per annum
equal to the Base Rate, plus the Applicable Rate with respect to Revolving
Loans. In the case of a Eurodollar Rate Loan denominated in an Alternative
Currency, interest shall accrue and be payable thereon based on the actual
amount outstanding in such Alternative Currency (without any translation into
the Dollar Equivalent thereof).
(2)    During the continuance of a Default under Section 8.01(1), the Borrower
shall pay interest on past due amounts hereunder at an interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; provided that no interest at the Default Rate shall accrue or
be payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender. Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(3)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

SECTION 2.09    Fees.
(1)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender under each Revolving Facility in
accordance with its Applicable Percentage, a commitment fee in Dollars equal to
the applicable Commitment Fee Rate times the actual daily amount by which the
aggregate Revolving Commitments exceed the sum of (a) the Outstanding Amount of
Revolving Loans (for the avoidance of doubt, excluding any Swing Line Loans) and
(b) the Outstanding Amount of L/C Obligations; provided that any commitment fee
accrued with respect to any of the Commitments of a Defaulting Lender under such
Revolving Facility during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no commitment fee shall accrue on
any of the Commitments under any Revolving Facility of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. The commitment fee on each
Revolving Commitment shall accrue at all times from the Closing Date (or date of
initial effectiveness, as applicable) (and for the avoidance of doubt, the
commitment fee on the Revolving Commitment under the Closing Date Revolving
Facility shall accrue from the Closing Date) until the Maturity Date for the
applicable Revolving Commitment, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each of March, June, September
and December, commencing with December 31, 2018, and on the Maturity Date for
such Revolving Facility. The commitment


137



--------------------------------------------------------------------------------

 


fee shall be calculated quarterly in arrears, and if there is any change in the
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Commitment Fee Rate separately for each period
during such quarter that such Commitment Fee Rate was in effect.
(2)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans shall be made on the basis of a year of 365 days or 366
days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(1), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

SECTION 2.11    Evidence of Indebtedness.
(1)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent, as set forth in the Register, in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(2)    In addition to the accounts and records referred to in Section 2.11(1),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
(3)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(1) and (2), and by each Lender in its account or
accounts pursuant to Sections 2.11(1) and (2), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is


138



--------------------------------------------------------------------------------

 


incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12    Payments Generally.
(1)    All payments to be made by the Borrower hereunder shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for payment and in Same Day Funds not later than
2:00 p.m., New York time, on the date specified herein. The Administrative Agent
will promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. Any payments under this
Agreement that are made later than 2:00 p.m., New York time, shall be deemed to
have been made on the next succeeding Business Day (but the Administrative Agent
may extend such deadline for purposes of computing interest and fees (but not
beyond the end of such day) in its sole discretion whether or not such payments
are in process).
(2)    Except as otherwise expressly provided herein, if any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(3)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date, or in the case of any Borrowing of Base Rate Loans, prior to
1:00 p.m., New York time, on the date of such Borrowing, any payment is required
to be made by it to the Administrative Agent hereunder (in the case of the
Borrower, for the account of any Lender or an Issuing Bank hereunder or, in the
case of the Lenders, for the account of any Issuing Bank, Swing Line Lender or
the Borrower hereunder), that the Borrower or such Lender, as the case may be,
will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
(a)    if the Borrower failed to make such payment, each Lender or Issuing Bank
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or Issuing Bank in Same
Day Funds, together with interest thereon in respect of each day from and
including the date such amount was made available by the Administrative Agent to
such Lender or Issuing Bank to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the Overnight Rate from time to time
in effect; and
(b)    if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate from time to time in effect. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s d


139



--------------------------------------------------------------------------------

 


emand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount, or cause such amount to be
paid, to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
Section 2.12(3) shall be conclusive, absent manifest error.
(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Article II, and such funds
are not made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Section 4.02 are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or fund any participation on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(e)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(f)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03 (or otherwise expressly set forth herein). If the Administrative
Agent receives funds for application to the Obligations of the Loan Parties
under or in respect of the Loan Documents under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the sum of (i) the Outstanding Amount of all Loans outstanding at such
time and (ii) the Outstanding Amount of all L/C Obligations outstanding at such
time, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

SECTION 2.13    Sharing of Payments. Other than as expressly provided elsewhere
herein, if any Lender of any Class shall obtain payment in respect of any
principal of or interest on account of the Loans of such Class made by it or the
participations in L/C Obligations and Swing Line Loans held by it (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (1) notify the Administrative
Agent of such fact, and (2) purchase from the other Lenders such participations
in the Loans of such Class made by them or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of any principal of or interest on such Loans of such
Class or such participations,


140



--------------------------------------------------------------------------------

 


as the case may be, pro rata with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (a) the amount of such paying Lender’s required repayment
to (b) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered, without further interest thereon. For the avoidance of
doubt, the provisions of this Section 2.13 shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement as in effect from time to time (including the
application of funds arising from the existence of a Defaulting Lender) or (ii)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Loans to any assignee or Participant permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. For purposes of clause (3) of
the definition of Excluded Taxes, any participation acquired by a Lender
pursuant to this Section 2.13 shall be treated as having been acquired on the
earlier date(s) on which the applicable interest(s) in the Commitment(s) or
Loan(s) to which such participation relates were acquired by such Lender.

SECTION 2.14    Incremental Facilities.
(1)    Incremental Loan Request. The Borrower may at any time and from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be of the same Class as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans (collectively with any Term Loan Increase, the
“Incremental Term Commitments”) and/or (B) one or more increases in the amount
of the Revolving Commitments (a “Revolving Commitment Increase”) or the
establishment of one or more new revolving credit commitments (each an
“Incremental Revolving Facility”; and, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Commitments” and any
Incremental Revolving Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders. Each Incremental Loan
Request from the Borrower pursuant to this Section 2.14 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Commitments
or Incremental Revolving Commitments.
(2)    Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Commitments effected through the establishment of one or more new term loans or
new revolving credit commitments, as applicable, made on an Incremental Facility
Closing Date (other than a Loan Increase) shall be designated a separate Class
of Incremental Term Loans or Incremental Revolving Commitments, as applicable,
for all purposes of this Agreement. On any Incremental Facility Closing Date on
which any Incremental Term Commitments of any Class are effected (including
through any Term Loan Increase), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Term Lender


141



--------------------------------------------------------------------------------

 


of such Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in
an amount equal to its Incremental Term Commitment of such Class and (ii) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto. On any Incremental Facility
Closing Date on which any Incremental Revolving Commitments of any Class are
effected through the establishment of one or more new revolving credit
commitments (including through any Revolving Commitment Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Revolving Lender of such Class shall make its Commitment available
to the Borrower (when borrowed, an “Incremental Revolving Loan” and collectively
with any Incremental Term Loan, an “Incremental Loan”) in an amount equal to its
Incremental Revolving Commitment of such Class and (ii) each Incremental
Revolving Lender of such Class shall become a Lender hereunder with respect to
the Incremental Revolving Commitment of such Class and the Incremental Revolving
Loans of such Class made pursuant thereto.
(3)    Incremental Lenders. Incremental Term Loans may be made, and Incremental
Revolving Commitments may be provided, by any existing Lender as approved by the
Borrower (but no existing Lender will have an obligation to make any Incremental
Commitment (or Incremental Loan), nor will the Borrower have any obligation to
approach any existing Lenders to provide any Incremental Commitment (or
Incremental Loan)) or by any Additional Lender (each such existing Lender or
Additional Lender providing such Loan or Commitment, an “Incremental Term
Lender” or “Incremental Revolving Lender,” as applicable, and, collectively, the
“Incremental Lenders”); provided that (i) the Administrative Agent or, in the
case of any Incremental Revolving Commitments only, each Swing Line Lender and
each Issuing Bank, shall have consented (in each case, not to be unreasonably
withheld or delayed) to such Additional Lender’s making such Incremental Term
Loans or providing such Incremental Revolving Commitments to the extent such
consent, if any, would be required under Section 10.07(b) for an assignment of
Loans or Revolving Commitments, as applicable, to such Additional Lender, (ii)
with respect to Incremental Term Commitments, any Affiliated Lender providing an
Incremental Term Commitment shall be subject to the same restrictions set forth
in Section 10.07(h) as they would otherwise be subject to with respect to any
purchase by or assignment to such Affiliated Lender of Term Loans and (iii)
Affiliated Lenders may not provide Incremental Revolving Commitments.
(4)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment and the availability of any initial credit extensions
thereunder shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions):
(a)    (x) no Event of Default shall exist after giving effect to such
Incremental Commitments (provided that, with respect to any Incremental
Amendment the primary purpose of which is to finance a Limited Condition
Transaction, the requirement pursuant to this clause (4)(a)(x) shall be that no
Event of Default under Section 8.01(1) or, solely with respect to the Borrower,
Section 8.01(6) shall exist after giving effect to such Incremental
Commitments), and (y) the representations and warranties of the Borrower
contained in Article V or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Incremental Amendment
(provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date and any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates); provided that in connection
with a Limited Condition Transaction, the conditions in clause (x) (other than
the condition referenced in the proviso thereto in respect of Section 8.01(1)
and Section 8.01(6)) and in clause (y) shall only be required to the extent
requested by the Persons providing more than 50% of the applicable Incremental
Term Loans and Incremental Term C


142



--------------------------------------------------------------------------------

 


ommitments or Incremental Revolving Loans and Incremental Revolving Commitments,
as the case may be; provided, further, that in the case of an acquisition or
other Investment with a purchase price in excess of the greater of (A) $650.0
million and (B) 100.0% of Consolidated EBITDA of Holdings and its Restricted
Subsidiaries for the most recently ended Test Period (calculated on a pro forma
basis), the conditions contained in clause (y) with respect to Specified
Representations, shall be required whether or not requested by such Persons,
unless waived in accordance with Section 10.01;
(b)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $5.0 million (provided that such amount may be less
than $5.0 million if such amount represents all remaining availability under the
limit set forth in clause (c) of this Section 2.14(4)) and each Incremental
Revolving Commitment shall be in an aggregate principal amount that is not less
than $5.0 million (provided that such amount may be less than $5.0 million if
such amount represents all remaining availability under the limit set forth in
clause (c) of Section 2.14(4));
(c)    the aggregate principal amount of Incremental Term Loans and Incremental
Revolving Commitments shall not, together with the aggregate principal amount of
Permitted Incremental Equivalent Debt, exceed the sum of (the amount available
under clauses (A) through (C) below, the “Available Incremental Amount”):
(A)    the sum of (1) the greater of (the “Free and Clear Incremental Amount”)
(x) $650.0 million and (y) 100.0% of Consolidated EBITDA of Holdings and its
Restricted Subsidiaries for the most recently ended Test Period (calculated on a
pro forma basis), plus (2) any General Debt Basket Reallocated Amount, plus (3)
the aggregate principal amount, without duplication, of (x) voluntary
prepayments, redemptions or repurchases of Incremental Term Loans and Permitted
Incremental Equivalent Debt (other than any Permitted Incremental Equivalent
Debt that is a revolving credit facility) (including purchases of Incremental
Term Loans or such Permitted Incremental Equivalent Debt by Holdings, the
Borrower or any Subsidiaries of Holdings at or below par), in each case, only to
the extent such Incremental Term Loans or Permitted Incremental Equivalent Debt
was incurred in reliance on the Free and Clear Incremental Amount, (y) voluntary
permanent commitment reductions in respect of Incremental Revolving Commitments
or Permitted Incremental Equivalent Debt consisting of revolving credit
commitments, in each case, to the extent such Incremental Revolving Commitments
or Permitted Incremental Equivalent Debt was incurred in reliance on the Free
and Clear Incremental Amount and (z) voluntary prepayments, redemptions or
repurchases of any Credit Agreement Refinancing Indebtedness, Other Loans,
Refinancing Indebtedness or other Indebtedness (or, in the case of any of the
foregoing under this clause (z) that constitutes a revolving credit commitment,
voluntary permanent commitment reductions in respect thereof) previously applied
to the (I) prepayment, redemption or repurchase of any Incremental Term Loans
and Permitted Incremental Equivalent Debt (other than any Permitted Incremental
Equivalent Debt that is a revolving credit facility) or (II) voluntary permanent
commitment reductions in respect of Incremental Revolving Commitments or
Permitted Incremental Equivalent Debt consisting of revolving credit
commitments, in each case under sub-clauses (I) and (II), to the extent such
Indebtedness was originally incurred in reliance on the Free and Clear
Incremental Amount (provided that the relevant prepayment, redemption,
repurchase or commitment reduction under this clause (3) shall not have been
funded with proceeds of long-term Indebtedness (other than revolving
Indebtedness)), plus


143



--------------------------------------------------------------------------------

 


(B)    (x) in the case of any Incremental Loans or Incremental Commitments that
effectively extend the Maturity Date of, or refinance, any Facility, an amount
equal to the portion of the Facility to be replaced with (or refinanced by) such
Incremental Loans or Incremental Commitments and (y) in the case of any
Incremental Loans or Incremental Commitments that effectively replace any
Commitment or Loan that is terminated or cancelled in accordance with Section
3.07, an amount equal to the portion of the relevant terminated or cancelled
Commitment or Loan (the amounts under this clause (4)(c)(B), together with the
Free and Clear Incremental Amount, the “Non-Ratio Based Incremental Amount”),
plus
(C)    an unlimited amount, so long as in the case of this clause (C) only (the
“Ratio Based Incremental Amount” and together with the Non-Ratio Based
Incremental Amount, the “Available Incremental Amount”),
(w)    in the case of Incremental Loans or Incremental Revolving Commitments
that are secured by Liens on all or a portion of the Collateral on a basis that
is equal in priority to the Liens on the Collateral securing the First Lien
Obligations under this Agreement (but without regard to the control of
remedies), either (I) the First Lien Net Leverage Ratio for the Test Period most
recently ended calculated on a pro forma basis after giving effect to any such
incurrence does not exceed 3.00 to 1.00 (including in connection with an
acquisition or other Investment permitted under this Agreement) or (II) to the
extent such Incremental Loans or Incremental Revolving Commitments are incurred
in connection with an acquisition or other Investment permitted under this
Agreement, the First Lien Net Leverage Ratio for the Test Period most recently
ended calculated on a pro forma basis after giving effect to any such incurrence
is no greater than the First Lien Net Leverage Ratio immediately prior to giving
effect to such incurrence of Incremental Loans or establishment of Incremental
Revolving Commitments (provided that, in each case under clauses (I) and (II),
in the case an incurrence of Incremental Revolving Commitments, assuming such
Incremental Revolving Commitments are fully drawn and calculating the First Lien
Net Leverage Ratio and deducting in calculating the numerator of any leverage
ratio the unrestricted cash proceeds that are not promptly applied for the
specified transaction in connection with such incurrence, but without giving
effect to any simultaneous incurrence of any Incremental Loans or Permitted
Incremental Equivalent Debt),
(x)    in the case of Incremental Loans or Incremental Revolving Commitments
that are secured by Liens on all or a portion of the Collateral on a basis that
is junior in priority to the Liens on the Collateral securing the First Lien
Obligations under this Agreement, either (I) the Secured Net Leverage Ratio for
the Test Period most recently ended calculated on a pro forma basis after giving
effect to any such incurrence does not exceed 5.00 to 1.00 (including in
connection with an acquisition or other Investment permitted under this
Agreement) or (II) to the extent such Incremental Loans or Incremental Revolving
Commitments are incurred in connection with an acquisition or other Investment
permitted under this Agreement, the Secured Net Leverage Ratio for the Test
Period most recently ended calculated on a pro forma basis after giving effect
to any such incurrence is no greater than the Secured Net Leverage Ratio
immediately prior to giving effect to such incurrence of Incremental Loans or
establishment of Incremental Revolving Commitments (provided that, in each case
under clauses (I) and (II), in the case an incurrence of Incremental Revolving
Commitments, assuming such Incremental Revolving Commitments are fully drawn and
deducting in calculating the numerator of any leverage ratio the unrestricted
cash proceeds that are not promptly applied for the specified transaction in
connection with such incurrence, but without giving effect to any simultaneous
incurrence of any Incremental Loans or Permitted Incremental Equivalent Debt),


144



--------------------------------------------------------------------------------

 


(y)    in the case of Incremental Loans or Incremental Revolving Commitments
that are unsecured (or in the case of Permitted Incremental Equivalent Debt,
Indebtedness that is secured by assets that do not constitute Collateral),
either (I) the Total Net Leverage Ratio for the Test Period most recently ended
calculated on a pro forma basis after giving effect to any such incurrence does
not exceed 5.00 to 1.00 (including in connection with an acquisition or other
Investment permitted under this Agreement) or (II) to the extent such
Incremental Loans or Incremental Revolving Commitments are incurred in
connection with an acquisition or other Investment permitted under this
Agreement, the Total Net Leverage Ratio for the Test Period most recently ended
calculated on a pro forma basis after giving effect to any such incurrence is no
greater than the Total Net Leverage Ratio immediately prior to giving effect to
such incurrence of Incremental Loans or establishment of Incremental Revolving
Commitments (provided that, in each case under clauses (I) and (II), in the case
an incurrence of Incremental Revolving Commitments, assuming such Incremental
Revolving Commitments are fully drawn and deducting in calculating the numerator
of any leverage ratio the unrestricted cash proceeds that are not promptly
applied for the specified transaction in connection with such incurrence, but
without giving effect to any simultaneous incurrence of any Incremental Loans or
Permitted Incremental Equivalent Debt), or
(z)    in the case of Incremental Loans or Incremental Revolving Commitments
that are unsecured, either (A) (I) the Interest Coverage Ratio for the Test
Period most recently ended calculated on a pro forma basis after giving effect
to any such incurrence is not less than 2.00 to 1.00 (including in connection
with an acquisition or other Investment permitted under this Agreement) or (II)
to the extent such Incremental Loans or Incremental Revolving Commitments are
incurred in connection with an acquisition or other Investment permitted under
this Agreement, the Interest Coverage Ratio for the Test Period most recently
ended calculated on a pro forma basis after giving effect to any such incurrence
is not less than the Interest Coverage Ratio immediately prior to giving effect
to such incurrence of Incremental Loans or establishment of Incremental
Revolving Commitments (provided that, in each case under clauses(I) and(II), in
the case an incurrence of Incremental Revolving Commitments, assuming such
Incremental Revolving Commitments are fully drawn and deducting in calculating
the numerator of any leverage ratio the unrestricted cash proceeds that are not
promptly applied for the specified transaction in connection with such
incurrence, but without giving effect to any simultaneous incurrence of any
Incremental Loans or Permitted Incremental Equivalent Debt).
The Borrower may elect to use the Ratio Based Incremental Amount regardless of
whether the Borrower has capacity under the Non-Ratio Based Incremental Amount.
Further, the Borrower may elect to use the Ratio Based Incremental Amount prior
to using the Non-Ratio Based Incremental Amount, and if both the Ratio Based
Incremental Amount and the Non-Ratio Based Incremental Amount are available,
unless otherwise elected by Holdings or the Borrower, then the Borrower will be
deemed to have elected to use the Ratio Based Incremental Amount. In addition,
any Indebtedness originally designated as incurred pursuant to the Non-Ratio
Based Incremental Amount shall be automatically reclassified as incurred under
the Ratio Based Incremental Amount at such time as the Borrower would meet the
applicable leverage or coverage-based incurrence test at such time on a pro
forma basis, unless otherwise elected by Holdings or the Borrower.
(5)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving


145



--------------------------------------------------------------------------------

 


Commitments, as the case may be, of any Class and any Loan Increase shall be as
agreed between the Borrower and the applicable Incremental Lenders providing
such Incremental Commitments, and except as otherwise set forth herein, to the
extent not identical to the Closing Date Term Loans or Closing Date Revolving
Facility, as applicable, existing on the Incremental Facility Closing Date,
shall either, at the option of the Borrower, (A) reflect market terms and
conditions (taken as a whole) at the time of incurrence of such Indebtedness (as
determined by the Borrower in good faith), (B) be not materially more
restrictive to the Borrower (as determined by the Borrower in good faith), when
taken as a whole, than the terms of the Closing Date Term Loans or Closing Date
Revolving Facility, as applicable, except, in each case under this clause (B),
with respect to (x) covenants (including any Previously Absent Financial
Maintenance Covenant) and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to the incurrence of the Incremental
Term Loans and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Commitments, as the case may be or (y) a Previously
Absent Financial Maintenance Covenant (so long as, (i) to the extent that any
such terms of any Incremental Revolving Loans and Incremental Revolving
Commitments contain a Previously Absent Financial Maintenance Covenant that is
in effect prior to the applicable Latest Maturity Date of the Revolving
Facility, such Previously Absent Financial Maintenance Covenant shall be
included for the benefit of the Revolving Facility and (ii) to the extent that
any such terms of any Incremental Term Loans contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the applicable Latest
Maturity Date of the Closing Date Term Loans, such Previously Absent Financial
Maintenance Covenant shall be included for the benefit of the Closing Date Term
Loans or (C) such terms, provisions and documentation are reasonably
satisfactory to the Administrative Agent (provided that, at Borrower’s election,
to the extent any term or provision is added for the benefit of (x) the Lenders
of Incremental Term Loans, no consent shall be required from the Administrative
Agent to the extent that such term or provision is also added, or the features
of such term or provision are provided, for the benefit of the Lenders of the
Closing Date Term Loans or (y) the Lenders under Incremental Revolving
Commitments, no consent shall be required from the Administrative Agent to the
extent that such term or provision is also added, or the features of such term
or provision are provided, for the benefit of the Lenders of the Closing Date
Revolving Facility); provided that in the case of a Term Loan Increase or a
Revolving Commitment Increase, the terms, provisions and documentation of such
Term Loan Increase or a Revolving Commitment Increase shall be identical (other
than with respect to upfront fees, OID or similar fees, it being understood
that, if required to consummate such Loan Increase transaction, the interest
rate margins and rate floors may be increased, any call protection provision may
be made more favorable to the applicable existing Lenders and additional upfront
or similar fees may be payable to the lenders providing the Loan Increase) to
the applicable Term Loans or Revolving Commitments being increased, in each
case, as existing on the Incremental Facility Closing Date (provided that, if
such Incremental Term Loans are to be “fungible” with the Closing Date Term
Loans, notwithstanding any other conditions specified in this Section 2.14(5),
the amortization schedule for such “fungible” Incremental Term Loan may provide
for amortization in such other percentage(s) to be agreed by Borrower and the
Administrative Agent to ensure that such Incremental Term Loans will be
“fungible” with the Closing Date Term Loans). In any event:
(a)    the Incremental Term Loans:
(i)    (x) shall rank equal in priority in right of payment with the First Lien
Obligations under this Agreement and (y) shall either (1) rank equal (but
without regard to the control of remedies) or junior in priority of right of
security with the First Lien Obligations under this Agreement or (2) be
unsecured, in each case as applicable pursuant to clause (4)(c) above,
(ii)    shall not mature earlier than the Original Term Loan Maturity Date,


146



--------------------------------------------------------------------------------

 


(iii)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of the Closing Date Term Loans on
the date of incurrence of such Incremental Term Loans,
(iv)    subject to clause (5)(a)(iii) above and clause (5)(c) below,
respectively, shall have amortization and an Applicable Rate determined by the
Borrower and the applicable Incremental Term Lenders,
(v)    may participate on a pro rata basis, less than a pro rata basis or
greater than a pro rata basis in any mandatory prepayments of Term Loans
hereunder (except that, unless otherwise permitted under this Agreement, such
Incremental Term Loans may not participate on a greater than a pro rata basis as
compared to any earlier maturing Class of Term Loans constituting First Lien
Obligations in any mandatory prepayments under Section 2.05(2)(a), (b) and
(d)(i)), as specified in the applicable Incremental Amendment,
(vi)    shall be denominated in an Available Currency or, subject to the consent
of the Administrative Agent (not to be unreasonably withheld, delayed or
conditioned), another currency as determined by the Borrower and the applicable
Incremental Term Lenders,
(vii)    shall not at any time be guaranteed by any Subsidiary of Holdings other
than Subsidiaries that are Guarantors, and
(viii)    in the case of Incremental Term Loans that are secured, the
obligations in respect thereof shall not be secured by any property or assets of
Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral;    
(b)    the Incremental Revolving Commitments and Incremental Revolving Loans:
(i)    (x) shall rank equal in priority in right of payment with the First Lien
Obligations under this Agreement and (y) shall either (1) rank equal (but
without regard to the control of remedies) or junior in priority of right of
security with the First Lien Obligations under this Agreement or (2) be
unsecured, in each case as applicable pursuant to clause (4)(c) above,
(ii)    shall not mature earlier than the Original Revolving Facility Maturity
Date, and shall not be subject to amortization,
(iii)    except as set forth in clause (v) below, shall provide that the
borrowing and repayment (other than permanent repayment) of Revolving Loans with
respect to Incremental Revolving Commitments after the associated Incremental
Facility Closing Date may be made on a pro rata basis, less than a pro rata
basis or greater than a pro rata basis with all other outstanding Revolving
Commitments existing on such Incremental Facility Closing Date,
(iv)    subject to the provisions of Section 2.03(13) and 2.04(7) in connection
with Letters of Credit and Swing Line Loans, respectively, which mature or
expire after a Maturity Date at any time Incremental Revolving Commitments with
a later Maturity Date are outstanding, shall provide that all Letters of Credit
and Swing Line Loans shall be participated on a pro rata basis by each Lender
with a Revolving Commitment in accordance with its percentage of the Revolving
Commitments existing on the Incremental Facility


147



--------------------------------------------------------------------------------

 


Closing Date (and except as provided in Sections 2.03(13) and 2.04(7), without
giving effect to changes thereto on an earlier Maturity Date with respect to
Letters of Credit and Swing Line Loans theretofore incurred or issued),
(v)    shall provide that the permanent repayment of Revolving Loans in
connection with a termination of Incremental Revolving Commitments after the
associated Incremental Facility Closing Date may be made on a pro rata basis or
less than a pro rata basis (or greater than a pro rata basis (x) with respect to
(1) repayments required upon the Maturity Date of any Incremental Revolving
Commitments and (2) repayments made in connection with any refinancing of
Incremental Revolving Commitments or (y) as compared to any other Revolving
Commitments with a later maturity date than such Incremental Revolving
Commitments), in each case, with all other Revolving Commitments existing on
such Incremental Facility Closing Date,
(vi)    shall provide that assignments and participations of Incremental
Revolving Commitments and Incremental Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Commitments
and Revolving Loans existing on the Incremental Facility Closing Date,
(vii)    shall provide that any Incremental Revolving Commitments may constitute
a separate Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Commitments prior to the Incremental
Facility Closing Date; provided at no time shall there be Revolving Commitments
hereunder (including Incremental Revolving Commitments and any original
Revolving Commitments) which have more than four (4) different Maturity Dates
unless otherwise agreed to by the Administrative Agent,
(viii)    shall have an Applicable Rate determined by the Borrower and the
applicable Incremental Revolving Lenders,
(ix)    shall be denominated in an Available Currency or, subject to the consent
of the Administrative Agent (not to be unreasonably withheld, delayed or
conditioned), another currency as determined by the Borrower and the applicable
Incremental Revolving Lenders,
(x)    shall not at any time be guaranteed by any Subsidiary of Holdings other
than Subsidiaries that are Guarantors, and
(xi)    in the case of Incremental Revolving Commitments and Incremental
Revolving Loans that are secured, the obligations in respect thereof shall not
be secured by any property or assets of Holdings, the Borrower or any Restricted
Subsidiary other than the Collateral;
(c)    the amortization schedule applicable to any Incremental Term Loans and
the All‑In Yield applicable to the Incremental Term Loans of each Class shall be
determined by the Borrower and the applicable Incremental Term Lenders and shall
be set forth in each applicable Incremental Amendment; provided, however, that
with respect to any Incremental Term Loan that is in the form of syndicated
floating rate Dollar-denominated term loans, the All-In Yield applicable to such
Incremental Term Loans shall not be greater than the applicable All-In-Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Closing Date Term Loans, plus 50 basis points
per annum unless the Applicable Rate (together with, as provided in the proviso
below, the Eurodollar Rate or Base Rate floor) with respect to the Closing D


148



--------------------------------------------------------------------------------

 


ate Term Loans is increased so as to cause the then-applicable All-In Yield
under this Agreement on the Closing Date Term Loans to equal the All-In Yield
then applicable to the Incremental Term Loans, minus 50 basis points per annum;
provided that any increase in interest rate margin on the Closing Date Term
Loans due to the application of a Eurodollar Rate or Base Rate floor on any
Incremental Term Loan shall be effected solely through an increase in (or
implementation of, as applicable) the Eurodollar Rate or Base Rate floor
applicable to such Closing Date Term Loans; provided, further, that if such
Incremental Term Loans are to be “fungible” with the Closing Date Term Loans,
notwithstanding any other conditions specified in this Section 2.14(5), the
amortization schedule for such “fungible” Incremental Term Loan may provide for
amortization in such other percentage(s) to be agreed by Borrower and the
Administrative Agent to ensure that the Incremental Term Loans will be
“fungible” with the Closing Date Term Loans or Incremental Term Loans (and the
amortization of any Closing Date Term Loans or Incremental Term Loans may be
increased if necessary to make such Closing Date Term Loans and any Incremental
Term Loans “fungible”).
(6)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Commitments shall become Commitments (or in the case
of an Incremental Revolving Commitment to be provided by an existing Revolving
Lender, an increase in such Lender’s applicable Revolving Commitment), under
this Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Incremental Lender providing such Incremental Commitments and the
Administrative Agent. Notwithstanding anything to the contrary in Section 10.01,
(x) each Incremental Amendment may, without the consent of any other Loan Party,
Agent or Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.14, including to effect technical and corresponding amendments to this
Agreement and the other Loan Documents and (y) at the option of the Borrower in
consultation with the Administrative Agent, incorporate terms that would be
favorable to existing Lenders of the applicable Class or Classes for the benefit
of such existing Lenders of the applicable Class or Classes (including to the
extent necessary or advisable to allow any Class of Incremental Commitments to
be a Loan Increase), in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders. In connection with any Incremental Amendment, the
Borrower shall, if reasonably requested by the Administrative Agent, deliver
customary reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Incremental Loans are provided with the benefit of the
applicable Loan Documents. The Borrower will use the proceeds (if any) of the
Incremental Loans for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Commitments or Incremental Loans
unless it so agrees.
(7)    Reallocation of Revolving Exposure. Upon any Incremental Facility Closing
Date on which Incremental Revolving Commitments are effected through an increase
in the Revolving Commitments with respect to any existing Revolving Facility
pursuant to this Section 2.14, (a) each of the Revolving Lenders under such
Facility shall assign to each of the Incremental Revolving Lenders, and each of
the Incremental Revolving Lenders shall purchase from each of the Revolving
Lenders, at the principal amount thereof, such interests in the Revolving Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Lenders and Incremental
Revolving Lenders ratably in accordance with their Revolving Commitments after
giving effect to the addition of such Incremental Revolving Commitments to the
Revolving Commitments, (b) each Incremental Revolving Commitment shall be deemed
for all purposes a Revolving Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Lender shall become a Lender with


149



--------------------------------------------------------------------------------

 


respect to the Incremental Revolving Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02 and 2.05(1) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.
(8)    This Section 2.14 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.14 may be amended with the consent of the Required Lenders (or the
applicable Required Facility Lenders, if applicable).

SECTION 2.15    Refinancing Amendments.
(1)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender (it being understood that (i) no Lender shall be
required to provide any Other Loan without its consent, (ii) Affiliated Lenders
may not provide Other Revolving Commitments and (iii) Other Term Loans provided
by Affiliated Lenders shall be subject to the limitations set forth in Section
10.07(h)), Other Loans to refinance all or any portion of the applicable Class
or Classes of Loans then outstanding under this Agreement which will be made
pursuant to Other Term Loan Commitments, in the case of Other Term Loans, and
pursuant to Other Revolving Commitments, in the case of Other Revolving Loans,
in each case pursuant to a Refinancing Amendment; provided that such Other Loans
and Other Revolving Commitments (i) shall rank equal in priority in right of
payment with the other Loans and Commitments hereunder, (ii) shall be unsecured
or rank pari passu (without regard to the control of remedies) or junior in
right of security with any First Lien Obligations under this Agreement and, if
secured on a junior basis, shall be subject to an applicable Intercreditor
Agreement(s), (iii) if secured, shall not be secured by any property or assets
of Holdings, the Borrower or any Restricted Subsidiary other than the
Collateral, (iv) shall not at any time be guaranteed by any Subsidiary of
Holdings other than Subsidiaries that are Guarantors, (v)(A) shall have interest
rates (including through fixed interest rates), interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and prepayment terms
and premiums as may be agreed by the Borrower and the Lenders thereof and/or (B)
may provide for additional fees and/or premiums payable to the Lenders providing
such Other Loans in addition to any of the items contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Refinancing
Amendment, (vi) may have optional prepayment terms (including call protection
and prepayment terms and premiums) as may be agreed between the Borrower and the
Lenders thereof, (vii) will have a final maturity date no earlier than, and, in
the case of Other Term Loans, will have a Weighted Average Life to Maturity
equal to or greater than, the Term Loans or Revolving Commitments being
refinanced and (viii) will have such other terms and conditions (other than as
provided in foregoing clauses (ii) through (vii)) that either, at the option of
the Borrower, (1) reflect market terms and conditions (taken as a whole) at the
time of incurrence of such Other Loans or Other Revolving Commitments (as
determined by the Borrower), (2) if otherwise not consistent with the terms of
such Class of Loans or Commitments being refinanced, not be materially more
restrictive to the Borrower (as determined by the Borrower), when taken as a
whole, than the terms of such Class of Loans or Commitments being refinanced,
except, in each case under this clause (2), with respect to (x) covenants and
other terms applicable to any period after the Latest Maturity Date of the Loans
in effect immediately prior to such refinancing or (y) a Previously Absent
Financial Maintenance Covenant (so long as, (I) to the extent that any such
terms of any Other Terms Loans contain a Previously Absent Financial Maintenance
Covenant that is in effect prior to the Latest Maturity Date, such Previously
Absent Financial Maintenance Covenant shall be included for the benefit of each
Facility and (II) to the extent that any such terms of any Other Revolving Loans
and Other Revolving Commitments contain a Previously Absent Financial
Maintenance Covenant that is in effect prior to the Latest Maturity Date of the
Revolving Facility, such Previously Absent Financial Maintenance Covenant shall
be included for the benefit of the Closing Date Revolving Facility) or (3) such
terms as are reasonably satisfactory to the Administrative Agent (provided that,
at Borrower’s


150



--------------------------------------------------------------------------------

 


election, to the extent any term or provision is added for the benefit of (x)
the lenders of Other Term Loans, no consent shall be required from the
Administrative Agent to the extent that such term or provision is also added, or
the features of such term or provision are provided, for the benefit of the
Lenders of the Closing Date Term Loans or (y) the lenders under Other Revolving
Commitments, no consent shall be required from the Administrative Agent to the
extent that such term or provision is also added, or the features of such term
or provision are provided, for the benefit of the Lenders of the Closing Date
Revolving Facility). Any Other Term Loans may participate on a pro rata basis,
less than a pro rata basis or greater than a pro rata basis in any prepayments
of Term Loans hereunder (except that, unless otherwise permitted under this
Agreement or unless the Class of Term Loans being refinanced was so entitled to
participate on a greater than a pro rata basis in such mandatory prepayments,
such Other Term Loans may not participate on a greater than a pro rata basis as
compared to any earlier maturing Class of Term Loans constituting First Lien
Obligations in any mandatory prepayments under Section 2.05(2)(a), (b) and
(d)(i)), as specified in the applicable Refinancing Amendment. All Other
Revolving Commitments shall provide that (x) except as provided under sub-clause
(y) below, borrowings and repayments (other than permanent repayments) of
principal under the applicable Other Revolving Commitments may be made on a pro
rata basis, less than a pro rata basis or greater than a pro rata basis and (y)
the permanent repayment of Other Revolving Loans in connection with a
termination of Other Revolving Commitments may be made on a pro rata basis or
less than a pro rata basis (or greater than a pro rata basis (A) with respect to
(1) repayments required upon the Maturity Date of any Other Revolving
Commitments and (2) repayments made in connection with any refinancing of Other
Revolving Commitments or (B) as compared to any other Revolving Commitments with
a later maturity date than such Other Revolving Commitments), in each case, with
all other Revolving Commitments. In connection with any Refinancing Amendment,
the Borrower shall, if reasonably requested by the Administrative Agent, deliver
customary reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Other Loans or Other Revolving Commitments are provided with
the benefit of the applicable Loan Documents.
(2)    Each Class of Other Commitments and Other Loans incurred under this
Section 2.15 shall be in an aggregate principal amount that is not less than
$5.0 million. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Other Commitments and Other
Loans incurred pursuant thereto (including any amendments necessary to treat the
Other Loans and/or Other Commitments as Loans and Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15.
(3)    This Section 2.15 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.15 may be amended with the consent of the Required Lenders (or the
applicable Required Facility Lenders, if applicable). Notwithstanding anything
to the contrary in Section 10.01, (x) each Refinancing Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.15, including to effect technical and
corresponding amendments to this Agreement and the other Loan Documents and (y)
at the option of the Borrower in consultation with the Administrative Agent,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders.


151



--------------------------------------------------------------------------------


 


SECTION 2.16    Extensions of Loans.
(1)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of any Class (each, an
“Existing Term Loan Class”) be converted or exchanged to extend the scheduled
Maturity Date(s) of any payment of principal with respect to all or a portion of
any principal amount of such Term Loans (any such Term Loans which have been so
extended, “Extended Term Loans”) and to provide for other terms consistent with
this Section 2.16. Prior to entering into any Extension Amendment with respect
to any Extended Term Loans, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Class, with such request offered
equally to all such Lenders of such Existing Term Loan Class) (each, a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established, which terms shall be identical in all material respects
to the Term Loans of the Existing Term Loan Class from which they are to be
extended except that (i) the scheduled final maturity date shall be extended and
all or any of the scheduled amortization payments, if any, of all or a portion
of any principal amount of such Extended Term Loans may be delayed to later
dates than the scheduled amortization, if any, of principal of the Term Loans of
such Existing Term Loan Class (with any such delay resulting in a corresponding
adjustment to the scheduled amortization payments reflected in the Extension
Amendment, the Incremental Amendment, the Refinancing Amendment or any other
amendment, as the case may be, with respect to the Existing Term Loan Class from
which such Extended Term Loans were extended), (ii)(A) the interest rates
(including through fixed interest rates), interest margins, rate floors, upfront
fees, funding discounts, original issue discounts and voluntary prepayment terms
and premiums with respect to the Extended Term Loans may be different than those
for the Term Loans of such Existing Term Loan Class and/or (B) additional fees
and/or premiums may be payable to the Lenders providing such Extended Term Loans
in addition to any of the items contemplated by the preceding clause (A), in
each case, to the extent provided in the applicable Extension Amendment, (iii)
the Extended Term Loans may have optional prepayment terms (including call
protection and prepayment terms and premiums) as may be agreed between the
Borrower and the Lenders thereof, (iv) any Extended Term Loans may participate
on a pro rata basis, less than a pro rata basis or greater than a pro rata basis
in any mandatory prepayments of Term Loans hereunder (except that, unless
otherwise permitted under this Agreement, such Extended Term Loans may not
participate on a greater than pro rata basis as compared to any earlier maturing
Class of Term Loans in any mandatory prepayments under Section 2.05(2)(a), (b)
and (d)(i)), in each case as specified in the respective Term Loan Extension
Request and (v) the Extension Amendment may provide for such other terms and
conditions (other than as provided in the foregoing clauses (i) through (iv))
with respect to the Extended Term Loans that either, at the option of the
Borrower, (1) reflect market terms and conditions (taken as a whole) at the time
of such Extension Amendment (as determined by the Borrower in good faith), (2)
if otherwise not consistent with the terms of the Existing Term Loan Class
subject to such Term Loan Extension Request, are not materially more restrictive
to the Borrower (as determined by the Borrower in good faith), when taken as a
whole, than the terms of such Existing Term Loan Class subject to such Term Loan
Extension Request, except, in each case under this clause (2), with respect to
(x) covenants and other terms applicable solely to any period after the Latest
Maturity Date in respect of Term Loans in effect immediately prior to such
Extension Amendment or (y) a Previously Absent Financial Maintenance Covenant
(so long as, to the extent that any Extended Terms Loans contain a Previously
Absent Financial Maintenance Covenant that is in effect prior to the applicable
Latest Maturity Date of any Existing Term Loan Class, such Previously Absent
Financial Maintenance Covenant shall be included for the benefit of each
Facility) or (3) such terms as are reasonably satisfactory to the Administrative
Agent (provided that, at Borrower’s election, to the extent any term or
provision is added for the benefit of the lenders of Extended Term Loans, no
consent shall be required from the Administrative Agent to the extent that such
term or provision is also added, or the features of such term or provision are
provided, for the benefit of the Lenders of the Closing Date Term Loans). No
Lender shall have any obligation to agree to have any of its Term Loans


152



--------------------------------------------------------------------------------

 


of any Existing Term Loan Class converted into Extended Term Loans pursuant to
any Term Loan Extension Request. Any Extended Term Loans extended pursuant to
any Term Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement and
shall constitute a separate Class of Loans from the Existing Term Loan Class
from which they were extended; provided that any Extended Term Loans amended
from an Existing Term Loan Class may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Class.
(2)    Extension of Revolving Commitments. The Borrower may at any time and from
time to time request that all or a portion of the Revolving Commitments of any
Class (each, an “Existing Revolving Class”) be converted or exchanged to extend
the scheduled Maturity Date(s) of any payment of principal with respect to all
or a portion of any principal amount of such Revolving Commitments (any such
Revolving Commitments which have been so extended, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.16.
Prior to entering into any Extension Amendment with respect to any Extended
Revolving Commitments, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolving Class, with such request offered
equally to all such Lenders of such Existing Revolving Class) (each, a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical in all
material respects to the Revolving Commitments of the Existing Revolving Class
from which they are to be extended except that (i) the scheduled final maturity
date shall be extended to a later date than the scheduled final maturity date of
the Revolving Commitments of such Existing Revolving Class; provided, however,
that at no time shall there be Classes of Revolving Commitments hereunder
(including Extended Revolving Commitments) which have more than four (4)
different Maturity Dates (unless otherwise consented to by the Administrative
Agent), (ii) (A) the interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and voluntary prepayment terms and premiums with respect to the
Extended Revolving Commitments may be different than those for the Revolving
Commitments of such Existing Revolving Class and/or (B) additional fees and/or
premiums may be payable to the Lenders providing such Extended Revolving
Commitments in addition to any of the items contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment, (iii) (x) except as provided under sub-clause (y) below, all
borrowings under the Extended Revolving Commitments of the applicable Revolving
Extension Series and repayments thereunder (other than permanent repayments) may
be made on a pro rata basis, less than a pro rata basis or greater than a pro
rata basis and (y) the permanent repayment of outstanding Revolving Loans under
the Extended Revolving Commitments in connection with a termination of Extended
Revolving Commitments may be made on a pro rata basis or less than a pro rata
basis (or greater than a pro rata basis (A) with respect to (1) repayments
required upon the Maturity Date of the non-extending Revolving Commitments or
the Extended Revolving Commitments and (2) repayments made in connection with
any refinancing of Extended Revolving Commitments or (B) as compared to any
other Revolving Commitments with a later maturity date than such Extended
Revolving Commitments), in each case under this clause (iii), with all other
Revolving Commitments and (iv) the Extension Amendment may provide for such
other terms and conditions (other than as provided in the foregoing clauses (i)
through (iii)) with respect to the Extended Revolving Commitments that either,
at the option of the Borrower, (1) reflect market terms and conditions (taken as
a whole) at the time of such Extension Amendment (as determined by the Borrower
in good faith), (2) if otherwise not consistent with the Existing Revolving
Class subject to such Revolving Extension Request, are not materially more
restrictive to the Borrower (as determined by the Borrower in good faith), when
taken as a whole, than the terms of such Existing Revolving Class subject to
such Revolving Extension Request, except, in each case under this clause (2),
with respect to (x) covenants and other terms applicable solely to any period
after the Latest Maturity Date in respect of Revolving Commitments in effect
immediately prior to such Extension Amendment or (y) a Previously


153



--------------------------------------------------------------------------------

 


Absent Financial Maintenance Covenant (so long as, to the extent that any such
terms of any Extended Revolving Commitments contain a Previously Absent
Financial Maintenance Covenant that is in effect prior to the applicable Latest
Maturity Date of any Existing Revolving Class, such Previously Absent Financial
Maintenance Covenant shall be included for the benefit of each Class of
Revolving Commitments (including the Closing Date Revolving Facility)) or (3)
such terms as are reasonably satisfactory to the Administrative Agent (provided
that, at Borrower’s election, to the extent any term or provision is added for
the benefit of the Lenders of Extended Revolving Commitments, no consent shall
be required from the Administrative Agent to the extent that such term or
provision is also added, or the features of such term or provision are provided,
for the benefit of the Lenders of the Closing Date Revolving Facility). No
Lender shall have any obligation to agree to have any of its Revolving
Commitments of any Existing Revolving Class converted into Extended Revolving
Commitments pursuant to any Revolving Extension Request. Any Extended Revolving
Commitments extended pursuant to any Revolving Extension Request shall be
designated a series (each, a “Revolving Extension Series”) of Extended Revolving
Commitments for all purposes of this Agreement and shall constitute a separate
Class of Revolving Commitments from the Existing Revolving Class from which they
were extended; provided that any Extended Revolving Commitments amended from an
Existing Revolving Class may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolving
Extension Series with respect to such Existing Revolving Class.
(3)    Extension Request. The Borrower shall provide the applicable Extension
Request to the Administrative Agent at least five (5) Business Days (or such
shorter period as the Administrative Agent may determine in its sole discretion)
prior to the date on which Lenders under the applicable Existing Term Loan Class
or Existing Revolving Class, as applicable, are requested to respond. Any Lender
holding a Term Loan under an Existing Term Loan Class (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans of an Existing Term
Loan Class or Existing Term Loan Classes, as applicable, subject to such
Extension Request converted or exchanged into Extended Term Loans, and any
Revolving Lender with a Revolving Commitment under an Existing Revolving Class
(each, an “Extending Revolving Lender”) wishing to have all or a portion of its
Revolving Commitments of an Existing Revolving Class or Existing Revolving
Classes, as applicable, subject to such Extension Request converted or exchanged
into Extended Revolving Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans or Revolving
Commitments, as applicable, which it has elected to convert or exchange into
Extended Term Loans or Extended Revolving Commitments, as applicable. In the
event that the aggregate principal amount of Term Loans and/or Revolving
Commitments, as applicable, subject to Extension Elections exceeds the amount of
Extended Term Loans and/or Extended Revolving Commitments, respectively,
requested pursuant to the Extension Request, Term Loans and/or Revolving
Commitments, as applicable, subject to Extension Elections shall be converted or
exchanged into Extended Term Loans and/or Revolving Commitments, respectively,
as directed by the Borrower in consultation with the Administrative Agent.
(4)    Extension Amendment. Extended Term Loans and Extended Revolving
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement (which, notwithstanding anything to the contrary
set forth in Section 10.01, shall not require the consent of any Lender other
than the Extending Lenders with respect to the Extended Term Loans and/or
Extended Revolving Commitments established thereby, as the case may be) executed
by the Borrower, the Administrative Agent and the Extending Lenders, it being
understood that such Extension Amendment shall not require the consent of any
Lender other than (A) the Extending Lenders with respect to the Extended Term
Loans or Extended Revolving Commitments, as applicable, established thereby, (B)
with respect to any extension of the Revolving Commitments that results in an
extension of Issuing Bank’s obligations with respect to Letters of Credit, the
consent of such Issuing Bank and (C) with respect to any extension of the


154



--------------------------------------------------------------------------------

 


Revolving Commitments that results in an extension of Swing Line Lender’s
obligations with respect to Swing Line Loans, the consent of such Swing Line
Lender). Each request for an Extension Series of Extended Term Loans or Extended
Revolving Commitments proposed to be incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $5.0 million (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount), and the Borrower may condition
the effectiveness of any Extension Amendment on an Extension Minimum Condition,
which may be waived by the Borrower in its sole discretion. In addition to any
terms and changes required or permitted by Sections 2.16(1) and 2.16(2), each of
the parties hereto agrees that this Agreement and the other Loan Documents may
be amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent necessary to (i) in respect of each Extension Amendment
in respect of Extended Term Loans, amend the scheduled amortization payments
pursuant to Section 2.07 or the applicable Incremental Amendment, Extension
Amendment, Refinancing Amendment or other amendment, as the case may be, with
respect to the Existing Term Loan Class from which the Extended Term Loans were
exchanged to reduce each scheduled repayment amount for the Existing Term Loan
Class in the same proportion as the amount of Term Loans of the Existing Term
Loan Class is to be reduced pursuant to such Extension Amendment (it being
understood that the amount of any repayment amount payable with respect to any
individual Term Loan of such Existing Term Loan Class that is not an Extended
Term Loan shall not be reduced as a result thereof), (ii) reflect the existence
and terms of the Extended Term Loans or Extended Revolving Commitments, as
applicable, incurred pursuant thereto and (iii) modify the prepayments set forth
in Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto. Notwithstanding anything to the
contrary in Section 10.01, (x) each Extension Amendment may, without the consent
of any other Loan Party, Agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.16, including to effect technical and
corresponding amendments to this Agreement and the other Loan Documents and (y)
at the option of the Borrower in consultation with the Administrative Agent,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders. In connection with any Extension Amendment, the Borrower
shall, if reasonably requested by the Administrative Agent, deliver customary
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Extended Term Loans and/or Extended Revolving Commitments are provided with
the benefit of the applicable Loan Documents.


(5)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Term Loan Class and/or Existing Revolving Class
is converted or exchanged to extend the related scheduled maturity date(s) in
accordance with paragraphs (1) and (2) of this Section 2.16, in the case of the
existing Term Loans or Revolving Commitments, as applicable, of each Extending
Lender, the aggregate principal amount of such existing Loans shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Term
Loans and/or Extended Revolving Commitments, respectively, so converted or
exchanged by such Lender on such date, and the Extended Term Loans and/or
Extended Revolving Commitments shall be established as a separate Class of
Loans, except as otherwise provided under Sections 2.16(1) and (2). Subject to
the provisions of Section 2.03(13) and 2.04(7) in connection with Letters of
Credit and Swing Line Loans, respectively, which mature or expire after a
Maturity Date at any time Extended Revolving Commitments with a later Maturity
Date are outstanding, all Letters of Credit and Swing Line Loans shall be
participated on a pro rata basis by each Lender with a Revolving Commitment in
accordance with its percentage of the Revolving Commitments existing on the date
of the Extension of such Extended Revolving Commitments (and except as provided
in Section 2.03(13) and Section 2.04(7),


155



--------------------------------------------------------------------------------

 


without giving effect to changes thereto on an earlier Maturity Date with
respect to Letters of Credit and Swing Line Loans theretofore incurred or
issued).
(6)    In the event that the Administrative Agent determines in its sole
discretion that the allocation of Extended Term Loans and/or Extended Revolving
Commitments of a given Extension Series to a given Lender was incorrectly
determined as a result of manifest administrative error in the receipt and
processing of an Extension Election timely submitted by such Lender in
accordance with the procedures set forth in the applicable Extension Amendment,
then the Administrative Agent, the Borrower and such affected Lender may (and
hereby are authorized to), in their sole discretion and without the consent of
any other Lender, enter into an amendment to this Agreement and the other Loan
Documents (each, a “Corrective Extension Amendment”) within 15 days following
the effective date of such Extension Amendment, as the case may be, which
Corrective Extension Amendment shall (i) provide for the conversion or exchange
and extension of Term Loans under the Existing Term Loan Class, or of Revolving
Commitments under the Existing Revolving Class, in either case, in such amount
as is required to cause such Lender to hold Extended Term Loans or Extended
Revolving Commitments, as applicable, of the applicable Extension Series into
which such other Term Loans or Revolving Commitments were initially converted or
exchanged, as the case may be, in the amount such Lender would have held had
such administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it was entitled under
the terms of such Extension Amendment, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Borrower and such Extending Term Lender or Extending Revolving Lender, as
applicable, may agree, and (iii) effect such other amendments of the type (with
appropriate reference and nomenclature changes) described in the penultimate
sentence of Section 2.16(4).
(7)    No conversion or exchange of Loans or Commitments pursuant to any
Extension Amendment in accordance with this Section 2.16 shall constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.
(8)    This Section 2.16 shall supersede any provisions in Section 2.12, 2.13 or
10.01 to the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.16 may be amended with the consent of the Required Lenders (or the
applicable Required Facility Lenders, if applicable).

SECTION 2.17    Defaulting Lenders.
(1)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(a)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove of any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
(b)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the relevant Issuing Banks or Swing Line Lender hereunder;
third, if so determined by the Administrative Agent or requested by the relevant
Issuing Banks or Swing Line Lender, to be held as Cash Collateral for f


156



--------------------------------------------------------------------------------

 


uture funding obligations of that Defaulting Lender of any participation in any
Letter of Credit or Swing Line Loan; fourth, as the Borrower may request (so
long as no Default has occurred and is continuing), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders or the
relevant Issuing Banks or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the relevant Issuing
Banks against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
has occurred and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (ii) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.17(1)(b)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(c)    Certain Fees. That Defaulting Lender (i) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(1) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (ii) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(9).
(d)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Section 2.03 and Section 2.04, respectively, the “Applicable
Percentage” of each Non-Defaulting Lender’s Revolving Loans and L/C Obligations
shall be computed without giving effect to the Commitment of that Defaulting
Lender; provided that the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Revolving Loans of that Non-Defaulting Lender.
(2)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the Issuing Banks agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Revolving
Loans and funded and unfunded


157



--------------------------------------------------------------------------------

 


participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(1)(d)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

SECTION 2.18    Loan Repricing Protection. In the event that, on or prior to the
six month anniversary of the Closing Date, the Borrower (a) makes any prepayment
of any Closing Date Term Loans in connection with any Repricing Transaction with
respect to such Closing Date Term Loans or (b) effects any amendment of this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Lender, (i) in
the case of clause (a), a prepayment premium of 1.00% of the aggregate principal
amount of such Closing Date Term Loans being prepaid and (ii) in the case of
clause (b), a payment equal to 1.00% of the aggregate principal amount of the
applicable Closing Date Term Loans outstanding immediately prior to such
amendment that are subject to such Repricing Transaction.

Article III    

Taxes, Increased Costs Protection and Illegality

SECTION 3.01    Taxes.
(1)    Except as required by applicable Law, all payments by or on account of
any Loan Party to or for the account of any Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction or withholding
for any Taxes.
(2)    If any Loan Party or any other applicable withholding agent is required
by applicable Law to make any deduction or withholding on account of any Taxes
from any sum paid or payable by or on account of any Loan Party to or for the
account of any Lender or Agent under any of the Loan Documents:
(a)    the applicable Loan Party shall notify the Administrative Agent of any
such requirement or any change in any such requirement as soon as such Loan
Party becomes aware of it;
(b)     the applicable Loan Party or other applicable withholding agent shall
make such deduction or withholding and pay to the relevant Governmental
Authority any such Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Loan Party) for
such Loan Party’s account or (if that liability is imposed on the Lender or
Agent) on behalf of and in the name of the relevant Lender or Agent (as
applicable);
(c)    if such Tax is a Non-Excluded Tax or Other Tax, the sum payable by any
Loan Party to such Lender or Agent (as applicable) shall be increased by such
Loan Party to the extent necessary to ensure that, after the making of any
required deduction or withholding for Non-Excluded Taxes or Other Taxes
(including any deductions or withholdings for Non-Excluded Taxes or Other Taxes
attributable to any payments required to be made under this Section 3.01), such
Lender (or, in the case of any payment made to the Administrative Agent for its
own account, the Administrative Agent) receives on the due date a net sum equal
to what it would have received had no such deduction or withholding been
required or made; and


158



--------------------------------------------------------------------------------

 


(d)    within thirty days after the payment by any Loan Party of any sum from
which it is required by Law to make any deduction or withholding, and within
thirty days after the due date of payment of any Tax which it is required by
clause (b) above to pay (or, in each case, as soon as reasonably practicable
thereafter), the Borrower shall deliver to the Administrative Agent evidence
reasonably satisfactory to the other affected parties of such deduction or
withholding and of the remittance thereof to the relevant Governmental
Authority.
(3)    Status of Lender. Each Lender shall, at such times as are reasonably
requested by Holdings, the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by
applicable Law or reasonably requested by Holdings, the Borrower or the
Administrative Agent certifying as to any entitlement of such Lender to an
exemption from, or reduction in, withholding Tax with respect to any payments to
be made to such Lender under any Loan Document. In addition, any Lender, if
reasonably requested by Holdings, the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by Holdings, the Borrower or the Administrative Agent as
will enable the Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 3.01(3)) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by Holdings, the Borrower or the
Administrative Agent) or promptly notify the Borrower and Administrative Agent
in writing of its legal ineligibility to do so.
Without limiting the foregoing:
(a)    Each U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed copies of IRS Form W-9 (or successor form)
certifying that such Lender is exempt from U.S. federal backup withholding.
(b)    Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:
(i)    two properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income Tax treaty to which the United States is a party, and such other
documentation as required under the Code,
(ii)    two properly completed and duly signed copies of IRS Form W-8ECI (or any
successor forms),
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (A)
two properly completed and duly signed certificates substantially in the form of
Exhibit H (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms),


159



--------------------------------------------------------------------------------

 


(iv)    to the extent a Foreign Lender is not the beneficial owner of an
interest in a Loan or Commitment hereunder (for example, where such Foreign
Lender is a partnership or a participating Lender), two properly completed and
duly signed copies of IRS Form W-8IMY (or any successor forms) of such Foreign
Lender, accompanied by an IRS Form W-8ECI, Form W-8BEN or W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY and any other required
information (or any successor forms) from each beneficial owner that would be
required under this Section 3.01(3) if such beneficial owner were a Lender, as
applicable (provided that, if a Lender is a partnership (and not a participating
Lender) and if one or more direct or indirect partners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Foreign Lender on behalf of such direct or indirect
partner(s)), or
(v)    two properly completed and duly signed copies of any other documentation
prescribed by applicable U.S. federal income Tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.
(c)    If a payment made to a Lender under any Loan Document would be subject to
Tax imposed by FATCA (deeming for this purpose the Borrower to be a U.S.
corporation for U.S. federal income tax purposes) if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Holdings, the Borrower or the Administrative Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by Holdings, the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA, to
determine whether such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this paragraph (c), the term “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
For the avoidance of doubt, if a Lender is an entity disregarded from its owner
for U.S. federal income tax purposes, references to the foregoing documentation
in this Section 3.01(3) in respect of U.S. federal income taxes are intended to
refer to documentation with respect to such Lender’s owner and, as applicable,
such Lender.
Notwithstanding any other provision of this Section 3.01(3), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver. Each Lender hereby authorizes the Administrative Agent to
deliver to the Loan Parties and to any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 3.01(3).
(4)    Without duplication of other amounts payable by the Borrower pursuant to
Section 3.01(2), the Borrower shall pay any Other Taxes (if that liability is
imposed on the Borrower or any other Loan Party) to the relevant Governmental
Authority in accordance with applicable law.  
(5)    The Loan Parties shall, jointly and severally, indemnify a Lender or the
Administrative Agent (each a “Tax Indemnitee”), within 10 days after written
demand therefor, for the full amount of any Non-Excluded Taxes paid or payable
by such Tax Indemnitee on or attributable to any payment under or with respect
to any Loan Document, and any Other Taxes payable by such Tax Indemnitee (in
each case, including Non-Excluded Taxes or Other Taxes imposed on or
attributable to


160



--------------------------------------------------------------------------------

 


amounts payable under this Section 3.01, and excluding any interest, penalties
and other costs determined by a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Tax Indemnitee), whether or not such Taxes were
correctly or legally imposed or asserted by the Governmental Authority; provided
that if the Borrower reasonably believes that such Taxes were not correctly or
legally asserted, such Tax Indemnitee will use reasonable efforts to cooperate
with the Borrower to obtain a refund of such Taxes (which shall be repaid to the
Borrower in accordance with Section 3.01(6)) so long as such efforts would not,
in the sole determination of such Tax Indemnitee, result in any additional
out-of-pocket costs or expenses not reimbursed by such Loan Party or be
otherwise materially disadvantageous to such Tax Indemnitee; provided further
that no Administrative Agent or Lender shall be indemnified pursuant to this
Section 3.01(5) for any incremental amounts resulting from the failure of such
Administrative Agent or Lender to notify the Borrower of such possible
indemnification claim within 180 days after (x) such Administrative Agent or
Lender receives written notice from the applicable taxing authority of the Tax
assessment giving rise to such indemnification claim or (y) in the case of Other
Taxes, such Administrative Agent or Lender pays such Other Taxes. A certificate
as to the amount of such payment or liability prepared in good faith and
delivered by the Tax Indemnitee, or by the Administrative Agent on behalf of
another Tax Indemnitee, shall be conclusive absent manifest error.
(6)    If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund (whether
received in cash or applied as a credit against any other cash Taxes payable) of
any Non-Excluded Taxes or Other Taxes in respect of which it has received
indemnification payments or additional amounts under this Section 3.01, then
such Tax Indemnitee shall pay to the relevant Loan Party the amount of such
refund, net of all out-of-pocket expenses of the Tax Indemnitee (including any
Taxes imposed with respect to such refund), and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Tax Indemnitee,
shall repay the amount paid over by the Tax Indemnitee (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Tax Indemnitee to the extent the Tax Indemnitee is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.01(6), in no event will the Tax Indemnitee be required to pay any
amount to a Loan Party pursuant to this Section 3.01(6) the payment of which
would place the Tax Indemnitee in a less favorable net after-Tax position than
the Tax Indemnitee would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require a Tax
Indemnitee to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.
(7)    On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall deliver to the Borrower whichever of
the following is applicable: (i) if the Administrative Agent is a “United States
person” within the meaning of Section 7701(a)(30) of the Code, two executed
original copies of IRS Form W-9 certifying that such Administrative Agent is
exempt from U.S. federal backup withholding or (ii) if the Administrative Agent
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Code, (A) with respect to payments received for its own account, two executed
original copies of IRS Form W-8ECI and (ii) with respect to payments received on
account of any Lender, two executed original copies of IRS Form W-8IMY (together
with all required accompanying documentation) certifying that the Administrative
Agent is a U.S. branch and may be treated as a United States person for purposes
of applicable U.S. federal withholding Tax. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower. Notwithstanding anything to the contrary in this Section
3.01(7), the Administrative Agent shall not be required to provide any
documentation that the Administrative Agent is not legally eligible to deliver
as a result of a Change in Law after the Closing Date.


161



--------------------------------------------------------------------------------

 


(8)    The agreements in this Section 3.01 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
(9)    For the avoidance of doubt, for purposes of this Section 3.01, the term
“Lender” includes any Issuing Bank and any Swing Line Lender.

SECTION 3.02    Illegality.
If any Lender reasonably determines that any Change in Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on written notice thereof by such Lender to the Borrower through
the Administrative Agent, (1) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (2) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurodollar Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be reasonably determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (a) the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans and shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, solely in
the case of Eurodollar Loans denominated in Dollars, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (b) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate
component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

SECTION 3.03    Inability to Determine Rates.
If the Administrative Agent (in the case of clause (a) or (b) below) or the
Required Lenders (in the case of clause (c) below) reasonably determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that:
(a)    Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan,
(b)    adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or in connection with an existing or proposed Base Rate Loan, or


162



--------------------------------------------------------------------------------

 


(c)    the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (i) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (ii) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, solely in the case of Eurodollar Loans denominated in Dollars,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

SECTION 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Rate Loans.
(1)    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (which, for purposes of this Section 3.04, shall include any Issuing
Bank and any Swing Line Lender);
(b)    subject any Lender to any Tax of any kind whatsoever with respect to any
Loan Document or any Eurodollar Rate Loans made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes or Other Taxes covered by Section 3.01 and any Excluded Taxes); or
(c)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender that is not otherwise accounted for in
the definition of “Eurodollar Rate” or this clause (1);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest of which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or any other amount) then, from time to
time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent), the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered; provided that such amounts shall only be payable
by the Borrower to the applicable Lender under this Section 3.04(1) so long as
the Lender certifies that it is such Lender’s general policy or practice to
demand compensation in similar circumstances under comparable provisions of
other financing agreements.
(2)    Capital Requirements. If any Lender reasonably determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by it, or participations in or issuance of


163



--------------------------------------------------------------------------------

 


Letters of Credit by such Lender, to a level below that which such Lender or
such Lender’s holding company, as the case may be, could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent), the Borrower will pay
to such Lender additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered; provided that
such amounts shall only be payable by the Borrower to the applicable Lender
under this Section 3.04(2) so long as it is such Lender’s general policy or
practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements.
(3)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (1) or (2) of this
Section 3.04 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within fifteen (15) days after receipt thereof.

SECTION 3.05    Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (excluding loss of anticipated profits or margin) actually
incurred by it as a result of:
(1)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day prior to the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(2)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or
(3)    any assignment of a Eurodollar Rate Loan on a day prior to the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 3.07; including any loss or expense (excluding loss of
anticipated profits or margin) actually incurred by reason of the liquidation or
reemployment of funds obtained by it to maintain such Eurodollar Rate Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Notwithstanding the foregoing, no Lender may make any demand under this Section
3.05 with respect to the “floor” specified in the proviso to the definition of
“Eurodollar Rate”.

SECTION 3.06    Matters Applicable to All Requests for Compensation.
(1)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the good faith judgment of such Lender such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (b) in each


164



--------------------------------------------------------------------------------

 


case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender in any material economic,
legal or regulatory respect.
(2)    Suspension of Lender Obligations. If any Lender requests compensation by
the Borrower under Section 3.04, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue Eurodollar Rate Loans from one Interest Period to another
Interest Period, or to convert Base Rate Loans into Eurodollar Rate Loans until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(3) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.
(3)    Conversion of Eurodollar Rate Loans. If any Lender gives notice to the
Borrower (with a copy to the Administrative Agent) that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to the conversion
of such Lender’s Eurodollar Rate Loans no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when
Eurodollar Rate Loans made by other Lenders, as applicable, are outstanding,
such Lender’s Base Rate Loans shall be automatically converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding Eurodollar
Rate Loans to the extent necessary so that, after giving effect thereto, all
Loans of a given Class held by the Lenders of such Class holding Eurodollar Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective Pro Rata
Shares.
(4)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of Sections 3.01 or 3.04 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of Section 3.04 for any increased costs incurred or
reductions suffered more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event giving rise to such
claim and of such Lender’s intention to claim compensation therefor (except
that, if the circumstance giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 3.07    Replacement of Lenders under Certain Circumstances. If (1) any
Lender requests compensation under Section 3.04 or ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Section 3.04, (2) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or 3.04, (3) any Lender is a Non-Consenting Lender, (4) any Lender
becomes a Defaulting Lender or (5) any other circumstance exists hereunder that
gives the Borrower the right to replace a Lender as a party hereto, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent,
(a)    require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.07), all of its interests, rights and obligations under
this Agreement (or, with respect to clause (3) above, all of its interests,
rights and obligations with respect to the Class of Loans or Commitments that is
the subject of the related consent, waiver, or amendment, as applicable) and the
related Loan Documents to one or more Eligible Assignees that shall assume such
obligations (any of which assignee may be another Lender, if a Lender accepts
such assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.07(b)(iv);


165



--------------------------------------------------------------------------------

 


(ii)    such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05 and, in the case of a
Repricing Transaction, any “prepayment premium” pursuant to Section 2.18 that
would otherwise be owed in connection therewith) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(iii)    such Lender being replaced pursuant to this Section 3.07 shall (i)
execute and deliver an Assignment and Assumption with respect to all, or a
portion, as applicable, of such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent (or a lost
or destroyed note indemnity in lieu thereof); provided that the failure of any
such Lender to execute an Assignment and Assumption or deliver such Notes shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register and the Notes shall be deemed
to be canceled upon such failure;
(iv)    the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification and confidentiality provisions under this Agreement, which shall
survive as to such assigning Lender;
(v)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(vi)    such assignment does not conflict with applicable Laws;
(vii)    any Lender that acts as an Issuing Bank may not be replaced hereunder
at any time when it has any Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Bank (including the
furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such Issuing Bank or the
depositing of Cash Collateral into a Cash Collateral Account in amounts and
pursuant to arrangements reasonably satisfactory to such Issuing Bank) have been
made with respect to each such outstanding Letter of Credit; and
(viii)    the Lender that acts as Administrative Agent cannot be replaced in its
capacity as Administrative Agent other than in accordance with Section 9.11, or
(b)    terminate the Commitment of such Lender or Issuing Bank, as the case may
be, and (A) in the case of a Lender (other than an Issuing Bank), repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date (including in the
case of a Repricing Transaction, any “prepayment premium” pursuant to
Section 2.18 that would otherwise be owed in connection therewith) and (B) in
the case of an Issuing Bank, repay all Obligations of the Borrower owing to such
Issuing Bank relating to the Loans and participations held by such Issuing Bank
as of such termination date and Cash Collateralize, cancel or backstop, or
provide for the deemed reissuance under another facility, on terms satisfactory
to such Issuing Bank any Letters of Credit issued by it; provided that in the
case of any such termination of the Commitment of a Non-Consenting Lender such
termination shall be sufficient (together with a


166



--------------------------------------------------------------------------------

 


ll other consenting Lenders) to cause the adoption of the applicable consent,
waiver or amendment of the Loan Documents and such termination shall, with
respect to clause (3) above, be in respect of all of its interests, rights and
obligations with respect to the Class of Loans or Commitments that is the
subject of the related consent, waiver and amendment.
In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, all affected
Lenders or all the Lenders or all affected Lenders with respect to a certain
Class or Classes of the Loans/Commitments and (iii) the Required Lenders or
Required Facility Lenders, as applicable, have agreed to such consent, waiver or
amendment, then any Lender who does not agree to such consent, waiver or
amendment shall be deemed a “Non-Consenting Lender.”
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

SECTION 3.08    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder and resignation of the Administrative Agent.

Article IV    

Conditions Precedent to Credit Extensions

SECTION 4.01    Conditions to Credit Extensions on Closing Date. The obligation
of each Lender to make a Credit Extension hereunder on the Closing Date is
subject to satisfaction (or waiver) of the following conditions precedent,
except as otherwise agreed between the Borrower and the Administrative Agent:
(1)    The Administrative Agent’s receipt of the following, each of which shall
be originals, facsimiles or copies in .pdf format unless otherwise specified,
each properly executed by a Responsible Officer of the signing Loan Party (other
than in the case clause (1)(e) and (1)(f) below):
(a)    a Committed Loan Notice;
(b)    executed counterparts of this Agreement and the Guaranty;
(c)    a Perfection Certificate by each U.S. Loan Party and each Collateral
Document set forth on Schedule 4.01(1)(c) required to be executed on the Closing
Date as indicated on such schedule, duly executed by each Loan Party that is
party thereto;
(d)    subject to Section 6.14(2):
(i)    certificates, if any, representing the Pledged Collateral that is
certificated equity of the Borrower, the Subsidiary Guarantors and their
respective wholly owned Material Subsidiaries accompanied by undated stock
powers executed in blank, and
(ii)    evidence that all UCC-1 financing statements in the appropriate
jurisdiction or jurisdictions for each Loan Party that the Administrative Agent
and


167



--------------------------------------------------------------------------------

 


the Collateral Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement and all other documents and instruments reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
provided for, and arrangements for the filing thereof in a manner reasonably
satisfactory to the Administrative Agent shall have been made;
(e)    certificates of good standing from the secretary of state of the state of
organization of each Loan Party (to the extent such concept exists in such
jurisdiction), customary certificates of resolutions or other action, incumbency
certificates or other certificates of Responsible Officers of each Loan Party
certifying true and complete copies of the Organizational Documents attached
thereto and evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date;
(f)    a customary legal opinion from (x) Cleary Gottlieb Steen & Hamilton LLP,
New York and District of Columbia counsel to the Loan Parties, and (y) each
local counsel to the Loan Parties or the Secured Parties, as the case may be,
listed on Schedule 4.01(1)(f) in the jurisdictions indicated on such schedule;
(g)    a certificate of a Responsible Officer certifying that the conditions set
forth in Sections 4.01(2), (5) and (6) have been satisfied; and
(h)    a solvency certificate from a Financial Officer of Holdings (after giving
effect to the Transactions) substantially in the form attached hereto as Exhibit
I;
provided, however, that with respect to the requirements set forth in clause
(1)(d)(i) above (other than with respect to the Borrower), such certificates, if
Holdings and the Borrower shall have used commercially reasonable efforts to
cause the Company to deliver such certificates in respect of clause (ii) without
undue burden or expense, will not constitute a condition precedent to the
obligation of each Lender to make a Credit Extension hereunder on the Closing
Date (provided that, to the extent such certificate is not delivered on the
Closing Date, the Borrower shall provide such certificate not later than 90 days
after the Closing Date (subject to extensions by the Administrative Agent, not
to be unreasonably withheld)).
(2)    Since March 31, 2018, there shall not have occurred a Material Adverse
Effect.
(3)    The Administrative Agent shall have received at least two (2) Business
Days prior to the Closing Date all documentation and other information in
respect of the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations (including the USA
PATRIOT Act) that has been reasonably requested in writing by it at least ten
(10) Business Days prior to the Closing Date.
(4)    The Administrative Agent or the relevant Issuing Bank (as applicable)
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
(5)    The representations and warranties in Article V shall be true and correct
in all material respects on the Closing Date (unless such representations and
warranties relate to an earlier date, in which case, such representations and
warranties shall be true and correct in all material


168



--------------------------------------------------------------------------------

 


respects as of such earlier date); provided further that, any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.
(6)    No Default shall exist, or would result from the initial Credit
Extensions on the Closing Date or from the application of the proceeds
therefrom.
(7)    Prior to or substantially concurrently with the initial Credit Extensions
on the Closing Date, the Existing Credit Agreement Refinancing shall occur.
(8)    All fees and expenses (in the case of expenses, to the extent invoiced at
least three (3) Business Days prior to the Closing Date (except as otherwise
reasonably agreed by the Borrower)) required to be paid hereunder on the Closing
Date shall have been paid, or shall be paid substantially concurrently with the
initial Borrowing on the Closing Date.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

SECTION 4.02    Conditions to Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension (other than
a Committed Loan Notice requesting only a conversion of Loans to the other Type,
a continuation of Eurodollar Rate Loans or a Borrowing pursuant to any
Incremental Amendment) after the Closing Date is subject to the following
conditions precedent:
(1)    The representations and warranties of Holdings and the Borrower contained
in Article V or any other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension; provided that
to the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.
(2)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(3)    The Administrative Agent, the relevant Issuing Bank, or the Swing Line
Lender (as applicable) shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(4)    Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, a continuation of
Eurodollar Rate Loans or a Borrowing pursuant to an Incremental Amendment or a
Request for a Credit Extension made in connection with a Limited Condition
Transaction) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in Sections
4.02(1) and 4.02(2) have been satisfied on and as of the date of the applicable
Credit Extension.
In addition, solely to the extent the Borrower has delivered to the
Administrative Agent a Notice of Intent to Cure pursuant to Section 8.04, no
request for a Credit Extension shall be honored after


169



--------------------------------------------------------------------------------

 


delivery of such notice until the applicable Cure Amount specified in such
notice is actually received by the Borrower. For the avoidance of doubt, the
preceding sentence shall have no effect on the continuation or conversion of any
Loans outstanding.

Article V    

Representations and Warranties
Holdings and the Borrower represent and warrant to the Administrative Agent and
the Lenders, after giving effect to the Transactions, at the time of each Credit
Extension (solely to the extent required to be true and correct for such Credit
Extension pursuant to Article IV or Section 2.14, as applicable):

SECTION 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its respective Restricted Subsidiaries that is a Material
Subsidiary:
(1)    is a Person duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or organization
(to the extent such concept exists in such jurisdiction),
(2)    has all corporate or other organizational power and authority to (a) own
or lease its assets and carry on its business as currently conducted and (b) in
the case of the Loan Parties, execute, deliver and perform its obligations under
the Loan Documents to which it is a party,
(3)    is duly qualified and in good standing (to the extent such concept
exists) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business as currently conducted
requires such qualification,
(4)    is in compliance with all applicable Laws orders, writs, injunctions and
orders (including with the United States Foreign Corrupt Practices Act of 1977
(the “FCPA”) and the USA PATRIOT Act and the UK Bribery Act.), and
(5)    has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted,
except, in each case referred to in the preceding clauses (1) (with respect to
the good standing of a Person other than the Borrower), (2)(a), (3), (4) and
(5), to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.02    Authorization; No Contravention.
(1)    The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is a party have been duly authorized by all
necessary corporate or other organizational action.
(2)    None of the execution, delivery and performance by each Loan Party of
each Loan Document, and in the case of clause (a) below, the incurrence of
Indebtedness and granting of security interests and guarantees thereunder, as
applicable, to which such Person is a party will:
(a)    contravene the terms of any of such Person’s Organizational Documents,
(b)    result in any breach or contravention of, or the creation of any Lien
upon any of the property or assets of such Person or any of the Restricted
Subsidiaries (other than as permitted by


170



--------------------------------------------------------------------------------

 


Section 7.01) under (i) any Contractual Obligation to which such Loan Party is a
party or affecting such Loan Party or the properties of such Loan Party or any
of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject, or
(c)    violate any applicable Law,
except with respect to any breach, contravention or violation (but not creation
of Liens) referred to in the preceding clauses (b) and (c), to the extent that
such breach, contravention or violation would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.03    Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, except for:
(1)    filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties,
(2)    the approvals, consents, exemptions, authorizations, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect (except to the extent not required to be obtained, taken, given or
made or in full force and effect pursuant to the Collateral and Guarantee
Requirement), and
(3)    those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

SECTION 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party hereto or
thereto, as applicable. Each Loan Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws, by general principles of equity and
principles of good faith and fair dealing.

SECTION 5.05    Financial Statements; No Material Adverse Effect.
(1)     The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of Public Parent
and its Subsidiaries, in each case, as of the date(s) thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, (i) except as
otherwise expressly noted therein and (ii) subject, in the case of the Quarterly
Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes.
(2)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, overtly threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Holdings, the Borrower or any of the Restricted Subsidiaries that
would reasonably be expected to have a Material Adverse Effect.

SECTION 5.07    Labor Matters. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (1) there are
no strikes or other labor disputes against the Borrower or the Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened


171



--------------------------------------------------------------------------------

 


in writing and (2) hours worked by and payment made based on hours worked to
employees of each of Holdings, the Borrower or the Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Laws dealing with wage and hour matters.

SECTION 5.08    Ownership of Property; Liens. Each Loan Party and each of its
respective Restricted Subsidiaries has good and valid record title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Liens permitted by Section 7.01
and except where the failure to have such title or other interest would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 5.09    Environmental Matters. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) each Loan Party and each of its Restricted Subsidiaries and their respective
operations and properties is in compliance with all applicable Environmental
Laws; (b) each Loan Party and each of its Restricted Subsidiaries has obtained
and maintained all Environmental Permits required to conduct their operations;
(c) none of the Loan Parties or any of their respective Restricted Subsidiaries
is subject to any pending or, to the knowledge of the Borrower, threatened
Environmental Claim in writing or Environmental Liability and (d) none of the
Loan Parties or any of their respective Restricted Subsidiaries or predecessors
has treated, stored, transported or Released Hazardous Materials at or from any
currently or formerly owned, leased or operated real estate or facility which
could reasonably be expected to give rise to any Environmental Liability.

SECTION 5.10    Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
Loan Party and each of its Restricted Subsidiaries has timely filed all tax
returns and reports required to be filed, and has timely paid all Taxes
(including satisfying its withholding tax obligations) levied or imposed on its
properties, income or assets (whether or not shown in a tax return), except
those which are being contested in good faith by appropriate actions diligently
taken and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed Tax assessment, deficiency or other claim against any
Loan Party or any of its Restricted Subsidiaries except (i) those being actively
contested by a Loan Party or such Restricted Subsidiary in good faith and by
appropriate actions diligently taken and for which adequate reserves have been
provided in accordance with GAAP or (ii) those which would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

SECTION 5.11    ERISA Compliance.
(1)    (a) No ERISA Event has occurred or is reasonably expected to occur and
(b) none of the Loan Parties or any of their respective ERISA Affiliates has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan, except, with respect to each of the foregoing
clauses of this Section 5.11(2), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
(2)    Except as would not reasonably be expected to result in a Material
Adverse Effect, no Loan Party has incurred any obligation in connection with the
termination of or withdrawal from any Foreign Plan.

SECTION 5.12    Subsidiaries.
(1)    As of the Closing Date, after giving effect to the Transactions, all of
the outstanding Equity Interests in Holdings and its Restricted Subsidiaries
have been validly issued and are fully paid and (if applicable) non-assessable,
and all Equity Interests that constitute Collateral owned by Holdings in the
Borrower, and by Holdings, the Borrower or any Subsidiary Guarantor in any of
their respective Subsidiaries are owned free and clear of all Liens of any
person except (a) those Liens created under the Collateral Documents and (b) any
Lien that is permitted under Section 7.01.


172



--------------------------------------------------------------------------------

 


(2)    As of the Closing Date, Schedule 5.12 sets forth:
(a)    the name and jurisdiction of organization of each Subsidiary, and
(b)    the ownership interests of Holdings in the Borrower and any Subsidiary of
Holdings in each Subsidiary, including the percentage of such ownership.

SECTION 5.13    Margin Regulations; Investment Company Act.
(a)    As of the Closing Date, none of the Collateral is Margin Stock. No Loan
Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying Margin Stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System of the United States), or extending credit for the purpose of purchasing
or carrying Margin Stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U.
(b)    No Loan Party is required to be registered as an “investment company”
under the Investment Company Act of 1940.

SECTION 5.14    Disclosure. As of the Closing Date none of the written
information and written data heretofore or contemporaneously furnished in
writing by or on behalf of Holdings, the Borrower or any Subsidiary Guarantor to
any Agent or any Lender on or prior to the Closing Date in connection with the
Transactions, when taken as a whole, contains any material misstatement of fact
or omits to state any material fact necessary to make such written information
and written data taken as a whole, in the light of the circumstances under which
it was delivered, not materially misleading (after giving effect to all
modifications and supplements to such written information and written data, in
each case, furnished after the date on which such written information or such
written data was originally delivered and prior to the Closing Date); it being
understood that for purposes of this Section 5.14, such written information and
written data shall not include any projections, pro forma financial information,
financial estimates, forecasts and forward-looking information or information of
a general economic or general industry nature.

SECTION 5.15    Intellectual Property; Licenses, etc. Holdings and the
Restricted Subsidiaries have good and marketable title to, or a valid license or
right to use, all patents, patent rights, trademarks, service marks, trade
names, copyrights, technology, software, know-how, database rights and other
intellectual property rights (collectively, “IP Rights”) that to the knowledge
of the Borrower are reasonably necessary for the operation of their respective
businesses as currently conducted, except where the failure to have any such
rights, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. To the knowledge of the Borrower,
the operation of the respective businesses of Holdings or any Subsidiary of
Holdings as currently conducted does not infringe upon, dilute, misappropriate
or violate any IP Rights held by any Person except for such infringements,
dilutions, misappropriations or violations, individually or in the aggregate,
that would not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any IP Rights is pending or, to the knowledge of
the Borrower, threatened in writing against any Loan Party or Subsidiary, that,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

SECTION 5.16    Solvency. On the Closing Date after giving effect to the
Transactions, Holdings and the Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.17    USA PATRIOT Act; Anti-Terrorism Laws. To the extent applicable,
each of Holdings and the Restricted Subsidiaries are in compliance, in all
material respects, with (i) the USA PATRIOT Act, (ii) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
and


173



--------------------------------------------------------------------------------

 


(iii) economic or financial sanctions or trade embargoes imposed, administered
or enforced by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, and any other applicable enabling
legislation or executive order relating thereto. Neither Holdings, the Borrower
nor any Restricted Subsidiary nor, to the knowledge of the Borrower, any
director, officer or employee (in their capacity as such) of Holdings, the
Borrower or any of the Restricted Subsidiaries, is currently the subject of any
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”) (such sanctions, “Sanctions”). No proceeds of the
Loans will be used by Holdings, the Borrower or any Restricted Subsidiary
directly or, to the knowledge of the Borrower, indirectly, for the purpose of
financing activities of or with any Person, or in any country, that, at the time
of such financing, is the subject of any Sanctions administered by OFAC, except
to the extent licensed or otherwise approved by OFAC.

SECTION 5.18    Collateral Documents. Except as otherwise contemplated hereby or
under any other Loan Documents and subject to limitations set forth in the
Collateral and Guarantee Requirement, the provisions of the Collateral
Documents, together with such filings and other actions required to be taken
hereby or by the applicable Collateral Documents (including the delivery to
Collateral Agent of any Pledged Collateral required to be delivered pursuant
hereto or the applicable Collateral Documents), are effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties a legal, valid,
perfected and enforceable first priority Lien (subject to Liens permitted by
Section 7.01 and to any applicable Intercreditor Agreement) on all right, title
and interest of the respective Loan Parties in the Collateral described therein
in which a security interest is required to be perfected.
Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, no Loan Party makes any representation or
warranty as to (A) the effects of perfection or non-perfection, the priority or
the enforceability of any pledge of or security interest in any Equity Interests
of any Foreign Subsidiary that is not a Specified Jurisdiction Subsidiary, or as
to the rights and remedies of the Agents or any Lender with respect thereto,
under foreign Law, (B) the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date with respect to Collateral not required
to be pledged or perfected on the Closing Date pursuant to Section 4.01 and
until required pursuant to Section 4.01, 6.12 or 6.14, the pledge or creation of
any security interest, or the effects of perfection or non-perfection, the
priority or enforceability of any pledge or security interest to the extent not
required on the Closing Date pursuant to Section 4.01, or (D) any Excluded
Assets.

SECTION 5.19    Centre of Main Interests. Holdings and each UK Holding Company
that is a Material Subsidiary has its “centre of main interest” as that term is
used in Article 3(1) of the Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings) as its jurisdiction of incorporation or
organization, as applicable.


 

Article VI    

Affirmative Covenants
So long as the Termination Conditions have not been satisfied, Holdings shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02
and 6.03) cause each of the Restricted Subsidiaries to:


174



--------------------------------------------------------------------------------


 


SECTION 6.01    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution by the Administrative Agent to each Lender (subject
to the limitations on distribution of any such information to Public Lenders as
described in Section 6.02) each of the following:
(1)    within seventy-five (75) days after the end of each fiscal year of
Holdings (beginning with the fiscal year ending December 31, 2018) (or within
one hundred and twenty (120) days after the end of any fiscal year of Holdings
ending at any time Holdings is not owned by a publicly listed company), a
consolidated balance sheet of Holdings as at the end of such fiscal year, and
the related consolidated statements of income and cash flows for such fiscal
year, together with related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year, in reasonable detail
and all prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent registered public accounting firm of nationally
recognized standing or another accounting firm reasonably acceptable to the
Administrative Agent, which report and opinion (a) will be prepared in
accordance with generally accepted auditing standards and (b) will not be
subject to any qualification as to the scope of such audit (but may contain a
“going concern” explanatory paragraph or like qualification that is due to (i)
the impending maturity of any Indebtedness, (ii) any anticipated inability to
satisfy the Financial Covenant or any other financial covenant, (iii) an actual
Default of the Financial Covenant or any default with respect to any other
financial covenant or (iv) the activities, operations, financial results, assets
or liabilities of Unrestricted Subsidiaries) (such report and opinion, a
“Conforming Accounting Report”);
(2)    within fifty-five (55) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of Holdings (or, solely for the fiscal
quarter ending June 30, 2018, within 75 days after the end of such fiscal
quarter) (or within sixty (60) days after the end of any fiscal quarter of
Holdings ending at any time Holdings is not owned by a publicly listed company),
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter, and the related (a) consolidated statement of income for
such fiscal quarter and for the portion of the fiscal year then ended and (b)
consolidated statement of cash flows for the portion of the fiscal year then
ended, setting forth, in each case of the preceding clauses (a) and (b), in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
accompanied by an Officer’s Certificate stating that such financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of Holdings and its Subsidiaries in accordance with
GAAP, subject to normal year-end adjustments and the absence of footnotes;
(3)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(1) and 6.01(2), the related unaudited
(it being understood that such information may be audited at the option of
Holdings) consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries (if any) from
such consolidated financial statements; and
(4)    only after (and for so long as) Holdings ceases to be owned by a publicly
listed company, quarterly, at a time mutually agreed with the Administrative
Agent that is promptly after the delivery of the information required pursuant
to Sections 6.01(1) and 6.01(2) above, to participate in a conference call for
Lenders to discuss the financial position and results of operations of Holdings
and its Subsidiaries for the fiscal quarter or fiscal year, as applicable, for
which financial statements have been delivered, which conference call will only
pertain to matters available or distributed to “public side” Lenders; provided
that if Holdings, the Borrower or any Parent Company holds a conference call
open to the public or holders of any public securities to discuss the financial
position and results of operations of Holdings and its Subsidiaries for the most
recently ended fiscal quarter or fiscal year, as applicable, for which financial
statements have been delivered pursuant to Sections 6.01(1) and 6.01(2) above,
such conference call will be deemed to satisfy the requirements of this Section
6.01(4) so long as the Lenders are provided access to such conference call and
the ability


175



--------------------------------------------------------------------------------

 


to ask questions thereon or (y) provide simultaneously with the delivery of the
information required pursuant to Sections 6.01(1) and 6.01(2) above.
Notwithstanding the foregoing, the obligations referred to in Sections 6.01,
6.02 and 6.03 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements or
other materials of any Parent Company or (B) Holdings’s or such Parent Company’s
Form 10-K,10-Q, 8-K or other filing, as applicable, filed with the SEC (and the
public filing of such report with the SEC shall constitute delivery under this
Section 6.01, 6.02 and 6.03); provided that with respect to each of the
preceding clauses (A) and (B), (1) to the extent such information relates to a
parent of Holdings, if and so long as such Parent Company will have Independent
Assets or Operations, such information is accompanied by consolidating
information (which need not be audited) that explains in reasonable detail the
differences between the information relating to such Parent Company and its
Independent Assets or Operations, on the one hand, and the information relating
to Holdings and the consolidated Restricted Subsidiaries on a stand-alone basis,
on the other hand and (2) to the extent such information is in lieu of
information required to be provided under Section 6.01(1) (it being understood
that such information may be audited at the option of Holdings), such materials
are accompanied by a Conforming Accounting Report.
Any financial statements required to be delivered pursuant to Sections 6.01(1)
or 6.01(2) shall not be required to contain all purchase accounting adjustments
relating to the Transactions or any other transaction(s) permitted hereunder to
the extent it is not practicable to include any such adjustments in such
financial statements.

SECTION 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution by the Administrative Agent to each Lender
(subject to the limitations on distribution of any such information to Public
Lenders as described in this Section 6.02):
(1)    no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(1) (commencing with such delivery for the
fiscal year ending December 31, 2018) and Section 6.01(2) (commencing with such
delivery for the fiscal quarter ending September 30, 2018), a duly completed
Compliance Certificate signed by a Financial Officer of the Borrower or
Holdings;
(2)    promptly after the same are publicly available, copies of all special
reports and registration statements which Holdings, the Borrower or any
Restricted Subsidiary files with the SEC or with any Governmental Authority that
may be substituted therefor or with any national securities exchange, as the
case may be (other than amendments to any registration statement (to the extent
such registration statement, in the form it became effective, is delivered to
the Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8), and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;
(3)    promptly after the furnishing thereof, copies of any notices of default
to any holder of any class or series of debt securities of any Loan Party having
an aggregate outstanding principal amount greater than the Threshold Amount (in
each case, other than in connection with any board observer rights) and not
otherwise required to be furnished to the Administrative Agent pursuant to any
other clause of this Section 6.02; and
(4)    together with the delivery of the Compliance Certificate with respect to
the financial statements referred to in Section 6.01(1), (a) a report setting
forth the information required by Section 1 of the Perfection Certificate (or
confirming that there has been no change in such information since the later of
the Closing Date or the last report delivered pursuant to this clause (a)) and
(b) a list of each Subsidiary of Holdings that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such list or a confirmation that there is no change


176



--------------------------------------------------------------------------------

 


in such information since the later of the Closing Date and the last such list
delivered pursuant to this clause (b).
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (a) on which Holdings posts such documents, or provides a
link thereto, on Holdings’s (or any Parent Company’s) website on the Internet at
the website address listed on Schedule 10.02 hereto (or any successor website
thereto); or (b) on which such documents are posted on Holdings’s or a Parent
Company’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (i) upon written request by the Administrative Agent, the
Borrower will deliver paper copies of such documents to the Administrative Agent
for further distribution by the Administrative Agent to each Lender (subject to
the limitations on distribution of any such information to Public Lenders as
described in this Section 6.02) until a written request to cease delivering
paper copies is given by the Administrative Agent and (ii) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents or link and, upon the Administrative
Agent’s request, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
Holdings hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the Issuing Banks materials or information provided
by or on behalf of Holdings and the Borrower hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks, SyndTrak,
ClearPar or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may have personnel who do not wish to receive any information
with respect to Holdings, their Subsidiaries or their respective securities that
is not Public-Side Information, and who may be engaged in investment and other
market-related activities with respect to such Person’s securities (each, a
“Public Lender”). Holdings hereby agrees that (i) at the Administrative Agent’s
request, all Borrower Materials that are to be made available to Public Lenders
will be clearly and conspicuously marked “PUBLIC” which, at a minimum, means
that the word “PUBLIC” will appear prominently on the first page thereof; (ii)
by marking Borrower Materials “PUBLIC,” the Borrower will be deemed to have
authorized the Administrative Agent, the Lenders and the Issuing Banks to treat
such Borrower Materials as containing only Public-Side Information (provided,
however, that to the extent such Borrower Materials constitute Information, they
will be treated as set forth in Section 10.09); (iii) all Borrower Materials
marked “PUBLIC” and, except to the extent the Borrower notifies the
Administrative Agent to the contrary, any Borrower Materials provided pursuant
to Sections 6.01(1), 6.01(2) or 6.02(1) are permitted to be made available
through a portion of the Platform designated as “Public Side Information”; and
(iv) the Administrative Agent and the Arrangers shall be entitled to treat
Borrower Materials that are not specifically identified as “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated as “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark the Borrower Materials “PUBLIC.”
Anything to the contrary notwithstanding, nothing in this Agreement will require
Holdings, the Borrower or any Subsidiary to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter, or provide information (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure is prohibited by Law or binding agreement or (iii)
that is subject to attorney-client or similar privilege or constitutes attorney
work product; provided that in the event that Holdings or the Borrower does not
provide information that otherwise would be required to be provided hereunder in
reliance on the exclusions in this paragraph relating to violation of any
obligation of confidentiality, Holdings or the Borrower shall use commercially
reasonable efforts to provide notice to the Administrative Agent promptly upon
obtaining knowledge that such information is being withheld (but solely if
providing such notice would not violate such obligation of confidentiality).

SECTION 6.03    Notices. Promptly after a Responsible Officer obtains actual
knowledge thereof, notify the Administrative Agent of:
(1)    the occurrence of any Default; and


177



--------------------------------------------------------------------------------

 


(2)    (a) any dispute, litigation, investigation or proceeding between any Loan
Party and any arbitrator or Governmental Authority, (b) the filing or
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any of its Subsidiaries, including pursuant to any
applicable Environmental Laws or in respect of IP Rights, (c) the occurrence of
any violation by any Loan Party or any of its Subsidiaries of, or liability
under, any Environmental Law or Environmental Permit, or (d) the occurrence of
any ERISA Event that, in any such case referred to in clauses (a), (b), (c) or
(d) of this Section 6.03(2), has resulted or would reasonably be expected to
result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Borrower setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04    Payment of Obligations. Timely pay, discharge or otherwise
satisfy, as the same shall become due and payable, all of its obligations and
liabilities in respect of Taxes imposed upon it or upon its income or profits or
in respect of its property, except, in each case, to the extent (1) any such Tax
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (2) the
failure to pay or discharge the same would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 6.05    Preservation of Existence, etc.
(1)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and
(2)    take all reasonable action to obtain, preserve, renew and keep in full
force and effect its rights, licenses, permits, privileges, franchises, and IP
Rights material to the conduct of its business,
except in the case of clause (1) or (2) to the extent (other than with respect
to the preservation of the existence of the Borrower or Holdings) that failure
to do so would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or pursuant to any merger, consolidation,
liquidation, dissolution or disposition permitted by Article VII.

SECTION 6.06    Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material tangible
properties and equipment used in the operation of its business in good working
order, repair and condition, ordinary wear and tear excepted and casualty or
condemnation excepted and any repairs and replacements that are the obligation
of the owner or landlord of any property leased by Holdings, the Borrower or any
of the Restricted Subsidiaries excepted.

SECTION 6.07    [Reserved].

SECTION 6.08     Maintenance of Insurance. Maintain with insurance companies
that the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed or with a Captive Insurance Subsidiary, insurance with respect to
Holdings’s and the Restricted Subsidiaries’ properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Holdings and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons, and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried; provided that notwithstanding the foregoing, in no event
will Holdings, the Borrower or any Restricted Subsidiary be required to obtain
or maintain insurance that is more restrictive than its normal


178



--------------------------------------------------------------------------------

 


course of practice. Subject to Section 6.14(2), each such policy of insurance
will, as appropriate, (i) name the Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder as its interests may appear or (ii)
in the case of each casualty insurance policy, contain an additional loss
payable clause or endorsement that names the Collateral Agent, on behalf of the
Secured Parties, as the additional loss payee thereunder.



SECTION 6.09    Compliance with Laws. Comply (i) with the requirements of all
Laws (including the USA PATRIOT Act, the FCPA, the United Kingdom Bribery Act of
2010 and Sanctions) and (ii) with all orders, writs, injunctions and decrees of
any Governmental Authority applicable to it or to its business or property,
except, in each of (i) and (ii), if the failure to comply therewith would not
reasonably be expected individually or in the aggregate to have a Material
Adverse Effect.

SECTION 6.10    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects shall
be made of all material financial transactions and matters involving the assets
and business of Holdings or such Restricted Subsidiary, as the case may be (it
being understood and agreed that certain Non-Specified Jurisdiction Subsidiaries
may maintain individual books and records in conformity with generally accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder).

SECTION 6.11    Inspection Rights.
Permit representatives designated by the Administrative Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (subject to such accountants’ customary policies and
procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.11 and the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year absent the existence of an
Event of Default and only one (1) such time shall be at the Borrower’s expense;
provided further that when an Event of Default exists, the Administrative Agent
(or any of its representatives) may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and upon reasonable
advance notice. The Administrative Agent shall give the Borrower the opportunity
to participate in any discussions with Holdings’s, the Borrower’s or any Parent
Company’s (to the extent such Parent Company’s financial statements are
delivered pursuant to Section 6.01) independent public accountants. For the
avoidance of doubt, this Section 6.11 is subject to the last paragraph of
Section 6.02.



SECTION 6.12    Covenant to Guarantee Obligations and Give Security. At the
Borrower’s expense, subject to the provisions of the Collateral and Guarantee
Requirement and any applicable limitation in any Collateral Document, take all
action necessary or reasonably requested by the Administrative Agent or the
Collateral Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
(1)    (x) upon (i) the formation or acquisition of any new direct or indirect
wholly owned Material Specified Jurisdiction Subsidiary (in each case, other
than any Excluded Subsidiary), (ii) the designation of any existing direct or
indirect wholly owned Material Specified Jurisdiction Subsidiary (other than any
Excluded Subsidiary) as a Restricted Subsidiary, (iii) any Subsidiary (other
than any Excluded Subsidiary) becoming a wholly owned Material Specified
Jurisdiction Subsidiary or (iv) a Restricted Subsidiary ceasing to be an
Excluded Subsidiary; (y) upon the acquisition of any material assets by
Holdings, the Borrower or any Subsidiary Guarantor; or (z) with respect to any
Subsidiary at the time it becomes a Loan Party, for any material assets other
than Excluded Assets held by such Subsidiary (in each case, other than assets
constituting Collateral under a Collateral Document that becomes subject to the
Lien created by such Collateral Document upon acquisition thereof, without
limitation of the obligations to perfect such Lien):


179



--------------------------------------------------------------------------------

 


(a)        within the applicable number of days specified below after such
formation, acquisition or designation or, in each case, such longer period as
the Administrative Agent may agree in its reasonable discretion, cause each such
Subsidiary that is required to become a Subsidiary Guarantor under the
Collateral and Guarantee Requirement to execute the Guaranty (or a joinder
thereto) and other documentation the Administrative Agent may reasonably request
from time to time in order to carry out more effectively the purposes of the
Guaranty and the Collateral Documents,
(b)    within sixty (60) days (or within one hundred and twenty (120) days in
the case of documents listed in Section 6.12(2)(b)) after such formation,
acquisition or designation, cause each such Subsidiary that is required to or
does become a Subsidiary Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Collateral Agent items listed in
Section 6.12(2)(b), mutatis mutandis, including supplements to the Security
Agreements, a counterpart signature page to the Intercompany Note, Intellectual
Property Security Agreements and other security agreements and documents (if
applicable), as reasonably requested by and in form and substance reasonably
satisfactory to the Collateral Agent (consistent with the Security Agreements,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Closing Date as amended and in effect from time to time), in each
case granting and perfecting Liens required by the Collateral and Guarantee
Requirement;


(c)        within sixty (60) days after such formation, acquisition or
designation, cause each such Subsidiary that is required to or does become a
Subsidiary Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, if applicable, a joinder to the
Intercompany Note substantially in the form of Annex I thereto with respect to
the intercompany Indebtedness held by such Subsidiary and required to be pledged
pursuant to the Collateral Documents;
(d)        within sixty (60) days (or within one hundred and fifty (150) days in
the case of documents listed in Section 6.12(2)(b)) after such formation,
acquisition or designation, take and cause (i) the applicable Subsidiary that is
required to or does become a Subsidiary Guarantor pursuant to the Collateral and
Guarantee Requirement and (ii) to the extent applicable, each direct or indirect
parent of such applicable Subsidiary, in each case, to take customary action(s)
(including the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates to the extent
certificated) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent (or in any representative
of the Collateral Agent designated by it) valid and perfected (subject to Liens
permitted by Section 7.01) Liens required by the Collateral and Guarantee
Requirement, enforceable against all third parties in accordance with their
terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity (regardless of whether enforcement is sought in
equity or at law); and
(e)        within sixty (60) days (or one hundred and fifty (150) days in the
case of documents described in Section 6.12(2)(b)) after the reasonable request
therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its reasonable discretion), deliver to the
Administrative Agent a signed copy of a


180



--------------------------------------------------------------------------------

 


customary Opinion of Counsel, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.12(1) as the
Administrative Agent may reasonably request; and
(f)        within sixty (60) days after the acquisition by any UK Holding
Company of any Equity Interests of a U.S. Loan Party, if such UK Holding Company
is not already a party to the U.S. Security Agreement, such UK Holding Company
shall execute and deliver to the Collateral Agent a joinder to the U.S. Security
Agreement, and take all actions, in each case consistent with the Collateral and
Guarantee Requirement, necessary or reasonably requested by the Collateral Agent
to perfect the security of the Collateral Agent in respect of such Equity
Interests of such U.S. Loan Party.
provided that actions relating to Liens on real property are governed by Section
6.12(2) and not this Section 6.12(1).
(2)    Material Real Property.
(a)    Notice.
(i)    Within ninety (90) days (or such longer period as the Collateral Agent
may agree in its sole discretion) after the formation, acquisition or
designation of a Subsidiary that is required to or does become a Subsidiary
Guarantor under the Collateral and Guarantee Requirement, Holdings will, or will
cause such Subsidiary to, furnish to the Collateral Agent a description of any
Material Real Property (other than any Excluded Asset(s)) owned by such
Subsidiary.
(ii)    Within ninety (90) days (or such longer period as the Collateral Agent
may agree in its sole discretion) after the acquisition of any Material Real
Property (other than any Excluded Asset(s)) by a Loan Party (other than
Holdings), after the Closing Date, Holdings will, or will cause such Loan Party
to, furnish to the Collateral Agent a description of any such Material Real
Property.
(b)    Mortgages. Holdings will, or will cause the applicable Loan Party to,
provide the Collateral Agent with a Mortgage with respect to any Material Real
Property that is the subject of a notice delivered pursuant to Section
6.12(2)(a), within one hundred and fifty (150) days of the acquisition,
formation or designation of such Subsidiary or the acquisition of such Material
Real Property (or such longer period as the Collateral Agent may agree in its
sole discretion), together with:
(i)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create, except to the extent otherwise
provided hereunder, including subject to Liens permitted by Section 7.01 and to
any applicable Intercreditor Agreement, a valid and subsisting perfected Lien on
such Material Real Property in favor of the Collateral Agent for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Collateral Agent;
(ii)    fully paid American Land Title Association Lender’s title insurance
policies (or marked up title commitments having the effect of policies of title
insurance) or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
available in the applicable jurisdiction (it being agreed that zoning reports
from


181



--------------------------------------------------------------------------------

 


a nationally recognized zoning company shall be acceptable in lieu of zoning
endorsements to title policies in any jurisdiction where there is a material
difference in the cost of zoning reports and zoning endorsements) and in
amounts, reasonably acceptable to the Collateral Agent (not to exceed the fair
market value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Collateral Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, subject only to Liens permitted by Section 7.01 or any applicable
Intercreditor Agreement or such other Liens reasonably satisfactory to the
Collateral Agent that do not have a material adverse impact on the use or value
of the Mortgaged Properties, and providing for such other affirmative insurance
and such coinsurance and direct access reinsurance as the Collateral Agent may
reasonably request and is available in the applicable jurisdiction;
(iii)    customary Opinions of Counsel for the applicable Loan Parties in states
in which such Material Real Properties are located, with respect to the
enforceability and perfection of the Mortgage(s) and any related fixture filings
and the due authorization, execution and delivery of the Mortgages, in form and
substance reasonably satisfactory to the Collateral Agent;
(i)    American Land Title/American Congress on Surveying and Mapping surveys
(or, if reasonably acceptable to the Collateral Agent, zip or express maps) for
each Material Real Property or existing surveys together with no change
affidavits, in each case certified to the Collateral Agent if deemed necessary
by the Collateral Agent in its reasonable discretion, sufficient for the title
insurance company issuing a Mortgage Policy to remove the standard survey
exception and issue standard survey related endorsements and otherwise
reasonably satisfactory to the Collateral Agent;
(ii)    a completed “Life of Loan” Federal Emergency Management Agency standard
flood hazard determination with respect to each Material Real Property
containing improved land addressed to the Collateral Agent and otherwise in
compliance with the Flood Insurance Laws; and
(iii)    as promptly as practicable after the reasonable request therefor by the
Collateral Agent, environmental assessment reports and reliance letters (if any)
that have been prepared in connection with such acquisition, designation or
formation of any Material Specified Jurisdiction Subsidiary or acquisition of
any Material Real Property; provided that there shall be no obligation to
deliver to the Collateral Agent any environmental assessment report whose
disclosure to the Collateral Agent would require the consent of a Person other
than Holdings or one of its Subsidiaries, where, despite the commercially
reasonable efforts of Holdings to obtain such consent, such consent cannot be
obtained.
(2)    Notwithstanding anything to the contrary in this Section 6.12, the
Collateral Agent may grant one or more extensions of time from any time period
set forth herein for the taking of or causing any action, delivering or
furnishing any notice, information, documents, insurance or opinions or for the
creation and perfection of any Liens in its reasonable discretion and any such
extensions may, in the sole discretion of the Collateral Agent, be effective
retroactively.

SECTION 6.13    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (1) comply, and
take all reasonable actions to cause any lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits (including any cleanup, removal or remedial obligations)
and (2) obtain and renew all Environmental Permits required to conduct its
operations or in connection with its properties.


182



--------------------------------------------------------------------------------


 


SECTION 6.14    Further Assurances and Post-Closing Covenant.
(1)    Subject to the provisions of the Collateral and Guarantee Requirement and
any applicable limitations in any Collateral Document and in each case at the
expense of the Borrower, promptly upon reasonable request from time to time by
the Administrative Agent or the Collateral Agent or as may be required by
applicable Laws (a) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent or Collateral Agent may reasonably
request from time to time in order to satisfy the Collateral and Guarantee
Requirement.
(2)    As promptly as practicable, and in any event no later than one hundred
and fifty (150) days after the Closing Date or such later date as the
Administrative Agent reasonably agrees to in writing, including to reasonably
accommodate circumstances unforeseen on the Closing Date, (a) deliver the
documents or take the actions required pursuant to sub clauses (i) through (vi)
of Section 6.12(2)(b) hereof with respect to any Material Real Properties listed
in Schedule 1.01(3) and (b) deliver the documents or take the actions specified
in Schedule 6.14(2), in each case except to the extent otherwise agreed by the
Collateral Agent pursuant to its authority as set forth in the definition of the
term “Collateral and Guarantee Requirement.”

SECTION 6.15    Use of Proceeds. The proceeds of (a) the Closing Date Term
Loans, together with the proceeds of any Revolving Loans drawn on the Closing
Date and cash on hand, will be used to refinance in full the Existing Credit
Agreement and to pay the Transaction Expenses, and (b) any Revolving Loans may
be used to replace, backstop or cash collateralize letters of credit on the
Closing Date and for general corporate purposes and for any other purpose not
prohibited by the Loan Documents.

SECTION 6.16    Maintenance of Ratings. Use commercially reasonable efforts to
maintain (1) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from S&P,
in each case in respect of the Borrower, and (2) a public rating (but not any
specific rating) in respect of the Closing Date Term Loan from each of S&P and
Moody’s.

SECTION 6.17    Affiliate Transactions.
(a)    Holdings shall, and shall cause its Restricted Subsidiaries to, make all
payments to, or sales, leases, transfers or other dispositions of its properties
or assets to, or to purchase property and assets from, or to enter into or make
or amend any transaction, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of Holdings (each of the
foregoing, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of the greater of (i) $65.0 million and (ii) 10.0% of
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis), to be
on terms, taken as a whole, that are not materially less favorable to Holdings,
the Borrower or the relevant Restricted Subsidiary than those that would have
been obtained at such time in a comparable transaction by Holdings, the Borrower
or such Restricted Subsidiary with a Person other than an Affiliate of the
Borrower on an arm’s-length basis or, if in the good faith judgment of the Board
of Directors no comparable transaction is available with which to compare such
Affiliate Transaction, such Affiliate Transaction is otherwise fair to Holdings
or such Restricted Subsidiary from a financial point of view and, in connection
therewith the Borrower shall deliver to the Administrative Agent with respect to
any Affiliate Transaction or series of related Affiliate Transactions requiring
aggregate payments or consideration in excess of $350.0 million, an Officer’s
Certificate certifying that such Affiliate Transaction complies, or complied,
with the foregoing at the time consummated.


183



--------------------------------------------------------------------------------

 


(b)    The foregoing restriction will not apply to the following:
(1)    (a) transactions between or among Holdings, the Borrower, any Parent
Company and one or more Restricted Subsidiaries or between or among Restricted
Subsidiaries or, in any case, any entity that becomes a Restricted Subsidiary as
a result of such transaction and (b) any merger, consolidation or amalgamation
of Holdings and any Parent Company; provided that such merger, consolidation or
amalgamation of the Borrower is otherwise in compliance with the terms of this
Agreement;
(2)    (a) Restricted Payments permitted by Section 7.05 (including any
transaction specifically excluded from the definition of the term “Restricted
Payments,” including pursuant to the exceptions contained in the definition
thereof and the parenthetical exclusions of such definition, but excluding any
Restricted Payment permitted by Section 7.05(b)(14)(f)), (b) any Permitted
Investment(s) or any acquisition otherwise permitted hereunder and (c)
Indebtedness permitted by Section 7.02;
(3)     the payment of management, consulting, monitoring, transaction, advisory
and other fees, indemnities and expenses pursuant to the Registration Rights
Agreement (including any unpaid management, consulting, monitoring, transaction,
advisory and other fees, indemnities and expenses accrued in any prior year) and
any termination fees pursuant to the Registration Rights Agreement, or any
amendment thereto or replacement thereof so long as any such amendment or
replacement is not materially disadvantageous in the good faith judgment of the
Board of Directors to the Lenders when taken as a whole, as compared to the
Registration Rights Agreement as in effect on the Closing Date,
(a)    the payment of indemnification and similar amounts to, and reimbursement
of expenses to, the Sponsors and their officers, directors, employees and
Affiliates, in each case, approved by, or pursuant to arrangements approved by,
the Board of Directors,
(b)    payments, loans, advances or guarantees (or cancellation of loans,
advances or guarantees) to future, present or former employees, officers,
directors, managers, consultants or independent contractors or guarantees in
respect thereof for bona fide business purposes or in the ordinary course of
business or consistent with industry practice,
(c)    any subscription agreement or similar agreement pertaining to the
repurchase of Equity Interests pursuant to put/call rights or similar rights
with current, former or future officers, directors, employees, managers,
consultants and independent contractors of Holdings, any Subsidiary or any
Parent Company and
(d)    any payment of compensation or other employee compensation, benefit plan
or arrangement, any health, disability or similar insurance plan which covers
current, former or future officers, directors, employees, managers, consultants
and independent contractors of the Borrower, any Subsidiary or any Parent
Company;
(4)    the payment of fees and compensation paid to, and indemnities and
reimbursements and employment and severance arrangements provided to, or on
behalf of or for the benefit of, present, future or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates or Immediate Family Members or
any permitted transferees thereof) of Holdings, any Parent Company or any
Restricted Subsidiary;
(5)    transactions in which Holdings, the Borrower or any Restricted
Subsidiary, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
Holdings or such Restricted Subsidiary from a financial point of view or stating


184



--------------------------------------------------------------------------------

 


that the terms, when taken as a whole, are not materially less favorable to
Holdings or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by Holdings, the Borrower or such
Restricted Subsidiary with a Person that is not an Affiliate of Holdings on an
arm’s-length basis;
(6)    the existence of, or the performance by Holdings, the Borrower or any
Restricted Subsidiary of its obligations under the terms of, any agreement as in
effect as of the Closing Date, or any amendment thereto or replacement thereof
(so long as any such amendment or replacement is not materially disadvantageous
in the good faith judgment of the Board of Directors to the Lenders, when taken
as a whole, as compared to the applicable agreement as in effect on the Closing
Date);
(7)    the existence of, or the performance by Holdings, the Borrower or any
Restricted Subsidiary of its obligations under the terms of, any equity holders
agreement or the equivalent (including any registration rights agreement or
purchase agreement related thereto) to which it is a party as of the Closing
Date and any amendment thereto and, similar agreements or arrangements that it
may enter into thereafter; provided that the existence of, or the performance by
Holdings, the Borrower or any Restricted Subsidiary of obligations under any
future amendment to any such existing agreement or arrangement or under any
similar agreement or arrangement entered into after the Closing Date will only
be permitted by this clause (7) to the extent that the terms of any such
amendment or new agreement or arrangement are not otherwise materially
disadvantageous in the good faith judgment of the Board of Directors to the
Lenders, when taken as a whole, as compared to the original agreement or
arrangement in effect on the Closing Date;
(8)    the Transactions and the payment of all fees and expenses related to the
Transactions, including Transaction Expenses;
(9)    transactions with customers, clients, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, or transactions
otherwise relating to the purchase or sale of goods or services, in each case in
the ordinary course of business or consistent with industry practice and
otherwise in compliance with the terms of this Agreement that are fair to
Holdings and the Restricted Subsidiaries, in the reasonable determination of the
Board of Directors or the senior management of Holdings, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;
(10)    the issuance, sale or transfer of Equity Interests (other than
Disqualified Stock) of the Borrower or any Parent Company to any Person and the
granting and performing of customary rights (including registration rights) in
connection therewith, and any contribution to the capital of the Borrower;
(11)    sales of accounts receivable, or participations therein, or
Securitization Assets or related assets in connection with any Qualified
Securitization Facility and any other transaction effected in connection with a
Qualified Securitization Facility or a financing related thereto;
(12)    payments by Holdings, the Borrower or any Restricted Subsidiary made for
any financial advisory, consulting, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures, which payments are approved by, or
made pursuant to arrangements approved by, a majority of the Board of Directors
in good faith;
(13)    payments with respect to Indebtedness, Disqualified Stock and other
Equity Interests (and cancellation of any thereof) of Holdings, any Parent
Company and any Restricted Subsidiary and Preferred Stock (and cancellation of
any thereof) of any Restricted Subsidiary to any future, current or former
employee, director, officer, member of management, consultant or independent
contractor (or their respective Controlled Investment Affiliates or Immediate
Family Members or permitted transferees) of Holdings, any


185



--------------------------------------------------------------------------------

 


of its Subsidiaries or any Parent Company pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any equity subscription or equity holder agreement that are, in
each case, approved by Holdings in good faith; and any employment agreements,
severance arrangements, stock option plans and other compensatory arrangements
(and any successor plans thereto) and any supplemental executive retirement
benefit plans or arrangements with any such employees, directors, officers,
members of management, consultants or independent contractors (or their
respective Controlled Investment Affiliates or Immediate Family Members or any
permitted transferees thereof) that are, in each case, approved by Holdings in
good faith;
(14)    (a) investments by Affiliates in securities or Indebtedness of Holdings,
the Borrower or any Restricted Subsidiary (and payment of reasonable
out-of-pocket expenses incurred by such Affiliates in connection therewith) so
long as the investment is being offered by Holdings, the Borrower or such
Restricted Subsidiary generally to other investors on the same or more favorable
terms and (b) payments to Affiliates in respect of securities or Indebtedness of
Holdings, the Borrower or any Restricted Subsidiary contemplated in the
foregoing subclause (a) or that were acquired from Persons other than Holdings
and the Restricted Subsidiaries, in each case, in accordance with the terms of
such securities or Indebtedness;
(15)    payments to or from, and transactions with, any joint venture or
Unrestricted Subsidiary in the ordinary course of business or consistent with
past practice, industry practice or industry norms (including, any cash
management activities related thereto);
(16)    payments by Holdings (and any Parent Company) and its Subsidiaries
pursuant to tax sharing agreements among Holdings (and any Parent Company) and
its Subsidiaries; provided that in each case the amount of such payments by
Holdings and its Subsidiaries are permitted under Section 7.05(b)(14);
(17)    any lease entered into between Holdings, the Borrower or any Restricted
Subsidiary, as lessee and any Affiliate of Holdings, as lessor, and any
transaction(s) pursuant to that lease, which lease is approved by the Board of
Directors or senior management of the Borrower in good faith;
(18)    intellectual property licenses or sublicenses in the ordinary course of
business or consistent with industry practice;
(19)    the payment of reasonable out-of-pocket costs and expenses relating to
registration rights and indemnities provided to equity holders of the Borrower
or any Parent Company pursuant to any equity holders agreement or registration
rights agreement entered into on or after the Closing Date;
(20)    transactions permitted by, and complying with, Section 7.03 solely for
the purpose of (a) forming a holding company or (b) reincorporating the Borrower
or Holdings in a new jurisdiction;
(21)    transactions undertaken in good faith (as determined by the Board of
Directors or certified by senior management of the Borrower in an Officer’s
Certificate) for the purposes of improving the consolidated tax efficiency of
Holdings and its Restricted Subsidiaries and not for the purpose of
circumventing Articles VI and VII of this Agreement; so long as such
transactions, when taken as a whole, do not result in a material adverse effect
on the Liens on the Collateral granted by the Loan Parties in favor of the
Secured Parties, when taken as a whole, in each case, as determined in good
faith by the Board of Directors or certified by senior management of the
Borrower in an Officer’s Certificate;
(22)    (a) transactions with a Person that is an Affiliate of Holdings (other
than an Unrestricted Subsidiary) solely because Holdings, the Borrower or any
Restricted Subsidiary owns Equity


186



--------------------------------------------------------------------------------

 


Interests in such Person and (b) transactions with any Person that is an
Affiliate solely because a director or officer of such Person is a director or
officer of Holdings, any Restricted Subsidiary or any Parent Company;
(23)    (a) pledges and other transfers of Equity Interests in Unrestricted
Subsidiaries and (b) any transactions with an Affiliate in which the
consideration paid consists solely of Equity Interests of Holdings or a Parent
Company;
(24)    the sale, issuance or transfer of Equity Interests (other than
Disqualified Stock) of Holdings;
(25)    investments by any Sponsor or Parent Company in securities or
Indebtedness of Holdings or any Subsidiary;
(26)    payments in respect of (a) the Obligations (or any Credit Agreement
Refinancing Indebtedness) or (b) other Indebtedness, Disqualified Stock or
Preferred Stock of Holdings and its Subsidiaries held by Affiliates; provided
that such Obligations were acquired by an Affiliate of Holdings in compliance
herewith; and
(27)    transactions undertaken in the ordinary course of business pursuant to
membership in a purchasing consortium.

Article VII    

Negative Covenants
So long as the Termination Conditions are not satisfied:

SECTION 7.01    Liens. Holdings shall not, nor shall Holdings permit any
Restricted Subsidiary to, directly or indirectly, create, incur or assume any
Lien (except any Permitted Lien(s)) that secures obligations under any
Indebtedness or any related guarantee of Indebtedness on any asset or property
of Holdings, the Borrower or any Restricted Subsidiary, or any income or profits
therefrom.
The expansion of Liens by virtue of accretion or amortization of original issue
discount, the payment of dividends in the form of Indebtedness, and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 7.01.

SECTION 7.02    Indebtedness.
(a)    Holdings shall not, nor shall Holdings permit any Restricted Subsidiary
to, directly or indirectly:
(i)     create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise (collectively, “incur” and
collectively, an “incurrence”) with respect to any Indebtedness (including
Acquired Indebtedness), or
(ii)     issue any shares of Disqualified Stock or permit any Restricted
Subsidiary to issue any shares of Disqualified Stock or Preferred Stock;
provided that Holdings and the Borrower may incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock, and any Restricted
Subsidiary may incur Indebtedness (including Acquired


187



--------------------------------------------------------------------------------

 


Indebtedness), issue shares of Disqualified Stock and issue shares of Preferred
Stock, in each case, if (any Indebtedness, Disqualified Stock or Preferred Stock
incurred or issued pursuant to following clauses (A), (B), (C) and (D),
“Permitted Ratio Debt”):
(A)    with respect to Indebtedness secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the First Lien
Obligations, the First Lien Net Leverage Ratio for the Test Period preceding the
date on which such Indebtedness is incurred would be no greater than 3.00 to
1.00;
(B)    with respect to Indebtedness that is secured by Liens on the Collateral
on a basis that is junior in priority to the Liens on the Collateral securing
the First Lien Obligations, the Secured Net Leverage Ratio for the Test Period
preceding the date on which such Indebtedness is incurred would be no greater
than 5.00 to 1.00;
(C)    with respect to (i) Indebtedness that is either (x) secured by Liens on
property that does not constitute Collateral or (y) not secured, or (ii) any
Disqualified Stock or Preferred Stock, in each case, the Total Net Leverage
Ratio for the Test Period preceding the date on which such Indebtedness is
incurred or such Disqualified Stock or Preferred Stock is issued would be no
greater than 5.00 to 1.00; or
(D)    with respect to Indebtedness that is not secured, or any Disqualified
Stock or Preferred Stock, in each case, the Interest Coverage Ratio for the Test
Period preceding the date on which such Indebtedness is incurred or such
Disqualified Stock or Preferred Stock is issued would be no less than 2.00 to
1.00,
in each case, determined on a pro forma basis; provided further that (I) the
cash proceeds of any proposed Permitted Ratio Debt incurred not applied promptly
for the specified transaction in connection with such incurrence upon receipt
thereof may only be netted from Indebtedness for purposes of calculating the
First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total Net
Leverage Ratio or the Interest Coverage Ratio, as applicable, (II) Permitted
Ratio Debt in the form of Indebtedness (x) shall not mature earlier than the
Original Term Loan Maturity Date and (y) shall have a Weighted Average Life to
Maturity not shorter than the remaining Weighted Average Life to Maturity of the
Closing Date Term Loans outstanding on the date of incurrence of such Permitted
Ratio Debt and (III) the incurrence and guarantee of Permitted Ratio Debt under
this Section 7.02(a) by Restricted Subsidiaries of Holdings that are not
Guarantors, when aggregated with principal amount of Permitted Ratio Debt of
such Restricted Subsidiaries of Holdings that are not Guarantors then
outstanding and incurred or issued pursuant to this Section 7.02(a) and
Permitted Acquisition Debt of such Restricted Subsidiaries of Holdings that are
not Guarantors then outstanding and incurred or issued pursuant to Section
7.02(b)(14)(a), together with any Refinancing Indebtedness in respect thereof
(excluding any Incremental Amounts), shall not exceed (as of the date such
Permitted Ratio Debt is issued, incurred or otherwise obtained) the greater of
(x) $292.5 million and (y) 45% of Consolidated EBITDA of Holdings, the Borrower
and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis) and (IV) if any such Indebtedness incurred
under Section 7.02(a)(A) consists of syndicated Dollar-denominated term loans
secured by a Lien on the Collateral ranking pari passu with the Obligations
under this Agreement, then the Borrower shall comply with the “most favored
nation” pricing provisions of Section 2.14(5)(c) as if such Indebtedness were
Incremental Term Loans incurred pursuant to Section 2.14.
(b)    The provisions of Section 7.02(a) will not apply to:


188



--------------------------------------------------------------------------------

 


(1)    Indebtedness under the Loan Documents (including Incremental Loans, Other
Loans, Extended Term Loans, Loans made pursuant to Extended Revolving
Commitments and Replacement Loans);
(2)    commercial letters of credit (in each case, for the avoidance of doubt,
to the extent constituting Indebtedness) not issued under the Revolving Facility
(and reimbursement and backstop obligations in connection therewith) in an
aggregate amount under this clause (2) not to exceed the greater of (x) $130.0
million and (y) 20.0% of Consolidated EBITDA at the time incurred;
(3)    the incurrence of Indebtedness by Holdings and any Restricted Subsidiary
in existence on the Closing Date (excluding Indebtedness described in the
preceding clauses (1) and (2)); provided that any such item of Indebtedness with
an aggregate outstanding principal amount on the Closing Date in excess of $35.0
million shall be set forth on Schedule 7.02;
(4)    the incurrence of Attributable Indebtedness and Indebtedness (including
Capitalized Lease Obligations and Purchase Money Obligations) and Disqualified
Stock incurred or issued by Holdings, the Borrower or any Restricted Subsidiary
and Preferred Stock issued by any Restricted Subsidiary, to finance the
purchase, lease, expansion, construction, installation, replacement, repair or
improvement of property (real or personal), equipment or other assets, including
assets that are used or useful in a Similar Business, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets in an
aggregate principal amount, together with any Refinancing Indebtedness in
respect thereof (excluding any Incremental Amounts) and all other Indebtedness,
Disqualified Stock or Preferred Stock incurred or issued and outstanding under
this clause (4) at such time, not to exceed (as of the date such Indebtedness,
Disqualified Stock or Preferred Stock is issued, incurred or otherwise obtained)
(I) the greater of (x) $195.0 million and (y) 30.0% of Consolidated EBITDA of
Holdings, the Borrower and the Restricted Subsidiaries for the most recently
ended Test Period (calculated on a pro forma basis) plus (II) an unlimited
amount so long as the Total Net Leverage Ratio for the Test Period preceding the
date on which such Indebtedness is incurred or such Disqualified Stock or
Preferred Stock is issued (the cash proceeds of which that are not applied
promptly for the specified transaction in connection with such Indebtedness
incurred, Disqualified Stock or Preferred Stock issued upon receipt thereof may
only be netted from Indebtedness for purposes of calculating the Total Net
Leverage Ratio) would be no greater than 5.00 to 1.00;
(5)    Indebtedness incurred by Holdings, the Borrower or any Restricted
Subsidiary (a) constituting reimbursement obligations with respect to letters of
credit, bank guarantees, banker’s acceptances, warehouse receipts, or similar
instruments issued or entered into, or relating to obligations or liabilities
incurred, in the ordinary course of business or consistent with industry
practice, including in respect of workers’ compensation claims, performance,
completion or surety bonds, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance, unemployment
insurance or other social security legislation or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims, performance, completion or surety bonds, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or (b) as an account party in respect of letters of credit, bank guarantees or
similar instruments in favor of suppliers, trade creditors or other Persons
issued or incurred in the ordinary course of business or consistent with
industry practice;
(6)    the incurrence of Indebtedness arising from agreements of Holdings, the
Borrower or any Restricted Subsidiary providing for indemnification, adjustment
of purchase price, earnouts, other contingent consideration obligations and
other deferred purchase price or similar obligations, in each case, incurred or
assumed in connection with the acquisition or disposition of any business,
assets or a Subsidiary, other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition;
(7)    the incurrence of Indebtedness by Holdings and owing to a Restricted
Subsidiary or the issuance of Disqualified Stock of Holdings to a Restricted
Subsidiary (or to any Parent Company


189



--------------------------------------------------------------------------------

 


which is substantially contemporaneously transferred to any Restricted
Subsidiary); provided that any such Indebtedness for borrowed money owing to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Loans to the extent permitted by applicable law; provided
further that any subsequent issuance or transfer of any Capital Stock or any
other event that results in any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness
or Disqualified Stock (except to Holdings or another Restricted Subsidiary or
any pledge of such Indebtedness or Disqualified Stock constituting a Permitted
Lien) will be deemed, in each case, to be an incurrence of such Indebtedness (to
the extent such Indebtedness is then outstanding) or issuance of such
Disqualified Stock (to the extent such Disqualified Stock is then outstanding)
not permitted by this clause (7);
(8)    the incurrence of Indebtedness of a Restricted Subsidiary owing to
Holdings or another Restricted Subsidiary (or to any Parent Company which is
substantially contemporaneously transferred to Holdings, the Borrower or any
Restricted Subsidiary) to the extent permitted by Section 7.05; provided that
any such Indebtedness for borrowed money incurred by a Guarantor and owing to a
Restricted Subsidiary that is not a Guarantor is expressly subordinated in right
of payment to the Guaranty of the Loans of such Guarantor to the extent
permitted by applicable law; provided further that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any such
subsequent transfer of any such Indebtedness (except to Holdings or a Restricted
Subsidiary or any pledge of such Indebtedness constituting a Permitted Lien)
will be deemed, in each case, to be an incurrence of such Indebtedness (to the
extent such Indebtedness is then outstanding) not permitted by this clause (8);
(9)    the issuance of shares of Preferred Stock or Disqualified Stock of a
Restricted Subsidiary to Holdings, the Borrower or a Restricted Subsidiary (or
to any Parent Company which is within 180 days transferred to Holdings, the
Borrower or any Restricted Subsidiary); provided that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any such
Restricted Subsidiary that holds such Preferred Stock or Disqualified Stock
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such shares of Preferred Stock or Disqualified Stock (except to the Borrower or
another Restricted Subsidiary or any pledge of such Preferred Stock or
Disqualified Stock constituting a Permitted Lien) will be deemed, in each case,
to be an issuance of such shares of Preferred Stock or Disqualified Stock (to
the extent such Preferred Stock or Disqualified Stock is then outstanding) not
permitted by this clause (9);
(10)    the incurrence of Hedging Obligations (excluding Hedging Obligations
entered into for speculative purposes);
(11)    the incurrence of obligations in respect of self-insurance and
obligations in respect of performance, bid, appeal and surety bonds and
performance, banker’s acceptance facilities and completion guarantees and
similar obligations provided by Holdings, the Borrower or any Restricted
Subsidiary or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with industry practice, including those incurred to
secure health, safety and environmental obligations;
(12)    the incurrence of:
(a)    Indebtedness or issuance of Disqualified Stock of Holdings and the
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 100.0% of the net cash proceeds received


190



--------------------------------------------------------------------------------

 


by Holdings since the Closing Date from the issue or sale of Equity Interests of
Holdings or contributions to the capital of Holdings, including through
consolidation, amalgamation or merger (in each case, other than proceeds of
Disqualified Stock or any exercise of the cure right set forth in Section 8.04
and other than proceeds received from Holdings or a Restricted Subsidiary) as
determined in accordance with clauses (3)(b) and (3)(c) of Section 7.05(a) to
the extent such net cash proceeds or cash have not been applied pursuant to such
clauses to make Restricted Payments pursuant to Section 7.05(a) or to make
Permitted Investments (other than Permitted Investments specified in clause (1),
(2) or (3) of the definition thereof);
(b)    Indebtedness or issuance of Disqualified Stock of Holdings and the
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference that, when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred or issued, as applicable, pursuant to this clause
(12)(b), together with any Refinancing Indebtedness in respect thereof
(excluding any Incremental Amounts), does not exceed (as of the date such
Indebtedness, Disqualified Stock or Preferred Stock is issued, incurred or
otherwise obtained) (i) the greater of (I) $260.0 million and (II) 40.0% of
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis) plus,
without duplication, (ii) in the event of any extension, replacement,
refinancing, renewal or defeasance of any such Indebtedness, Disqualified Stock
or Preferred Stock, an amount equal to (x) any accrued and unpaid interest on
the Indebtedness, any accrued and unpaid dividends on the Preferred Stock, and
any accrued and unpaid dividends on the Disqualified Stock being so refinanced,
extended, replaced, refunded, renewed or defeased plus (y) the amount of any
tender premium or penalty or premium required to be paid under the terms of the
instrument or documents governing such Indebtedness, Disqualified Stock or
Preferred Stock and any defeasance costs and any fees and expenses (including
original issue discount, upfront fees, underwriting, arrangement and similar
fees) incurred in connection with the issuance of such new Indebtedness,
Disqualified Stock or Preferred Stock or the extension, replacement, refunding,
refinancing, renewal or defeasance of such Indebtedness, Disqualified Stock or
Preferred Stock, minus (iii) any General Debt Basket Reallocated Amount; and
(c)    Indebtedness or issuance of Disqualified Stock of Holdings and the
incurrence or issuance of Indebtedness, Disqualified Stock or Preferred Stock of
any Restricted Subsidiary in an aggregate principal amount or liquidation
preference up to 200.0% of the aggregate amount of dividends, payments and other
distributions on account of Equity Interests permitted under clause (A) or (B)
of the definition of Restricted Payment permitted pursuant to Section 7.05 (any
such Indebtedness described in this clause (12)(c), “RP Debt”; provided that an
amount equal to 50.0% of any outstanding RP Debt under this clause (12)(c) shall
reduce the amount available to make dividends, payments and other distributions
on account of Equity Interests under Section 7.05 on a dollar-for-dollar basis,
(13)    the incurrence or issuance by the Borrower of Refinancing Indebtedness
or the incurrence or issuance by a Restricted Subsidiary of Refinancing
Indebtedness that serves to Refinance any Indebtedness (including any Designated
Revolving Commitments) permitted under Section 7.02(a) above, Sections
7.02(b)(3), (4) and (12) above, this Section 7.02(b)(13) and Sections
7.02(b)(14), (23), (30)(b), (31) and (32) below, or any successive Refinancing
Indebtedness with respect to any of the foregoing;
(14)    (a) the incurrence or issuance of (x) Indebtedness or Disqualified Stock
of Holdings or Indebtedness, Disqualified Stock or Preferred Stock of a
Restricted Subsidiary, incurred or issued to finance an acquisition or
investment (or other purchase of assets) or (y) Indebtedness, Disqualified Stock
or Preferred Stock (I) of Persons that are acquired by Holdings, the Borrower or
any Restricted Subsidiary or merged into, amalgamated or consolidated with
Holdings or a Restricted Subsidiary in accordance with the


191



--------------------------------------------------------------------------------

 


terms of this Agreement or (II) that is assumed by Holdings, the Borrower or any
Restricted Subsidiary in connection with such acquisition or investment (or
other purchase of assets) (and not, for the avoidance of doubt, created in
contemplation of the applicable investment or acquisition), in each case under
this clause (a), in an aggregate outstanding principal amount or liquidation
preference, together with any Refinancing Indebtedness in respect of any of the
foregoing (excluding any Incremental Amounts), not to exceed (i) the greater of
$97.5 million and 15.0% of Consolidated EBITDA plus (ii) an unlimited amount so
long as in the case of this clause (ii) only, either:
(A)    with respect to Indebtedness secured by Liens on the Collateral on a pari
passu basis with the Liens on the Collateral securing the First Lien
Obligations, the First Lien Net Leverage Ratio for the Test Period preceding the
date on which such Indebtedness is incurred would be no greater than the greater
of (I) 3.00 to 1.00 and (II) the First Lien Net Leverage Ratio immediately prior
to giving effect to such incurrence of Indebtedness,
(B)    with respect to Indebtedness that is secured by Liens on the Collateral
on a basis that is junior in priority to the Liens on the Collateral securing
the First Lien Obligations, the Secured Net Leverage Ratio for the Test Period
preceding the date on which such Indebtedness is incurred would be no greater
than the greater of (I) 5.00 to 1.00 and (II) the Secured Net Leverage Ratio
immediately prior to giving effect to such incurrence of Indebtedness,
(C)    with respect to Indebtedness that is either secured by Liens on property
that does not constitute Collateral or is not secured, or any Disqualified Stock
or Preferred Stock, in each case, the Total Net Leverage Ratio for the Test
Period preceding the date on which such Indebtedness is incurred would be no
greater than the greater of (I) 5.00 to 1.00 and (II) the Total Net Leverage
Ratio immediately prior to giving effect to such incurrence of Indebtedness, or
(D)    with respect to Indebtedness that is not secured, or any Disqualified
Stock or Preferred Stock, in each case, either (I) the Interest Coverage Ratio
for the Test Period preceding the date on which such Indebtedness is incurred or
such Disqualified Stock or Preferred Stock is issued would be no less than the
lesser of (I) 2.00 to 1.00 or (II) the Interest Coverage Ratio immediately prior
to giving effect to such incurrence of Indebtedness or the issuance of such
Disqualified Stock or Preferred Stock (any Indebtedness, Disqualified Stock or
Preferred Stock incurred or issued pursuant to following clause (14)(b),
“Permitted Acquisition Debt”),
in each case, determined on a pro forma basis; provided that, (A) the cash
proceeds of any proposed Permitted Acquisition Debt incurred not applied
promptly for the specified transaction in connection with such incurrence upon
receipt thereof may only be netted from Indebtedness for purposes of calculating
the First Lien Net Leverage Ratio, the Secured Net Leverage Ratio, the Total Net
Leverage Ratio or the Interest Coverage Ratio, as applicable, (B) such Permitted
Acquisition Debt (I) shall not mature earlier than the Original Term Loan
Maturity Date and (II) shall have a Weighted Average Life to Maturity not
shorter than the remaining Weighted Average Life to Maturity of the Closing Date
Term Loans on the date of incurrence of such Indebtedness and (C) the incurrence
or guarantee of Permitted Acquisition Debt under this Section 7.02(b)(14) by
Restricted Subsidiaries of Holdings that are not Guarantors, when aggregated
with the principal amount of Permitted Acquisition Debt then outstanding by such
Restricted Subsidiaries of Holdings that are not Guarantors pursuant to this
Section 7.02(b)(14) and Permitted Ratio Debt of such Restricted Subsidiaries of
Holdings that are not Guarantors then outstanding and incurred or issued
pursuant to Section 7.02(a), together with any Refinancing Indebtedness in
respect thereof (excluding any Incremental Amounts), shall not exceed (as of the
date such Permitted Acquisition Debt is issued, incurred or otherwise obtained)
the greater of (x) $292.5 million and (y) 45% of Consolidated EBITDA of
Holdings, the Borrower and the Restricted Subsidiaries for the most recently
ended Test Period (calculated on a pro forma basis);
(b) so long as not created in contemplation of such acquisition or investment,
(i) Indebtedness or Disqualified Stock that is assumed by Holdings, the Borrower
or any Restricted Subsidiary in


192



--------------------------------------------------------------------------------

 


connection with an acquisition or investment (or other purchase of assets) and
(ii) Indebtedness, Disqualified Stock or Preferred Stock of Persons that are
acquired by Holdings, the Borrower or any Restricted Subsidiary or merged into,
amalgamated or consolidated with, the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement, in each case, in an aggregate
outstanding principal amount or liquidation preference under this clause (b),
together with any outstanding Refinancing Indebtedness (excluding any
Incremental Amounts) incurred in respect thereof, not to exceed the sum of (A)
the greater of (x) $97.5 million and (y) 15.0% of Consolidated EBITDA of
Holdings, the Borrower and the Restricted Subsidiaries for the most recently
ended Test Period (calculated on a pro forma basis) plus (B) an unlimited amount
of Indebtedness, Disqualified Stock or Preferred Stock under this clause (B) so
long as, after giving pro forma effect to the assumption or acquisition of such
Indebtedness, Disqualified Stock or Preferred Stock and such acquisition or
investment (or other purchase of assets), the Borrower is in compliance with the
Financial Covenant (whether or not then in effect) calculated on a pro forma
basis for the most recently ended Test Period, in each case under this clause
(b), determined on a pro forma basis;
(1)    the incurrence of Indebtedness arising from the honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business or consistent with
industry practice;
(2)    the incurrence of Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary supported by letters of credit or bank guarantees issued
in connection herewith, any Credit Agreement Refinancing Indebtedness or
Permitted Incremental Equivalent Debt, in each case, in a principal amount not
in excess of the maximum amount available to be drawn (not to exceed the
applicable stated amount thereof) of such letters of credit or bank guarantees;
(3)    (a) the incurrence of any guarantee by Holdings or a Restricted
Subsidiary of Indebtedness or other obligations of Holdings, the Borrower or any
Restricted Subsidiary so long as the incurrence of such Indebtedness or other
obligations incurred by Holdings, the Borrower or such Restricted Subsidiary is
permitted by this Agreement, or (b) any co-issuance by Holdings, the Borrower or
any Restricted Subsidiary of any Indebtedness or other obligations of Holdings,
the Borrower or any Restricted Subsidiary so long as the incurrence of such
Indebtedness or other obligations by Holdings, the Borrower or such Restricted
Subsidiary is permitted by this Agreement;
(4)    the incurrence of Indebtedness issued by Holdings, the Borrower or any
Restricted Subsidiary to future, present or former employees, directors,
officers, members of management, consultants and independent contractors
thereof, their respective Controlled Investment Affiliates or Immediate Family
Members and permitted transferees thereof, in each case to finance the purchase
or redemption of Equity Interests of Holdings or any Parent Company to the
extent described in Section 7.05(b)(4);
(5)    customer deposits and advance payments received in the ordinary course of
business or consistent with industry practice from customers for goods and
services purchased in the ordinary course of business or consistent with
industry practice;
(6)    the incurrence of (a) Indebtedness owed to banks and other financial
institutions incurred in the ordinary course of business or consistent with
industry practice in connection with ordinary banking arrangements to manage
cash balances of Holdings and its Restricted Subsidiaries (including short-term
pooling and similar intercompany arrangements in respect of accounts held by
Foreign Subsidiaries) and (b) Indebtedness in respect of Cash Management
Services, including Cash Management Obligations;
(7)    Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management


193



--------------------------------------------------------------------------------

 


purposes, in each case incurred or undertaken in the ordinary course of business
or consistent with industry practice on arm’s-length commercial terms;
(8)    the incurrence of Indebtedness of Holdings, the Borrower or any
Restricted Subsidiary consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements in each case,
incurred in the ordinary course of business or consistent with industry
practice;
(9)    the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
(I) Restricted Subsidiaries of Holdings that are not Guarantors and (II) the
incurrence of Indebtedness by Holdings, the Borrower or any Restricted
Subsidiary in connection with any joint venture arrangements and similar binding
arrangements, in each case, in an aggregate principal amount or liquidation
preference that, when aggregated with the principal amount and liquidation
preference of all other Indebtedness, Disqualified Stock and Preferred Stock
then outstanding and incurred or issued, as applicable, pursuant to this clause
(23), together with any Refinancing Indebtedness in respect of any of the
foregoing (excluding any Incremental Amounts), does not exceed (as of the date
such Indebtedness is issued, incurred or otherwise obtained) the greater of (I)
$238.0 million and (II) 35.75% of Consolidated EBITDA of Holdings, the Borrower
and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis);
(10)    the incurrence of Indebtedness by Holdings, the Borrower or any
Restricted Subsidiary undertaken in connection with cash management (including
netting services, automatic clearinghouse arrangements, overdraft protections,
employee credit card programs and related or similar services or activities)
with respect to Holdings, any Subsidiaries or any joint venture in the ordinary
course of business or consistent with industry practice, including with respect
to financial accommodations of the type described in the definition of Cash
Management Services;
(11)    Qualified Securitization Facilities and, to the extent constituting
Indebtedness, Receivables Financing Transactions;
(12)    guarantees incurred in the ordinary course of business or consistent
with industry practice in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sublicensees and distribution partners;
(13)    the incurrence of Indebtedness attributable to (but not incurred to
finance) the exercise of appraisal rights or the settlement of any claims or
actions (whether actual, contingent or potential) with respect to the
Transactions or any other acquisition (by merger, consolidation or amalgamation
or otherwise) in accordance with the terms hereof;
(14)    the incurrence of Indebtedness representing deferred compensation to
employees of any Parent Company, Holdings, the Borrower or any Restricted
Subsidiary, including Indebtedness consisting of obligations under deferred
compensation or any other similar arrangements incurred in connection with the
Transactions, any investment or any acquisition (by merger, consolidation or
amalgamation or otherwise) permitted under this Agreement;
(15)    the incurrence of Indebtedness arising out of any Sale-Leaseback
Transaction incurred in the ordinary course of business or consistent with
industry practice;
(16)    (a) Credit Agreement Refinancing Indebtedness and (b) Permitted
Incremental Equivalent Debt;


194



--------------------------------------------------------------------------------

 


(17)    the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
Restricted Subsidiaries of Holdings that are not Guarantors to fund working
capital requirements in an aggregate principal amount or liquidation preference
that, when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred or issued, as applicable, pursuant to this clause (31), together
with any Refinancing Indebtedness in respect thereof (excluding any Incremental
Amounts), does not exceed (as of the date such Indebtedness, Disqualified Stock
or Preferred Stock is issued, incurred or otherwise obtained) the greater of (I)
$160.0 million and (II) 25% of Consolidated EBITDA of Holdings, the Borrower and
the Restricted Subsidiaries for the most recently ended Test Period (calculated
on a pro forma basis);
(18)    the incurrence of Indebtedness, Disqualified Stock or Preferred Stock by
any Subsidiary that is not a Guarantor in an aggregate principal amount or
liquidation preference that, when aggregated with the principal amount and
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and incurred or issued, as applicable, pursuant
to this clause (32), together with any Refinancing Indebtedness with respect
thereof (excluding any Incremental Amounts), does not exceed (as of the date
such Indebtedness, Disqualified Stock or Preferred Stock is issued, incurred or
otherwise obtained) the greater of (I) $162.5 million and (II) 25.0% of
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for the most recently ended Test Period (calculated on a pro forma basis);
(19)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (1) through (32) above.
(c)    For purposes of determining compliance with this Section 7.02:
(1)    the principal amount of Indebtedness outstanding under any clause of this
Section 7.02 will be determined after giving effect to the application of
proceeds of any such Indebtedness to refinance any such other Indebtedness; and
(2)    guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness will not be included in the determination of
such amount of Indebtedness; provided that the incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was
incurred in compliance with this Section 7.02.
The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock and increases in the amount of Indebtedness outstanding solely
as a result of fluctuations in the exchange rate of currencies, in each case,
will not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
Preferred Stock for purposes of this Section 7.02. Any Indebtedness incurred, or
Disqualified Stock or Preferred Stock issued, to refinance Indebtedness
incurred, or Disqualified Stock or Preferred Stock issued, pursuant to Section
7.02(a) or clauses (3), (4), (12), (13), (14), (23), (30)(b), (31) and (32) of
Section 7.02(b) will be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay (I) any accrued and unpaid
interest on the Indebtedness, any accrued and unpaid dividends on the Preferred
Stock, and any accrued and unpaid dividends on the Disqualified Stock being so
refinanced, extended, replaced, refunded, renewed or defeased and (II) the
amount of any tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such refinanced Indebtedness,
Preferred Stock or Disqualified Stock and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees or similar fees)


195



--------------------------------------------------------------------------------

 


incurred in connection with the issuance of such new Indebtedness, Preferred
Stock or Disqualified Stock or the extension, replacement, refunding,
refinancing, renewal or defeasance of such refinanced Indebtedness, Preferred
Stock or Disqualified Stock (and with respect to Indebtedness under Designated
Revolving Commitments, including an amount equal to any unutilized Designated
Revolving Commitments being refinanced, extended, replaced, refunded, renewed or
defeased to the extent permanently terminated at the time of incurrence of such
Refinancing Indebtedness).
For purposes of determining compliance with any Dollar denominated restriction
on the incurrence of Indebtedness or issuance of Disqualified Stock or Preferred
Stock, the Dollar equivalent principal amount of Indebtedness or liquidation
preference of Disqualified Stock or amount of Preferred Stock denominated in a
foreign currency will be calculated based on the relevant currency exchange rate
in effect on the date such Indebtedness, Disqualified Stock or Preferred Stock
was incurred or issued (or, in the case of revolving credit debt, the date such
Indebtedness was first committed or first incurred (whichever yields the lower
Dollar equivalent)); provided that if such Indebtedness, Disqualified Stock or
Preferred Stock is issued to Refinance other Indebtedness, Disqualified Stock or
Preferred Stock denominated in a foreign currency, and such refinancing would
cause the applicable Dollar denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar denominated restriction will be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness,
Disqualified Stock or Preferred Stock does not exceed (i) the principal amount
of such Indebtedness, the liquidation preference of such Disqualified Stock or
the amount of such Preferred Stock (as applicable) being refinanced, extended,
replaced, refunded, renewed or defeased plus (ii) any accrued and unpaid
interest on the Indebtedness, any accrued and unpaid dividends on the Preferred
Stock, and any accrued and unpaid dividends on the Disqualified Stock being so
refinanced, extended, replaced, refunded, renewed or defeased, plus (iii) the
amount of any tender premium or penalty or premium required to be paid under the
terms of the instrument or documents governing such refinanced Indebtedness,
Preferred Stock or Disqualified Stock and any defeasance costs and any fees and
expenses (including original issue discount, upfront fees or similar fees)
incurred in connection with the issuance of such new Indebtedness, Preferred
Stock or Disqualified Stock or the extension, replacement, refunding,
refinancing, renewal or defeasance of such refinanced Indebtedness, Preferred
Stock or Disqualified Stock (and with respect to Indebtedness under Designated
Revolving Commitments, including an amount equal to any unutilized Designated
Revolving Commitments being refinanced, extended, replaced, refunded, renewed or
defeased to the extent permanently terminated at the time of incurrence of such
Refinancing Indebtedness).
The principal amount of any Indebtedness incurred or Disqualified Stock or
Preferred Stock issued to refinance other Indebtedness, Disqualified Stock or
Preferred Stock, if incurred or issued in a different currency from the
Indebtedness, Disqualified Stock or Preferred Stock, as applicable, being
refinanced, will be calculated based on the currency exchange rate applicable to
the currencies in which such respective Indebtedness or Disqualified Stock or
Preferred Stock is denominated that is in effect on the date of such
refinancing. The principal amount of any non-interest bearing Indebtedness or
other discount security constituting Indebtedness at any date will be the
principal amount thereof that would be shown on a balance sheet of the Holdings,
as applicable, dated such date prepared in accordance with GAAP.

SECTION 7.03    Fundamental Changes. Holdings shall not, nor shall Holdings
permit any Restricted Subsidiary to, consolidate, amalgamate or merge with or
into or wind up into another Person, or liquidate or dissolve or dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person (other than as part of the Transactions), except that:


196



--------------------------------------------------------------------------------

 


(1)    Any Restricted Subsidiary (other than Borrower) may merge or consolidate
with the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that
(a)    the Borrower shall be the continuing or surviving Person, and
(b)    such merger or consolidation does not result in the Borrower ceasing to
be organized under the Laws of the United States, any state thereof or the
District of Columbia;
(2)    (a) any Restricted Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Restricted Subsidiary that is not a Loan
Party,
(b)    any Restricted Subsidiary may merge or consolidate with or into any other
Restricted Subsidiary that is a Loan Party; provided that a Loan Party shall be
the continuing or surviving Person;
(c)    any merger the sole purpose of which is to reincorporate or reorganize a
Loan Party or Restricted Subsidiary in a Permitted Jurisdiction; provided if
that if such Loan Party or Restricted Subsidiary is Borrower, such merger shall
not result in the Borrower ceasing to be organized under the Laws of the United
States, any state thereof or the District of Columbia;
(d)    any Restricted Subsidiary (other than Borrower) may liquidate or dissolve
or change its legal form if the Borrower determines in good faith that such
action is in the best interests of Holdings, the Borrower and the Restricted
Subsidiaries and is not materially disadvantageous to the Lenders;
provided that in the case of clause (d), the Person who receives the assets of
such dissolving or liquidated Restricted Subsidiary that is a Guarantor shall be
a Loan Party or such disposition shall otherwise be permitted under Section 7.04
or the definition of “Permitted Investments”;
(3)    any Restricted Subsidiary (other than Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Holdings or a Restricted Subsidiary;
(4)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with (or dispose of all
or substantially all of its assets to) any other Person; provided that (a) the
Borrower shall be the continuing or surviving corporation or (b) if the Person
formed by or surviving any such merger or consolidation is not the Borrower (or,
in connection with a disposition of all or substantially all of the Borrower’s
assets, is the transferee of such assets) (any such Person, a “Successor
Borrower”):
(i)    the Successor Borrower will:
(A)    be an entity organized or existing under the laws of the United States,
any state thereof or the District of Columbia,
(B)    expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent and the Borrower and


197



--------------------------------------------------------------------------------

 


(C)    deliver to the Administrative Agent (I) an Officer’s Certificate stating
that such merger or consolidation or other transaction and such supplement to
this Agreement or any Loan Document (as applicable) comply with this Agreement
and (II) an Opinion of Counsel including customary organization, due execution,
no conflicts and enforceability opinions to the extent reasonably requested by
the Administrative Agent;
(ii)    substantially contemporaneously with such transaction (or at a later
date as agreed by the Administrative Agent),
(A)    each Guarantor, unless it is the other party to such merger or
consolidation, will by a supplement to the Guaranty (or in another form
reasonably satisfactory to the Administrative Agent and the Borrower) reaffirm
its Guaranty of the Obligations (including the Successor Borrower’s obligations
under this Agreement),
(B)    each Loan Party, unless it is the other party to such merger or
consolidation, will, by a supplement to the Security Agreements (or in another
form reasonably satisfactory to the Administrative Agent), confirm its grant or
pledge thereunder,
(C)    if reasonably requested by the Administrative Agent, each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, will, by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Collateral Agent
and the Borrower), confirm that its obligations thereunder shall apply to the
Successor Borrower’s obligations under this Agreement;
(iii)    after giving pro forma effect to such incurrence, the Borrower would be
permitted to incur at least $1.00 of additional Permitted Ratio Debt; and
(iv)    to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received at least two (2) Business Days prior to
the consummation of such transaction all documentation and other information in
respect of the Successor Borrower required under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, including the Beneficial Ownership Regulations;
provided further that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the Borrower under this Agreement and
in the case of the disposition of all or substantially all assets, the original
Borrower will be released;
(5)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Holdings may merge or consolidate with (or dispose of all or
substantially all of its assets to) any other Person; provided that (a) Holdings
will be the continuing or surviving Person or (b) if:
(i)    the Person formed by or surviving any such merger or consolidation is not
Holdings,
(ii)    [reserved], or
(iii)    in connection with a disposition of all or substantially all of
Holding’s assets, the Person that is the transferee of such assets is not
Holdings (any such Person described in


198



--------------------------------------------------------------------------------

 


the preceding clauses (i) through (iii), a “Successor Holdings”), then the
Successor Holdings will:
(A)    be an entity organized or existing under the laws of a Permitted
Jurisdiction,
(B)    expressly assume all the obligations of Holdings under this Agreement and
the other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent
and the Borrower,
(C)    pledge 100% of the Equity Interests of the Borrower held by such
Successor Holdings entity to the Administrative Agent as Collateral and
otherwise comply with the Collateral and Guarantee Requirement with respect to
Holdings to secure the Obligations in accordance with the Security Agreements or
otherwise in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower,
(D)    if requested by the Administrative Agent, deliver, or cause the Borrower
to deliver, to the Administrative Agent (I) an Officer’s Certificate stating
that such merger or consolidation or other transaction and such supplement to
this Agreement or any Collateral Document (as applicable) comply with this
Agreement and (II) an Opinion of Counsel including customary organization, due
execution, no conflicts and enforceability opinions to the extent reasonably
requested by the Administrative Agent; and
(iv)    to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received at least two (2) Business Days prior to
the consummation of such transaction all documentation and other information in
respect of the Successor Holdings required under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act;
provided further that if the foregoing are satisfied, the Successor Holdings
will succeed to, and be substituted for, Holdings under this Agreement and in
the case of the disposition of all or substantially all assets, the original
Holdings will be released;
(6)    any Restricted Subsidiary may merge or consolidate with (or dispose of
all or substantially all of its assets to) any other Person in order to effect a
Permitted Investment or other Investment permitted pursuant to Section 7.05;
(7)    a merger, dissolution, liquidation, consolidation or disposition, the
purpose of which is to effect a disposition permitted pursuant to Section 7.04
or a disposition that does not constitute any Asset Sale (other than a
transaction described in clause (b) of the definition of Asset Sale);
(8)    the Borrower, Holdings and any Restricted Subsidiary may (a) convert into
a corporation, partnership, limited partnership, limited liability company or
trust organized or existing under the laws of the jurisdiction of organization
of the Borrower or the laws of a jurisdiction in the United States and (b)
change its name; and
(9)    the Loan Parties and the Restricted Subsidiaries may consummate the
Transactions.

SECTION 7.04    Asset Sales. Holdings shall not, nor shall Holdings permit any
Restricted Subsidiary to, consummate any Asset Sale unless:
(1)    Holdings or such Restricted Subsidiary, as the case may be, receives
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities,


199



--------------------------------------------------------------------------------

 


contingent or otherwise in connection with such Asset Sale) at least equal to
the fair market value (measured at the time of contractually agreeing to such
Asset Sale) of the assets sold or otherwise disposed of,
(2)    except in the case of a Permitted Asset Swap, with respect to any Asset
Sale pursuant to this Section 7.04 for a purchase price in excess of the greater
of (I) $65.0 million and (II) 10.0% of Consolidated EBITDA of Holdings, the
Borrower and the Restricted Subsidiaries for the most recently ended Test Period
(calculated on a pro forma basis), at least 75.0% of the consideration for such
Asset Sale, together with all other Asset Sales since the Closing Date (on a
cumulative basis), received by Holdings, the Borrower or a Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided that each of the following will be deemed to be cash or Cash
Equivalents for purposes of this clause (2):
(a)    any liabilities (as shown on the Holdings’s or any Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been reflected on Holdings’s or a Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on or prior to the date of such balance sheet, as
determined in good faith by the Borrower) of Holdings, the Borrower or any
Restricted Subsidiary, other than liabilities that are by their terms
subordinated in right of payment to the Obligations, that are (i) assumed by the
transferee of any such assets (or a third party in connection with such
transfer) or (ii) otherwise cancelled or terminated in connection with the
transaction with such transferee (other than intercompany debt owed to Holdings
or a Restricted Subsidiary);
(b)    any securities, notes or other obligations or assets received by
Holdings, the Borrower or any Restricted Subsidiary from such transferee or in
connection with such Asset Sale (including earnouts and similar obligations)
that are converted by Holdings, the Borrower or a Restricted Subsidiary into
cash or Cash Equivalents, or by their terms are required to be satisfied for
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of such Asset Sale;
(c)    any Designated Non-Cash Consideration received by Holdings, the Borrower
or any Restricted Subsidiary in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of (i) $97.5 million and (ii) 15.0% of Consolidated EBITDA of Holdings,
the Borrower and the Restricted Subsidiaries for the most recently ended Test
Period (calculated on a pro forma basis), with the fair market value of each
item of Designated Non-Cash Consideration being measured, at the Borrower’s
option, either at the time of contractually agreeing to such Asset Sale or at
the time received and, in either case, without giving effect to any subsequent
change(s) in value;
(d)    Indebtedness of any Restricted Subsidiary that ceases to be a Restricted
Subsidiary as a result of such Asset Sale (other than intercompany debt owed to
Holdings or a Restricted Subsidiary), to the extent that Holdings and each other
Restricted Subsidiary are released from any guarantee of payment of the
principal amount of such Indebtedness in connection with such Asset Sale;


200



--------------------------------------------------------------------------------

 


(e)    any Investment, Capital Stock, assets, property or capital or other
expenditure of the kind referred to in Section 2.05(2)(b)(ii), and
(3)    Asset Sales for a total purchase price no greater than the greater of (I)
$35.75 million and (II) 5.5% of Consolidated EBITDA in any fiscal year; provided
that any unused amounts may be carried forward for use in future fiscal years,
To the extent any Collateral is disposed of as expressly permitted by this
Section 7.04 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and, if requested by the Administrative Agent, upon the certification by the
Borrower that such disposition is permitted by this Agreement, the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

SECTION 7.05    Restricted Payments.
(a)    Holdings shall not, nor shall Holdings permit any Restricted Subsidiary
to, directly or indirectly:
(A)    declare or pay any dividend or make any payment or distribution on
account of Holdings’s or any Restricted Subsidiary’s Equity Interests (in each
case, solely in such Person’s capacity as holder of such Equity Interests),
including any dividend or distribution payable in connection with any merger,
amalgamation or consolidation, other than:
(i)    dividends, payments or distributions payable solely in Equity Interests
(other than Disqualified Stock) of Holdings or a Parent Company or in options,
warrants or other rights to purchase such Equity Interests; or
(ii)    dividends, payments or distributions by a Restricted Subsidiary so long
as, in the case of any dividend, payment or distribution payable on or in
respect of any class or series of securities issued by a Restricted Subsidiary
other than a wholly owned Subsidiary, Holdings or a Restricted Subsidiary
receives at least its pro rata share of such dividend, payment or distribution
in accordance with its Equity Interests in such class or series of securities or
such other amount to which it is entitled pursuant to the terms of such Equity
Interest;
(B)    purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Holdings or any Parent Company, including in connection with
any merger, amalgamation or consolidation, in each case held by Persons other
than Holdings or a Restricted Subsidiary;
(C)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case, prior to any scheduled
repayment, sinking fund payment or final maturity, any Junior Indebtedness with
an aggregate outstanding principal amount in excess of the greater of (i) $130.0
million and (ii) 20.0% of the Consolidated EBITDA of Holdings, the Borrower and
the Restricted Subsidiaries for the most recently ended Test Period (calculated
on a pro forma basis), other than:
(i)    Indebtedness permitted under clauses (7), (8) and (9) of Section 7.02(b);
or
(ii)    the payment, redemption, repurchase, defeasance, acquisition or
retirement for value of Junior Indebtedness purchased in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such payment, redemption,
repurchase, defeasance, acquisition or retirement; or


201



--------------------------------------------------------------------------------

 


(D)    make any Restricted Investment;
(all such payments and other actions set forth in clauses (A) through (D) above
being collectively referred to as “Restricted Payments”), unless, at the time of
and immediately after giving effect to such Restricted Payment:
(1)    in the case of a Restricted Payment described in clauses (A) and (B)
above utilizing clause 3(a) or (g) below, no Event of Default under
Section 8.01(1) or Section 8.01(6) will have occurred and be continuing or would
occur as a consequence thereof;
(2)    [reserved];
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments (including the fair market value of any non-cash amount)
made by Holdings and its Restricted Subsidiaries after the Closing Date
(excluding Restricted Payments permitted by 7.05(b) other than clause (1)
thereof), is less than the sum of (without duplication):
(a)    50.0% of the Consolidated Net Income of Holdings, the Borrower and the
Restricted Subsidiaries for the period (taken as one accounting period)
commencing on September 30, 2018 to the end of the most recently ended fiscal
quarter for which internal financial statements of Holdings are available (as
determined in good faith by the Borrower) preceding such Restricted Payment or,
in the case such Consolidated Net Income for such period is a deficit, minus
100.0% of such deficit (provided that this clause (a) shall in no event be less
than $0)); plus
(b)    100.0% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by Holdings and its Restricted
Subsidiaries since the Closing Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness or issue
Disqualified Stock or Preferred Stock pursuant to Section 7.02(b)(12)(a)) from
the issue or sale of:
(A)    Equity Interests of Holdings including Treasury Capital Stock (as defined
below), but excluding cash proceeds and the fair market value of marketable
securities or other property received from the sale of:
(I)    Equity Interests to any future, present or former employees, directors,
officers, members of management, consultants or independent contractors (or
their respective Controlled Investment Affiliates, Immediate Family Members or
any permitted transferees thereof) of Holdings, its Subsidiaries or any Parent
Company after the Closing Date to the extent such amounts have been applied to
Restricted Payments made in accordance with Section 7.05(b)(4); and
(II)    Designated Preferred Stock; and
(B)    Equity Interests of Parent Companies, to the extent the proceeds of any
such issuance or consideration for any such sale are contributed to Holdings
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 7.05(b)(4));


202



--------------------------------------------------------------------------------

 


provided that this clause (b) will not include the proceeds from (v) any
exercise of the cure right set forth in Section 8.04, (w) Refunding Capital
Stock (as defined below) applied in accordance with Section 7.05(b)(2) below,
(x) Equity Interests or convertible debt securities of Holdings sold to a
Restricted Subsidiary, (y) Disqualified Stock or debt securities that have been
converted into Disqualified Stock or (z) Excluded Contributions; plus
(c)    100.0% of the aggregate amount of cash, Cash Equivalents and the original
principal amount of marketable securities or other property contributed to the
capital of Holdings following the Closing Date (including the original principal
amount of any Indebtedness (and accrued interest) contributed to Holdings or its
Subsidiaries for cancellation) or that becomes part of the capital of Holdings
through consolidation, amalgamation or merger following the Closing Date, in
each case, not involving cash consideration payable by Holdings on account
thereof (other than (w) net cash proceeds of any exercise of the cure right set
forth in Section 8.04, (x) net cash proceeds to the extent such net cash
proceeds have been used to incur Indebtedness or issue Disqualified Stock or
Preferred Stock pursuant to Section 7.02(b)(12)(a), (y) cash, Cash Equivalents
and marketable securities or other property that are contributed by a Restricted
Subsidiary or (z) Excluded Contributions); plus
(d)    100.0% of the aggregate amount received in cash and the fair market value
of marketable securities or other property received by Holdings, the Borrower or
a Restricted Subsidiary by means of:
(i)    the sale or other disposition (other than to Holdings or a Restricted
Subsidiary) of, or other returns on investments from, Restricted Investments
made by Holdings or its Restricted Subsidiaries (including cash distributions
and cash interest received in respect of Restricted Investments) and repurchases
and redemptions of such Restricted Investments from Holdings or its Restricted
Subsidiaries (other than by Holdings, the Borrower or a Restricted Subsidiary)
and repayments of loans or advances, and releases of guarantees, which
constitute Restricted Investments made by Holdings or its Restricted
Subsidiaries, in each case after the Closing Date (excluding any Excluded
Contributions made pursuant to clause (2) of the definition thereof);
(ii)    the sale (other than to Holdings or a Restricted Subsidiary) of Equity
Interests of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than, in each case, to the extent the Investment in such
Unrestricted Subsidiary constituted a Permitted Investment, but including such
cash or fair market value to the extent exceeding the amount of such Permitted
Investment) or a dividend from an Unrestricted Subsidiary after the Closing Date
(excluding any Excluded Contributions made pursuant to clause (2) of the
definition thereof); or
(iii)     any returns, profits, distributions and similar amounts received on
account of any Permitted Investment subject to a dollar-denominated or ratio
based Basket (to the extent in excess of the original amount of the Investment);
plus
(e)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, amalgamation or consolidation of an
Unrestricted Subsidiary into Holdings or a Restricted Subsidiary or the transfer
of all or substantially all of the assets of an Unrestricted Subsidiary to
Holdings or a Restricted Subsidiary after the Closing Date, the fair market
value of the Investment in such Unrestricted Subsidiary (or the assets
transferred) at the time of the redesignation of such Unrestricted


203



--------------------------------------------------------------------------------

 


Subsidiary as a Restricted Subsidiary or at the time of such merger,
amalgamation, consolidation or transfer of assets, other than to the extent the
Investment in such Unrestricted Subsidiary constituted a Permitted Investment,
but, to the extent exceeding the amount of such Permitted Investment, including
such excess amounts of cash or fair market value; plus
(f)    100% of the aggregate amount of any Excluded Proceeds (except to the
extent utilized to repurchase, redeem, defease, acquire, or retire for value any
Junior Indebtedness pursuant to clause (b)(13) below); plus
(g)    the greater of (i) $130.0 million and (ii) 20.0% of the Consolidated
EBITDA of Holdings, the Borrower and the Restricted Subsidiaries for the most
recently ended Test Period (calculated on a pro forma basis), plus
(h)    100% of the aggregate principal amount or liquidation preference, as
applicable, of Indebtedness or Disqualified Stock or Subordinated Shareholder
Loans of Holdings, the Borrower or any Restricted Subsidiary, that has been
converted into or exchanged for Equity Interests of Holdings Parent Company;
provided that this clause (h) will not include any conversions or exchanges for
(v) Equity Interests or Subordinated Shareholder Loans (even after converted
into Equity Interests) issued as part of the cure right set forth in Section
8.04, (w) Refunding Capital Stock (as defined below) applied in accordance with
Section 7.05(b)(2) below, (x) Equity Interests or convertible debt securities of
Holdings sold to a Restricted Subsidiary, (y) Disqualified Stock or debt
securities that have been converted into Disqualified Stock or (z) Excluded
Contributions,
(b)    The provisions of Section 7.05(a) will not prohibit:
(1)    the payment of any dividend or other distribution or the consummation of
any irrevocable redemption within 60 days after the date of declaration of the
dividend or other distribution or giving of the redemption notice, as the case
may be, if at the date of declaration or notice, the dividend or other
distribution or redemption payment would have complied with the provisions of
this Section 7.05;
(2)     the redemption, repurchase, defeasance, discharge, retirement or other
acquisition of (i) any Equity Interests of Holdings any Restricted Subsidiary or
any Parent Company, including any accrued and unpaid dividends thereon
(“Treasury Capital Stock”) or (ii) Junior Indebtedness, in each case, made (x)
in exchange for, or out of the proceeds of, a sale or issuance (other than to a
Restricted Subsidiary) of Equity Interests of Holdings or any Parent Company (in
the case of proceeds, to the extent any such proceeds therefrom are contributed
to Holdings) (in each case, other than Disqualified Stock) (“Refunding Capital
Stock”) and (y) within 120 days of such sale or issuance,
(a)    the declaration and payment of dividends on Treasury Capital Stock out of
the proceeds of a sale or issuance (other than to a Restricted Subsidiary of
Holdings or to an employee stock ownership plan or any trust established by
Holdings, the Borrower or any Restricted Subsidiary) of Refunding Capital Stock
made within 120 days of such sale or issuance, and
(b)    if, immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividends thereon by Holdings was permitted under
clause (6)(a) or (b) of this Section 7.05(b), the declaration and payment of
dividends on the Refunding Capital Stock (other than Refunding Capital Stock the
proceeds of which were used to redeem, repurchase, retire or otherwise acquire
any Equity Interests of any Parent Company) in an aggregate amount per annum no
greater than the aggregate amount of dividends per annum that were declarable
and payable on such Treasury Capital Stock immediately prior to such retirement;


204



--------------------------------------------------------------------------------

 


(3)    the principal payment on, defeasance, redemption, repurchase, exchange or
other acquisition or retirement of:
(a)    Junior Indebtedness of the Borrower or a Guarantor made by exchange for,
or out of the proceeds of the sale, issuance or incurrence of, new Junior
Indebtedness of the Borrower or a Guarantor or Disqualified Stock of the
Borrower or a Guarantor within 120 days of such sale, issuance or incurrence,
(b)    Disqualified Stock of the Borrower or a Guarantor made by exchange for,
or out of the proceeds of the sale, issuance or incurrence of Disqualified Stock
or Junior Indebtedness of the Borrower or a Guarantor, made within 120 days of
such sale, issuance or incurrence,
(c)    Disqualified Stock of a Restricted Subsidiary that is not a Guarantor
made by exchange for, or out of the proceeds of the sale or issuance of,
Disqualified Stock of a Restricted Subsidiary that is not a Guarantor, made
within 120 days of such sale or issuance, that, in each case, is Refinancing
Indebtedness incurred or issued, as applicable, in compliance with Section 7.02,
and
(d)    Junior Indebtedness of the Borrower or a Guarantor made by exchange for,
or out of the proceeds of the issuance or incurrence of, any other Indebtedness
or Disqualified Stock permitted pursuant to Section 7.02 within 120 days of such
sale, issuance or incurrence, and


(e)    any Junior Indebtedness or Disqualified Stock that constitutes Acquired
Indebtedness;
(4)    a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) (including related stock appreciation rights or similar securities) of
Holdings or any Parent Company held by any future, present or former employee,
director, officer, member of management, consultant or independent contractor
(or their respective Controlled Investment Affiliates or Immediate Family
Members or any permitted transferees thereof) of Holdings, any of its
Subsidiaries or any Parent Company pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement,
or any equity subscription or equity holder agreement (including, for the
avoidance of doubt, any principal and interest payable on any notes issued by
Holdings, the Borrower or any Parent Company in connection with any such
repurchase, retirement or other acquisition), including any Equity Interests
rolled over by management of Holdings, any of its Subsidiaries or any Parent
Company in connection with the Transactions; provided that the aggregate amount
of Restricted Payments made under this clause (4) does not exceed $130.0 million
in any calendar year with unused amounts in any calendar year being carried over
to succeeding calendar years; provided further that each of the amounts in any
calendar year under this clause (4) may be increased by an amount not to exceed:
(a)    the cash proceeds from the sale of Equity Interests (other than
Disqualified Stock) of Holdings and, to the extent contributed to Holdings, the
cash proceeds from the sale of Equity Interests of any Parent Company, in each
case to any future, present or former employees, directors, officers, members of
management, consultants or independent contractors (or their respective
Controlled Investment Affiliates or Immediate Family Members or any permitted
transferees thereof) of Holdings, any of its Subsidiaries or any Parent Company
that occurs after the Closing Date, to the extent the cash proceeds from the
sale of such Equity Interests have not otherwise been applied to the payment of
Restricted Payments by virtue of clause (3) of Section 7.05(a); plus


205



--------------------------------------------------------------------------------

 


(b)    the amount of any cash bonuses otherwise payable to members of
management, employees, directors, consultants or independent contractors (or
their respective Controlled Investment Affiliates or Immediate Family Members or
any permitted transferees thereof) of Holdings, any of its Subsidiaries or any
Parent Company that are foregone in exchange for the receipt of Equity Interests
of Holdings or any Parent Company pursuant to any compensation arrangement,
including any deferred compensation plan; plus
(c)    the cash proceeds of life insurance policies received by Holdings or its
Restricted Subsidiaries (or by any Parent Company to the extent contributed to
Holdings) after the Closing Date; minus
(d)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (a), (b) and (c) of this clause (4);
provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (a), (b) and (c) above in any
calendar year; provided further that cancellation of Indebtedness owing to
Holdings, the Borrower or any Restricted Subsidiary from any future, present or
former employees, directors, officers, members of management, consultants or
independent contractors (or their respective Controlled Investment Affiliates or
Immediate Family Members or any permitted transferees thereof) of Holdings, any
Parent Company or any Restricted Subsidiary in connection with a repurchase of
Equity Interests of Holdings or any Parent Company will not be deemed to
constitute a Restricted Payment for purposes of this Section 7.05 or any other
provision of this Agreement;
(5)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of Holdings, the Borrower or any
Restricted Subsidiary or any class or series of Preferred Stock of any
Restricted Subsidiary issued in accordance with Section 7.02; provided, that
after giving pro forma effect to such dividend or distribution, including the
amount thereof in Consolidated Interest Expense solely for the purposes of this
clause (5), Holdings would have had an Interest Coverage Ratio of at least 2.00
to 1.00;
(6)     the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock issued by Holdings, the
Borrower or any Restricted Subsidiary after the Closing Date;
(a)    the declaration and payment of dividends or distributions to any Parent
Company, the proceeds of which will be used to fund the payment of dividends or
distributions to holders of any class or series of Designated Preferred Stock
issued by such Parent Company after the Closing Date; provided that the amount
of dividends and distributions paid pursuant to this clause (b) will not exceed
the aggregate amount of cash actually contributed to Holdings from the sale of
such Designated Preferred Stock; or
(b)    the declaration and payment of dividends on Refunding Capital Stock that
is Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 7.05(b);
provided that in the case of each of clauses (a), (b) and (c) of this clause
(6), for the most recently ended Test Period preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such


206



--------------------------------------------------------------------------------

 


issuance or declaration on a pro forma basis, Holdings would have had an
Interest Coverage Ratio of at least 2.00 to 1.00;
(7)     payments made or expected to be made by Holdings, the Borrower or any
Restricted Subsidiary in respect of withholding or similar taxes payable by any
future, present or former employee, director, officer, member of management,
consultant or independent contractor (or their respective Controlled Investment
Affiliates or Immediate Family Members or permitted transferees) of Holdings,
any Restricted Subsidiary or any Parent Company,
(a)    any repurchases or withholdings of Equity Interests in connection with
the exercise of stock options, warrants or similar rights if such Equity
Interests represent a portion of the exercise price of, or withholding
obligations with respect to, such options, warrants or similar rights or
required withholding or similar taxes and
(b)    loans or advances to officers, directors, employees, managers,
consultants and independent contractors of Holdings, any Restricted Subsidiary
or any Parent Company in connection with such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (c) other than to pay Taxes due in connection
with such purchase, unless immediately repaid;
(8)    the declaration and payment of dividends on Holdings common equity (or
the payment of dividends to any Parent Company to fund a payment of dividends on
such company’s common equity), following the first public offering of Holdings’s
common equity or the common equity of any Parent Company after the Closing Date,
in an aggregate amount not to exceed the sum of (x) 6.0% per annum of the Net
Proceeds received by (or contributed to) Holdings and its Restricted
Subsidiaries from such first public offering and (y) 7.0% per annum of Market
Capitalization;
(9)    Restricted Payments in an amount that does not exceed the aggregate
amount of Excluded Contributions;
(10)    Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (10) not to exceed (as of the
date any such Restricted Payment is made) the greater of (a) $113.75 million and
(b) 17.5% of Consolidated EBITDA of Holdings, the Borrower and the Restricted
Subsidiaries for the most recently ended Test Period (calculated on a pro forma
basis); provided that if this clause (10) is utilized to make a Restricted
Investment, the amount deemed to be utilized under this clause (10) will be the
amount of such Restricted Investment at any time outstanding (with the fair
market value of such Investment being measured at the time made and without
giving effect to subsequent changes in value, but subject to adjustment as set
forth in the definition of “Investment”);
(11)    distributions or payments of Securitization Fees;
(12)    [reserved];
(13)    the repurchase, redemption, defeasance, acquisition or retirement for
value of any Junior Indebtedness from Excluded Proceeds (except to the extent
utilized to make Restricted Payments pursuant to clause (f) of Section 7.05(a));
(14)    the declaration and payment of dividends or distributions by Holdings,
the Borrower or any Restricted Subsidiary to, or the making of loans or advances
to, Holdings or any Parent Company in amounts required for any Parent Company to
pay in each case without duplication:


207



--------------------------------------------------------------------------------

 


(a)    franchise, excise and similar Taxes, and other fees and expenses,
required to maintain their corporate or other legal existence;
(b)    [reserved];


(c)    salary, bonus, severance and other benefits payable to, and indemnities
provided on behalf of, employees, directors, officers, members of management,
consultants and independent contractors of any Parent Company, and any payroll,
social security or similar Taxes thereof;
(d)    general corporate or other operating, administrative, compliance and
overhead costs and expenses (including expenses relating to auditing and other
accounting matters) of any Parent Company;
(e)    fees and expenses (including ongoing compliance costs and listing
expenses) related to any equity or debt offering of a Parent Company (whether or
not consummated);
(f)    amounts that would be permitted to be paid directly by Holdings or its
Restricted Subsidiaries under Section 6.17(b) (other than clause 2(a) thereof);
(g)    interest or principal on Indebtedness the proceeds of which have been
contributed to Holdings, the Borrower or any Restricted Subsidiary or that has
been guaranteed by, or is otherwise considered Indebtedness of, Holdings, the
Borrower or any Restricted Subsidiary incurred in accordance with Section 7.02;
and
(h)    to finance Investments or other acquisitions or investments otherwise
permitted to be made pursuant to this Section 7.05 if made by Holdings; provided
that:
(i)    such Restricted Payment must be made within 120 days of the closing of
such Investment, acquisition or investment,
(ii)    such Parent Company must, promptly following the closing thereof, cause
(A) all property acquired (whether assets or Equity Interests) to be contributed
to the capital of Holdings or a Restricted Subsidiary or (B) the merger,
amalgamation, consolidation or sale of the Person formed or acquired into
Holdings or a Restricted Subsidiary (to the extent not prohibited by
Section 7.03) in order to consummate such Investment, acquisition or investment,
(iii)    such Parent Company and its Affiliates (other than Holdings, the
Borrower or any Restricted Subsidiary) receives no consideration or other
payment in connection with such transaction except to the extent Holdings or a
Restricted Subsidiary could have given such consideration or made such payment
in compliance with this Agreement,
(iv)    any property received by Holdings may not increase amounts available for
Restricted Payments pursuant to clause (3) of Section 7.05(a), and
(v)    to the extent constituting an Investment, such Investment will be deemed
to be made by Holdings, the Borrower or such Restricted Subsidiary pursuant to
another provision of this Section 7.05 (other than pursuant to clause (9)


208



--------------------------------------------------------------------------------

 


of this Section 7.05(b)) or pursuant to the definition of “Permitted
Investments” (other than clause (9) thereof);
(15)    the distribution, by dividend or otherwise, or other transfer or
disposition of shares of Capital Stock of, Equity Interests in, or Indebtedness
owed to Holdings or a Restricted Subsidiary by, Unrestricted Subsidiaries (other
than Unrestricted Subsidiaries, all the assets of which are solely cash and Cash
Equivalents);
(16)    cash payments, or loans, advances, dividends or distributions to any
Parent Company to make payments, in lieu of issuing fractional shares in
connection with share dividends, share splits, reverse share splits, mergers,
consolidations, amalgamations or other business combinations and in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Holdings, any Restricted Subsidiary or any
Parent Company;
(17)    (a) Restricted Payments described in clauses (A) and (B) of the
definition thereof contained in Section 7.05(a); provided that after giving pro
forma effect thereto and the application of the net proceeds therefrom, the
Total Net Leverage Ratio for the Test Period immediately preceding such
Restricted Payment would be no greater than 2.00 to 1.00 and (b) Restricted
Payments described in clauses (C) and (D) of the definition thereof contained in
Section 7.05(a); provided that after giving pro forma effect thereto and the
application of the net proceeds therefrom, the Total Net Leverage Ratio for the
Test Period immediately preceding such Restricted Payment would be no greater
than 3.10 to 1.00;
(18)    payments made for the benefit of Holdings, the Borrower or any
Restricted Subsidiary to the extent such payments could have been made by
Holdings, the Borrower or any Restricted Subsidiary because such payments (a)
would not otherwise be Restricted Payments and (b) would be permitted by Section
6.17;
(19)    payments and distributions to dissenting stockholders of Restricted
Subsidiaries pursuant to applicable law, pursuant to or in connection with a
consolidation, amalgamation, merger or transfer of all or substantially all of
the assets of any Restricted Subsidiary that complies with the terms of this
Agreement or any other transaction that complies with the terms of this
Agreement;
(20)    the payment of dividends, other distributions and other amounts by
Holdings to, or the making of loans to, any Parent Company in the amount
required for such parent to, if applicable, pay amounts equal to amounts
required for any Parent Company, if applicable, to pay interest or principal
(including AHYDO Payments) on Indebtedness, the proceeds of which have been
permanently contributed to Holdings, the Borrower or any Restricted Subsidiary
and that has been guaranteed by, or is otherwise considered Indebtedness of,
Holdings, the Borrower or any Restricted Subsidiary incurred in accordance with
this Agreement; provided that the aggregate amount of such dividends,
distributions, loans and other amounts shall not exceed the amount of cash
actually contributed to the Borrower for the incurrence of such Indebtedness;
(21)    the making of cash payments in connection with any conversion of
Convertible Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
in an aggregate amount since the date of this Agreement not to exceed the sum of
(a) the principal amount of such Convertible Indebtedness plus (b) any payments
received by Holdings, the Borrower or any Restricted Subsidiary pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction;
(22)    any payments in connection with (a) a Permitted Bond Hedge Transaction
and (b) the settlement of any related Permitted Warrant Transaction (i) by
delivery of shares of Holdings’s common


209



--------------------------------------------------------------------------------

 


equity upon settlement thereof or (ii) by (A) set-off against the related
Permitted Bond Hedge Transaction or (B) payment of an early termination amount
thereof in common equity upon any early termination thereof;
(23)    the refinancing of any Junior Indebtedness with the Net Proceeds of, or
in exchange for, any Refinancing Indebtedness; and
(24)    any payments for the purpose of paying operating expenses of Holdings or
any Parent Company, including payroll, equity-based compensation and other
compensation for officers and employees of Holdings or such Parent Company
(including the payment of the nominal value of shares received in settlement of
equity-based incentive awards and any related payroll taxes and social security
contributions), income tax, corporation tax, value added tax and any other taxes
of or payable by Holdings or any Parent Company or any consolidated, combined,
unitary or similar tax liability of or payable by Holdings or any Parent Company
(whether in accordance with a corporation tax group payment arrangement, as a
result of being a member of a value added tax group or otherwise), in each case
attributable to the ownership or operations of Holdings, the Borrower and the
Restricted Subsidiaries;
provided that at the time of, and after giving effect to, any Restricted Payment
pursuant to clause (17) in respect of Restricted Payments described in clauses
(A) or (B) of the definition thereof, no Event of Default will have occurred and
be continuing or would occur as a consequence thereof.
The amount of all Restricted Payments (other than cash) will be the fair market
value on the date the Restricted Payment is made, or at the Borrower’s election,
the date a commitment is made to make such Restricted Payment, of the assets or
securities proposed to be transferred or issued by Holdings, the Borrower or any
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.
For the avoidance of doubt, this Section 7.05 will not restrict the making of
any AHYDO Payment with respect to, and required by the terms of, any
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary permitted to
be incurred under this Agreement.

SECTION 7.06    Change in Nature of Business. Holdings shall not, nor shall
Holdings permit any Restricted Subsidiary to, engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrower and the Restricted Subsidiaries on the Closing Date or
any business(es) or any other activities that are reasonably similar, ancillary,
incidental, complementary or related to, or a reasonable extension, development
or expansion of, the business conducted or proposed to be conducted by Holdings
and the Restricted Subsidiaries on the Closing Date.

SECTION 7.07    [Reserved].

SECTION 7.08    Burdensome Agreements.
(a)    Holdings shall not, nor shall Holdings permit any Restricted Subsidiary
that is not a Guarantor (or, solely in the case of clause (4), that is a
Subsidiary Guarantor) to, directly or indirectly, create or otherwise cause to
exist or become effective any consensual encumbrance or consensual restriction
(other than this Agreement or any other Loan Document) on the ability of any
Restricted Subsidiary that is not a Guarantor (or, solely in the case of clause
(4), that is a Subsidiary Guarantor) to:
(1)     pay dividends or make any other distributions to Holdings, the Borrower
or any Restricted Subsidiary that is a Guarantor on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
or


210



--------------------------------------------------------------------------------

 


(a)    pay any Indebtedness owed to Holdings or to any Restricted Subsidiary
that is a Guarantor;
(2)    make loans or advances to Holdings or to any Restricted Subsidiary that
is a Guarantor;
(3)    sell, lease or transfer any of its properties or assets to Holdings or to
any Restricted Subsidiary that is a Guarantor; or
(4)    with respect to (a) any Subsidiary Guarantor (and, solely to the extent
this clause (4)(a) relates to Hedging Obligations of Restricted Subsidiaries,
the Borrower), Guaranty the Obligations or (b) with respect to the Borrower or
any Subsidiary Guarantor, create, incur or cause to exist or become effective
Liens on property of such Person for the benefit of the Lenders with respect to
the Obligations under the Loan Documents to the extent such Lien is required to
be given to the Secured Parties pursuant to the Loan Documents;
provided that any dividend or liquidation priority between or among classes or
series of Capital Stock, and the subordination of any obligation (including the
application of any remedy bars thereto) to any other obligation will not be
deemed to constitute such an encumbrance or restriction.
(b)    Section 7.08(a) will not apply to any encumbrances or restrictions
existing under or by reason of:
(1)    encumbrances or restrictions in effect on the Closing Date, including
pursuant to the Loan Documents and any Hedge Agreements, Hedging Obligations and
the related documentation;
(2)    [reserved];
(3)    Purchase Money Obligations and Capitalized Lease Obligations that impose
restrictions of the nature discussed in clauses (3) and 4(b) above on the
property so acquired;
(4)    applicable Law or any applicable rule, regulation or order;
(5)    any agreement or other instrument of a Person, or relating to
Indebtedness or Equity Interests of a Person, acquired by or merged, amalgamated
or consolidated with and into Holdings, the Borrower or any Restricted
Subsidiary or an Unrestricted Subsidiary that is designated as a Restricted
Subsidiary, or any other transaction entered into in connection with any such
acquisition, merger, consolidation or amalgamation in existence at the time of
such acquisition or at the time it merges, amalgamates or consolidates with or
into Holdings, the Borrower or any Restricted Subsidiary or an Unrestricted
Subsidiary that is designated as a Restricted Subsidiary or assumed in
connection with the acquisition of assets from such Person (but, in any such
case, not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person so acquired or designated and its Subsidiaries, or the property
or assets of the Person so acquired or designated and its Subsidiaries or the
property or assets so acquired or designated;
(6)    contracts or agreements for the sale or disposition of assets, including
any restrictions with respect to a Subsidiary of Holdings pursuant to an
agreement that has been entered into for the sale or disposition of any of the
Capital Stock or assets of such Subsidiary;
(7)    [reserved];


211



--------------------------------------------------------------------------------

 


(8)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business or consistent
with industry practice or arising in connection with any Liens permitted by
Section 7.01 or any applicable Intercreditor Agreement;
(9)    provisions in agreements governing Indebtedness, Disqualified Stock or
Preferred Stock of Restricted Subsidiaries that are not Guarantors permitted to
be incurred subsequent to the Closing Date pursuant to Section 7.02;
(10)    provisions in joint venture agreements and other similar agreements
(including equity holder agreements) relating to such joint venture or its
members or entered into in the ordinary course of business;
(11)    customary provisions contained in leases, sub-leases, licenses,
sublicenses, Equity Interests or similar agreements, including with respect to
intellectual property and other agreements;
(12)    restrictions created in connection with any Qualified Securitization
Facility or Receivables Financing Transaction that, in the good faith
determination of the Board of Directors of Holdings, are necessary or advisable
to effect such Qualified Securitization Facility or Receivables Financing
Transaction;
(13)    restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which
Holdings, the Borrower or any Restricted Subsidiary is a party entered into in
the ordinary course of business or consistent with industry practice; provided
that such agreement prohibits the encumbrance of solely the property or assets
of the Holdings or such Restricted Subsidiary that are subject to such
agreement, the payment rights arising thereunder or the proceeds thereof and
does not extend to any other asset or property of Holdings or such Restricted
Subsidiary or the assets or property of another Restricted Subsidiary;
(14)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of Holdings, the Borrower or any Restricted
Subsidiary;
(15)    customary provisions restricting assignment of any agreement;
(16)    restrictions arising in connection with cash or other deposits permitted
under Section 7.01;
(17)    any other agreement or instrument governing any Indebtedness,
Disqualified Stock, or Preferred Stock permitted to be incurred or issued
pursuant to Section 7.02 entered into after the Closing Date that contains
encumbrances and restrictions that either (i) are no more restrictive in any
material respect, taken as a whole, with respect to Holdings, the Borrower or
any Restricted Subsidiary than (A) the restrictions contained in the Loan
Documents as of the Closing Date or (B) those encumbrances and other
restrictions that are in effect on the Closing Date with respect to Holdings or
that Restricted Subsidiary pursuant to agreements in effect on the Closing Date,
(ii) are not materially more disadvantageous, taken as a whole, to the Lenders
than is customary in comparable financings for similarly situated issuers or
(iii) will not materially impair the Borrower’s ability to make payments on the
Obligations when due, in each case in the good faith judgment of the Borrower;
(18)    (i) under terms of Indebtedness and Liens in respect of Indebtedness
permitted to be incurred pursuant to Section 7.02(b)(4) and any permitted
refinancing in respect of the foregoing and (ii)


212



--------------------------------------------------------------------------------

 


agreements entered into in connection with any Sale-Leaseback Transaction
entered into in the ordinary course of business or consistent with industry
practice;
(19)    customary restrictions and conditions contained in documents relating to
any Lien so long as (i) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien and (ii) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 7.08;
(20)    any encumbrance or restriction with respect to a Restricted Subsidiary
that was previously an Unrestricted Subsidiary which encumbrance or restriction
exists pursuant to or by reason of an agreement that such Subsidiary is a party
to or entered into before the date on which such Subsidiary became a Restricted
Subsidiary; provided that such agreement was not entered into in anticipation of
an Unrestricted Subsidiary becoming a Restricted Subsidiary and any such
encumbrance or restriction does not extend to any assets or property of Holdings
or any other Restricted Subsidiary other than the assets and property of such
Restricted Subsidiary;
(21)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (1) through (20) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive in any material respect with respect to such encumbrance and
other restrictions, taken as a whole, than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing;
(22)    any encumbrance or restriction existing under, by reason of or with
respect to Refinancing Indebtedness; provided that the encumbrances and
restrictions contained in the agreements governing that Refinancing Indebtedness
are, in the good faith judgment of the Borrower, not materially more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced; and
(23)    applicable law or any applicable rule, regulation or order in any
jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred or issued pursuant to Section 7.02
is incurred.

SECTION 7.09    Accounting Changes. Neither Holdings nor the Borrower shall make
any change in fiscal year; provided, however, that each of Holdings and the
Borrower may, upon written notice to the Administrative Agent, change its fiscal
year, and, notwithstanding anything in Section 10.01 to the contrary, the
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to, make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

SECTION 7.01    Reserved.
SECTION 7.11 Financial Covenant
(1)    If on the last day of any Test Period (commencing with the Test Period
ending December 31, 2018) the sum of the (a) outstanding principal amount
Revolving Loans (including Swing Line Loans) and (b) aggregate face amount in
excess of $100.0 million of the outstanding amount of Letters of Credit
(excluding (a) such Letters of Credit to the extent reimbursed, Cash
Collateralized or backstopped on terms reasonably acceptable to the applicable
Issuing Bank on or prior to the date that is three Business Days following the
end of the applicable Test Period and (b)


213



--------------------------------------------------------------------------------

 


bank guarantees and performance or similar bonds) exceeds the greater of $324.0
million and 40.0% of the aggregate principal amount of all Revolving Commitments
under all outstanding Revolving Facilities (including any Incremental Revolving
Facilities), Holdings shall not permit the First Lien Net Leverage Ratio as of
the last day of such Test Period to be greater than 5.80 to 1.00 (such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 6.01(1) and
Section 6.01(2) for such Test Period) (the “Financial Covenant”).
(2)    The provisions of this Section 7.11 are for the benefit of the Revolving
Lenders only and the Required Facility Lenders in respect of the Revolving
Facility may amend, waive or otherwise modify this Section 7.11 or the defined
terms used in this Section 7.11 (solely in respect of the use of such defined
terms in this Section 7.11) or waive any Default or Event of Default resulting
from a breach of this Section 7.11 without the consent of any Lenders other than
the Required Facility Lenders in respect of the Revolving Facility. Any Default
or Event of Default under the provisions of this Section 7.11 will not by itself
constitute a Default or Event of Default under any Facility (other than the
Revolving Facility) and will not trigger a cross-default thereunder.

Article VIII    

Events of Default and Remedies

SECTION 8.01    Events of Default. Each of the events referred to in clauses (1)
through (11) of this Section 8.01 shall constitute an “Event of Default”:
(1)    Non-Payment. The Borrower fails to pay (a) when and as required to be
paid herein, any amount of principal of any Loan or (b) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or
(2)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 6.03(1), 6.05(1) (solely with respect
to the Borrower or Holdings, other than in a transaction permitted under Section
7.03 or 7.04) or Article VII; provided that Holdings’s failure to comply with
the Financial Covenant (a “Financial Covenant Event of Default”) shall not
constitute an Event of Default with respect to any Term Loans or Term
Commitments unless and until the Required Facility Lenders for the Revolving
Facilities have actually terminated all Revolving Commitments and declared all
Obligations with respect to the applicable Revolving Facility to be immediately
due and payable pursuant to Section 8.02 as a result of such Financial Covenant
Event of Default (and such declaration has not been rescinded as of the
applicable date) (the occurrence of such termination and declaration by the
Required Facility Lenders for the Revolving Facilities, a “Financial Covenant
Cross Default”); provided further that any Financial Covenant Event of Default
is subject to cure pursuant to Section 8.04; or
(3)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(1) or (2) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or
(4)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be untrue in any


214



--------------------------------------------------------------------------------

 


material respect when made or deemed made and such materially untrue
representation, warranty, certification or statement of fact, to the extent
capable of being cured, shall continue to be materially untrue for a period of
thirty (30) days; or
(5)    Cross-Default. Holdings, the Borrower or any Restricted Subsidiary (a)
fails to make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder) having an
aggregate outstanding principal amount (individually or in the aggregate with
all other Indebtedness as to which such a failure shall exist) of not less than
the Threshold Amount, or (b) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Hedging Obligations,
termination events or equivalent events pursuant to the terms of such Hedging
Obligations and not as a result of any default thereunder by Holdings, the
Borrower or any Restricted Subsidiary), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem all of such Indebtedness to be made, prior to its stated maturity;
provided that (A) such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02 and (B) this clause (5)(b) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
(6)    Insolvency Proceedings, etc. Holdings or any Restricted Subsidiary that
is a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary, institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or
(7)    Judgments. There is entered against Holdings, any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, a final
non-appealable judgment and order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not paid or covered by
insurance or indemnities as to which the insurer or indemnifying party has been
notified of such judgment or order and the applicable insurance company or
indemnifying party has not denied coverage thereof) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or
(8)    ERISA. (a) An ERISA Event which has resulted or would reasonably be
expected to result in a Material Adverse Effect or (b) with respect to a Foreign
Plan, a termination or withdrawal by any Loan Party that would reasonably be
expected to result in a Material Adverse Effect; or; or


215



--------------------------------------------------------------------------------

 


(9)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, taken as a whole, at any time after its execution and delivery and
for any reason (other than (a) as expressly permitted by a Loan Document
(including as a result of a transaction permitted under Section 7.03 or 7.04),
(b) as a result of acts or omissions by an Agent or any Lender or (c) due to the
satisfaction in full of the Termination Conditions) ceases to be in full force
and effect, or any Loan Party contests in writing the validity or enforceability
of the Loan Documents, taken as a whole (other than as a result of the
satisfaction of the Termination Conditions), or any Loan Party denies in writing
that it has any or further liability or obligation under the Loan Documents,
taken as a whole (other than (i) as expressly permitted by a Loan Document
(including as a result of a transaction permitted under Section 7.03 or 7.04) or
(ii) as a result of the satisfaction of the Termination Conditions), or purports
in writing to revoke or rescind the Loan Documents, taken as a whole, prior to
the satisfaction of the Termination Conditions; or
(10)    Collateral Documents. Any Lien purported to be created by any Collateral
Document with respect to a material portion of the Collateral shall cease to be,
or any Lien purported to be created by any Collateral Document with respect to a
material portion of the Collateral shall be asserted in writing by any Loan
Party (prior to the satisfaction of the Termination Conditions) not to be, a
valid and perfected Lien with the priority required by such Collateral Document
(or other security purported to be created on the applicable Collateral) on, and
security interest in, any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to maintain possession of
Collateral actually delivered to it and pledged under the Collateral Documents
or to file Uniform Commercial Code amendments relating to a Loan Party’s change
of name or jurisdiction of formation (solely to the extent that the Borrower
provides the Collateral Agent written notice thereof in accordance with the
Security Agreements, and the Collateral Agent and the Borrower have agreed that
the Collateral Agent will be responsible for filing such amendments) or
continuation statements, and except as to Collateral consisting of real property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied coverage; or
(11)    Change of Control. There occurs any Change of Control.

SECTION 8.02    Remedies upon Event of Default. Subject to Section 8.04, if any
Event of Default occurs and is continuing, the Administrative Agent may with the
consent of the Required Lenders and shall, at the request of the Required
Lenders, take any or all of the following actions:
(1)    declare the Commitments of each Lender and any obligation of the Issuing
Banks to make L/C Credit Extensions and the Swing Line Lender to make Swing Line
Loans to be terminated, whereupon such Commitments and obligation will be
terminated;
(2)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
under any Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower;
(3)    require that the Borrower Cash Collateralize the then outstanding Letters
of Credit (in an amount equal to the then Outstanding Amount thereof); and
(4)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;


216



--------------------------------------------------------------------------------

 


provided that (a) upon the occurrence of an actual or deemed entry of an order
for relief with respect to the Borrower or Holdings under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”), the Commitments of each Lender and
any obligation of the Issuing Banks to issue Letters of Credit and any
obligation of the Swing Line Lender to make Swing Line Loans, will automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid will automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the Letters of Credit as
aforesaid will automatically become effective, in each case without further act
of the Administrative Agent or any Lender and (b) notwithstanding anything to
the contrary, if the only Events of Default then having occurred and continuing
are pursuant to a Financial Covenant Event of Default, then, unless a Financial
Covenant Cross Default has occurred and is continuing, the Administrative Agent
shall only take the actions set forth in this Section 8.02 at the request (or
with the consent) of the Required Facility Lenders under the Revolving
Facilities (as opposed to the Required Lenders) and only with respect to the
Revolving Commitments, Revolving Loans, Letters of Credit, Swing Line Loans and
Obligations under the Revolving Facilities.

SECTION 8.03    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in clause (a) of the proviso to Section 8.02),
subject to any Intercreditor Agreement then in effect, any amounts received on
account of the Obligations will be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent in
their capacities as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest, but including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III) payable to the Lenders, ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), the Obligations under Secured Hedge Agreements and Cash Management
Obligations under Secured Cash Management Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.


217



--------------------------------------------------------------------------------

 


Subject to Section 2.03(3), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above will be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount will be applied to the
other Obligations, if any, in the order set forth above and, if no Obligations
remain outstanding, will be paid to the Borrower.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

SECTION 8.04    Right to Cure.
(1)    Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02, but subject to Sections 8.04(2) and (3), for the purpose of
determining whether an Event of Default under the Financial Covenant has
occurred, the Borrower may on one or more occasions designate any portion of the
Net Proceeds from any Permitted Equity Issuance or of any contribution to the
common equity capital of Holdings (or from any other contribution to capital or
sale or issuance of any other Equity Interests on terms reasonably satisfactory
to the Administrative Agent) or with the proceeds of a Subordinated Shareholder
Loan of Holdings, the Borrower or a Subsidiary Guarantor that is promptly (but
in any event within 10 Business Days) converted into Equity Interests (other
than Disqualified Stock) of Holdings or a Parent Company (the “Cure Amount”) as
an increase to Consolidated EBITDA of the Borrower for the applicable fiscal
quarter; provided that
(a)    such amounts to be designated are actually received by Holdings (i) on or
after the first Business Day of the applicable fiscal quarter and (ii) on or
prior to the tenth (10th) Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal
quarter (the “Cure Expiration Date”),
(b)    such amounts to be designated do not exceed the maximum aggregate amount
necessary to cure any Event of Default under the Financial Covenant as of such
date and
(c)    the Borrower will have provided notice to the Administrative Agent on the
date such amounts are designated as a “Cure Amount” (it being understood that to
the extent such notice is provided in advance of delivery of a Compliance
Certificate for the applicable period, the amount of such Net Proceeds that is
designated as the Cure Amount may be lower than specified in such notice to the
extent that the amount necessary to cure any Event of Default under the
Financial Covenant is less than the full amount of such originally designated
amount).
The Cure Amount used to calculate Consolidated EBITDA for one fiscal quarter
will be used and included when calculating Consolidated EBITDA for each Test
Period that includes such fiscal quarter. The parties hereby acknowledge that
this Section 8.04(1) may not be relied on for purposes of calculating any
financial ratios other than as applicable to the Financial Covenant (and may not
be included for purposes of determining pricing, mandatory prepayments and the
availability or amount permitted pursuant to any covenant under Article VII) and
may not result in any adjustment to any amounts (including the amount of
Indebtedness) or increase in cash with respect to the fiscal quarter with
respect to which such Cure Amount was received other than the amount of the
Consolidated EBITDA referred to in the immediately preceding sentence, except to
the extent such proceeds are applied to prepay Indebtedness under the
Facilities. Notwithstanding anything to the contrary contained in Section 8.01
and Section 8.02, (A) upon designation of the Cure Amount by the Borrower in an
amount necessary to cure any Event of Default under the Financial Covenant, the
Financial Covenant will be deemed satisfied and complied with as of the end of
the relevant fiscal quarter with the same effect as though there had been no
failure to comply with the Financial Covenant


218



--------------------------------------------------------------------------------

 


and any Event of Default under the Financial Covenant (and any other Default as
a result thereof) will be deemed not to have occurred for purposes of the Loan
Documents, (B) from and after the date that the Borrower delivers a written
notices to the Administrative Agent that it intends to exercise its cure right
under this Section 8.04 (a “Notice of Intent to Cure”) neither the
Administrative Agent nor any Lender may exercise any rights or remedies under
Section 8.02 (or under any other Loan Document) on the basis of any actual or
purported Event of Default under the Financial Covenant (and any other Default
as a result thereof) until and unless the Cure Expiration Date has occurred
without the Cure Amount having been designated and (C) no Lender or Issuing Bank
shall be required to (but in its sole discretion may) make any Revolving Loan or
issue or amend any Letter of Credit from and after such time as the
Administrative Agent has received the Notice of Intent to Cure unless and until
the Cure Amount is actually received.
(2)    In each period of four consecutive fiscal quarters, there shall be no
more than two (2) fiscal quarters in which the cure right set forth in
Section 8.04(1) is exercised.
(3)    There shall be no more than five (5) fiscal quarters in which the cure
rights set forth in Section 8.04(1) are exercised during the term of the
Facilities; provided that, so long as the Closing Date Revolving Facility is no
longer outstanding, there may be an additional fiscal quarter after the Original
Revolving Facility Maturity Date in which the cure rights set forth in this
Section 8.04 are exercised during the term of any Revolving Commitments.

Article IX    

Administrative Agent and Other Agents

SECTION 9.01    Appointment and Authorization of the Administrative Agent.
(1)    Each Lender and Issuing Bank hereby irrevocably appoints JPMorgan Chase
Bank, N.A. to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX (other than Sections 9.07, 9.11, 9.12, 9.15 and 9.16) are solely for the
benefit of the Administrative Agent, the Lenders and each Issuing Bank and the
Borrower shall not have rights as a third-party beneficiary of any such
provision. The Administrative Agent hereby represents and warrants that it is
either (i) a “U.S. person” and a “financial institution” and that it will comply
with its “obligation to withhold,” each within the meaning of Treasury
Regulations Section 1.1441-1(b)(2)(ii) or (ii) a Withholding U.S. Branch.
(2)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
Lender and a potential Hedge Bank or Cash Management Bank) and the Issuing Banks
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or in trust for) such Lender and Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X with respect to the Administrative Agent
(including Sections 10.04 and 10.05), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents. Without
limiting the generality of the foregoing, the Lenders hereby


219



--------------------------------------------------------------------------------

 


expressly authorize the Administrative Agent to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto (including any Intercreditor Agreement), as
contemplated by and in accordance with the provisions of this Agreement and the
Collateral Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

SECTION 9.02    Rights as a Lender. Any Lender that is also serving as an Agent
(including as Administrative Agent) hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each Lender (if any) serving as an Agent hereunder in its individual capacity.
Any such Person serving as an Agent and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings or any Subsidiary
or other Affiliate thereof as if such Person were not an Agent hereunder and
without any duty to account therefor to the Lenders. The Lenders acknowledge
that, pursuant to such activities, any Agent or its Affiliates may receive
information regarding any Loan Party or any of its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them.

SECTION 9.03    Exculpatory Provisions. The Administrative Agent and Collateral
Agent shall not have any duties or responsibilities except those expressly set
forth in this Agreement and in the other Loan Documents. Without limiting the
generality of the foregoing, each Agent (including the Administrative Agent):
(1)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing and without limiting the
generality of the foregoing, the use of the term “agent” herein and in the other
Loan Documents with reference to any Agent or Arranger is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law and instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties;
(2)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and
(3)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any of its Affiliates that is
communicated to or obtained by any Person serving as an Agent or any of its
Affiliates in any capacity.
Neither the Administrative Agent nor any of its Related Persons shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number


220



--------------------------------------------------------------------------------

 


or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by the final and non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Lender, or an Issuing Bank.
No Agent-Related Person shall be responsible for or have any duty to ascertain
or inquire into (i) any recital, statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. The duties of the Administrative Agent shall be mechanical
and administrative in nature; the Administrative Agent shall not have by reason
of this Agreement or any other Loan Document a fiduciary relationship in respect
of any Lender or the holder of any Note; and nothing in this Agreement or in any
other Loan Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or any other Loan Document except as expressly set forth
herein or therein.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each Arranger is named as such for recognition purposes
only, and in its capacity as such shall have no powers, duties, responsibilities
or liabilities with respect to this Agreement or the other Loan Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that each Arranger shall be entitled to all indemnification and reimbursement
rights in favor of the Arrangers as, and to the extent, provided for under
Section 10.05. Without limitation of the foregoing, each Arranger shall not,
solely by reason of this Agreement or any other Loan Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

SECTION 9.04    Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, the Arrangers and of their
respective Affiliates, each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of Holdings, the Borrower
and the Restricted Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings, the Borrower and the Restricted Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent, the Arrangers and any of
their respective Affiliates shall not have any duty or responsibility, either
initially or on a continuing basis, to provide any Lender or the holder of any
Note with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter. The Administrative Agent, the Arrangers and any of their respective
Affiliates shall not be responsible to any Lender or the holder of any Note for
any recitals, statements, information, representations or warranties herein or
in any document, certificate or other writing delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Holdings, the Borrower or any
of the Restricted Subsidiaries or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions


221



--------------------------------------------------------------------------------

 


of this Agreement or any other Loan Document, or the financial condition of
Holdings, the Borrower or any of the Restricted Subsidiaries or the existence or
possible existence of any Default or Event of Default.

SECTION 9.05    Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, the Administrative Agent shall be entitled
to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Loan Document in accordance
with the instructions of the Required Lenders.

SECTION 9.06    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying upon,
any note, writing, resolution, notice, statement, certificate, telex, teletype
or facsimile message, cablegram, radiogram, order or other document signed, sent
or made by any Person that the Administrative Agent believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Loan Document and its duties hereunder and thereunder, upon advice of
counsel selected by the Administrative Agent. In determining compliance with any
condition hereunder to the making of a Loan or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or Issuing Bank, the Administrative Agent may presume
that such condition is satisfactory to such Lender or Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or issuances of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 9.07    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Documents by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Agent-Related Persons. The exculpatory provisions of
this Article shall apply to any such sub agent and to the Agent-Related Persons
of the Administrative Agent and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Notwithstanding anything to the contrary in this Section 9.07 or Section 9.15,
the Administrative Agent shall not delegate to any Supplemental Administrative
Agent responsibility for receiving any payments under any Loan Document for the
account of any Lender, which payments shall be received directly by the
Administrative Agent, without prior written consent of the Borrower (not to be
unreasonably withheld or delayed).

SECTION 9.08    Indemnification. Whether or not the transactions contemplated
hereby are consummated, to the extent the Administrative Agent or any other
Agent-Related Person (solely to the extent any such Agent-Related Person was
performing services on behalf of the Administrative Agent) is not reimbursed and
indemnified by the Borrower, the Lenders will reimburse and indemnify the
Administrative Agent or any other Agent-Related Person (solely to the extent any
such Agent-Related Person was performing services on behalf of the
Administrative Agent) in proportion to their respective Pro Rata Shares for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or


222



--------------------------------------------------------------------------------

 


incurred by the Administrative Agent or any other Agent-Related Person (solely
to the extent any such Agent-Related Person was performing services on behalf of
the Administrative Agent) in performing its duties hereunder or under any other
Loan Document or in any way relating to or arising out of this Agreement or any
other Loan Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or any other Agent-Related Person’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.08
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto, provided
further that the failure of any Lender to indemnify or reimburse the
Administrative Agent shall not relieve any other Lender of its obligation in
respect thereof. The undertaking in this Section 9.08 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

SECTION 9.09    The Administrative Agent in Its Individual Capacity. With
respect to its obligation to make Loans under this Agreement, the Administrative
Agent shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lender,” “Required Lenders” or any similar terms
shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Loan Party or any Affiliate of any Loan Party (or any
Person engaged in a similar business with any Loan Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Loan Party or any Affiliate of any
Loan Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders. The Lenders acknowledge that,
pursuant to such activities, any Agent or its Affiliates may receive information
regarding any Loan Party or any of its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Loan Party or
such Affiliate) and acknowledge that no Agent shall be under any obligation to
provide such information to them.

SECTION 9.10    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Lender, Swing Line Lender or an Issuing Bank
hereunder, as the case may be. None of the Lenders or other Persons identified
on the facing page or signature pages of this Agreement as a “joint lead
arranger” or “joint bookrunner” shall have any obligation, liability,
responsibility or duty under this Agreement other than (i) as expressly provided
herein or (ii) those applicable to all Lenders, but only to the extent acting in
such capacity as a Lender.


223



--------------------------------------------------------------------------------


 


SECTION 9.11    Resignation by the Administrative Agent. The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder or under the other Loan Documents at any time by giving 30 Business
Days prior written notice to the Lenders and the Borrower.
Notwithstanding anything to the contrary in this Agreement, no successor
Administrative Agent shall be appointed unless such successor Administrative
Agent represents and warrants that it is (i) a “U.S. person” and a “financial
institution” and that it will comply with its “obligation to withhold,” each
within the meaning of U.S. Treasury Regulations Section 1.1441-1, or (ii) a
Withholding U.S. Branch.
Upon any such notice of resignation by, or notice of removal of, the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if an Event of Default under Section 8.01(1) or, solely with
respect to the Borrower, Section 8.01(6) has occurred and is continuing).
If a successor Administrative Agent shall not have been so appointed within such
30 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has
occurred and is continuing), shall then appoint a successor Administrative Agent
who shall serve as Administrative Agent hereunder or thereunder until such time,
if any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
If no successor Administrative Agent has been appointed pursuant to the
foregoing by the 35th Business Day after the date such notice of resignation was
given by the Administrative Agent or such notice of removal was given by the
Required Lenders or the Borrower, as applicable, the Administrative Agent’s
resignation shall nonetheless become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder or under
any other Loan Document until such time, if any, as the Required Lenders appoint
a successor Administrative Agent as provided above. The retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender or
Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.11.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (i) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (ii) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.11).


224



--------------------------------------------------------------------------------

 


The fees payable by the Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Sections 10.04 and 10.05 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective
Agent-Related Persons in respect of any actions taken or omitted to be taken by
any of them while the retiring Administrative Agent was acting as Administrative
Agent.
Upon a resignation or removal of the Administrative Agent pursuant to this
Section 9.11, the Administrative Agent (i) shall continue to be subject to
Section 10.09 and (ii) shall remain indemnified to the extent provided in this
Agreement and the other Loan Documents and the provisions of this Article IX
(and the analogous provisions of the other Loan Documents) shall continue in
effect for the benefit of the Administrative Agent for all of its actions and
inactions while serving as the Administrative Agent.

SECTION 9.12    Collateral Matters. Each Lender (including in its capacities as
a potential Cash Management Bank and a potential Hedge Bank and on behalf of any
Affiliate that is a Cash Management Bank or Hedge Bank) irrevocably authorizes
and directs the Administrative Agent and the Collateral Agent to take the
actions to be taken by them as set forth in Sections 7.04 and 10.24.
Each Lender hereby agrees, and each holder of any Note by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders or the Required Facility Lenders, as applicable,
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders or the Required Facility Lenders, as
applicable, of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders. The Collateral Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time, to take any action with respect to any
Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Collateral Documents.
Upon request by the Administrative Agent at any time, the Lenders will confirm
in writing the Collateral Agent’s authority to release particular types or items
of Collateral pursuant to this Section 9.12. In each case as specified in this
Section 9.12, Section 7.04 and Section 10.24, the applicable Agent will (and
each Lender hereby irrevocably authorizes the applicable Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents, this Section 9.12, Section 7.04
and Section 10.24.
Without limitation of any other provision in this Credit Agreement, each Lender
hereby authorizes the Collateral Agent, in its sole discretion, to release its
Liens on Securitization Assets (including Securitization Assets sold,
contributed or purported to be sold or contributed in a Qualified Securitization
Financings) that are subject to a Permitted Lien under clause (18) of the
definition of Permitted Lien.
The Collateral Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by any Loan
Party or is cared for, protected or insured or that the Liens granted to the
Collateral Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the


225



--------------------------------------------------------------------------------

 


rights, authorities and powers granted or available to the Collateral Agent in
this Section 9.12, Section 7.04, Section 10.24 or in any of the Collateral
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to the Lenders,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

SECTION 9.13    [Reserved].

SECTION 9.14    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, any Issuing
Bank and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, any Issuing
Bank and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, any Issuing Bank and the Administrative Agent
under Sections 2.09 and 10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and relevant Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether


226



--------------------------------------------------------------------------------

 


by judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of the first proviso to Section 10.01(1) of this Agreement), (iii)
the Administrative Agent shall be authorized to assign the relevant Obligations
to any such acquisition vehicle pro rata by the Lenders, as a result of which
each of the Lenders shall be deemed to have received a pro rata portion of any
Equity Interests and/or debt instruments issued by such an acquisition vehicle
on account of the assignment of the Obligations to be credit bid, all without
the need for any Secured Party or acquisition vehicle to take any further
action, and (iv) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

SECTION 9.15    Appointment of Supplemental Administrative Agents.
(1)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
(2)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative


227



--------------------------------------------------------------------------------

 


Agent, and (ii) the provisions of this Article IX and of Sections 10.04 and
10.05 that refer to the Administrative Agent shall inure to the benefit of such
Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent or such Supplemental Administrative Agent, as the context may require.
(3)    Should any instrument in writing from any Loan Party be reasonably
required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments reasonably acceptable to it promptly upon request by the
Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

SECTION 9.16    Intercreditor Agreements. The Administrative Agent and
Collateral Agent are hereby authorized to enter into any Intercreditor Agreement
to the extent contemplated by the terms hereof, and the parties hereto
acknowledge that such Intercreditor Agreement is binding upon them. Each Secured
Party (a) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreements, (b) hereby
authorizes and instructs the Administrative Agent and Collateral Agent to enter
into the Intercreditor Agreements and to subject the Liens on the Collateral
securing the Obligations to the provisions thereof and (c) without any further
consent of the Lenders, hereby authorizes and instructs the Administrative Agent
and the Collateral Agent to negotiate, execute and deliver on behalf of the
Secured Parties any intercreditor agreement or any amendment (or amendment and
restatement) to the Collateral Documents or any Intercreditor Agreement
contemplated hereunder (including any such amendment (or amendment and
restatement) of the Junior Lien Intercreditor Agreement or other intercreditor
agreement to provide for the incurrence of any Indebtedness permitted hereunder
that will be secured on a junior lien or pari passu basis to the Obligations).
In addition, each Secured Party hereby authorizes the Administrative Agent and
the Collateral Agent to enter into (i) any amendments to any Intercreditor
Agreements, and (ii) any other intercreditor arrangements, in the case of
clauses (i) and (ii) to the extent required to give effect to the establishment
of intercreditor rights and privileges as contemplated and required or permitted
by this Agreement (including any such amendment (or amendment and restatement)
of the Junior Lien Intercreditor Agreement or other intercreditor agreement to
provide for the incurrence of any Indebtedness permitted hereunder that will be
secured on a junior lien or pari passu basis to the Obligations). Each Secured
Party acknowledges and agrees that any of the Administrative Agent and
Collateral Agent (or one or more of their respective Affiliates) may (but are
not obligated to) act as the “Debt Representative” or like term for the holders
of Credit Agreement Refinancing Indebtedness under the security agreements with
respect thereto or any Intercreditor Agreement then in effect. Each Lender
waives any conflict of interest, now contemplated or arising hereafter, in
connection therewith and agrees not to assert against any Agent or any of its
affiliates any claims, causes of action, damages or liabilities of whatever kind
or nature relating thereto.

SECTION 9.17    Secured Cash Management Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan


228



--------------------------------------------------------------------------------

 


Documents. Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

SECTION 9.18    Withholding Tax. To the extent required by any applicable Laws,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall severally indemnify and hold
harmless the Administrative Agent against, and shall make payable in respect
thereof within ten (10) days after demand therefor, all Taxes and all related
losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the IRS or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Non-Excluded Taxes attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Administrative
Agent for such Non-Excluded Taxes and without limiting the obligation of the
Loan Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.07(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply all amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amount due
the Administrative Agent under this Section 9.18. The agreements in this Section
9.18 shall survive the resignation or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations. For the avoidance of doubt, for purposes of this Section 9.18, the
term “Lender” includes any Issuing Bank and any Swing Line Lender.

Article X    

Miscellaneous

SECTION 10.01    Amendments, etc.
(1)    Except as otherwise set forth in this Agreement, no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by Holdings, the Borrower or any other Loan Party therefrom, shall
be effective unless in writing signed by the Required Lenders (other than (x)
with respect to any amendment or waiver contemplated in clauses (g), (h) or (i)
below (in the case of clause (i), to the extent permitted by Section 2.14),
which shall only require the consent of the Required Facility Lenders under the
applicable Facility or Facilities, as applicable (and not the Required Lenders)
and (y) with respect to any amendment or waiver contemplated in clauses (a)
(solely with respect


229



--------------------------------------------------------------------------------

 


to an increase in the L/C Sublimit or Swing Line Sublimit), (b) or (c), which
shall only require the consent of the Lenders expressly set forth therein and
not the Required Lenders) (or by the Administrative Agent with the consent of
the Required Lenders) and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and the Administrative
Agent hereby agrees to acknowledge any such waiver, consent or amendment that
otherwise satisfies the requirements of this Section 10.01 as promptly as
possible, however, to the extent the final form of such waiver, consent or
amendment has been delivered to the Administrative Agent at least one Business
Day prior to the proposed effectiveness of the consents by the Lenders party
thereto, the Administrative Agent shall acknowledge such waiver, consent or
amendment (i) immediately, in the case of any amendment which does not require
the consent of any existing Lender under this Agreement or (ii) otherwise,
within two hours of the time copies of the Required Lender consents or other
applicable Lender consents required by this Section 10.01 have been provided to
the Administrative Agent, it being understood that with respect to clauses (i)
and (ii) of this proviso, if the applicable waiver, consent or amendment has not
been acknowledged by the Administrative Agent in the time frames provided, the
Administrative Agent shall be deemed to have acknowledged such applicable
waiver, consent or amendment; and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.01 or 4.02 or the waiver of any Default, Event
of Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);
(b)    postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 (other than pursuant to
Section 2.08(2)) or any payment of fees or premiums hereunder or under any Loan
Document with respect to payments to any Lender without the written consent of
such Lender, it being understood that none of the following will constitute a
postponement of any date scheduled for, or a reduction in the amount of, any
payment of principal, interest, fees or premiums: (i) the waiver of (or
amendment to the terms of) any mandatory prepayment of the Loans, (ii) the
waiver of any Default or Event of Default, and (iii) any change to the
definition of “First Lien Net Leverage Ratio,” “Secured Net Leverage Ratio,”
“Total Net Leverage Ratio,” “Interest Coverage Ratio” or, in each case, in the
component definitions thereof;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amount, or any fees or other amounts payable hereunder or
under any other Loan Document to any Lender without the written consent of such
Lender, it being understood that none of the following will constitute a
reduction in any rate of interest or any fees: any change to the definition of
“First Lien Net Leverage Ratio,” “Total Net Leverage Ratio,” “Interest Coverage
Ratio,” or, in each case, in the component definitions thereof; provided that
only the consent of (A) the Required Lenders shall be necessary to amend the
definition of “Default Rate”, (B) the Required Lenders or, with respect to any
Default Rate payable in respect of the Revolving Facility, the Required Facility
Lenders under the Closing Date Revolving Facility, shall be necessary to waive
any obligation of the Borrower to pay interest at the Default Rate and (C) the
Swing Line Lender shall be necessary to waive any obligation of the Borrower to
pay interest at the Default Rate payable in respect of the Swing Line Facility;
(d)    except as contemplated by clause (C) in the second proviso immediately
succeeding clause (i) of this Section 10.01(1), change any provision of this
Section 10.01 or the definition of “Required Lenders” or “Required Facility
Lenders” or any other provision specifying the number


230



--------------------------------------------------------------------------------

 


of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents or Sections 2.13 or 8.03 (including the definition of
“Pro Rata Share”), without the written consent of each Lender directly and
adversely affected thereby;
(e)    other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;
(f)    other than in a transaction permitted under Section 7.03 or Section 7.04,
release all or substantially all of the aggregate value of the Guaranty, without
the written consent of each Lender;
(g)    amend, waive or otherwise modify any term or provision (including the
waiver of any conditions set forth in Section 4.02 as to any Credit Extension
under one or more Revolving Facilities) which directly affects Lenders under one
or more Revolving Facilities and does not directly affect Lenders under any
other Facilities, in each case, without the written consent of the Required
Facility Lenders under such applicable Revolving Facility or Facilities with
respect to Revolving Commitments (and in the case of multiple Facilities which
are affected, such Required Facility Lenders shall consent together as one
Facility); provided, however, that the waivers described in this clause (g)
shall not require the consent of the Required Lenders or any other Lenders other
than the Required Facility Lenders under the applicable Revolving Facility or
Facilities (it being understood that any amendment to the conditions of
effectiveness of Incremental Commitments set forth in Section 2.14 shall be
subject to clause (i) below);
(h)    amend, waive or otherwise modify the Financial Covenant or any definition
related thereto (solely in respect of the use of such defined terms in the
Financial Covenant) or waive any Default or Event of Default resulting from a
failure to perform or observe the Financial Covenant) without the written
consent of the Required Facility Lenders under the applicable Revolving Facility
or Facilities with respect to Revolving Commitments (such Required Facility
Lenders shall consent together as one Facility); provided, however, that the
amendments, waivers and other modifications described in this clause (h) shall
not require the consent of the Required Lenders or any other Lenders other than
the Required Facility Lenders under the applicable Revolving Facility or
Facilities;
(i)    amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding (subject to the requirements of Section
2.14 and that the Available Incremental Amount shall only be able to be
increased with the consent of the Required Lenders) with respect to Incremental
Term Loans and Incremental Revolving Commitments, but excluding the rate of
interest applicable thereto which shall be subject to clause (c) above)) which
directly affects Lenders of one or more Incremental Term Loans or Incremental
Revolving Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Term Loans or Incremental Revolving
Commitments (and in the case of multiple Facilities which are affected, such
Required Facility Lenders shall consent together as one Facility); provided,
however, that, to the extent permitted under Section 2.14, no amendments or
waivers described in this clause (i) shall require the consent of the Required
Lenders or any other Lenders and shall only require the consent of the Required
Facility Lenders under such applicable Incremental Term Loans or Incremental
Revolving Commitments, including to the extent such amendment or waiver includes
provisions that benefit the Lenders under any other Facility and are not adverse
to such other Lenders (subject to any consent of the Administrative Agent
required under Section 2.14);


231



--------------------------------------------------------------------------------

 


provided that:
(I)    no amendment, waiver or consent shall, unless in writing and signed by
each Issuing Bank in addition to the Lenders required above, affect the rights
or duties of such Issuing Bank under this Agreement or any Issuing Bank Document
relating to any Letter of Credit issued or to be issued by it; provided,
however, that this Agreement may be amended to adjust the mechanics related to
the issuance of Letters of Credit, including mechanical changes relating to the
existence of multiple Issuing Banks, with only the written consent of the
Administrative Agent, the applicable Issuing Bank and the Borrower so long as
the obligations of the Revolving Lenders, if any, who have not executed such
amendment, and if applicable the other Issuing Banks, if any, who have not
executed such amendment, are not adversely affected thereby;
(II)    no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; provided,
however, that this Agreement may be amended to adjust the borrowing mechanics
related to Swing Line Loans with only the written consent of the Administrative
Agent, the Swing Line Lender and the Borrower so long as the obligations of the
Revolving Lenders, if any, who have not executed such amendment, are not
adversely affected thereby;
(III)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and
(IV)    Section 10.07(g) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification;
provided further that notwithstanding the foregoing:
(A)    no Defaulting Lender shall have any right to approve or disapprove of any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that the Commitment of such Defaulting Lender may not be
increased or extended without the consent of such Defaulting Lender (it being
understood that any Commitments or Loans held or deemed held by any Defaulting
Lender shall be excluded for a vote of the Lenders hereunder requiring any
consent of the Lenders);
(B)    no Lender consent is required to effect any amendment or supplement to
any Intercreditor Agreement (i) that is for the purpose of adding the holders of
Permitted Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness
or any other Permitted Indebtedness that is Secured Indebtedness (or a Debt
Representative with respect thereto) as parties thereto, as expressly
contemplated by the terms of such Intercreditor Agreement, as applicable (it
being understood that any such amendment, modification or supplement may make
such other changes to the applicable Intercreditor Agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing and provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any Intercreditor Agreement in connection with joinders and supplements;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the


232



--------------------------------------------------------------------------------

 


Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent, as applicable;
(C)    this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower (i)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans, the Revolving
Loans, the Swing Line Loans and L/C Obligations and the accrued interest and
fees in respect thereof and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders;
(D)    any waiver, amendment or modification of this Agreement that by its terms
affects the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto under
this Section 10.01 if such Class of Lenders were the only Class of Lenders
hereunder at the time;
(E)    any provision of this Agreement or any other Loan Document may be amended
by an agreement in writing entered into by the Borrower and the Administrative
Agent (or the Collateral Agent, as applicable) to cure any ambiguity, omission,
defect or inconsistency (including amendments, supplements or waivers to any of
the Collateral Documents, guarantees, intercreditor agreements or related
documents executed by any Loan Party or any other Subsidiary in connection with
this Agreement if such amendment, supplement or waiver is delivered in order to
cause such Collateral Documents, guarantees, intercreditor agreements or related
documents to be consistent with this Agreement and the other Loan Documents) so
long as, in each case, the Lenders shall have received at least five (5)
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five (5) Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any borrowing of
Incremental Loans, any borrowing of Other Loans, any Extension or any borrowing
of Replacement Loans and otherwise to effect the provisions of Section 2.14,
2.15 or 2.16 or the immediately succeeding paragraph of this Section 10.01,
respectively; and
(F)    the Borrower and the Administrative Agent may, without the input or
consent of the other Lenders, (i) effect changes to any Mortgage as may be
necessary or appropriate in the opinion of the Collateral Agent, (ii) effect
changes to this Agreement that are necessary and appropriate to effect the
offering process set forth in Section 2.05(1)(e) and (iii) effect changes to
this Agreement pursuant to Section 1.12.
(2)    In addition, notwithstanding anything to the contrary contained in this
Section 10.01, this Agreement may be amended (each, a “Replacement Amendment”)
with the written consent of the Administrative Agent, Holdings, the Borrower and
the Lenders providing the Replacement Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Loans”) with
replacement term loans (“Replacement Loans”) hereunder; provided that,
(a)    the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Replaced Loans, plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
incurred in connection with such refinancing of Replaced Loans with such
Replacement Loans and any other Incremental Amounts,


233



--------------------------------------------------------------------------------

 


(b)    the All-In Yield with respect to such Replacement Loans (or similar
interest rate spread applicable to such Replacement Loans) shall not be higher
than the All-In Yield for such Replaced Loans (or similar interest rate spread
applicable to such Replaced Loans) immediately prior to such refinancing,
(c)    the Weighted Average Life to Maturity of such Replacement Loans shall not
be shorter than the Weighted Average Life to Maturity of such Replaced Loans at
the time of such refinancing,
(d)    all other terms (other than with respect to pricing, interest rate
margins, fees, discounts, rate floors and prepayment or redemption terms)
applicable to such Replacement Loans shall either, at the option of the
Borrower, (i) reflect market terms and conditions (taken as a whole) at the time
of incurrence of such Replacement Loans (as determined by the Borrower in good
faith), (ii) if not otherwise consistent with the terms of such Replaced Loans,
not be materially more restrictive to the Borrower (as determined by the
Borrower in good faith), when taken as a whole, than the terms of such Replaced
Loans, except, in each case under this clause (ii), with respect to (x)
covenants and other terms applicable to any period after the Latest Maturity
Date of the Loans in effect immediately prior to such refinancing or (y) a
Previously Absent Financial Maintenance Covenant (so long as, to the extent that
any such terms of any Replacement Loans contain a Previously Absent Financial
Maintenance Covenant that is in effect prior to the applicable Latest Maturity
Date of the Loans in effect immediately prior to such refinancing, such
Previously Absent Financial Maintenance Covenant shall be included for the
benefit of each Facility) or (iii) such terms as are reasonably satisfactory to
the Administrative Agent (provided that, at Borrower’s election, to the extent
any term or provision is added for the benefit of the lenders of Replacement
Term Loans, no consent shall be required from the Administrative Agent to the
extent that such term or provision is also added, or the features of such term
or provision are provided, for the benefit of each Facility),
(e)     Replacement Loans shall not at any time be guaranteed by any Subsidiary
of Holdings other than Subsidiaries that are Guarantors, and
(f)     in the case of Replacement Loans that are secured, the obligations in
respect thereof shall not be secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral.
Notwithstanding anything to the contrary in this Section 10.01, (x) each
Replacement Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 10.01(2) (for
the avoidance of doubt, this Section 10.01(2) shall supersede any other
provisions in this Section 10.01 to the contrary), including to effect technical
and corresponding amendments to this Agreement and the other Loan Documents and
(y) at the option of the Borrower in consultation with the Administrative Agent,
incorporate terms that would be favorable to existing Lenders of the applicable
Class or Classes for the benefit of such existing Lenders of the applicable
Class or Classes, in each case under this clause (y), so long as the
Administrative Agent reasonably agrees that such modification is favorable to
the applicable Lenders.
(3)    In addition, notwithstanding anything to the contrary in this Section
10.01,
(a    the Guaranty, the Collateral Documents and related documents executed by
Loan Parties in connection with this Agreement and the other Loan Documents may
be in a form reasonably


234



--------------------------------------------------------------------------------

 


determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
the Guaranty, Collateral Documents or other document to be consistent with this
Agreement and the other Loan Documents (including by adding additional parties
as contemplated herein or therein) and
(b)    if the Administrative Agent and the Borrower shall have jointly
identified an obvious error, mistake, ambiguity, incorrect cross-reference or
any error or omission of a technical or immaterial nature, in each case, in any
provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

SECTION 10.02    Notices and Other Communications; Facsimile Copies.
(1)    General. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
(a)    if to Holdings, the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address specified for such Person on Schedule
10.02; and
(b)    if to any other Lender, to the address, facsimile number or electronic
mail address specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next succeeding Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (2) below shall be effective as provided in such
subsection (2).
(2)    Electronic Communication. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
(3)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available,


235



--------------------------------------------------------------------------------

 


return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next succeeding Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(4)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Agent-Related Persons or any
Arranger (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender, or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to Holdings,
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
(5)    Change of Address. Each Loan Party and the Administrative Agent may
change its address, facsimile or electronic mail address for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, facsimile or electronic mail address for
notices and other communications hereunder by written notice to the Borrower and
the Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private-Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Public Parent,
Holdings, the Borrower or their respective securities for purposes of United
States Federal or state securities laws.
(6)    Reliance by the Administrative Agent. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Persons of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.


236



--------------------------------------------------------------------------------


 


SECTION 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Issuing Bank or Swing Line
Lender from exercising the rights and remedies that inure to its benefit (solely
in its capacity as Issuing Bank or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.10 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided further that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

SECTION 10.04    Costs and Expenses. The Borrower agrees (a) if the Closing Date
occurs and to the extent not paid or reimbursed on or prior to the Closing Date,
to pay or reimburse the Administrative Agent and the Arrangers for all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent and such Arrangers incurred in connection with the preparation,
negotiation, syndication, execution, delivery and administration of this
Agreement and the other Loan Documents and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and the consummation and
administration of the transactions contemplated hereby and thereby, including
all Attorney Costs of a single U.S. counsel and, if necessary, a single local
counsel in each relevant material jurisdiction, and (b) upon presentation of a
summary statement, together with any supporting documentation reasonably
requested by the Borrower, to pay or reimburse the Administrative Agent, each
Issuing Bank, each Swing Line Lender and the other Lenders, taken as a whole,
promptly following a written demand therefor for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of one counsel to the Administrative Agent and the Lenders taken as a
whole (and, if necessary, one local counsel in any relevant material
jurisdiction and solely in the case of a conflict of interest, one additional
counsel in each relevant material jurisdiction to each group of affected Lenders
similarly situated taken as a whole)). The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations. All amounts due under this Section 10.04 shall be paid within
thirty (30) calendar days following receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable


237



--------------------------------------------------------------------------------

 


by it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05    Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless the Agents, each Issuing Bank, each Swing Line Lender, and
each other Lender, the Arrangers and their respective Related Persons
(collectively, the “Indemnitees”) from and against any and all losses, claims,
damages, liabilities or expenses (including Attorney Costs and Environmental
Liabilities) to which any such Indemnitee may become subject arising out of,
resulting from or in connection with (but limited, in the case of legal fees and
expenses, to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel to all Indemnitees taken as a whole and, if
reasonably necessary, a single local counsel for all Indemnitees taken as a
whole in each relevant material jurisdiction, and solely in the case of a
conflict of interest, one additional counsel in each relevant material
jurisdiction to each group of affected Indemnitees similarly situated taken as a
whole) any actual or threatened claim, litigation, investigation or proceeding
relating to the Transactions or to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents, the
Loans, the Letters of Credit or the use, or proposed use of the proceeds
therefrom (including any refusal by any Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim, litigation,
investigation or proceeding), and regardless of whether any Indemnitee is a
party thereto (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or expenses resulted
from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Indemnified Persons as determined by a final,
non-appealable judgment of a court of competent jurisdiction, (y) a material
breach of any obligations under any Loan Document by such Indemnitee or any of
its Related Indemnified Persons as determined by a final, non-appealable
judgment of a court of competent jurisdiction or (z) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or arranger or any similar role
under any Loan Document and other than any claims arising out of any act or
omission of Holdings or any of its Affiliates (as determined by a final,
non-appealable judgment of a court of competent jurisdiction). To the extent
that the undertakings to indemnify and hold harmless set forth in this
Section 10.05 may be unenforceable in whole or in part because they are
violative of any applicable Law or public policy, the Borrower shall contribute
the maximum portion that they are permitted to pay and satisfy under applicable
Law to the payment and satisfaction of all Indemnified Liabilities incurred by
the Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement (except to the extent such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnitee), nor shall any Indemnitee or any Loan Party have any liability for
any special, punitive, indirect or consequential damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party for which such Indemnitee is
otherwise entitled to indemnification pursuant to this Section 10.05). In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within thirty (30) calendar days after written demand therefor. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the


238



--------------------------------------------------------------------------------

 


replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations. This
Section 10.05 shall not apply to Taxes, except any Taxes that represent losses,
claims, liabilities, damages or expenses arising from any non-tax claim.
Notwithstanding the foregoing, each Indemnitee shall be obligated to refund and
return promptly any and all amounts paid by any Loan Party or any of its
Affiliates under this Section 10.05 to such Indemnitee for any such fees,
expenses or damages to the extent such Indemnitee is not entitled to payment of
such amounts in accordance with the terms hereof.

SECTION 10.06    Marshaling; Payments Set Aside. None of the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of the Loan Parties or any other party or against or in payment of any or all of
the Obligations. To the extent that any payment by or on behalf of the Borrower
is made to any Agent or any Lender, or any Agent or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Overnight Rate from time
to time in effect.

SECTION 10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and registered
assigns permitted hereby, except that neither Holdings nor the Borrower may,
except as permitted by Section 7.03, assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder (including to existing
Lenders and their Affiliates) except (i) to an assignee in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”) and
(A) in the case of any Eligible Assignee that, immediately prior to or upon
giving effect to such assignment, is an Affiliated Lender, in accordance with
the provisions of Section 10.07(h), (B) in the case of any Eligible Assignee
that is Holdings, the Borrower or any Subsidiary of Holdings, in accordance with
the provisions of Section 10.07(l), or (C) in the case of any Eligible Assignee
that, immediately prior to or upon giving effect to such assignment, is a Debt
Fund Affiliate, in accordance with the provisions of Section 10.07(k), (ii) by
way of participation in accordance with the provisions of Section 10.07(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.07(f), or (iv) to an SPC in accordance with the
provisions of Section 10.07(g) (and any other attempted assignment or transfer
by any party hereto shall be null and void) (or in the case of any such
attempted assignment or transfer to a Disqualified Institution shall be subject
to the provisions set forth in the fourth sentence of the definition of
“Lender”). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, Related
Persons of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this Section 10.07(b), participations in L/C Obligations


239



--------------------------------------------------------------------------------

 


and Swing Line Loans) at the time owing to it); provided that any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 10.07,
the aggregate amount of the Commitment or, the principal outstanding balance of
the Loans of the assigning Lender subject to each such assignment, determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than $1.0
million, in the case of Term Loans, and not less than $5.0 million, in the case
of Revolving Loans and Revolving Commitments, unless each of the Administrative
Agent and, so long as no Event of Default under Section 8.01(1) or, solely with
respect to the Borrower, Section 8.01(6) has occurred and is continuing, the
Borrower otherwise consents (in the case of an assignment of Term Loans, each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned (it being understood that assignments under separate Facilities shall
not be required to be made on a pro rata basis).
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 10.07(b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under
Section 8.01(1) or, solely with respect to the Borrower, Section 8.01(6) has
occurred and is continuing at the time of such assignment determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if a “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date or (2) in respect of an assignment of all
or a portion of the Term Loans only, such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that (x) in the Borrower’s
discretion (as determined in good faith by the Borrower), consent for any
Affiliate of a Disqualified Institution that is not a Disqualified Institution
may be reasonably withheld and (y) the Borrower shall be deemed to have
consented to any assignment of all or a portion of the Term Loans unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice of a failure to respond to
such request for assignment; provided, further, that no consent of the Borrower
shall be required for an assignment of all or a portion of the Loans pursuant to
Section 10.07(h), (k) or (l);
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


240



--------------------------------------------------------------------------------

 


provided that no consent of the Administrative Agent shall be required for an
assignment of all or a portion of the Loans pursuant to Section 10.07 (h), (k)
or (l);
(C)    the consent of each applicable Issuing Bank at the time of such
assignment (such consent not to be unreasonably withheld or delayed) shall be
required; provided that no consent of the applicable Issuing Bank shall be
required for any assignment not related to Revolving Commitments or Revolving
Exposure;
(D)    the consent of each Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required; provided that no consent of
a Swing Line Lender shall be required for any assignment not related to
Revolving Commitments or Revolving Exposure; and
(E)    with respect to assignments (but not, for the avoidance of doubt,
Participations) of any Commitments and Loans under the Revolving Facility, the
consent of the Borrower shall be required (such consent not to be unreasonably
withheld or delayed) unless an Event of Default under Section 8.01(1) or, solely
with respect to the Borrower, Section 8.01(6) has occurred and is continuing at
the time of such assignment determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if a “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent). Other
than in the case of assignments pursuant to Section 10.07(l), the Eligible
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax forms under Section
3.01(3).
(v)    No Assignments to Certain Persons. No such assignment shall be made (A)
to Holdings, the Borrower or any of the Borrower’s Subsidiaries except as
permitted under Sections 2.05(1)(e) and 10.07(l), (B) subject to Sections
10.07(h), (k) and (l) below, to any Affiliate of the Borrower, (C) to a natural
person, (D) to any Disqualified Institution or (E) to any Defaulting Lender.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or sub
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee


241



--------------------------------------------------------------------------------

 


of such interest shall be deemed to be a Defaulting Lender for all purposes of
this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 10.07 (and, in the case of an Affiliated Lender or
a Person that, after giving effect to such assignment, would become an
Affiliated Lender, to the requirements of clause (h) of this Section 10.07),
from and after the effective date specified in each Assignment and Assumption,
other than in connection with an assignment pursuant to Section 10.07(l), (x)
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and (y) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment), but shall in any event continue
to be subject to Section 10.09. Upon request, and the surrender by the assigning
Lender of its Note, the Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d).
EACH LENDER HEREBY ACKNOWLEDGES THAT HOLDINGS AND THE BORROWER OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, ANY AFFILIATED LENDER (INCLUDING ANY SPONSOR) AND ANY
DEBT FUND AFFILIATE MAY FROM TIME TO TIME PURCHASE OR TAKE ASSIGNMENT OF TERM
LOANS HEREUNDER IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN THIS AGREEMENT,
INCLUDING PURSUANT TO SECTION 2.05 AND THIS SECTION 10.07 (INCLUDING THROUGH
OPEN MARKET PURCHASES).
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it, each Affiliated Lender Assignment and
Assumption delivered to it, each notice of cancellation of any Loans delivered
by the Borrower pursuant to subsections (h) or (l) below, and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying Unreimbursed Amounts), L/C Borrowings and amounts due
under Section 2.03, owing to each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent and, with respect to its own Loans, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. The parties intend that all
Loans will be treated as at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
Treasury regulations (or any other relevant or successor provisions of the Code
or of such Treasury regulations). Notwithstanding the foregoing, in no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any Lender is an Affiliated Lender, nor shall the Administrative
Agent be obligated to monitor the aggregate amount of the Term Loans or
Incremental Term Loans held by Affiliated Lenders.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, the Borrower and


242



--------------------------------------------------------------------------------

 


its Affiliates, a Defaulting Lender or a Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights or obligations under
this Agreement (including all or a portion of its Commitment or the Loans
(including such Lender’s participations in L/C Obligations or Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agents and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) the Borrower shall be notified in
writing of any participation in the Revolving Facilities (solely to the extent
such participation confers any voting rights on the relevant Participant) not
less than three (3) Business Days in advance thereof. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01(1) (other than clauses (g), (h)
and (i) thereof) that directly and adversely affects such Participant. Subject
to subsection (e) of this Section 10.07, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01 (subject to the
requirements of Section 3.01 (including subsections (2), (3) and (4), as
applicable) as though it were a Lender; provided that any forms required to be
provided under Section 3.01(3) shall be provided solely to the participating
Lender), 3.04 and 3.05 (through the applicable Lender) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section 10.07. To the extent permitted by applicable Law,
each Participant also shall be entitled to the benefits of Section 10.10 as
though it were a Lender; provided that such Participant shall agree to be
subject to Section 2.13 as though it were a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. Each Lender
that sells a participation shall (acting solely for this purpose as a
non-fiduciary agent of the Borrower) maintain a register complying with the
requirements of Sections 163(f), 871(h) and 881(c)(2) of the Code and the
Treasury regulations issued thereunder on which is entered the name and address
of each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender and the Borrower
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
the obligation to disclose all or a portion of the Participant Register
(including the identity of the Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or other
obligations under any Loan Document) to any Person except to the extent such
disclosure is necessary to establish that any such commitments, loans, letters
of credit or other obligations are in registered form for U.S. federal income
tax purposes or such disclosure is otherwise required under Treasury Regulations
Section 5f.103-1(c).
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


243



--------------------------------------------------------------------------------

 


(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05), (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the Lender hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
(h)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase or take by assignment open to all
applicable Lenders on a pro rata basis in accordance with procedures determined
by such Affiliated Lender in its sole discretion or (y) open market purchase on
a non-pro rata basis, in each case subject to the following limitations:
(i)    Affiliated Lenders will not (A) receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or (B)
make any challenge to the Administrative Agent’s or any other Lender’s attorney
client privilege on the basis of its status as a Lender;
(ii)     [reserved];
(iii)     each Lender (other than any other Affiliated Lender) that assigns any
Loans to an Affiliated Lender pursuant to clause (y) above shall deliver to the
Administrative Agent and the Borrower a customary Big Boy Letter;
(i)     the aggregate principal amount of Term Loans of any Class under this
Agreement held by Affiliated Lenders at the time of any such purchase or
assignment shall not exceed 25% of the aggregate principal amount of Term Loans
of such Class outstanding at such time under this Agreement (such percentage,
the “Affiliated Lender Cap”); provided that to the extent any assignment to an
Affiliated Lender would result in the aggregate principal amount of all Term
Loans of any Class held by Affiliated Lenders exceeding the Affiliated Lender
Cap, the assignment of such excess amount will be void ab initio;


244



--------------------------------------------------------------------------------

 


(ii)    as a condition to each assignment pursuant to this subsection (h), the
Administrative Agent and the Borrower shall have been provided a notice in
connection with each assignment to an Affiliated Lender or a Person that upon
effectiveness of such assignment would constitute an Affiliated Lender pursuant
to which such Affiliated Lender (in its capacity as such) shall waive any right
to bring any action in connection with such Loans against the Administrative
Agent, in its capacity as such; and
(iii)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit D-2 hereto (an “Affiliated Lender
Assignment and Assumption”).
Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this subsection (h) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans or any portion thereof, plus all accrued and unpaid interest thereon,
to the Borrower for the purpose of cancelling and extinguishing such Term Loans.
Upon the date of such contribution, assignment or transfer, (x) the aggregate
outstanding principal amount of Term Loans shall reflect such cancellation and
extinguishing of the Term Loans then held by the Borrower and (y) the Borrower
shall promptly provide notice to the Administrative Agent of such contribution
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.
Each Affiliated Lender agrees to notify the Administrative Agent and the
Borrower promptly (and in any event within ten (10) Business Days) if it
acquires any Person who is also a Lender, and each Lender agrees to notify the
Administrative Agent and the Borrower promptly (and in any event within ten (10)
Business Days) if it becomes an Affiliated Lender. The Administrative Agent may
conclusively rely upon any notice delivered pursuant to the immediately
preceding sentence or pursuant to clause (v) of this subsection (h) and shall
not have any liability for any losses suffered by any Person as a result of any
purported assignment to or from an Affiliated Lender.
(i)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Facility Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Facility Lenders (in
respect of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(j), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action and, except with
respect to any amendment, modification, waiver, consent or other action (x) in
Section 10.01 requiring the consent of all Lenders, all Lenders directly and
adversely affected or specifically such Lender, (y) that alters an Affiliated
Lender’s pro rata share of any payments given to all Lenders, or (z) affects the
Affiliated Lender (in its capacity as a Lender) in a manner that is
disproportionate to the effect on any Lender in the same Class, the Loans held
by an Affiliated Lender shall be disregarded in both the numerator and
denominator in the calculation of any Lender vote (and shall be deemed to have
been voted in the same percentage as all other applicable Lenders voted if
necessary to give legal effect to this paragraph) (but, in any event, in
connection with any amendment, modification, waiver, consent or other action,
shall be entitled to any consent fee, calculated as if all of such Affiliated
Lender’s Loans had voted in favor of any matter for which a consent fee or
similar payment is offered).


245



--------------------------------------------------------------------------------

 


(j)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that, and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in any manner in the
Administrative Agent’s sole discretion, unless the Administrative Agent
instructs such Affiliated Lender to vote, in which case such Affiliated Lender
shall vote with respect to the Term Loans held by it as the Administrative Agent
directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Obligations held by
such Affiliated Lender in a disproportionately adverse manner than the proposed
treatment of similar Obligations held by Term Lenders that are not Affiliated
Lenders.
(k)    Although any Debt Fund Affiliate(s) shall be Eligible Assignees and shall
not be subject to the provisions of Section 10.07(h), (i) or (j), any Lender
may, at any time, assign all or a portion of its rights and obligations with
respect to Term Loans under this Agreement to a Person who is or will become,
after such assignment, a Debt Fund Affiliate only through (x) Dutch auctions or
other offers to purchase or take by assignment open to all Lenders on a pro rata
basis in accordance with procedures of the type described in Section 2.05(1)(e)
(for the avoidance of doubt, without requiring any representation as to the
possession of material non-public information by such Affiliate) or (y) open
market purchase on a non-pro rata basis. Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan Document
or (iii) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Term Loans, Revolving Commitments and Revolving
Loans held by Debt Fund Affiliates, in the aggregate, may not account for more
than 49.9% of the Term Loans, Revolving Commitments and Revolving Loans of
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Section 10.01.
(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to Holdings, the Borrower or any
Subsidiary of Holdings through (x) Dutch auctions or other offers to purchase
open to all Lenders on a pro rata basis in accordance with procedures of the
type described in Section 2.05(1)(e) or (y) open market purchases on a non-pro
rata basis; provided that:
(i)    (x) if the assignee is Holdings or a Subsidiary of Holdings, upon such
assignment, transfer or contribution, the applicable assignee shall
automatically be deemed to have contributed or transferred the principal amount
of such Term Loans, plus all accrued and unpaid interest thereon, to the
Borrower; or (y) if the assignee is the Borrower (including through contribution
or transfers set forth in clause (x)), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register;


246



--------------------------------------------------------------------------------

 


(ii)     [reserved];
(iii)     each Lender (other than an Affiliated Lender) that assigns any Loans
to Holdings, the Borrower or any Subsidiary of Holdings pursuant to clause (y)
above shall deliver to the Administrative Agent and the Borrower a customary Big
Boy Letter; and
(iv)     purchases of Term Loans pursuant to this subsection (l) may not be
funded with the proceeds of Revolving Loans.
(m)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(n)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Institutions. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any ‎Disqualified Institution.

SECTION 10.08    Resignation of Issuing Bank and Swing Line Lender.
Notwithstanding anything to the contrary contained herein, any Issuing Bank or
Swing Line Lender may, upon thirty (30) Business Days’ notice to the Borrower
and the Lenders, resign as an Issuing Bank or Swing Line Lender, respectively,
so long as on or prior to the expiration of such 30‑Business Day period with
respect to such resignation, the relevant Issuing Bank or Swing Line Lender
shall have identified a successor Issuing Bank or Swing Line Lender reasonably
acceptable to the Borrower willing to accept its appointment as successor
Issuing Bank or Swing Line Lender, as applicable. In the event of any such
resignation of an Issuing Bank or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders willing to accept such appointment a
successor Issuing Bank or Swing Line Lender hereunder; provided that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the relevant Issuing Bank or Swing Line Lender, as the case may be, except as
expressly provided above. If an Issuing Bank resigns as an Issuing Bank, it
shall retain all the rights and obligations of an Issuing Bank hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an Issuing Bank and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(3)). If the
Swing Line Lender resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it outstanding as of the effective date of such resignation (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(3)).


247



--------------------------------------------------------------------------------


 


SECTION 10.09    Confidentiality. Each of the Agents, the Arrangers, the Lenders
and each Issuing Bank agrees to maintain the confidentiality of the Information
in accordance with its customary procedures (as set forth below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, legal counsel,
independent auditors, agents, trustees, managers, controlling Persons, advisors
and representatives who need to know such information (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential,
with such Affiliate being responsible for such Person’s compliance with this
Section 10.09; provided, however, that such Agent, Arranger, Lender or Issuing
Bank, as applicable, shall be principally liable to the extent this
Section 10.09 is violated by one or more of its Affiliates or any of its or
their respective partners, directors, officers, employees, legal counsel,
independent auditors, agents, trustees, managers, controlling Persons, advisors
or representatives), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners);
provided, however, that each Agent, each Arranger, each Lender and each Issuing
Bank agrees to notify the Borrower promptly thereof (except in connection with
any request as part of a regulatory examination) to the extent it is legally
permitted to do so, (c) to the extent required by applicable laws or regulations
or by any subpoena or otherwise (including by order) as required by applicable
Law or regulation or as requested by a governmental authority; provided that
such Agent, such Arranger, such Lender or such Issuing Bank, as applicable,
agrees that it will notify the Borrower as soon as practicable in the event of
any such disclosure by such Person (except in connection with any request as
part of a regulatory examination) unless such notification is prohibited by law,
rule or regulation, (d) to any other party hereto, subject to an agreement
containing provisions at least as restrictive as those of this Section 10.09, to
(i) subject to Section 10.07(b)(v)(D), any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee (or its agent) invited to be an
Additional Lender or (ii) any actual or prospective direct or indirect
counterparty (or its advisors) to any swap or derivative transaction relating to
Holdings, the Borrower or any of their Subsidiaries or any of their respective
obligations; provided that such disclosure shall be made subject to the
acknowledgment and acceptance by such prospective Lender, Participant or
Eligible Assignee that such Information is being disseminated on a confidential
basis (on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrower, the Agents and the Arrangers, including
as set forth in any confidential information memorandum or other marketing
materials) in accordance with the standard syndication process of the Agents and
the Arrangers or market standards for dissemination of such type of information
which shall in any event require “click through” or other affirmative action on
the part of the recipient to access such confidential information, (e) for
purposes of establishing a “due diligence” defense, (f) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder, (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (iii) service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement
and the credit facilities provided hereunder, (g) with the consent of the
Borrower, (h) to market data collectors for customary purposes in the lending
industry in connection with the Facilities or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach by any Person
of this Section 10.09 or any other confidentiality provision in favor of any
Loan Party, (y) becomes available to any Agent, any Arranger, any Lender, any
Issuing Bank or any of their respective Affiliates on a non-confidential basis
from a source other than Holdings, the Borrower or any Subsidiary thereof, and
which source is not known by such Agent, such Lender, such Issuing Bank or the
applicable Affiliate to be subject to a confidentiality restriction in respect
thereof in favor of Holdings, the Borrower or any Affiliate thereof or (z) is
independently developed by the Agents, the Lenders, the Issuing Banks, the
Arrangers or their respective Affiliates, in each case, so long as not based on
information obtained in a manner that would otherwise violate this
Section 10.09.


248



--------------------------------------------------------------------------------

 


For purposes of this Section 10.09, “Information” means all information received
from any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary or Affiliate thereof or their respective businesses, other than any
such information that is available to any Agent, any Lender or any Issuing Bank
on a non-confidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof; it being understood that no information received from
Holdings, the Borrower or any Subsidiary or Affiliate thereof after the date
hereof shall be deemed non-confidential on account of such information not being
clearly identified at the time of delivery as being confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.09 shall be considered to have complied with its obligation to do so
in accordance with its customary procedures if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each Agent, each Arranger, each Lender and each Issuing Bank acknowledges that
(a) the Information may include trade secrets, protected confidential
information, or material non-public information concerning the Borrower or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of such information and (c) it will handle such information in
accordance with applicable Law, including United States Federal and state
securities Laws and to preserve its trade secret or confidential character.
The respective obligations of the Agents, the Arrangers, the Lenders and any
Issuing Bank under this Section 10.09 shall survive, to the extent applicable to
such Person, (x) the payment in full of the Obligations and the termination of
this Agreement, (y) any assignment of its rights and obligations under this
Agreement and (z) the resignation or removal of any Agent, Swing Line Lender or
Issuing Bank.

SECTION 10.10    Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of any Loan Party against any
and all of the obligations of such Loan Party then due and payable under this
Agreement or any other Loan Document to such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or any other Loan Document; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and each Issuing Bank
under this Section 10.10 are in addition to other rights and remedies (including
other rights of setoff) that such Lender or such Issuing Bank may have. Each
Lender and each Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

SECTION 10.11    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the


249



--------------------------------------------------------------------------------

 


Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

SECTION 10.12    Counterparts; Integration; Effectiveness. This Agreement and
each of the other Loan Documents may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging (including in
.pdf format) means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.13    Electronic Execution of Assignments and Certain Other
Documents. The words “delivery,” “execution,” “execute,” “signed,” “signature,”
and words of like import in or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Committed Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.14    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

SECTION 10.15    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


250



--------------------------------------------------------------------------------


 


SECTION 10.16    GOVERNING LAW.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
(b)    THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT
THE AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF
ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
(c)    THE BORROWER, HOLDINGS, THE ADMINISTRATIVE AGENT AND EACH LENDER EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 10.16. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

SECTION 10.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.17.


251



--------------------------------------------------------------------------------


 


SECTION 10.18    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Lender that each such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent, each Lender, each other party hereto and
their respective successors and assigns.

SECTION 10.19    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party under any of the Loan Documents or the Secured
Hedge Agreements (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provision of this Section 10.19 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.

SECTION 10.20    Use of Name, Logo, etc. Each Loan Party consents to the
publication in the ordinary course by Administrative Agent or the Arrangers of
customary advertising material relating to the financing transactions
contemplated by this Agreement using such Loan Party’s name, product
photographs, logo or trademark; provided that any such material shall be
provided to the Borrower for its review a reasonable period of time in advance
of publication. Such consent shall remain effective until revoked by such Loan
Party in writing to the Administrative Agent and the Arrangers.

SECTION 10.21    USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act. The Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

SECTION 10.22    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. WITHOUT LIMITING THE OTHER
PROVISIONS OF THIS SECTION 10.22 AND IN ADDITION TO THE SERVICE OF PROCESS
PROVIDED FOR HEREIN, THE BORROWER AND THE EACH LOAN PARTY HERETO THAT IS NOT A
UNITED STATES PERSON HEREBY IRREVOCABLY DESIGNATE, APPOINT AND EMPOWER CUSHMAN &
WAKEFIELD, INC. AS ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
ACCEPT AND ACKNOWLEDGE FOR AND ON THEIR BEHALF, AND IN RESPECT OF THEIR
PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS
WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IF FOR ANY REASON THE
BORROWER SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, HOLDINGS AGREES TO PROMPTLY
DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE
TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT.


252



--------------------------------------------------------------------------------


 


SECTION 10.23    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and Holdings acknowledges and agrees that (i)
(A) the arranging and other services regarding this Agreement provided by the
Agents, the Arrangers and the Lenders are arm’s-length commercial transactions
between the Borrower, Holdings and their respective Affiliates, on the one hand,
and the Administrative Agent, the Arrangers and the Lenders, on the other hand,
(B) each of the Borrower and Holdings has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Borrower and Holdings is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each Agent, Arranger and Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) none of the Agents, the
Arrangers nor any Lender has any obligation to the Borrower, Holdings or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, Holdings and their respective
Affiliates, and none of the Agents, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Borrower, Holdings or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Borrower and Holdings hereby waives and releases any claims that it may have
against the Agents, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 10.24    Release of Collateral and Guarantee Obligations; Subordination
of Liens.
(a)    The Lenders and the Issuing Banks hereby irrevocably agree that the Liens
granted to the Administrative Agent or the Collateral Agent by the Loan Parties
on any Collateral shall be automatically released (i) in full, as set forth in
clause (b) below, (ii) upon the sale or other transfer of such Collateral
(including as part of or in connection with any other sale or other transfer
permitted hereunder (including any Receivables Financing Transaction)) to any
Person other than another Loan Party, to the extent such sale, transfer or other
disposition is made in compliance with the terms of this Agreement (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry),
(iii) to the extent such Collateral is comprised of property leased to a Loan
Party by a Person that is not a Loan Party, upon termination or expiration of
such lease, (iv) if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders (or such other percentage of the Lenders
whose consent may be required in accordance with Section 10.01), (v) to the
extent the property constituting such Collateral is owned by any Guarantor, upon
the release of such Guarantor from its obligations under the Guaranty (in
accordance with the second succeeding sentence), (vi) as required by the
Collateral Agent to effect any sale, transfer or other disposition of Collateral
in connection with any exercise of remedies of the Collateral Agent pursuant to
the Collateral Documents and (vii) to the extent such Collateral otherwise
becomes Excluded Assets. Any such release shall not in any manner discharge,
affect, or impair the Obligations or any Liens (other than those being released)
upon (or obligations (other than those being released) of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents. Additionally, the Lenders and the Issuing Banks hereby
irrevocably agree that the Guarantors shall be released from the Guaranties upon
consummation of any transaction permitted hereunder resulting in such Subsidiary
ceasing to constitute a Restricted Subsidiary, or otherwise becoming an Excluded
Subsidiary (subject to the Excluded Subsidiary Joinder Exception) or if such
Subsidiary becomes a Released UK Holding Company. The Lenders and the Issuing
Banks hereby authorize the Administrative Agent and the Collateral Agent, as
applicable, to


253



--------------------------------------------------------------------------------

 


execute and deliver any instruments, documents, consents, acknowledgements, and
agreements necessary or desirable to evidence or confirm the release of any
Guarantor or Collateral pursuant to the foregoing provisions of this paragraph,
all without the further consent or joinder of any Lender or Issuing Bank. Any
representation, warranty or covenant contained in any Loan Document relating to
any such released Collateral or Guarantor shall no longer be deemed to be
repeated.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when the Termination Conditions are satisfied, upon request of
the Borrower, the Administrative Agent or Collateral Agent, as applicable, shall
(without notice to, or vote or consent of, any Secured Party) take such actions
as shall be required to release its security interest in all Collateral, and to
release all obligations under any Loan Document, whether or not on the date of
such release there may be any (i) Hedging Obligations in respect of any Secured
Hedge Agreements, (ii) Cash Management Obligations in respect of any Secured
Cash Management Agreements, (iii) contingent obligations not then due and (iv)
Outstanding Amount of L/C Obligations related to any Letter of Credit that has
been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank. Any such release
of Obligations shall be deemed subject to the provision that such Obligations
shall be reinstated if after such release any portion of any payment in respect
of the Obligations guaranteed thereby shall be rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Borrower or any Guarantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any Guarantor or any substantial part of
its property, or otherwise, all as though such payment had not been made.
(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of the Borrower in connection with any Liens
permitted by the Loan Documents, the Administrative Agent or Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to subordinate the Lien on any
Collateral to any Lien permitted under Section 7.01 to be senior to the Liens in
favor of the Collateral Agent.

SECTION 10.25     [Reserved].

SECTION 10.26    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement, notwithstanding anything to
the contrary in any Loan Document or in any other agreement, arrangement or
understanding among the parties hereto, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank party hereto that is an EEA
Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other


254



--------------------------------------------------------------------------------

 


instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 10.27    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the applicable
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of the Borrower in respect of any such sum due from it to the
applicable Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
applicable Administrative Agent of any sum adjudged to be so due in the Judgment
Currency, the applicable Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the applicable Administrative Agent from the Borrower in the
Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the applicable Administrative
Agent or the person to whom such obligation was owing against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the applicable Administrative Agent in such currency, the applicable
Administrative Agent agrees to return the amount of any excess to the Borrower
(or to any other person who may be entitled thereto under applicable law).

SECTION 10.28    Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by Holdings, the Borrower,
the Administrative Agent and such Lender.




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
DTZ U.S. BORROWER, LLC, as the Borrower
By:    /s/ WILLIAM KNIGHTLY        
    Name:    William Knightly
    Title:    Treasurer
DTZ UK GUARANTOR LIMITED, as Holdings


255



--------------------------------------------------------------------------------







By:    /s/ WILLIAM KNIGHTLY        
    Name:    William Knightly
    Title:    Director


[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent, Issuing
Bank, Swing Line Lender, Revolving Lender and Term Lender
By:    /s/ SANGEETA MAHADEVAN        
    Name:    Sangeeta Mahadevan
    Title:    Executive Director






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------









MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Lender and Issuing Bank
By:    /s/ MICHAEL KING        
    Name:    Michael King
    Title:    Authorized Signatory
MORGAN STANLEY BANK, N.A.,      as a Revolving Lender
By:    /s/ MICHAEL KING        
    Name:    Michael King
    Title:    Authorized Signatory




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








GOLDMAN SACHS BANK USA,      as a Revolving Lender and Issuing Bank
By:    /s/ ANNIE CARR        
    Name:    Annie Carr    Title:    Authorized Signatory














[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








HSBC Bank USA, N.A.,      as a Revolving Lender and Issuing Bank
By:    /s/ PATRICIA DELGRANDE        
    Name:    Patricia DelGrande
    Title:    Managing Director




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








UBS AG, Stamford Branch,      as a Revolving Lender and Issuing Bank
By:    /s/ DARLENE ARIAS        
    Name:    Darlene Arias
    Title:    Director
By:    /s/ HOUSSEM DALY        
    Name:    Houssem Daly
    Title:    Associate Director




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








Fifth Third Bank,      as a Revolving Lender and Issuing Bank
By:    /s/ CHRIS JOSEPH        
    Name:    Chris Joseph
    Title:    Director




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








BARCLAYS BANK PLC,      as a Revolving Lender and Issuing Bank
By:    /s/ CHRIS WALTON        
    Name:    Chris Walton
    Title:    Director




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








Bank of America, N.A.,      as a Revolving Lender and Issuing Bank
By:    /s/ JOHN MCDOWELL        
    Name:    John McDowell
    Title:    Vice President




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








Citibank, N.A.,      as a Revolving Lender and Issuing Bank
By:    /s/ BLAKE GRONICH        
    Name:    Blake Gronich
    Title:    Vice President




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








Crédit Agricole Corporate and Investment Bank,      as a Revolving Lender and
Issuing Bank
By:    /s/ MISCHA ZABOTIN        
    Name:    Mischa Zabotin
    Title:    Managing Director
By:    /s/ ROGER HEFLIN, JR.        
    Name:    Roger Heflin, Jr.
    Title:    Managing Director






[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,           as a Revolving Lender and
Issuing Bank
By:    /s/ JUDITH SMITH        
    Name:    Judith Smith
    Title:    Authorized Signatory
By:    /s/ JOAN PARK        
    Name:    Joan Park
    Title:    Authorized Signatory




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








ASSOCIATED BANK, N.A.,      as a Revolving Lender and Issuing Bank
By:    /s/ EDWARD U. NOTZ, JR.        
    Name:    Edward U. Notz, Jr.
    Title:    Senior Vice President




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








ING Capital LLC,      as a Revolving Lender and Issuing Bank
By:    /s/ THOMAS K. MCCAUGHEY        
    Name:    Thomas K. McCaughey
    Title:    Managing Director
By:    /s/ MICHAEL KIM        
    Name:    Michael Kim
    Title:    Vice President




[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------








U.S. BANK NATIONAL ASSOCIATION,      as a Revolving Lender
By:    /s/ MARK IREY        
    Name:    Mark Irey
    Title:    Vice President




[Signature Page to Credit Agreement]

